                       Case 19-12264-CSS            Doc 41-1       Filed 11/23/19         Page 1 of 104

                                                   Notice Recipients
District/Off: 0311−1                     User: admin                         Date Created: 11/23/2019
Case: 19−12264−CSS                       Form ID: van043                     Total: 7044


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee         USTPRegion03.WL.ECF@USDOJ.GOV
aty         John T. Carroll, III        jcarroll@cozen.com
aty         Robert J. Dehney          rdehney@mnat.com
                                                                                                               TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Nobilis Health Corp.        11700 Katy Freeway         Suite 300      Houston, TX 77079
tr          Alfred T. Giuliano       Giuliano Miller & Co., LLC         2301 E. Evesham Road      Pavillion 800, Suite
            210       Voorhees, NJ 08043
14211446 14555SCOTTS              14555 SCOTTSDALE ROAD, L.P.                STE 160      SCOTTSDALE, AZ 85254
14211384 1600 Amphitheatre Pkwy             DEPT 33654         P.O. BOX 39000         SAN FRANCISCO, CA 94139
14211447 19TH AVE & 101 LLC                8712 E. VIA DE COMMERCIO              C/O SIGNATURE REAL ESTATE
            SERVICES           SCOTTSDALE, AZ 85258
14207659 1st Impression Medical Billing           2580 W CAMP WISDOM RD, STE 100−246              GRAND PRAIRIE, TX
            75052
14209787 251MEDICALCENTE                  10350 ORMSBY PARK PLACE, SUITE 300                VENTAS,
            INC.       LOUISVILLE, KY 40223
14209949 2BWIRED LLC               8054 E. ENCANTO ST            MESA, AZ 85207
14206649 2NDLAW MEDIA                 302 N MARKET ST STE 300              DALLAS, TX 75202
14205481 2econd Nature           1907 Longbranch Ct.         Arlington, TX 76012
14205482 3415 TIFFANY PARK, LLC                  3300 MATLOCK RD             ARLINGTON, TX 76014
14207268 3909 N MESA LLC               c/o GEORGE CRUZ            5630 GATEWAY EAST, STE.5−E             EL PASO, TX
            79905
14210259 3E COMPANY ENVIROMENTAL ECOLOGICAL AND ENGINEERING                                 JPMORGAN CHASE, GENERAL
            POST OFFICE           P.O. BOX 5307          NEW YORK, NY 10087
14210161 3E PUBLIC RELATIONS                  219 CHANGEBRIDGE RD.              MONTVILLE, NJ 07045
14206650 3M HEALTH INFORAMTION SYSTEMS                        P.O. BOX 844127         DALLAS, TX 75284−4127
14207269 4 A.M. CONSULTING, LLC                  5817 CORONADO RIDGE              EL PASO, TX 79912
14206651 4−WEB, INC.             P.O. BOX 671718          DALLAS, TX 75267
14210854 457FJK MED MARKETING                    2220 COIT RD         No.480−216        PLANO, TX 75075
14210367 4IMPRINT             P.O. BOX 320          OSHKOSH, WI 54901
14207777 6300 WLS, INC.             C/O ACIER PARTNERS, LLC               4200 MONTROSE BLVD., STE.
            No.500        HOUSTON, TX 77006
14207355 7 SPINE GROUP LLC                125 S MAIN STREET            FORT WORTH, TX 76104
14206013 800 RESPONSE              ATTN: ACCOUNTS RECEIVABLE                   P.O. BOX 1049      BURLINGTON, VT
            05402−1049
14210855 A BETTER ANSWER                  1410 G AVE         PLANO, TX 75074
14207778 A BETTER ANSWER CALL CENTERS                       450 N SAM HOUSTON PKWY E No. 168              HOUSTON, TX
            77060
14211448 A FINER TOUCH CONSTRUCTION LLC                       15270 NORTH 83RD PLACE No. 200            SCOTTSDALE, AZ
            85260
14206079 A−1 LOCKSMITH                2508 HIGHLANDER WAY                 SUITE 230      CARROLLTON, TX 75006
14212048 A−1 LOCKSMITH & SECURITY CENTER INC                        1707 E. WEBER DRIVE          SUITE 1        TEMPE, AZ
            85281−1882
14207780 A−1 PLUS ELECTRICAL                  2001 KARBACH ST             HOUSTON, TX 77092
14210954 A−CTI FULL, INC              1033 S.E. MAIN STREET, STE 5             PORTLAND, OR 97214
14211008 A−GEN TECHNOLOGIES                    1565 N CENTRAL EXPWY SUITE 200               RICHARDSON, TX 75080
14205599 A−TEX SHREDDING, INC.                  9705 BURNET RD STE 604             AUSTIN, TX 78758
14207779 A/W MECHANICAL SERVICES, L.P.                    P.O. BOX 1421         HOUSTON, TX 77251−1421
14209686 A2Z HEALTHCARE IT CONSULTING, LLC                       42 LAWRENCE LANE             LEXINGTON, MA 02421
14207781 AA ORTHOPEDICS, PLLC                   4710 KATY FREEWAY              HOUSTON, TX 77007
14206241 AAF INTERNATIONAL                   24828 NETWORK PLACE               CHICAGO, IL 60673−1248
14205483 AAMI            4301 N. FAIRFAX DRIVE             SUITE 301          ARLINGTON, VA 22203−1633
14206387 AAPC            PO BOX 639237            CINCINNATI, OH 45263−9237
14209824 AARON ABKE                30685 FM 2978 RD          APT 128          MAGNOLIA, TX 77354
14207782 AARON INSTALLATION SERVICES, LLC                       17144 BEAVER SPRINGS DR            HOUSTON, TX
            77090
14207613 AARON SANCHEZ                  4326 W KIMBERLY WAY                GLENDALE, AZ 85308
14211144 AARON SIMPSON                 2715 INTREPID TRAIL            ROSENBERG, TX 77471
14209950 AATENA              AARON TENA             2903 S. SPRUCE          MESA, AZ 85210
14211267 AAVILA             ANDRES AVILA              11245 SIR WINSTON ST. APT 1815           SAN ANTONIO, TX
            78216
14205392 ABBOTT DIABETES CARE SLAES CORPORATION                            1420 HARBOR BAY PARKWAY               ALAMEDA,
            CA 94502
14206242 ABBOTT LABORATORIES                     P.O. BOX 92679         CHICAGO, IL 60675−2679
14206243 ABBOTT LABORATORIES, INC.                     22400 NETWORK PLACE             CHICAGO, IL 60673−1224
                    Case 19-12264-CSS             Doc 41-1       Filed 11/23/19       Page 2 of 104
14206244   ABBOTT VASCULAR               75 REMITTANCE DRIVE              STE 1138        CHICAGO, IL 60675−1138
14205595   ABC HOME & COMMERCIAL SERVICES                      9475 E. HIGHWAY 290          AUSTIN, TX 78724−2303
14207783   ABEL VASQUEZ            10710 VALENCIA              HOUSTON, TX 77013
14207784   ABIBAGBETOBA             1602 OAKDALE ST              HOUSTON, TX 77004
14209299   ABIGAIL DUNN           1108 HOMEWILD AVE                JACKSON, MI 49201
14210377   ABILITY NETWORK INC               DEPT CH 16577           PALATINE, IL 60055−6577
14209277   ABLE CABLE & COMMUNICATIONS                     1425 STRAWBERRY CIRCLE             IRVING, TX 75060
14210413   ABRAM BURGHER              7201 NORTH CLEARWATER PARKWAY                     PARADISE VALLEY, AZ
           85253
14207614   ABRAZO ARROWHEAD CAMPUS                     18701 N. 67TH AVE          GLENDALE, AZ 85308
14210611   ABRAZO COMMUNITY HEALTH NETWORK REGIONAL OFFICE                             10020 N. 25TH
           AVE       PHOENIX, AZ 85021
14207670   ABS FACILITY SERVICES LLC               5009 COUNTY ROAD 402              GRANDVIEW, TX 76050
14207671   ABS FACILITY SERVICES, LLC               5009 COUNTY ROAD 402             GRANDVIEW, TX 76050
14209328   ABSOLUTE ACCESS LLC               9550 SPRING GREEN BLVD               SUITE 408−226       KATY, TX
           77494
14207785   ABSOLUTE TESTING SERVICES                 8100 W. LITTLE YORK ROAD              HOUSTON, TX 77040
14205484   AC SURGERY CENTER               1000 N. DAVIS, SUITE B           ARLINGTON, TX 76012
14206245   ACADEMY OF NUTRITION AND DIETETICES                      P.O. BOX 97215        CHICAGO, IL 60678−7215
14209549   ACADIAN AMBULANCE SERVICES                     P.O. BOX 92970        LAFAYETTE, LA 70509−2970
14211783   ACCENT         PO BOX 952366           ST LOUIS, MO 63195−2366
14212178   ACCENT LANDSCAPE & DEISGN                   2740 N. MARTIN AVE           TUCSON, AZ 85719
14206246   ACCLARENT           16888 COLLECTION CENTER DRIVE                  CHICAGO, IL 60693−0168
14207685   ACCORD FINANCIAL              PO BOX 6704           GREENVILLE, SC 29606
14206652   ACCOUNTABLE HEALTHCARE STAFFING                       P.O. BOX 732800        DALLAS, TX 75373−2800
14210209   ACCRATECH, INC.            N9246 HWY 80 SOUTH, STE.5, DOOT 74               NECEDAH, WI 54646
14211650   ACCREDITATION ASSOC. FOR AMBULATORY HEALTH CARE, I                           5250 OLD ORCHARD ROAD,
           SUITE 200       SKOKIE, IL 60077
14211651   ACCREDITATION ASSOCIATION FOR AMBULATORY HEALTHCAR                              5250 OLD ORCHARD ROAD
           SUITE 200       SKOKIE, IL 60077
14205596   ACCRUENT, LLC            11500 ALTERRA No. 110             AUSTIN, TX 78758
14212282   ACCURATE SURGICAL & SCIENTIFIC INSTRUMENTS CORP.                         300 SHAMES DR.        WESTBURY,
           NY 11590
14205886   ACCUSPINE, PLLC            1221 BOWERS STREET No. 2710               BIRMINGHAM, MI 48012
14210829   ACELL        P.O. BOX 347766          PITTSBURGH, PA 15251−4766
14209899   ACIS       PO BOX 3274           MCKINNEY, TX 75070
14206653   ACIST MEDICAL SYSTEMS               PO BOX 978975            DALLAS, TX 75397
14207786   ACME ARCHITECTURAL HARDWARE                       PO BOX 925566         HOUSTON, TX 77292
14209329   ACONLEY          ANNETTE CONLEY                3731 ROCKY LEDGE LN            KATY, TX 77494
14207704   ACTION PRODUCTS, INC              954 SWEENEY DRIVE              HAGERTOWN, MD 21740
14212025   ACTIVE MEDIA PARTNERS CORP.                  6836 OAKDALE DR            TAMPA, FL 33610
14206654   ACUITY SURGICAL DEVICES, INC.                 14215 PROTON ROAD            DALLAS, TX 75244
14207787   AD IN MARKETING & CREATIVE SERVICES                     PO BOX 691045         HOUSTON, TX 77269
14211268   ADA TORRES           9510 AUTUMN SHADOWS                  SAN ANTONIO, TX 78254
14205953   ADAM R LEFTON             10060 CEDAR POINT BLVD               BLDG 201        BOYNTON BEACH, FL
           33437
14206248   ADDISON GROUP             7076 SOLUTIONS CENTER               CHICAGO, IL 60677−7000
14211269   ADELITA BLALOCK              22028 GYPSY VIEW             SAN ANTONIO, TX 78261
14211449   ADEROSA          ANGELA DEROSA                9377 E. BELL RD STE 143         SCOTTSDALE, AZ 85260
14207788   ADHERENT SERVICES, LLC               18101 POINT LOOKOUT DRIVE               SUITE 281      HOUSTON, TX
           77058
14207356   ADMIRAL LINEN            1340 EAST BERRY STREET               FORT WORTH, TX 76119
14210260   ADNET ADVERTISING AGENCY, INC.                   111 JOHN STREET SUITE, 701          NEW YORK, NY
           10038
14206388   ADP Screening and Selection Services         PO BOX 645177         CINCINNATI, OH 45264−5177
14209997   ADP TOTALSOURCE              10200 Sunset Drive         Miami, FL 33173
14205933   ADP, Inc.      PO BOX 842875           BOSTON, MA 02284−2875
14206655   ADRIAN MARTINEZ              9623 BLUFFCREEK             DALLAS, TX 75227
14207790   ADRIAN RIVERA            7550 WILSHIRE PLACE DR 133               HOUSTON, TX 77040
14206656   ADRIANA MARQUEZ               3031 CLAREDON DR              DALLAS, TX 75211
14207791   ADRIENNE EWING             10611 TRADING POST DR.              HOUSTON, TX 77064
14211385   ADROLL, INC          972 MISSION STREET, 3RD FLOOR                SAN FRANCISCO, CA 94103
14210816   ADT Security Services        P.O. BOX 371878          PITTSBURG, PA 15250−7878
14207792   ADV WESYAYAN PROPERTY OWNER LLC                        4250 SOUTHWEST FWY            HOUSTON, TX
           77027
14206657   ADVANCE MEDICAL RESOURCES                    P.O. BOX 731969         DALLAS, TX 07573
14212099   ADVANCED BLOOD CARE, INC                  7 SWITCHBUD PLACE             SUITE C−192 PMB−415        THE
           WOODLANDS, TX 77380
14209843   ADVANCED BRAIN & SPINE INSTITUTE                    100 MARINERS BLVD No.1           MANDEVILLE, LA
           70448
14207793   ADVANCED DIAGNOSTICS                PO Box 301103           Houston, TX 77230−1103
14211270   ADVANCED GENOMICS, LLC                 4939 DE ZAVALA, STE 101            SAN ANTONIO, TX 78249
14207794   ADVANCED HEALTH EDUCATION CTR                       DBA MEDRELIEF STAFFING            8502
           TYBOR        HOUSTON, TX 77074
14211450   ADVANCED KNEE CARE, PC                8630 E. VIA DE VENTURA             SUITE 201      SCOTTSDALE, AZ
           85258
14211425   ADVANCED MEDICAL REVIEWS                    2650 31ST ST.       SUITE 100        SANTA MONICA, CA
           90405
                    Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 3 of 104
14206658   ADVANCED MEDICAL SOLUTIONS, LLC                    3415 DREXEL DRIVE           DALLAS, TX 75205
14207795   ADVANCED PHARMA, INC.                ATTN: ACCOUNTING DEPT.             9265 KIRBY DR.       HOUSTON, TX
           77054
14207256   ADVANCED SPINE AND PAIN CLINICS OF MINNESOTA, LLC                      7373 FRANCE AVE SOUTH SUITE
           606      EDINA, MN 55435
14211666   ADVANCED SPINE SOLUTIONS, PA                 2813 W. SOUTHLAKE BLVD SUITE 100             SOUTHLAKE, TX
           76092
14209269   ADVANCED STERILIZATION PRODUCTS SERVICES                       33 TECHNOLOGY DRIVE          IRVINE, CA
           92618
14205485   ADVANCED SURGERY                1000 N. DAVIS DRIVE, SUITE B          ARLINGTON, TX 76012
14211271   ADVANCED SURGERY CENTER OF SAN ANTONIO                       18414 US HIGHWAY 281 N, SUITE 114        SAN
           ANTONIO, TX 78259
14206450   ADVANTAGE MEDICAL ELECTRONICS LLC                      PO BOX 17308        CLEARWATER, FL
           33762−0308
14211451   ADVANTAGE PHYSICAL THERAPY LLC                     9664 E DAVENPORT DRIVE           SCOTTSDALE, AZ
           85260
14207798   ADVANTAGE SECURITY INTEGRATION                     5611 HOOVER STREET           HOUSTON, TX 77092
14205373   ADVANTIX DIGITAL             14285 MIDWAY ROAD              SUITE 475       ADDISON, TX 75001
14207797   ADvantage LED Signs         1424 N SAM HOUSTON PARKWAY EAST                   SUITE 160     HOUSTON, TX
           77032
14205334   AEQUITAS NEO EXCHANGE                 155 UNIVERSITY AVE           4TH FLOOR         TORONTO, ONTARIO
           M5E 0A4       CANADA
14210581   AESCULAP         P.O. BOX 780426           PHILADELPHIA, PA 19178−0426
14210582   AESCULAP IMPLANT SYSTEMS, LLC.                  P.O. BOX 780391       PHILADELPHIA, PA 19178−0391
14209687   AETNA        PO BOX 14079            LEXINGTON, KY 40512−4079
14207724   AETNA        VCC OVERPAYMENT RECOVERY                     151 FARMINGTON AVE            HARTFORD, CT
           06156
14206249   AETNA LIFE INSURANCE CO.               PO BOX 804735         CHICAGO, IL 60680−4108
14206250   AETNA LIFE INSURANCE COMPANY                   PO BOX 804735         CHICAGO, IL 60680−4108
14207270   AETNA−THE RAWLINGS COMPANY, LLC                     PO BOX 981106        EL PASO, TX 79998
14206659   AFCO       DEPT 0809           PO BOX 120001          DALLAS, TX 75312−0809
14206490   AFLAC PREMIUM HOLDING                 PO BOX 84069         COLUMBUS, GA 31908−4069
14210856   AFRAZ AHMED           5900 BAYWATER DR.               PLANO, TX 75093
14207799   AFSHAN KHAN           121 N POST OAK LANE              HOUSTON, TX 77024
14207800   AFTER HOURS PLUMBING SERVICE                  10322 LAFFERTY OAKS            HOUSTON, TX 77013
14207801   AGALICE HOLLEY            3938 KNOTTY NOLD              HOUSTON, TX 77053
14211188   AGARCIA        ARIS GARCIA             1308 WESTCOTT DR            ROUND ROCK, TX 78664
14206142   AGAVE SURGICAL ASSOCIATES                 1100 S. DOBSON RD. No. 204          CHANDLER, AZ 85286
14210028   AGILITI HEALTH, INC.           6625 WEST 78TH STREET, SUITE 300             MINNEAPOLIS, MN 55439
14207802   AGNES YAU         5531 PINE ST UNIT B             HOUSTON, TX 77081
14206660   AGT INVESTIGATIONS              3102 OAK LAWN AVE STE 777             DALLAS, TX 75219
14206661   AHILL       ARIANNE HILL             6717 SANTA MARIA LN            DALLAS, TX 75214
14206143   AHNA ERICKSON           1923 W. MANOR ST.             CHANDLER, AZ 85224
14210222   AIA CORPORATION            P.O. BOX 872          NEENAH, WI 54957−0872
14211452   AIDANT        15836 NORTH 77TH STREET                SCOTTSDALE, AZ 85260−1700
14207803   AIR FILTERS INC         8282 WARREN RD              HOUSTON, TX 77040
14206114   AIRFLOW SOLUTIONS KOMPANY INC                    30242 NORTH 48TH STREET           CAVE CREEK, AZ
           85331
14209523   AIRFLOW SPECIALISTS              PO BOX 12231          KLEIN, TX 77391−2231
14210426   AIRGAS USA, LLC          PO BOX 7423           PASADENA, CA 91109−7423
14210408   AIRXPANDERS, INC.            1047 ELWELL COURT             PALO ALTO, CA 94303
14207723   AIV, INC      7485 SHIPLEY AVENUE               HARMANS, MD 21077
14209874   AJANSEN        AMANDA JANSEN                45989 W. AMSTERDAM RD.             MARICOPA, AZ 85139
14207804   AJONES        ALFONSO JONES              9301 DAIRY VIEW LANE No. 1202           HOUSTON, TX 77099
14207805   AKISHA JOHNSON            90 UVALDE No. 1423            HOUSTON, TX 77015
14211272   ALAMO SCIENTIFIC INC              7431 REINDEER TRAIL No. 2          SAN ANTONIO, TX 78238
14206662   ALAN BEAUCHAMP              2828 HOOD ST No.1506            DALLAS, TX 75219
14206473   ALAN C. GLOWCZWSKI, MD                6107 PINTO RUN          COLLEGE STATION, TX 77845
14209951   ALAN FROST         642 S BANNING ST             MESA, AZ 85206
14206474   ALAN GLOWCZWSKI               6107 PINTO RUN           COLLEGE STATION, TX 77845
14209856   ALAN HAYES          4130 NORTON DR             MANVEL, TX 77578
14211850   ALAN HEDGE          3129 HELLS GATE LOOP 33               STRAWN, TX 76475
14207806   ALAN JEFFREY RECHTER HERITAGE TRUST                     906 HUNTINGTON COVE           HOUSTON, TX
           77063
14211239   ALAN OLDS         1985 E 2450 S          SAINT GEORGE, UT 84790
14212049   ALAN RAYMOND             P O BOX 10822           TEMPE, AZ 85284
14210857   ALAN REYNOLDS CREATIVE                 3204 PORTSIDE LANE           PLANO, TX 75023
14209330   ALAN SEMPLE          2506 SARA RIDGE LANE               KATY, TX 77450
14212139   ALANTON GROUP             P.O. BOX 1165          TOMBALL, TX 77377
14207807   ALBA CASTRO−OCAMPO                 6160 GLENMONT DR No. 227            HOUSTON, TX 77081
14211453   ALBERT E. EULANO            11142 E. ONYX CT.           SCOTTSDALE, AZ 85259
14211273   ALBERT URESTI−BEXAR CNTY TAX ASSESSOR−COLLECTOR                          P.O. BOX 2903      SAN ANTONIO,
           TX 78299−2903
14206663   ALBERTO RAMIREZ             340 CENTENNIAL BLVD              DALLAS, TX 75217
14207808   ALBERTT TEZENO            5802 NEW ENDINGS CT              HOUSTON, TX 77048
14205934   ALC SOUTHWEST            PO BOX 416023            BOSTON, MA 02241−6023
14210973   ALC, LLC       750 COLLEGE ROAD EAST, STE 201                 PRINCETON, NJ 08540−6646
14207809   ALDO MORENO           14830 TILLEY STREET              HOUSTON, TX 77084
                   Case 19-12264-CSS             Doc 41-1      Filed 11/23/19       Page 4 of 104
14211426   ALDRETE SCORE, INC          PO BOX 4627          SANTA ROSA BEACH, FL 32459
14205333   ALECIA RAWLINS          7700 THOMASVILLE 14−D               ST. THOMAS, VI 00802       U.S. VI
14207810   ALEJANDRO LOREDO            1127 DORCHESTER ST.              HOUSTON, TX 77022
14211038   ALELY MEDRANO           7511 BRIGHTON KNOLLS LN                 RICHMOND, TX 77407
14205935   ALERE NORTH AMERICA, LLC              P.O. BOX 846153          BOSTON, MA 02284−6153
14206664   ALESIA GILLESPIE         1239 COMPTON STREET               DALLAS, TX 75203
14209331   ALEX ENGELMAN           27026 HENSON FALLS DR               KATY, TX 77494
14207692   ALEXANDER AJLOUNI            46 SUNNINGDALE DR               GROSS POINTE, MI 48236
14212050   ALEXANDER BANSON             909 W. GROVE PARKWAY                TEMPE, AZ 85283
14207811   ALEXANDRA PELLICENA MD., PA               2429 BISSONNET ST., STE 485           HOUSTON, TX 77005
14207812   ALEXANDRA PELLICENA, MD               2429 BISSONET STREET             SUITE 485      HOUSTON, TX
           77005
14207813   ALEXANDRA PELLICENA,MD., PA               2429 BISSONNET ST., STE 485           HOUSTON, TX 77005
14206665   ALEXANDRAMEWHOR               ALEXANDRA MEWHORTER                   5050 CAPITAL AVE. APT
           215      DALLAS, TX 75206
14211274   ALEXIS ARRIGO         1519 SPRINGHOUSE ST.             SAN ANTONIO, TX 78251
14206591   ALEXIS PRICE       15522 KERRVILLE CT             CYPRESS, TX 77429
14209627   ALEXIS STEVENSON           2001 PINOLA COURT             LEAGUE CITY, TX 77573
14207814   ALEXISLONGORIA           ALEXIS LONGORIA              801 COUNTRY PLACE DR.No.44           HOUSTON, TX
           77079
14210059   ALFONSO GENTILE           1003 GREEN SPRING CT             MISSOURI CITY, TX 77459
14207815   ALFONSO JONES lll        9301 DAIRY VIEW LANE No.1202               HOUSTON, TX 77099
14207816   ALFRED LAW OFFICES, PLLC             12618 TALLWOOD CROSSING LN                HOUSTON, TX 77041
14207532   ALFRED REED        6002 AVE T          GALVESTON, TX 77551
14209494   ALFREDO GONZALES            5302 JASPER CT           KINGWOOD, TX 77345
14211275   ALICE MAGERS         1743 FAWN GATE             SAN ANTONIO, TX 78248
14207177   ALICE MORENO         604 W. 13TH STREET            DEL RIO, TX 78840
14207817   ALICEAFLOWERS           ALICEA FLOWERS             13303 CASSINI DR.         HOUSTON, TX 77044
14210612   ALICEMCCORMICK            ALICE MCCORMICK               5450 E. DEER VALLEY DR.         PHOENIX, AZ
           85054−8118
14206144   ALICIA ISLAS      2162 N. CHERI LYNN DR              CHANDLER, AZ 85225
14207818   ALICIA MATSUSHIMA            440 LOUISIANA ST, STE 900            HOUSTON, TX 77002
14207819   ALICIA WYNN        7207 WOODRIDGE SQUARE DR.                  HOUSTON, TX 77087
14206666   ALIMED, INC.      PO BOX 206417            DALLAS, TX 75320
14209332   ALINE SILICEO       2903 AMBER CLIFF DRIVE               KATY, TX 77449
14211217   ALISHA BRAY        3314 STRAITS COURT             ROWLETT, TX 75088
14207820   ALISON SCALICE         1223 AUGUSTA 48            HOUSTON, TX 77057
14206467   ALL AMERICAN GYMNASTICS BOOSTERS CLUB                      209 FLAG LAKE DRIVE         CLUTE, TX
           77531
14205487   ALL COMERCIAL FLOORS             2025 MERIDIAN DRIVE              ARLINGTON, TX 76011
14210613   ALL MY SONS MOVING & STORAGE OF PHOENIX, INC                     22035 N. BLACK CANYON
           HIGHWAY       PHOENIX, AZ 85027
14211679   ALLAN MIELSCH          6507 LARKMOUNT             SPRING, TX 77389
14211276   ALLEN PECOTTE          3607 MAPLETON STREET               SAN ANTONIO, TX 78230
14206667   ALLIANCE HEALTH SCIENCES, LLC               P.O. BOX 733343          DALLAS, TX 75373−3344
14211277   ALLIANCE PARTNERS, LLC            14206 NORTHBROOK DR.               DBA ALLIANCE SPINE         SAN
           ANTONIO, TX 78232
14211376   ALLIANT      701 B ST 6TH Fl          SAN DIEGO, CA 92101
14205874   ALLIANT STAFFING, LLC           3 BETHESDA METRO               SUITE 460       BETHESDA, MD 20814
14207822   ALLIED HEALTH SERVICES, INC.             2421 WEST HOLCOMBE BLVD                HOUSTON, TX 77030
14206668   ALLIED MONITORING INNOVATIONS, LLC                  16135 PRESTON RD. STE.No. 129         DALLAS, TX
           75248
14210583   ALLIEDBARTON SECURITY SERVICES                 P.O. BOX 828854         PHILADELPHIA, PA 19182−8854
14207823   ALLISON COMBS          14003 IVY BLUFF CT            HOUSTON, TX 77062
14212140   ALLISON GLAESMAN            9618 GOLD RUSH SPRING DR.               TOMBALL, TX 77375
14211039   ALLISON HOLTKAMP            230 STONEROLLER DRIVE                RICHMOND, TX 77469
14206669   ALLISON MARROW            2525 N. HENDERSON AVE. APT. 206               DALLAS, TX 75206
14205430   ALLISON PEREZ        1100 E. ADOUE APT. 906             ALVIN, TX 77511
14207745   ALLISON RAI       2341 DULLES STATION BLVD, APTNo. 223                  HERNDON, VA 20171
14207824   ALLSOM−MOVERS            12022 MEADOWGREEN STREET                  HOUSTON, TX 77076
14209628   ALLYKIENG       ALLY KIENG             2715 ROGLIANO LN             LEAGUE CITY, TX 77573
14207825   ALMA GORDON          3810 HEATHER BLOOM                HOUSTON, TX 77045
14210060   ALMA GREENE         1955 WOODLAND HILLS DR.                 MISSOURI CITY, TX 77489
14212043   ALMA GRIFFIN        1000 MALLARD APT 308               TAYLOR, TX 76574
14207406   ALMA INGLES        1311 W. 8TH ST.          FREEPORT, TX 77541
14207826   ALMA LIZAMA         4525 AMALIE            HOUSTON, TX 77093
14211040   ALPA MISTRY        16939 KILGARPH DR.             RICHMOND, TX 77407
14206037   ALPHA ONE, LLC         LYNNWOOD GROUP − ATTN RICK EVANS                     20 PIKE STREET, SUITE
           2B      CANONSBURG, PA 15317−1366
14205374   ALPHA SERVICES CORPORATION                4535 SUNBELT DRIVE             ADDISON, TX 75001
14210404   ALPHA TECH SUPPLY           3053 RANCHO VISTA BLVD, STE H−270                PALMDALE, CA 93551
14206670   ALPHATEC SPINE INCORPORATED                DEPT 892005          PO BOX 122005        DALLAS, TX
           75312−2005
14207828   ALTERAMED GROUP LLC             7155 OLD KATY ROAD               SUITE N243       HOUSTON, TX
           77024
14206671   ALTERNATIVE BIOMEDICAL SOLUTIONS                  2412 ARBUCKLE CT            DALLAS, TX 75229
14211386   ALUMAI, LLC       642 ALVARDO ST, STE 311              SAN FRANCISCO, CA 94114
14207829   ALVAREZ HERMENEGILDO               1500 CITY WEST BLVD., SUITE 300             HOUSTON, TX 77042
                    Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 5 of 104
14207830   ALVARO PEREZ          14637 HENRY RD 34             HOUSTON, TX 77060
14207533   ALVIN DARENSBURG              2313 55TH STREET           GALVESTON, TX 77551
14206592   ALYSEHUDSON           ALYSE HUDSON              7510 RAIN MEADOW LN            CYPRESS, TX 77433
14207831   AMANDA AGUIRRE              764 INTERNATIONAL BLVD, No.32              HOUSTON, TX 77024
14206672   AMANDA GOMEZ             5920 FOREST PARK             SUITE 700       DALLAS, TX 75235
14211858   AMANDA JOHNSON              5214 BREEZY POINTE            SUGAR LAND, TX 77479
14209850   AMANDA KOWALSKI               4 RIVER CREST CT           MANSFIELD, TX 76063
14206593   AMANDA SAENZ           12714 RAVEN SOUTH DRIVE                 CYPRESS, TX 77429
14207466   AMANDASIMON            AMANDA BEN SIMON                9737 BUCKHORN DR.           FRISCO, TX 75033
14205597   AMANDAWHITE            AMANDA WHITE               7728 CROFTWOOD DR.           AUSTIN, TX 78749
14210549   AMANDEEPHUNDAL               AMANDEEP HUNDAL                9073 W. PLUM RD        PEORIA, AZ 85383
14209333   AMB SERVICES, INC.           22203 N. LAKE VILLAGE DRIVE              KATY, TX 77450
14210189   AMBER COLLINS           4213 CR No.724         NACOGDOCHES, TX 75964
14211009   AMBER HARRISON             305 WEST SHORE DRIVE              RICHARDSON, TX 75080
14205409   AMBER PARKER           730 SUTTER DRIVE             ALLEN, TX 75002
14207832   AMBER WATSON            11435 STOUGHTON DR               HOUSTON, TX 77066
14211808   AMBER WEBB          1211 WESLEY DR             STAFFORD, TX 77477
14206673   AMBER WEST          2728 CEDAR SPRINGS RD, No.319               DALLAS, TX 75201
14206674   AMBER WEST          9706 AMBERTON PARKWAY                  DALLAS, TX 75243
14210314   AMBERDUNCAN            AMBER DUNCAN               8355 HARWOOD RD APTNo.2212             NORTH RICHLAND
           HILLS, TX 76180
14207833   AMBERWILLIAMS             AMBER WILLIAMS              5818 JAMES PLACE          HOUSTON, TX 77085
14207313   AMBLER SURGICAL             730 SPRINGDALE DRIVE              EXTON, PA 19341
14206080   AMBRA B. PHOTOGRAPHY                4689 MUSTANG PKWY No.6301             CARROLLTON, TX 75010
14206081   AMBRABOGAR            AMBRA BORGAR              4689 MUSTANG PKWY APT 6301              CARROLLTON, TX
           75010
14210830   AMBU INC.        P.O. BIX 347818         PITTSBURGH, PA 15251−4818
14210614   AMBULATORY MEDICAL ASSOCIATES                    2509 E SHEA BLVD          SUITE 103      PHOENIX, AZ
           85028
14205400   AMBULATORY SURGERY CENTER ASSOCIATION                        1012 CAMERON STREET          ALEXANDRIA,
           VA 22314
14206530   AMCNEAL          ANDREA ROBERSON               8015 CHESTNUT BARR            CONVERSE, TX 78109
14211249   AMEDICA         1885 WEST 2100 SOUTH             SALT LAKE CITY, UT 84119
14211680   AMEENASALEEM            AMEENA SALEEM                22511 SPRING CROSSING DR          SPRING, TX
           77373
14207834   AMEETO RAO          3001 MURWORTH DR.               HOUSTON, TX 77025
14207835   AMEGY BANK, NA            CORPORATE TRUST DEPT/ KATHLEEN SHEN                    1221 MCKINNEY, STE
           P−1      HOUSTON, TX 77010
14206675   AMENDIA         DEPT 3885          P.O. BOX 123885         DALLAS, TX 75312−3885
14206676   AMERI MEDICAL MARKETING                 5950 LINDENSHIRE LANE            SUITE 104       DALLAS, TX
           75230
14207836   AMERICA EQUIFINANCE CORPORATION                    701 N. POST OAK RD., STE. 222        HOUSTON, TEXAS
           77024
14210414   AMERICA'S TACO SHOP              5115 BERNEIL DR.          PARADISE VALLEY, AZ 85253
14206677   AMERICAN ARBITRATION ASSOCIATION                    13727 NOEL ROAD, STE 700          DALLAS, TX
           75240
14207699   AMERICAN ASSOCIATION FOR ACCREDIATION OF AMBULATOR                          PO BOX 9500       GURNEE, IL
           60031
14207837   AMERICAN ASSOCIATION OF BIOANALYSTS                     5615 KIRBY DR. STE 870        HOUSTON, TX
           77005
14207838   AMERICAN ASSOCIATION OF NOTARIES                   PO BOX 630601         HOUSTON, TX 77263
14206678   AMERICAN BANKERS INSURANCE CO                   PO BOX 731178          DALLAS, TX 75373−1178
14207839   AMERICAN BUSINESS MACHINES INC.                 P.O. BOX 4356         DEPT. 2201      HOUSTON, TX
           77210−4356
14211398   AMERICAN COLLEGE OF PHLEBOLOGY                    101 CALLAN AVE, STE 210          SAN LEANDRO, CA
           94577
14206252   AMERICAN COLLEGE OF SURGEONS                  PO BOX 92425          CHICAGO, IL 60675−2425
14207257   AMERICAN FIRE PROTECTION GROUP                  8000 WEST 78TH STREET, SUITE 111           EDINA, MN
           55439−2535
14206498   AMERICAN GATE SERVICE PROS, INC                8964 ARGONNE STONE LANE               CONROE, TX
           77302
14206253   AMERICAN HEALTH INFORMATION                  DEPT. 77−2735          CHICAGO, IL 60678−2735
14212235   AMERICAN HEALTH LAWYERS ASSOCIATION                      1620 EYE ST. NW, 6TH FLOOR         WASHINGTON,
           DC 20006−4010
14209598   AMERICAN PROFICIENCY INSTITUTE                 DEPARTMENT 9526            PO BOX 30516       LANSING, MI
           48909−8016
14210615   AMERICAN REFRIGERATON SUPPLIES, INC.                   PO BOX 21127        PHOENIX, AZ 85036
14207840   AMERICAN SHUTTER COMPANY                  12622 GREENSPOINT DR.            HOUSTON, TX 77060
14207525   AMERICAN SOCIETY FOR METABOLIC AND BARIATRIC SURGE                         100 SW 75TH STREET       SUITE
           201      GAINESVILLE, FL 32607
14206255   AMERICAN SOLUTIONS FOR BUSINESS                  8479 SOLUTION CENTER            CHICAGO, IL
           60677−8004
14210616   AMERICAN SURGICAL DEVELOPMENT                    19820 NORTH 7TH AVENUE             SUITE
           150      PHOENIX, AZ 85027
14210617   AMERICAN SURGICAL EQUIPMENT, LLC                   625 W. DEER VALLEY RD., SUITE 103
           No.276      PHOENIX, AZ 85027
14209701   AMERITAS LIFE INSURANCE CORP.                P.O. BOX 81889         LINCOLN, NE 68501−1889
14207841   AMIR S. MALIK, M.D.          2727 ROBINHOOD             HOUSTON, TX 77005
                    Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 6 of 104
14209929   AMNIOTIC SURGICAL INNOVATIONS                 16 MEADOWCREEK DR                MELISSA, TX 75454
14209998   AMNIOX MEDICAL INC             7300 CORPORATE CENTER DRIVE                 SUITE 700       MIAMI, FL
           33126
14207842   AMONTES       ANNA MONTES               17231 HOLLOW SAND CT.               HOUSTON, TX 77084
14207843   AMR CONSULTING SERVICES, INC               2800 POST OAK BLVD             SUITE 4100        HOUSTON, TX
           77056
14205954   AMS MAPLE GROVE            6094 14TH ST. W. SUITE 135           BRADENTON, FL 32407−4104
14210584   AMS SALES LLC         PO BOX 7247−6586            PHILADELPHIA, PA 19170−6586
14206680   AMTECH ELEVATOR SERVICES                P.O. BOX 730437          DALLAS, TX 75373−0437
14209713   AMY BOCKES        2050 FM 423           LITTLE ELM, TX 75068
14207582   AMY CHRISTINE JOHNSON              2113 E. NEW BEDFORD DR.              GILBERT, AZ 85234
14209629   AMY ESPINOZA         4428 RUNNING PINE DRIVE                LEAGUE CITY, TX 77573
14207844   AMY GROUT        511 ARCHER ST             HOUSTON, TX 77009
14211777   AMY HAASE KERNE, D.P.M.             47 WANING MOON DRIVE                SPRINGS, TX 77389
14206004   AMY HALL       19344 W. BRAVE RD.             BUCKEYE, AZ 85326
14207430   AMY HENDRIX         1403 OSBORNE             FRIENDSWOOD, TX 77546
14206008   AMY M. MCMURRAY             403 W. OVERLOOK MOUNTAIN RD                   BUDA, TX 78610
14209334   AMY TRAYNOR          6003 GATEWOOD MANOR DRIVE                    KATY, TX 77494
14206681   AMY WALLACE          5920 FOREST PARK STE 700               DALLAS, TX 75235
14206567   AMY WHITE       1326 TEE TIME CT             CROSBY, TX 775232
14210207   AMY YBARRA         6029 COUNTY ROAD 403               NAVASOTA, TX 77868
14206682   AMYHERRERA          AMY HERRERA              1055 REGAL ROW No. 806             DALLAS, TX 75247
14210618   ANABEL ARAGON−ERIVES               5137 W. VIRGINIA AVE            PHOENIX, AZ 85035
14205455   ANACOM GENERAL CORP               1240 S CLAUDINA ST            ANAHEIM, CA 92805
14207846   ANASTASIASWEENE            4036 BELLEFONTAINE ST.               APT. 9       HOUSTON, TX 77025
14210363   ANAZAOHEALTH CORPORATION                  P.O. BOX 850001          ORLANDO, FL 3288−0389
14212289   ANDA, INC      2915 WESTON ROAD               WESTON, FL 33331
14209630   ANDERSON FORREST             2101 RIVERSIDE DR.           LEAGUE CITY, TX 77573
14206683   ANDRE TAYLOR          9842 AUDELIA RD. APTNo. 137               DALLAS, TX 75238
14210415   ANDREA CLAIRE WAGENHALS                 10029 N 57TH ST          PARADISE VALLEY, AZ 85253
14210619   ANDREA GENOVESE−CANDELA                  3448 E. LUPINE AVENUE             Phoenix, AZ 85028
14209200   ANDREA HAFFNER           9491 EAST ROAD 10            HOXIE, KS 67740
14205808   ANDREA LINK        4326 LONE           BELLAIRE, TX 77401
14210481   ANDREA ROBERTS (EMP)             3519 Amesbury Circle         Pearland, TX 77584
14207847   ANDREA WRIGHT           7889 BROADVIEW DR.              HOUSTON, TX 77061
14209572   ANDRES CANCINO           107 CORKWOOD              LAKE JACKSON, TX 77566
14211859   ANDREW CRABB           3139 SUMMER BAY DR.               SUGAR LAND, TX 77478
14207467   ANDREW DOLD MD, PLLC              3890 MASHPEE STREET              FRISCO, TX 75034
14207848   ANDREW GERACI           2121 FOUNTAINVIEW DR No.63D                 HOUSTON, TX 77057
14209495   ANDREW HARDING            5407 BEAVER LODGE DR.               KINGWOOD, TX 77345
14209952   ANDREW HOFFSTEN            2051 N 30TH ST          MESA, AZ 85213
14207513   ANDREW IVERSON           4615 WENTWORTH DR.                FULSHEAR, TX 77441
14211007   ANDREW LASKA           7010 WILDWOOD LANE               RHINELANDER, WI 54501
14206594   ANDREW OEHLER           14411 ANADA BAY CT              CYPRESS, TX 77429
14206684   ANDREW SHEN          2242 ASH GROVE WAY               DALLAS, TX 75228
14207468   ANDREW WEIHING           7307 CREDDON DR.             FRISCO, TX 75035
14207849   ANDREW WEST          9 BRIARDALE CT 8             HOUSTON, TX 77027
14206685   ANDREWBERG          ANDREW EUGENE BERG                  4904 LIVE OAK ST, APT 302          DALLAS, TX
           75206
14212046   ANDRIA PAYNE         11 MARGARET AVE.               TELFERNER, TX 77988
14207850   ANETRA WILSON          13983 MAXIMAR DR.              HOUSTON, TX 77083
14205771   ANGELA COLLIER          5475 WINFREE STREET               BEAUMONT, TX 77705
14210550   ANGELA COYLE          10583 WEST ALEX AVE              PEORIA, AZ 85382
14211977   ANGELA CRUMPLER             842 WILLOW SPRINGS RD.              SULPHUR, LA 70663
14205738   ANGELA FRANCO           7923 GINGER PARK DRIVE               BAYTOWN, TX 77521
14209788   ANGELA GAY        7046 HWY 397            LOUISVILLE, MS 39339
14209524   ANGELA KEEL         5418 WESTBROOK OAKS WAY                   KLEIN, TX 77379
14207851   ANGELA MILLER          20018 N. 21ST STREET            HOUSTON, TX 79245
14211240   ANGELA NORBY          11812 140TH AVE SE ST.            SAINT HILL, MN 56754
14207852   ANGELA ROSS        15834 ACORN CLEARING PATH                   HOUSTON, TX 77044
14205887   ANGELAGRAGG           ANGELA GRAGG               1233 STEINER AVE           BIRMINGHAM, AL 35211
14205517   ANGELICA TEXTILE SERVICES, INC.              ANGELICA ATL LOCKBOX                PO BOX
           532268    ATLANTA, GA 30353−2268
14211860   ANGELINA ELDIMASSI            7703 EHRHARDT LANE               SUGAR LAND, TX 77479
14212141   ANGELINA EMERSON             11407 KENSWICK COVE CT               TOMBALL, TX 77375
14212019   ANGELITA BETANCOURT               9739 CR 321        SWEENY, TX 77480
14210416   ANGELO JAMES MATTALINO                6097 NORTH PARADISE VIEW DRIVE                 PARADISE VALLEY, AZ
           85253
14209278   ANGIE BLANKINSHIP            700 CACTUS FLOWER COURT                IRVING, TX 75063
14209267   ANGIE NEWMAN           24660 HWY 383           IOWA, LA 70647
14205395   ANGIODYNAMICS, INC             P.O. BOX 1549        ALBANY, NY 12201−1549
14207853   ANGUYEN       ANNA NGUYEN                6807 CHESTER OAK DR.             HOUSTON, TX 77083
14209534   ANITA FRISBIE−JONES           11001 NORTH H STREET              LA PORTE, TX 77571
14207854   ANITA HUNTER         12025 RICHMOND AVE.               UNIT 13101         HOUSTON, TX 77082
14212003   ANITA MCGRATH           16754 W. PALISADE TRAIL LANE                SURPRISE, AZ 85387
14211809   ANITA RABIE       10502 FOUNTAIN LAKE DR                APT 1436         STAFFORD, TX 77477
14210136   ANN CROSBIE        3106 BENTWATER DR. WEST                 MONTGOMERY, TX 77356
14212100   ANN DOERRIES         7 SPICE BERRY PLACE              THE WOODLANDS, TX 77382
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 7 of 104
14211681   ANN ECKSTADT          1638 GAVIN COURT              SPRING, TX 77379
14207855   ANN HARRIS BENNETT TAX ASSESSOR−COLLECTOR & VOTER                        PO BOX 4622       HOUSTON, TX
           77210−4622
14207856   ANN MORGAN          2103 PARKER RD             HOUSTON, TX 77093
14211983   ANNA FROESE         600 FARM ROAD 2216              SUMNER, TX 75486
14211861   ANNA SILVER        8939 SUMMER ASH LANE                 SUGAR LAND, TX 77479
14205488   ANNA VALLES         2651 HIDDEN RIDGE DR.              ARLINGTON, TX 76006
14207857   ANNE BRITTON         5885 SUGAR HILL DR.             HOUSTON, TX 77057
14211454   ANNE FISCHER         32121 NORTH 73RD ST             SCOTTSDALE, AZ 85266
14212101   ANNE GARZA         106 E CAPSTONE CIRCLE               THE WOODLANDS, TX 77381
14209631   ANNE HAYMAN           1807 WESTWIND CT              LEAGUE CITY, TX 77573
14205489   ANNE SLADE        5807 CALUMET            ARLINGTON, TX 76017
14210620   ANNEFEENEY         ANNE FEENEY             3800 E. LINCOLN DRIVE, VILLA 52           PHOENIX, AZ
           85018
14207858   ANNEL ISABEL SANCHEZ              14215 SWEENEY ROAD             HOUSTON, TX 77060
14212087   ANNETTE CLERMONT              1215 SAN JACINTO            TEXAS CITY, TX 77590
14210482   ANNETTE KIKTA          2112 KILDARE DRIVE             PEARLAND, TX 77581
14207307   ANNETTE MONTGOMERY                2504 W. OWEN K GARRIOTT 306             ENID, OK 73703
14207859   ANNETTE Y. GONZALES             12303 WELLAND DR.             HOUSTON, TX 77031
14207860   ANNETTE Y. GONZALES             12303 WELLAND DR.             HOUSTON, TX 77031
14207861   ANNIE CUENOD          5979 WOODWAY DR               HOUSTON, TX 77057
14207862   ANNIEBOLDEN          ANNIE BOLDEN             4711 SHREVEPORT BLVD            HOUSTON, TX 77028
14209468   ANNSOLIMAN          ANN SOLIMAN             1974 LEWIS CROSSING DR.          KELLER, TX 76248
14207271   ANSWERNET         6501 BOEING DR STE H1              EL PASO, TX 79925−1085
14206389   ANTHEM BLUE CROSS & BLUE SHIELD                  3075 VANDECAR WAY           CINCINNATI, OH 45209
14211455   ANTHONY C. TAAFE            7340 E. MAIN ST. No.123          SCOTTSDALE, AZ 85379
14210315   ANTHONY FOBES           7300 LUTHER CT.            NORTH RICHLAND HILLS, TX 76180
14207863   ANTHONY IMHOFF            9503 PECAN GLEN CT              HOUSTON, TX 77040
14207252   ANTHONY LAFFERTY             04380 WATERMAN RD.              EAST JORDAN, MI 49727
14207864   ANTHONY LIVINGSTON              1422 RUTHVEN ST            HOUSTON, TX 77019
14207865   ANTHONY LOCKETT             CODE BLUE TRAINING              12514 SAFEGUARD          HOUSTON, TX
           77047
14207752   ANTHONY MAIORIELLO, M.D.              4361 LIVINGSTON AVE            HIGHLAND PARK, TX 75205
14207866   ANTHONY MALTESE             3788 RICHMOND AVE. 1508              HOUSTON, TX 77046
14210483   ANTHONY NGUYEN             3305 MONARCH MEADOW LANE                  PEARLAND, TX 77581
14207867   ANTHONY REYNA            2915 VALIANT SCENE CT              HOUSTON, TX 77038
14211123   ANTHONY THOMAS             2803 MESQUITE ST.            RINGLING, OK 73456
14207868   ANTHONY WHITE−BARRON                19401 TOMBALL PARKWAY No.1039               HOUSTON, TX 77070
14210334   ANTHONY ZACNIEWSKI              6401 E. RIDGE RD 701           ODESSA, TX 79762
14211010   ANTJE DESALVO          3600 ALMA ROAD, APTNo. 2424               RICHARDSON, TX 75080
14207869   ANTOCHAMBERS            ANTOINETTE CHAMBERS                 8300 CANYON ST. No. 324       HOUSTON, TX
           77051
14210061   ANTOINETTE GOODLY              6911 DIAMOND LEAF CT.             MISSOURI CITY, TX 77459
14207272   ANTONIO CARREON             205 VISTA RIO         EL PASO, TX 79912
14206455   ANTONIO RAMIREZ            660 BROWN RD            CLEVELAND, TX 77327
14205431   ANTONIO TORRES           7242 COUNTRY RD 669              ALVIN, TX 77511
14210232   ANYTIME SEPTIC SOLUTIONS              PO BOX 1021          NEW CANEY, TX 77357
14207189   AORN       2170 SOUTH PARKER ROAD                SUITE 400        DENVER, CO 80231−5711
14206687   APEX ANESTHESIA           10400 NORTH CENTRAL EXPRESSWAY                  DALLAS, TX 75231
14205703   APIC      PO BOX 79502          BALTIMORE, MD 21279−0502
14206256   APOLLO ENDOSURGERY               32663 COLLECTIONS CENTER DRIVE              CHICAGO, IL
           60693−0326
14207870   APPLE JACK SIGNS, INC           6101−L PINEMONT            HOUSTON, TX 77092
14206688   APPLIED BIOLOGICS, LLC            DEPT 3517         PO BOX 123517        DALLAS, TX 75312−3517
14207698   APPRIVER       1101 GULF BREEZE PARKWAY, STE. No.200                 GULF BREEZE, FL 32561
14210427   APRIL BARNETT         5015 ORANGE TREE DR               PASADENA, TX 77505
14211624   APRIL BRYANT         539 S. OLD SEVIERVILLE PIKE               SEYMOUR, TN 37865
14207249   APRIL EPPES       4603 DOYETTE DR.             EAST BERNARD, TX 77435
14210621   APS      PO BOX 2906          PHOENIX, AZ 85062−2906
14205809   APURVA THEKDI, M.D.            5310 GRAND LAKE ST             BELLAIRE, TX 77401
14209676   AQUA CHILL OF METROPLEX               PO BOX 16          LEWISVILLE, TX 75067
14212051   AQUA CHILL OF SCOTTSDALE, INC.               P.O. BOX 24778        TEMPE, AZ 85285
14211137   AQUARIAN HEALTHCARE SOLUTION                   32 NANTUCKET ROW            ROCKY RIVER, OH 44116
14206689   ARAMARK UNIFORM SERVICES                PO BOX 731676           DALLAS, TX 75373−1676
14207873   ARCH FLOORS         1803 ALLEN PARKWAY                HOUSTON, TX 77019
14205926   ARCHITECTURAL DIGEST              PROFESSIONAL SUBSCRIPTIONS SVCS                P.O. BOX
           37640      BOONE, IA 50037−4640
14206690   ARIEL MARTIN         ARIELMARTIN             6027 BELMONT AVE           DALLAS, TX 75206
14207542   ARIGNAPHONE LAVARN               3822 BURNING TREE LANE             GARLAND, TX 75042
14209251   ARIJET NETWORKS SOLUTIONS, INC                1848 NORWOOD PLAZA            STE 212       HURST, TX
           76054−3751
14212026   ARIONA CONVILLE           5812 CRUISER WAY             TAMPA, FL 33615
14211243   ARIZONA AMBULATORY SURGERY CENTER                      4676 COMMERCIAL ST. SE, PMB 138         SALEM,
           OR 97302−1902
14210622   ARIZONA BLOOD MGT, INC.             1234 E. CLAIRE DR           PHOENIX, AZ 85022
14210623   ARIZONA BOARD OF PODIATRIC EXAMINERS                     1400 WEST WASHINGTON STREET           SUITE
           230     PHOENIX, AZ 85007
14210624   ARIZONA CORPORATION COMMISSION                   1300 W WASHINGTON ST.           PHOENIX, AZ 85007
                    Case 19-12264-CSS              Doc 41-1       Filed 11/23/19         Page 8 of 104
14210625   ARIZONA DEPARTMENT OF HEALTH SERVICES BUREAU OF ME                             150 North 18th Avenue
           Suite450      Phoenix, AZ 85007
14210626   ARIZONA DEPARTMENT OF REVENUE                      PO BOX 29085         PHOENIX, AZ 85038−9085
14211456   ARIZONA MEDICAL BOARD                  9545 E. DOUBLETREE RANCH RD                SCOTTSDALE, AZ
           85258−5514
14206104   ARIZONA MEDICAL WASTE                 3017 NORTH ROCKWELL BLVD                  CASA GRANDE, AZ 85122
14206105   ARIZONA MEDICAL WASTE, LLC                  3017 N. ROCKWELL BLVD.              CASA GRANDE, AZ 85122
14210627   ARIZONA OFFICE TECHNOLOGIES                   P.O. BOX 29623         PHOENIX, AZ 85038
14212179   ARIZONA PEST CONTROL                1127 N. ROOK AVENUE              TUCSON, AZ 85712
14207583   ARIZONA PEST SOLUTIONS                3923 E. WATEKA CT            GILBERT, AZ 85297
14210628   ARIZONA RADIATION REGULATORY AGENCY                         4814 SOUTH 40TH ST           PHOENIX, AZ
           85040
14210629   ARIZONA STATE BOARD OF PHARMACY                      PO BOX 18520         PHOENIX, AZ 85005
14210630   ARIZONA STATE PHYSICIAN ASSCOCIATION                      3030 N. CENTRAL AVE STE 4105            PHOENIX, AZ
           85012−2720
14210631   ARIZONA WEED KING INC                428 EAST THUNDERBIRD ROAD                SUITE 532        PHOENIX, AZ
           85022
14206691   ARJOHUNTLEIGH INC.             PO BOX 84476            DALLAS, TX 75824−4745
14209729   ARKANSAS STATE POLICE                PO BOX 25610           LITTLE ROCK, AR 72221−5610
14211011   ARMAN ORTHO DISTRIBUTORS, LLC                    1565 N CENTRAL EXPY             RICHARDSON, TX 75080
14207874   ARMANDO SANTIBANEZ                 2110 VINTA ST          HOUSTON, TX 77034
14205810   ARMSTRONG REPAIR CENTER, INC.                   P.O. BOX 1770         BELLAIRE, TX 77402−1770
14210062   ARNITA MATTHEWS              15810 ALGER DR             MISSOURI CITY, TX 77489
14207875   ARNOLD FARBSTEIN              8403 LORRIE DRIVE             HOUSTON, TX 77025
14207876   ARNOLD VALENSON              2900 WEST DALLAS, APT. 552               HOUSTON, TX 77019
14207877   ARPEGGIO CONTRACT THERAPY SERVICES & CONSULTING                           1502 CASTLE
           COURT        HOUSTON, TX 77006
14209750   ARROWHEAD HEALTH CENTER, LLC                     1525 S. BROADWAY STREET              4th FLOOR       LOS
           ANGELES, CA 90015
14211771   ARSTINA GASTON             816 S.PLEASANT ST.No. C             SPRINGDALE, AR 72764
14206257   ART BOOKBINDERS OF AMERICA, inc                   451 NORTH CLAREMONT AVENUE                  CHICAGO, IL
           60612−1440
14207660   ARTHELACHERNAY               ARTHELA CHERNAY                 2513 AXMINSTER DR            GRAND PRAIRIE, TX
           75050
14209900   ARTHISINGH         ARTHI SINGH              409 OAK STREET            MCKINNEY, TX 75069
14212316   ARTHROSURFACE             PO BOX 4110            DEPARTMENT 1480            WOBURN, MA 01888−4110
14206145   ARTHUR A. SMITH            2113 E. WILDHORSE DRIVE               CHANDLER, AZ 85286
14206146   ARTHUR SMITH II           2113 E WILDHORSE DR               CHANDLER, AZ 85286
14210992   ARTIC MECHANICAL INC               10440 TRADEMARK ST               RANCHO CUCAMONGA, CA 91730
14206693   ARTIMED SOLUTIONS, LLC                6119 GREENVILLE AVE No.511              DALLAS, TX 75206
14207302   ARTIMPLANT          7887 E. BELLEVIEW AVE, STE 1100                 ENGLEWOOD, CO 80111
14206694   ARTOGRAFX, INC           2611 ANDJON DRIVE               DALLAS, TX 75220
14210339   ARVEST BANK GROUP               PO BOX 42096           OKLAHOMA CITY, OK 73123−3005
14205404   ASAP CHECKS, FORMS & SUPPLIES                  13 BETHUNE STREET            No.190        ALEXANDRIA BAY,
           NY 13607
14209496   ASAP VENDING           3442 SANDY FORK               KINGWOOD, TX 77339
14205702   ASC Association       PO BOX 75066            BALITMORE, MD 21275−5066
14207612   ASC COMMUNICATIONS, INC.                 315 VERNON AVENUE              GLENCOE, IL 60022
14207878   ASC EXCHANGE            P.O. BOX 40724           HOUSTON, TX 77240
14210484   ASC HOUSTON MANAGEMENT L.P.                    11233 SHADOW CREEK PARKWAY, STE. 3                 PEARLAND,
           TX 77584
14207879   ASCEND NATIONAL, LLC               5380 W. 34TH STREET No.288            HOUSTON, TX 77092
14207469   ASCENSION CAMG LLC               6351 PRESTON ROAD              SUITE 295        FRISCO, TX 75034
14209497   ASCENTIUM CAPITAL LLC                23970 HWY 59N            KINGWOOD, TX 77339
14206695   ASD Healthcare       PO BOX 848104            DALLAS, TX 75284−8104
14212052   ASDD DOCUMENT DESTRUCTION                    215 WEST LODGE DRIVE              TEMPE, AZ 85283−3652
14206696   ASG SECURITY          P.O. BOX 650837            DALLAS, TX 75265−0837
14209316   ASG SECURITY PROTECTION 1                 P.O. Box 219044        Kansas City, MO 64121−9044
14211862   ASHA GHEDIA          1618 CALEDONIA TRAIL                SUGAR LAND, TX 77479
14207470   ASHLEA LINCOLN            12397 PENNYWISE DRIVE                FRISCO, TX 75035
14209933   ASHLEIGH CARROLL              800 E. SNOWDEN CIRCLE               MEMPHIS, TN 38104
14207880   ASHLEY BOYD           650 WESTCROSS STREET                 NO. 74       HOUSTON, TX 77018
14212088   ASHLEY HARDAGE              1821 23RD AVENUE NORTH                TEXAS CITY, TX 77590
14205598   ASHLEY K HARRISON              9525 NORTH CAPITAL OF TEXAS HWY No. 323                   AUSTIN, TX
           78759
14207881   ASHLEY RAMIREZ             945 GENOA RED BLUFF                HOUSTON, TX 77034
14209632   ASHLEY SALAZAR             1327 ALTAVILLA LN              LEAGUE CITY, TX 77573
14209558   ASHLEY WAINWRIGHT                4031 LELEA DRIVE             LAKE CHARLES, LA 70605
14209953   ASHLEYDOBSTAFF              ASHLEY DOBSTAFF               6163 E. HANNIBAL ST           MESA, AZ 85205
14207882   ASHLEYGILL          ASHLEY GILLASPIA                7611 ROEBOURNE LN.            HOUSTON, TX 77070
14210632   ASHLEYJONES           ASHLEY JONES              35318 N. 27TH LANE          PHOENIX, AZ 85086
14205739   ASHTON DALRYMPLE               800 MAPLEWOOD DRIVE                 BAYTOWN, TX 77520
14207883   ASIF CHAUDRY           6119 GEHRING             HOUSTON, TX 77021
14207884   ASLAN MEDICAL DISTRIBUTOR, LLC                    5505 RUSSETT DRIVE           HOUSTON, TX 77056
14210585   ASSA ABLOY          P. O. Box 827375          Philadelphia, PA 19182−7375
14207885   ASSA ABLOY ENTRANCE SYSTEMS                    9001 JAMEEL           SUITE No.190        HOUSTON, TX
           77040
                    Case 19-12264-CSS              Doc 41-1       Filed 11/23/19        Page 9 of 104
14212283   ASSI      ACCURATE SURGICAL & SCIENTIFIC INSTRU CO                       300 SHAMES DR.        WESTBURY,
           NY 11590
14205335   AST TRUST COMPANY(CANADA)                    1 TORONTO STREET            SUITE 1200       TORONTO,
           ONTARIO M5C 2V6             CANADA
14210944   ASTRO LOCK AND SAFE LLC                 PO BOX 169          PORTER, TX 77365
14206053   AT& T       PO BOX 5094 AT&T               CAROL STREAM, IL 60197−5094
14206055   AT&T       19        P.O. BOX 5019           CAROL STREAM, IL 60197−5019
14206056   AT&T       P.O. BOX 5019            CAROL STREAM, IL 60197−5019
14205519   AT&T       PO BOX 105414             ATLANTA, GA 30348−5414
14205520   AT&T       PO BOX 105414             ATLANTA, GA 30348−5414
14206054   AT&T       PO BOX 5001             CAROL STREAM, IL 60197−5000
14206057   AT&T       PO BOX 5019             CAROL STREAM, IL 60197−5019
14206058   AT&T       PO BOX 5019             CAROL STREAM, IL 60197−5019
14206059   AT&T 171−798−6766 001            PO BOX 5019           CAROL STREAM, IL 60197−5019
14205521   AT&T 214−358−3003            PO BOX 105414           ATLANTA, GA 30348−5414
14205522   AT&T 4183        PO BOX 105414             ATLANTA, GA 30348−5414
14205523   AT&T 713−662−1146            PO BOX 105414           ATLANTA, GA 30348−5414
14206060   AT&T Kirby        PO BOX 5014            CAROL STREAM, IL 60197−5014
14206061   AT&T LONG DISTANCE                PO BOX 5017          CAROL STREAM, IL 60197−5017
14206062   AT&T MOBILITY            PO BOX 6463           CAROL STREAM, IL 60197−6463
14209708   AT&T RMO          4513 WESTERN AVE                LISLE, IL 60532
14206259   AT&T Services, Inc.        12984 COLLECTION CENTER DRIVE                 CHICAGO, IL 60693
14206063   AT&T TeleConference Services           AT&T TELECONFERENCE SERVICES                 P.O. BOX
           5002      CAROL STREAM, IL 60197−5002
14206064   AT&T−9995         P.O.BOX 5014            CAROL STREAM, IL 60197−5014
14211278   AT−INTEGRATION, INC.              P.O. BOX 2547          SAN ANTONIO, TX 78299−2547
14207886   ATA AHMAD, MD             11740 FM 1960 ROAD WEST               HOUSTON, TX 77065
14206697   ATHAS HEALTH, LLC              10740 N. CENTRAL EXPRESSWAY STE 275                DALLAS, TX 75231
14206698   ATHAS HEALTHCARE                10740 N. CENTRAL EXPRESSWAY                STE 275       DALLAS, TX
           75231
14206699   ATHENA PROFESSIONAL SERVICES                    14330 MIDWAY ROAD            SUITE 128, BLDG 1        DALLAS,
           TX 75244
14206700   ATHENA VENTURE CAPITAL                  10455 N. Central Expressway, Ste 109−324      DALLAS, TX 75231
14206701   ATLAS ANESTHESIA ASSOCIATES, PA                    PO BOX 203382        DALLAS, TX 75320
14207888   ATTORNEYSTEWAR                ATTORNEY STEWART J GUSS                12777 JONES ROAD, STE.
           297      HOUSTON, TX 77070
14206139   AUDITBOARD, INC.             12800 CENTER COURT DRIVE S SUITE 100               CERRITOS, CA 90703
14210173   AUDRA SHOEMAKER                1227 COUNTY RD 4510             MOUNT PLEASANT, TX 75455
14211172   AUDREY JONES            1908 PINE DR           ROSENBURG, TX 77471
14211682   AUGUST KOSCHANY                70 NORTH VERANDA RIDGE DR.                SPRING, TX 77382
14207538   AUGUSTINA BRIONES               PO BOX 125           GANADO, TX 77962
14207415   AURA GARCIA           4127 EMERALD ST               FRESNO, TX 77544
14206044   AURORA GROUP             1920 PALOMAR POINT WAY                 CARLSBAD, CA 92008
14206456   AUSTIN HOFF          1201 ELDRIDGE RD               CLEVELAND, TX 77328
14210858   AUSTIN LONG          7604 OLIVE BRANCH COURT                  PLANO, TX 75025
14205410   AUTOLOGOUS BLOOD TECHNOLOGY, LLC                        906 W. MCDERMOTT DR.            STE
           116−173      ALLEN, TX 75013−6510
14207259   AUTOMATED MEDICAL PRODUCTS CORP.                        PO BOX 2508        EDISON, NJ 08818−2508
14210400   AUTOMOBILE           P.O. BOX 420206            PALM COAST, FL 32142−6333
14205326   AUTORITE DES MARCHES FINANCIERS                     800, SQUARE VICTORIA 22e ETAGE            CP 246, TOUR DE
           LA BOURSE          MONTREAL, QUEBEC H4Z 1G3                  CANADA
14210977   AUTUMN STOOS             PO BOX 1162           PROSPER, TX 75078
14209670   AVALAUNCH MEDIA, LLC                 2927 WEST MAPLE LOOP DR., STE 201             LEHI, UT 84043
14209901   AVALL ENTERPRISES, LLC                5900 S. LAKE FOREST DR. No.300           MCKINNEY, TX 75070
14211667   AVANCE SPINE & JOINT RESOURCES                    P.O. BOX 92248       SOUTHLAKE, TX 76092
14206702   AVANOS MEDICAL SALES, LLC (EIN:36−4787311)                    PO BOX 732583        DALLAS, TX
           75373−2583
14211279   AVANT SOLUTIONS, LLC               540 MADISON OAK No.120             SAN ANTONIO, TX 78258
14206260   AVANTAS, LLC           2735 COLLECTION CENTER DR.                 CHICAGO, IL 60693
14205715   AVAYA INC          211 MT AIRY ROAD               BASKING RIDGE, NJ 07920
14207325   AVITUS ORTHOPAEDICS, INC.                400 FARMINGTON AVE, SUITE R2826, CB889              FARMINGTON,
           CT 06032
14209594   AVORS MEDICAL GROUP                 42135 10TH STREET WEST            SUITE 101        LANCASTER, CA
           93534
14207889   AVU       ANN VU            6243 S. BRAESWOOD BLVD               HOUSTON, TX 77096
14206703   AWOOTEN          ASHLEEN WOOTEN                  4144 BEECHWOOD LANE             DALLAS, TX 75220
14212224   AXIS NEUROMONITORING, LLC                  PO BOX 1577          WALLER, TX 77484−1557
14205390   AXOGEN, INC.         13631 PROGRESS BLVD                 SUITE 400       ALACHUA, FL 32615
14210633   AXOLOTL BIOLOIGIX, INC               1637 W. KNUDSEN DR            PHOENIX, AZ 85027
14211145   AYOKA GORDON              8906 HIGH RIDGE LANE              ROSENBERG, TX 77469
14210634   AZ DEPT OF HEALTH SERVICES                 BUREAU OF MEDICAL FACILITIES LICENSING                 150 N 18TH
           AVE STE 450         PHOENIX, AZ 85007
14212194   AZALEA SURGICAL PRODUCTS                   1925 BRANDON DRIVE             SUITE 400       TYLER, TX
           75703
14210428   AZFAMILY.COM             PO BOX 101524            PASADENA, CA 91189−1524
14211041   AZIYO BIOLOGICS, INC.             880 HARBOUR WAY SOUTH                RICHMOND, CA 94804
14206704   AZMON MEDICAL LLC                PO BOX 226656           DALLAS, TX 75222−6659
14210635   AZPB LIMITED PARTNERSHIP                 PO BOX 29379          PHOENIX, AZ 85038−9379
                    Case 19-12264-CSS               Doc 41-1         Filed 11/23/19         Page 10 of 104
14210636   AZYOKEL.COM, LLC                4700 N. 16TH ST           No.417          PHOENIX, AZ 85016
14210246   Acadiana Coding Services, LLC            PO BOX 9704            NEW IBERIA, LA 70563
14210828   Accordant Media, LLC           P.O. Box 347680           Pittsburgh, PA 15251−4680
14206247   Acumed LLC           7995 COLLECTION CENTER DRIVE                      CHICAGO, IL 60693
14207429   Adam Anh Thach Tran            4402 Girl Scout Lane           Friendswood, TX 77546
14207789   Admiral Linen & Uniform Service            1200 OLIVER             HOUSTON, TX 77007
14211857   Advanced Medical Resources            2150 Town Square Place,            Suite 290       SUGAR LAND, TX
           77479
14207505   Advanced Pain Specialists          DR. ALFREDO MARTI                1001 12th AVE., STE 170          FT WORTH, TX
           76104
14207796   Advantage BMW            1305 Gray St          Houston, TX 77002
14205486   Aisynn McMahan            4740 20th Rd. North          Apt No.3112          Arlington, VA 22207
14205460   Alaska Electrical Trust Funds         2600 Denali         Suite 200        Anchorage, AK 99503
14209490   Aleya Bielski        9536 Schichpel Rd.          Kingsley, MI 49649
14207821   All Health Services, Inc.        427 West 20th Str.         Suite 611        Houston, TX 77008
14205368   Allen Medical Systems, Inc          100 DISCOVERY WAY                 ACTON, MA 01720−3948
14206251   Allergan USA, Inc.          12975 COLLECTION CENTER DRIVE                     CHICAGO, IL 60693
14209315   AlloSource        PO BOX 801020             KANSAS CITY, MO 64180−1020
14207827   Alonti Cafe & Catering          1210 W. CLAY ST, STE 17              HOUSTON, TX 77019
14206472   Amanda Simmons            242 Wallace St.         Coldwater, MS 38618
14207233   Amanda Weaver           PO Box 307          Drummond, MT 59832
14206679   American Express          P.O BOX 650448            DALLAS, TX 75265−0448
14206051   American General Life          PO BOX 0798            CAROL STREAM, IL 60132−0798
14206254   American Medical Association           75 Remittance Dr           Suite 6397         CHICAGO, IL 60675−6397
14209611   American Medical Security c/o HDI           9275 West Russell Road             Suite 100     Las Vegas, NV
           89148
14207845   Amy Termina LSA             974 Thornton Rd.         Houston, TX 77018
14205723   Andrew Firestine        66 North Union Street          Battle Creek, MI 49017
14206686   Androvett Legal Media & Marketing            2501 Oak Lawn Avenue              Suite 650      Dallas, TX 75219
14210333   Angeline Johnston          2617 E. 21st Street       Odessa, TX 79761
14206052   Applied Medical         P.O. BOX 3511            CAROL STREAM, IL 60132−3511
14209800   April Preece       PO Box 274           Lovely, KY 41231
14207871   Aqua Chill        PO BOX 300964            HOUSTON, TX 77230
14207872   Aquarium Environments            2909 FOUNTAINVIEW DRIVE                   HOUSTON, TX 77057
14209556   Arcoma North America, Inc.           23112 ALCALDE DRIVE, SUITE A                   LAGUNA HILLS, CA 92653
14209704   Armstrong (1)         PO BOX 700           LINCOLNSHIRE, IL 60069−0700
14209705   Armstrong Medical Industries, Inc.         575 KNIGHTSBRIDGE PKWY                     LINCOLNSHIRE, IL 60069
14206214   Arrow International         PO BOX 60519           CHARLOTTE, NC 28260−0519
14205518   Arthrex       PO BOX 403511             ATLANTA, GA 30384−3511
14206692   ArthroCare Corporation (1)          PO BOX 844161             DALLAS, TX 75284−4161
14212317   Arthrosurface (1)       DEPARTMENT 1480                 BOX 4110           WOBURN, MA 01888−4110
14212094   Ashley Timmons          5735 Davidson St.          Apt 109          The Colony, TX 75056
14206258   Aspen Surgical Products          3998 RELIABLE PARWAY                  CHICAGO, IL 60686−0039
14210017   Assurant Health        PO Box 624           Milwaukee, WI 53201−0624
14207887   Atomic Energy Industrial Laboratories           9315 Kirby Dr.         Houston, TX 77054−2516
14209201   Atrium Medical Corporation           5 WENTWORTH DRIVE                   HUDSON, NH 03051
14205600   B & J GRANT, LLC             8316 DENALI PKWY                AUSTIN, TX 78726
14207890   B & R WHOLESALE FLOWERS, INC                     5930 WESTHEIMER RD.                 HOUSTON, TX 77057
14210586   B BRAUN MEDICAL, INC.                PO BOX 780433             PHILADELPHIA, PA 19178−0433
14205601   B&J GRANT, LLC              8316 DENALI PKWY               AUSTIN, TX 78726
14209336   B−III CHAUFFEURED LIMOUSINE                     P.O. BOX 6111           KATY, TX 77491−6111
14212309   BABARA REITZ              504 ROCKY SPRING RD.                WIMBERELY, TX 78676
14207644   BABY GENES, INC.              15000 W. 6TH AVE. STE. 150              GOLDEN, CO 80401
14209498   BACKBONE SPINE DEVICES LLC                     4582 KINGWOOD DRIVE, SUITE 187                 KINGWOOD, TX
           77345
14207891   BACKGROUND CONNECT                    2500 TANGLEWILDE No. 269                  HOUSTON, TX 77063
14210485   BAHER MAXIMOS, M.D.                 12502 ROCKY SPRING COURT                    PEARLAND, TX 77584
14205713   BAILEY ANDERSON                1913 LIMESTONE ROAD                  BARTLESVILLE, OK 74006
14206705   BAILEY'S CAFE             2525 INWOOD ROAD                NO 123          DALLAS, TX 75235
14206457   BAKER & HOSTETLER, LLP                  P.O. BOX 70189            CLEVELAND, OH 44190−0189
14206553   BALBOA CAPITAL CORPORATION                       575 ANTON BLVD               12TH FLOOR          COSTA MESA, CA
           92626
14211457   BALJEET UPPAL              12863 E. CACTUS RD              SCOTTSDALE, AZ 85259
14206491   BANA SCHNEIDER                219 OAK CLUSTER DRIVE                 COLUMBUS, TX 78934
14206706   BANK OF AMERICA                ACCOUNT ANALYSIS                  P.O. BOX 842425          DALLAS, TX
           75284−2425
14211387   BANK OF THE WEST                475 SANSOME STREET                 19TH FLOOR            SAN FRANCISCO, CA
           94111
14211984   BANNER BOSWELL MEDICAL CENTER                         10401 W. THUNDERBIRD BLVD                 SUN CITY, AZ
           85351
14211990   BANNER DEL E WEBB MEDICAL CENTER                         ATTN: MEDICAL STAFF SERVICES                   14502 W.
           MEEKER BLVD              SUN CITY WEST, AZ 85375
14207683   BANNER HEALTH                7251 W. 4TH ST           GREELEY, CO 80634
14207893   BARAA AL−HAFEZ                12510 OVERCUP DR                HOUSTON, TX 77024
14211146   BARBARA BOETTCHER                   2236 STEHLE RD             ROSENBERG, TX 77471
14207894   BARBARA BROWN                 12222 ASHLEY CIRCLE DR. W.                  HOUSTON, TX 77071
14211189   BARBARA COOK                900 WESTWOOD DR. No.303                 ROUND ROCK, TX 78681
14207895   BARBARA DANIEL                12926 WHITE HEATHER                 HOUSTON, TX 77045
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19        Page 11 of 104
14207562   BARBARA DAVIS          113 CHUCKWAGON TRAIL                  GEORGETOWN, TX 78633
14211042   BARBARA GARAYGORDOBIL                 4418 BUFFALO LAKE COURT                 RICHMOND, TX 77406
14211147   BARBARA GORDEN            1402 BOWER CT.             ROSENBERG, TX 77471
14207896   BARBARA HALL         7306 MAHONING               HOUSTON, TX 77074
14206707   BARBARA HAMILTON              5920 FOREST PARK             SUITE 700         DALLAS, TX 75235
14206499   BARBARA HEFLIN          2342 FAWNWOOD LANE                  CONROE, TX 77386
14211863   BARBARA KENNEDY             3318 PEACN POINT DR.              SUGAR LAND, TX 77478
14211190   BARBARA LYAUTEY             3538 ROBERTO CLEMENTE LN                  ROUND ROCK, TX 78665
14207736   BARBARA NELMS           24300 STAGECOACH RD.                HEMPSTEAD, TX 77445
14209699   BARBARA RHEA          PO BOX 609           LIBERTY HILL, TX 78642−0609
14207563   BARBARA SMOTRICH             212 RIVER ROCK DR.             GEORGETOWN, TX 78633
14211280   BARBARA WHISENANT              15923 ALSACE           SAN ANTONIO, TX 78232
14210316   BARBARS HEGERT           8820 JASON COURT              NORTH RICHLAND HILLS, TX 76182
14206261   BARCODES, INC        PO BOX 0776            CHICAGO, IL 60690−0776
14212053   BARD PERIPHERAL VASCULAR                PO BOX 1740           TEMPE, AZ 85280−1740
14205407   BARIATRIC ADVANTAGE              25 ENTERPRISE            SUITE 200          ALISO VIEJO, CA 92656
14206709   BARNES BARIATRIC SURGICAL SERVICES, PA                   6133 YORKSHIRE DR.            DALLAS, TX
           75231
14211148   BARRY GUIDRY         1111 DESERT SPRINGS LN                ROSENBERG, TX 77471
14207341   BARRY KATZ        1300 HARTLEY WAY                FOLSOM, CA 95630
14207342   BARRY S KATZ        139 WHITING WAY               FOLSOM, CA 95630
14205811   BARRY WEINSTEIN           4909 BISSONNET No. 120             BELLAIRE, TX 77401
14206710   BASEM ABDELFATTAH              3000 Blackburn St Apt 502          Dallas, TX 75204
14207897   BASIC BUILDERS, INC.          10118 TALLEY LANE              HOUSTON, TX 77041
14211149   BATOOL RAZA         6831 TRINITY TRAIL LN              ROSENBERG, TX 77469
14206711   BAXTER HEALTHCARE CORP                P.O. BOX 730531          DALLAS, TX 75373−0531
14210429   BAXTER HEALTHCARE CORP                PO BOX 100714           PASADENA, CA 91189−0003
14210486   BAY AREA FIRE & SAFETY INC.             P.O. BOX 84389           PEARLAND, TX 77584
14212229   BAY BUSINESS CREDIT            P.O. BOX 4217          WALNUT CREEK, CA 94596
14212223   BAY MEDICAL        2710 NORTHRIDGE DR. NW                  SUITE B          WALKER, MI 49544
14207898   BAYLOR COLLEGE           BAYLOR COLLEGE OF MEDICINE                     ONE BAYLOR PLAZA, RM
           286A      HOUSTON, TX 77030
14207899   BAYLOR PATHOLOGY CONSULTANTS                   PO BOX 4698            HOUSTON, TX 77210−4698
14209604   BAYMEDICAL PRODUCTS               12393 BELCHER ROAD               STE 440        LARGO, FL 33773
14210551   BAYPORT PV ASSOCIATES, LP              9401 W. THUNDERBIRD ROAD                 SUITE 200      PEORIA, AZ
           85381
14209567   BAYTREE LEASING COMPANY                721 N. MCKINLEY RD., 2ND FLOOR                LAKE FOREST, IL
           60045
14211458   BBA & J INC.     OAK STREET LAUNDRY                  2200 N. SCOTTSDALE ROAD              SCOTTSDALE, AZ
           85257
14206712   BCBS       RECOVERY DEPARTMENT                 PO BOX 674257            DALLAS, TX 75267−4257
14210637   BCBS AZ ATTN: CASH CONTROL               PO BOX 81049            PHOENIX, AZ 85069
14206234   BCBS OF AZ      ATTN: CASH CONTROL                  P.O. BOX 188012          CHATTANOOGA, TN 37422
14206262   BCBS OF IL     25718 NETWORK PLACE                  CHICAGO, IL 60673−1257
14207666   BCBS OF MICHIGAN           REFUND DEPT.             PO BOX 230495           GRAND RAPIDS, MI
           49523−0495
14206235   BCBS of TN     1 Cameron Hill Circle         Ste. 0002        Chattanooga, TN 37402
14206713   BCBS of TX     Refund Department           PO BOX 731431           Dallas, TX 75373−1431
14207584   BCHOQUETTE         BRENT CHOQUETTE                 857 EAST CARLA VISTA DR             GILBERT, AZ
           85295
14210817   BDO USA, LLP       P.O. BOX 642743           PITTSBURG, PA 15264−2742
14210999   BEATTY MARKETING & SALES, LLC                9345 151st AVE. NE            REDMOND, WA 98052−3515
14207900   BEAU WHEELER         BEAU WHEELER               7914 ELLINGER LANE               HOUSTON, TX 77040
14207901   BEAUTIFUL GARDENS & LANDSCAPING                   711 E. BURRESS ST.           HOUSTON, TX 77022
14207902   BEBE BURNS       1639 VASSAR             HOUSTON, TX 77006
14207903   BECK REDDEN & SECREST, LLP              1221 MCKINNEY ST, SUITE 4500               HOUSTON, TX 77010
14210379   BECKMAN COULTER INC              DEPT. CH 10164           PALATINE, IL 60055−0164
14206012   BECKY GARZA         6985 KIRK LANE            BURLESON, TX 76028
14207661   BELFOR USA GROUP           P.O. BOX 535815           GRAND PRAIRIE, TX 75053
14211043   BELINDA MOONEY           7522 FAIRCHILD ROAD                RICHMOND, TX 77469
14205772   BELINDA PATRICK          985 N. 23RD ST          BEAUMONT, TX 77706
14207904   BELINDA SELVERA           P.O. BOX 12         HOUSTON, TX 77001
14207905   BELINDACARRICO           BELINDA CARRICO               11511 KIRKVALLEY DR.            HOUSTON, TX
           77089
14211281   BELINDAREYNA          BELINDA REYNA               4230 CLEAR LAKE             SAN ANTONIO, TX 78217
14207906   BELKNAP PLUMBING SYSTEMS, INC                9030 SOLON ROAD               HOUSTON, TX 77064
14207907   BELLAIRE SURGICAL            4801 Bissonnet        Houston, Tx 77401
14209732   BELLMED RESOURCES LLC               7800 SOUTH ELATI ST SUITE 260               LITTLETON, CO 80120
14206715   BELLNUNNALLY          3232 MCKINNEY AVE, STE 1400                  DALLAS, TX 75204−2429
14207908   BEN ADERHOLT         9 GREEWAY PLAZA 1100                 HOUSTON, TX 77041
14212204   BENEFIT PLANS ADMINISTRATIVE SERVICES, LLC                     6 RHOADS DRIVE−SUITE 7           UTICA, NY
           13502
14209785   BENEVOLENCE LA, INC            1034 N. AVENUE 63            LOS ANGLES, CA 90042
14207909   BENITA OLENTHA JONES             9301 DAIRY VIEW LANE               APT 2106        HOUSTON, TX 77099
14207910   BENJAMIN ARCHER, PHD             1627 WESTSHORE DR               HOUSTON, TX 77094−3301
14210638   BENJAMIN BARBOZA             18632 NORTH 44TH PLACE               PHOENIX, AZ 85050
14207911   BENJAMIN FRANKFORT, MD               3742 GRENNOCH LANE                HOUSTON, TX 77025
14207912   BENJAMIN GEORGE           10 OAK COURT             No. 3310         HOUSTON, TX 77006
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19       Page 12 of 104
14209335   BENJAMIN R. ARCHER PH.D.             25015 CASTLE PEAK CT.              KATY, TX 77494
14207585   BENSON SYSTEMS           2065 W. OBISPO AVE              STE 101        GILBERT, AZ 85233
14211044   BERKELEY MEDEVICES             1330 SOUTH 51ST STREET               RICHMOND, CA 94804
14207299   BERKELEY RESEARCH GROUP, LLC                 2200 POWELL STREET, SUITE 1200              EMERYVILLE, CA
           94608
14207913   BERNARD ROSENFELD MD               7400 FANNIN            SUITE 970        HOUSTON, TX 77054
14207914   BERNARD WEINGARTEN               1 RADNEY CIRCLE              HOUSTON, TX 77024
14207915   BERNARDO SAPON            11718 WOLF RUN LANE                HOUSTON, TX 77065
14209988   BERNICE GAMEZ          634 SNAPOLRAGON TRL                 MESQUITE, TX 75149
14211864   BERRY HILL SUGAR LAND, LP              13703 SOUTHWEST FREEWAY                  SUGAR LAND, TX 77478
14206263   BESSE MEDICAL SUPPLY             1576 SOLUTIONS CTR              CHICAGO, IL 60677−1005
14207917   BESSIE FLETCHER         12730 KIEV HILLS LANE               HOUSTON, TX 77047
14207918   BEST CHOICE ANESTHESIA & PAIN, PLLC                 7010 CHAMPIONS PLAZA DRIVE, STE
           300     HOUSTON, TX 77069
14211250   BEST PRACTICE PROFESSIONALS INC                 BOX 581230          SALT LAKE CITY, UT 84158−1230
14212054   BETH A. ODUM        1007 LOLA LANE              TEMPE, AZ 85281
14212077   BETH A. ODUM        1007 S. LOLA LANE              TEMPLE, AZ 85281
14212279   BETH ALFREDSON           2318 ROBINHOOD              WEST UNIVERSITY PLACE, TX 77005
14206716   BETH HALL       2615 FAIRMOUNT ST.               DALLAS, TX 75201
14205490   BETHANY DOTSON            2916 CHANCEL COURT                ARLINGTON, TX 76017
14207920   BETO'S HYDRO & SANITATION               5725 NEWPORT ST.            HOUSTON, TX 77023
14207765   BETTY FURBER        28052 RICE ROAD              HOCKLEY, TX 77447
14211282   BETTY GARCIA        1902 RIALTO WAY               SAN ANTONIO, TX 78230
14209714   BETTY INGRAM         2237 BIRCH DR             LITTLE ELM, TX 75068
14211810   BETTY LANDERS          11806 BROOK MEADOW                  STAFFORD, TX 77477
14207921   BETTY LENNON         12511 MOOREDALE LANE                   HOUSTON, TX 77024
14212213   BETTY MARTIN         505 BROCTON ST.              VICTORIA, TX 77904
14209248   BETTY ROBERTSON            15 MULBERRY CIRCLE                HUNTSVILLE, TX 77320
14205740   BETTY ROSENBAUM             1017 BIRDSONG DR. WEST APT. 203                BAYTOWN, TX 77521
14206045   BETTY SANCHEZ          610 N. OLIVE          CARLSBAD, NM 88220
14207922   BETTY WANDEL          6035 DUNFRIES DR              HOUSTON, TX 77096
14207923   BEVERLY DRACOS           11706 PEBBLETON DR                HOUSTON, TX 77070
14211865   BEVERLY FALCON           7319 MAPLE RUN DR.               SUGAR LAND, TX 77479
14207924   BEVERLY PINESETT           9402 SYNOTT ST. APT. 108             HOUSTON, TX 77083
14207139   BEVERLY ST JOHN          21602 LAKE VIEW RD               DAMON, TX 77430
14207925   BEYOND CONTROLS, INC.             12036 WINDFERN             HOUSTON, TX 77064
14207926   BHALE       BRITTNEY HALE             333 NORMANDY APT. 1106               HOUSTON, TX 77015
14207927   BHG HEALTH, LLC          3139 HOLCOMBE BLVD, STE 361                  HOUSTON, TX 77025
14207928   BIANCA PARR        1710 A CUSHING ST. No.233               HOUSTON, TX 77019
14207929   BIANCA ZARATE         4831 OTTERBURY DR.                HOUSTON, TX 77039
14206568   BIEANCA WHITE         5925 FM 2100           APT 1107          CROSBY, TX 77532
14209478   BIG FOOT SUCTION, LLC            2105 BARRETT PARK DRIVE                SUITE 109       KENNESAW, GA
           30144
14211013   BILL BEATTY INSURANCE AGENCY                 1202 RICHARDSON DE STE 100               RICHARDSON, TX
           75080
14207140   BILLY HELTON        PO BOX 464            DAMON, TX 77430
14207930   BILLY HUDDLESTON            1221 MCKINNEY             HOUSTON, TX 77010
14207159   BILLY RICHARDSON JR            1222 HARGROVE LOOP               DCQUINCY, LA 70633
14207931   BILLYCASTILLO         BILLY CASTILLO              910 BEECHGROVE DR              HOUSTON, TX 77058
14211014   BINARY SYSTEMS, INC.           3511 HOLLOWRIDGE COURT                   RICHARDSON, TX 75082
14210639   BIO OPUS SURGICAL, LLC            19820 N 7TH AVENUE             SUITE 230G         PHOENIX, AZ 85027
14210587   BIOCOMPATIBLES, INC.           PO BOX 789811            PHILADELPHIA, PA 19178−9811
14209934   BIODLOGICS, LLC         P.O. BOX 372          DEPARTMENT 360              MEMPHIS, TN 38101
14211459   BIOLAB SCIENCES, INC.          13525 N. NORTHSIGHT BLVD., STE. 101                SCOTTSDALE, AZ
           85260
14206215   BIOMED LIFE SCIENCES            9214 Sandpiper Drive         Charlotte, NC 28277−5519
14211866   BIOMED STAT        82 TYLER RUN             SUGAR LAND, TX 77479
14207586   BIOMED, LLC       167 PRIMOROSO DR.               GILBERT, AZ 85233
14210228   BIOMEDGAS, INC.         1852 PEBBLE BROOK DR.                NEW BRAUNFELS, TX 78130
14211460   BIOMEDICAL SOLUTIONS, INC              6125 E INDIAN SCHOOL ROAD                SUITE
           2001     SCOTTSDALE, AZ 85251
14210942   BIOMEDICAL WASTE SOLUTIONS                 P.O. BOX 1147          PORT NECHES, TX 77651
14210588   BIOMET       PO BOX 8500−41335            PHILADELPHIA, PA 19178−0000
14206265   BIOMET ORTHOPEDICS            75 REMITTANCE DR                SUITE 3283        CHICAGO, IL 60675−3283
14206266   BIOMET SPINE, LLC         75 REMITTANCE DRIVE                 SUITE 6931        CHICAGO, IL 60675−6931
14206268   BIOMET TRAUMA           75 REMITTANCE DR, STE 3283                CHICAGO, IL 60675−3283
14206269   BIOPOLICY INNOVATIONS LLC               1608 D. ASHLAND AVE. No.42642              CHICAGO, IL 60608
14210298   BIORICH MEDICAL, INC.           PO BOX 7566          NEWPORT BEACH, CA 92658
14206718   BIOVENTUS LLC         P.O. BOX 732824            DALLAS, TX 75373−2824
14205524   BIRCH COMMUNICATIONS               P.O. BOX 105066           ATLANTA, GA 30348−5066
14211993   BIRDEYE       440 NORTH WOLFE RD                SUNNYVALE, CA 94085
14209612   BK MEDITECH USA           848 N RAINBOW BLVD No. 4629                LAS VEGAS, NV 89107
14207514   BKJ SOLUTIONS        4506 Weston Dr           Fulshear, TX 77441
14205375   BKM Sowan Horan, LLP         15301 Dallas Parkway, Suite 960          Addison, TX 75001
14212175   BLACK & BLACK SURGICAL, INC               5238 ROYAL WOODS PKWY                 STE 170      TUCKER, GA
           30084
14210831   BLACK BOX NETWORK SERVICES                 NU−VISION TECHNOLOGIES                 PO BOX
           347224     PITTSBURGH, PA 15251−4224
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19       Page 13 of 104
14207730   BLACKBURN MANAGEMENT, LLC                  2300 LAFAYETTE            HEATH, TX 75032
14212321   BLACKLINE SYSTEMS, INC.             21300 VICTORY BLVD, 12TH FL              WOODLANDS HILLS, CA
           91367
14210487   BLAKE SCHANZER           4103 S. NOLAN DR.            PEARLAND, TX 77584
14210488   BLAKE SCHANZER           4103 S. NOLAN DRIVE              PEARLAND, TX 77584
14210328   BLAKELY ATHERTON CONSULTING LLC                    1074 ASHMOUNT AVENUE              OAKLAND, CA
           94610
14211191   BLANDINA BONAZZOLI             418 ARROW HEAD               ROUND ROCK, TX 78681
14207932   BLAZEK & VETTERLING             2900 WESLAYAN              SUITE 200       HOUSTON, TX 77027
14207933   BLIND SENSATIONS           8702 WESTVIEW DR              HOUSTON, TX 77055
14210640   BLOOD SYSTEMS          P.O. BOX 53022           PHOENIX, AZ 85072−3022
14210310   BLOXR SOLUTIONS LLC            PO BOX 5148            NORTH BRANCH, NJ 08876
14207357   BLUE STAR MEDICAL MANAGEMENT, PLLC                     3160 N. TARRANT PKWY SUITE 404          FORT
           WORTH, TX 76177
14206719   BLUECROSS BLUESHIELD OF TEXAS                 HEALTH CARE SERVICE CORPORATION                P.O. BOX
           731428      DALLAS, TX 75373−1428
14207934   BMAY        BARBARA MAY              9310 BANKSIDE DR.           HOUSTON, TX 77031
14209603   BMX−RAY, INC.       12420 73RD COURT UNIT A                 LARCIO, FL 33773
14205937   BOARD OF BAR OVERSEERS               REGISTRATION DEPT.             99 HIGH ST.       BOSTON, MA
           02110
14209337   BOB GREENBERG          3938 PITTS ROAD             KATY, TX 77493
14209338   BOB HETH       4318 LEAFLOCK LANE                KATY, TX 77450
14212190   BOB J. JOHNSON & ASSOCIATE, INC.              P.O. BOX 701438         TULSA, OK 74170−1438
14205955   BOB JEVIN      3704 ROYAL PALM DR                BRADENTON, FL 34210
14207766   BOB VILLARREAL          15402 YELLOW BIRD RD.                HOCKLEY, TX 77447
14205699   BOBBIE CASTRO         11200 IRIS DRIVE            BALCH SPRINGS, TX 75180
14207579   BOBBIE STERLING         103 NORWOOD DR. APT B                 GEORGRTOWN, TX 78628
14205807   BOBBY LAFLEUR          7631 DELANEY RD               BELL CITY, LA 70630
14205432   BOBBY OWEN        1123 CR 136A            ALVIN, TX 77511
14207935   BOBETTEWOOTENWA               BOBETTE WOOTEN WALPOOL                   8801 S. BRAESWOOD
           No.501      HOUSTON, TX 77031
14210420   BODYCAD USA CORP.            1389 CENTER DRIVE SUITE 200              PARK CITY, UT 84098−7660
14210809   BOEHRINGER LABORATORIES LLC                 300 THOMS DRIVE             PHOENIXVILLE, PA 19460
14210191   BONEFUSE, LLC        931 W. 75TH ST.           SUITE 137−104         NAPERVILLE, IL 60565
14211461   BOOST MEDICAL LLC            9787 N. 91ST ST          STE 101       SCOTTSDALE, AZ 85258
14205399   BOOTH MEDICAL EQUIPMENT CO, INC                  7510 HIGHWAY 5 N.           ALEXANDER, AR 72002
14207656   BOSS INSTRUMENTS            104 SOMMERFIELD DR               GORDONSVILLE, VA 22942
14207645   BOSTON MARKET CORPORATION                  14103 DENVER WEST PARKWAY                GOLDEN, CO 80401
14210262   BOUNCE EXCHANGE INC              535 Fifth Avenue, 30th Floor       NEW YORK, NY 10017
14205866   BOUNCE PILOT, INC          34 MARLBORO ST              BELMONT, MA 02478
14211388   BOX, INC      DEPT 34666          PO BOX 39000           SAN FRANCISCO, CA 94139
14207936   BOYAR & MILLER, P.C.          2925 RICHMOND AVENUE                14TH FLOOR         HOUSTON, TX
           77098
14211403   BPR ELECTRIC, LLC         1145 WEST LOEMANN DR.                SAN TAN VALLEY, AZ 85143
14211867   BPROP TX KINGWOOD 19701 LLC               4771 SWEETWATER BLVD, STE 232              SUGAR LAND, TX
           77479
14211956   BPROP TX KINGWOOD 19701 LLC               4771 SWEETWATER BLVD, STE 232              SUGARLAND, TX
           77479
14207471   BRAD CHRISTIAN         41 MILL POND             FRISCO, TX 75034
14207937   BRAD GROSSMAN           18814 DURAL DR              HOUSTON, TX 77094
14206721   BRAD NELSON        4064 HANOVER              DALLAS, TX 75225
14211419   BRAD NEWTON         334 LAGO CIRCLE               SANTA FE, TX 77517
14211192   BRAD SHELTON         1401 HESTERS CROSSING RD No. 12106                  ROUND ROCK, TX 78681
14212199   BRADLEY BOUCHER             2104 VALLEY DRIVE              UNION CITY, TN 38261
14207539   BRADLEY BUESCHER             805 ST. HWY 172 S.          GANADO, TX 77962
14211643   BRADLEY CLARK          PO BOX 2439            SHOW LOW, AZ 85902
14207938   BRADLEY INGRAM           2723 VILLAGE DALE               HOUSTON, TX 77059
14210978   BRADLEY KLINE         1251 AMISTAD DRIVE                PROSPER, TX 75078
14207431   BRADLEY RUSSELL           502 AVONDALE              FRIENDSWOOD, TX 77546
14212142   BRADLEY SHIFLETT           12003 PINEY BEND DR.              TOMBALL, TX 77375
14206722   BRADLEY STOLTZ          4818 TREMONT STREET                 DALLAS, TX 75246
14209954   BRADLEY THIELE WILSON              3124 E. GLENCOVE ST.           MESA, AZ 85213
14210489   BRADRICK SAWYER            2711 N PEACH HOLLOW CIRCLE                 PEARLAND, TX 77584
14212143   BRADY HAMMOND             12703 MOSSY LEDGE DRIVE               TOMBALL, TX 77377
14211868   BRAESWOOD HARBOR PARTNERS, LTD.                    P.O. BOX 16433        SUGAR LAND, TX 77496−6433
14209633   BRAND PROPERTY RESTORATION LLC                   PO BOX 2043         LEAGUE CITY, TX 77574
14212236   BRAND REGISTRATION OFFICE U.G                20 f sTREET 7TH FLOOR            WASHINGTON, DC 20001
14207939   BRANDI BIVENS        16002 LOST ANCHOR WAY                   HOUSTON, TX 77044
14211119   BRANDIIWIMBERLY            BRANDII WIMBERLY                7970 WEST GRAND PARKWAY SOUTH No.
           2203      RICHMOND,, TX 77406
14210174   BRANDON MARVIN            440 COUNTY RD 3245              MOUNT PLEASANT, TX 75455
14207407   BRANDON MICHELLE             8416 HWY 36           FREEPORT, TX 77541
14207940   BRANDON MORENO             6363 SAN FELIPE ST. APT. 126            No. 513       HOUSTON, TX 77057
14207472   BRANDON PIERRON            11203 GREGORY LANE               FRISCO, TX 75035
14209695   BRANDON WALTON             967 CR 143         LIBERTY, TX 77575
14210641   BRANDY ROBBINS          26258 N.43RD PL             PHOENIX, AZ 85050
14211435   BRASSELER USA         ONE BRASSELER BLVD.                 SAVANNAH, GA 31419
14207941   BRAUN'S ROOFING, INC           3748 DOVER            HOUSTON, TX 77087
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19      Page 14 of 104
14205741   BREANNA WYLIE          1604 GILLETTE STREET             BAYTOWN, TX 77520
14206046   BREG INC      2885 LOKER AVENUE EAST                CARLSBAD, CA 92010
14211627   BRENDA BOLKEMA            1130 E. 6TH STREET          SHELDON, IA 51201
14205591   BRENDA DUNHAM WARD                26850 EAST US 6504         AUBREY, TX 76227
14207943   BRENDA GARCIA−CHAVEZ                4206 BRAN DRIVE          HOUSTON, TX 77045
14207944   BRENDA HOFFMAN            616 MEMORIAL HEIGHTS AR               APT 11301      HOUSTON, TX 77007
14207737   BRENDA LECAMU           24708 FM 1887          HEMPSTEAD, TX 77445
14209339   BRENDA LEHMAN           2 AZURE LAKE CT             KATY, TX 77494
14207764   BRENDA LEVY        7608 PIEDRAS            HOBBS, NM 88242
14205974   BRENDA MCCOMIS            21 SHADY CREEK LANE             BRIDGEPORT, TX 76426
14211683   BRENDA MCDANIELS             16441 SQUYRES RD           SPRING, TX 77379
14209634   BRENDA MILLER          205 WOODVALE             LEAGUE CITY, TX 77573
14209340   BRENDA STALLINGS            24023 SILVERSMITH LANE             KATY, TX 77493
14211684   BRENDA VAN HOOSE             7203 OAKWOOD GLEN BLVD               SPRING, TX 77379
14211462   BRENDA WARNER            10105 9 VIA LINDA          SCOTTSDALE, AZ 85258
14209491   BRENDLYN LARKIN            2044 LOUITA AVE.          KINGSPORT, TN 37660
14209734   BRENT LANGLINAIS           602 WATERVIEW DRIVE              LIVINGSTON, TX 77351
14210058   BRETT MYERS        2807 BISON BLUFF             MISSOURI, TX 77459
14207945   BREYONATHOMAS             BREYONA THOMAS              2602 SANDLEWOOD TRAIL LANE           HOUSTON,
           TX 77014
14210256   BRIAN BRUGH        PO BOX 1735            NEW TOWN,, ND 58763
14212329   BRIAN BUMPUS         512 SHORE DR.            WYLIE, TX 75098
14207946   BRIAN D SMITH        13610 BUTTERFLY LANE              HOUSTON, TX 77079
14207771   BRIAN GILES      522 NORTH KELKER               HOLDENVILLE, OK 74848
14207947   BRIAN GREENBERG            876 SOUTHERN PASS CT            HOUSTON, TX 77062
14207948   BRIAN HASSE       P.O. BOX 272651            HOUSTON, TX 77277
14205742   BRIAN HEMMENWAY              1618 MAGNOLIA BEND W              BAYTOWN, TX 77523
14207273   BRIAN JOSEPH WANCHO              7772 CEDAR BREAKS            EL PASO, TX 79904
14210490   BRIAN LONG       12914 MANOR             PEARLAND, TX 77581
14205773   BRIAN WHITE       6055 NATCHEZ TRACE               BEAUMONT, TX 77706
14210491   BRIAN WILSON        3403 WINDSOR             PEARLAND, TX 77581
14210642   BRIANBERLINSKI          BRIAN BERLINSKI            25819 NORTH 44TH WAY          PHOENIX, AZ
           85050
14205956   BRIANNA LOEFFELBEIN             1613 PENNSYLVANIA AVE             BRAINERD, MN 56401
14211284   BRIANNA WING         122 CANYON CREEK DR.              SAN ANTONIO, TX 78232
14210572   BRIANNAQUINLAN            BRIANNA QUINLAN             1401 PORTCHESTER CASTLE
           PATH       PFLUGERVILLE, TX 78660
14210410   BRIDGE ORTHOPEDIC SOLUTIONS                2304 W. PARK ROW, SUITE 5         PANTEGO, TX 76013
14211404   BRIDGET SANCHEZ           4878 E. MEADOW LARK WAY               SAN TAN VALLEY, AZ 85140
14207949   BRIDIDBRING       BRIGID BINGHAM               3121 SUNSET BLVD         HOUSTON, TX 77005
14207950   BRIGGS & VESELKA CO.            NINE GREENWAY PLAZA, SUITE 1700             HOUSTON, TX 77046
14212269   BRIGGS HEALTHCARE             7300 WESTOWN PARKWAY                WES DES MOINES, IA 50266
14205319   BRIGHT LOCAL, LTD           86 GLOUCESTER ROAD             BRIGHTON, ENGLAND          UK
14206723   BRIGHT WAY GROUP LLC              8444 ENDICOTT LN          DALLAS, TX 75227
14211420   BRITMED SERVICES LLC            16215 BLUEBIRD          SANTA FE, TX 77517 US
14207473   BRITNEE MORGAN           3150 AVE OF THE STARS No.2250             FRISCO, TX 75034
14207951   BRITTAINY TILLIS         9530 TREE BRIDGE           HOUSTON, TX 77075
14206595   BRITTANY BARRON            17923 COUNTRY COVE             CYPRESS, TX 77433
14207756   BRITTANY MCGHEE            1613 N. MAIN         HIGHLANDS, TX 77562
14205995   BRITTANY SIMONDS            216 WESTERN AVE.           BROOKVILLE, OH 45309
14207952   BRITTANY ZUCKER           6000 SAN FELIPE          HOUSTON, TX 77057
14209466   BRITTANYMCCRAW             BRITTANY MCCRAW               407 HONEYSUCKLE LN.         KAUFMAN, TX
           75124
14207217   BRITTNEY FRY        4019 BENTWOOD CIRCLE               DICKINSON, TX 77539
14209825   BRONCO ELECTRIC INC            11910 OMAR DR           MAGNOLIA, TX 77354
14207953   BROOKE SPOSSEY          11207 CACTUS VALLEY CT               HOUSTON, TX 77089
14206724   BROOKHOLLOW POST OFFICE                ATTN: BUSINESS REPLY CLERK            5055 NORWOOD
           DRIVE       DALLAS, TX 75247
14206725   BROOKS−SMITH INCORPORATION                 PO BOX 703354         DALLAS, TX 75370−3354
14211436   BROUGHTON PHARMACEUTICALS, LLC.                  413 WEST MONTGOMERY CROSSROAD, UNIT
           204      SAVANNAH, GA 31406
14207954   BROWN & ASSOCIATES MEDICAL LABORATORIES                     2525 W. BELLFORT AVE., STE
           120      HOUSTON, TX 77054
14212144   BRUCE NELSON         11214 RUSTY PINE LN.            TOMBALL, TX 77375
14207204   BRUCE NEWELL          64926 OAKMOUNT BLVD               DESERT HOT SPRINGS, CA 92240
14211685   BRUCE REYNOLDS           19711 CASTLEGAP COURT              SPRING, TX 77379
14210063   BRUCE VAN CLEVE           35 SULLIVANS LANDING              MISSOURI CITY, TX 77459
14211463   BRUCE WERBER          17211 N. 58TH ST.         SCOTTSDALE, AZ 85254
14206118   BRYAN AUSTIN         PO BOX 3609           CEDAR HILL, TX 75106
14206458   BRYAN HARVEY          19239 FM 787          CLEVELAND, TX 77327
14207955   BRYAN HASSE        P.O. BOX 272651            HOUSTON, TX 77277
14207956   BRYAN JARRARD          10846 LASSO LANE            HOUSTON, TX 77079
14207354   BRYAN JOHN RICHARD OLSON                815 FAIRVIEW DRIVE          FORT WALTON BEACH, FL
           32547
14207957   BRYAN MILLER         2520 ROBINHOOD STREET No.602                HOUSTON, TX 77005
14206726   BRYCE I. BENBOW, DO, PA            10400 N. CENTRAL EXPY           DALLAS, TX 75231
14209262   BRYTON CORPORATION              P.O. BOX 68177        INDIANAPOLIS, IN 46268
14206136   BSN ENTERPRISES, LLC           6551 S. REVERE PKWY            STE 135     CENTENNIAL, CO 80111
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19         Page 15 of 104
14212237   BUCHANAN INGERSOLL & ROONEY, PC                         1700 K. ST. NW SUITE 300           WASHINGTON, DC
           20006
14209317   BUCKEYE INTERNATIONAL INC                     P.O. BOX 840104             KANSAS CITY, MO 64184−0104
14206727   BUDDY REASOR                4324 CEDAR SPRINGS No.118                 DALLAS, TX 75219
14206728   BUDGET BLINDS               5445 CARUTH HAVEN LANE                    APT. 1924       DALLAS, TX 75225
14209595   BUFFALO FILTER               5900 GENESEE ST.             LANCASTER, NY 14086
14205525   BUFFALO SERVICE CENTER                   PO BOX 740800             ATLANTA, GA 30374−0800
14210643   BUILDING POSSIBILITIES                2328 W. ROYAL PALM RD                 STE A        PHOENIX, AZ 85021
14207958   BULLSEYE PARTNERS III, L.P.                2370 RICE BLVD, STE 108              HOUSTON, TX 77005
14206216   BURLINGTON MEDICAL, LLC                    P.O. BOX 71130           CHARLOTTE, NC 28272−1130
14205320   BURNET, DUCKWORTH & PALMER LLP                         2400.525−S. AVENUE SW              CALGARY, ALBERTA T2P
           1G1        CANADA
14210644   BURNS PEST ELIMINATION LICNo.C4181BCE                        2620 W GROVERS AVE              PHOENIX, AZ
           85053−1965
14205602   BURRELL WILLIAMS                 5902 JACOB GLEN             AUSTIN, TX 78727
14205337   BURTON BLOOM & COMPANY LIMITED                         65 FRONT STREET EAST               SUITE 300     TORONTO,
           ONTARIO M5E 1B5               CANADA
14211869   BURZIN UNWALLA                 2123 RALSTON BRANCH WAY                     SUGAR LAND, TX 77479
14210018   BYLINE FINANCIAL GROUP−03                    ACCOUNTS RECEIVABLE                   BIN 88205     MILWAUKEE, WI
           53288−8205
14210378   Bacterin International Inc.        DEPT CH 16872            PALATINE, IL 60055−6872
14207892   Baker Donelson          1301 McKinney           Suite 3700         Houston, TX 77010
14209887   Barbara Adams           245 Hutchman Rd.          Mars, PA 16046
14206708   Barbara Walters Janitorial Services         829 BROOKWOOD DR                 DALLAS, TX 75224
14205936   Beacon Hill Staffing Group, LLC           PO Box 846193           Boston, MA 02284−6193
14206714   BeaconMedaes           DEPT 3234          PO BOX 123234             DALLAS, TX 75312−3234
14205793   Bedford (Elite Spine and Ortho)          1605 Airport Freeway           Bedford, TX 76021
14205794   Benenati Law          2816 Bedford Road          Bedford, TX 76021
14207916   Bernardo Sapon (employee)            11718 WOLF RUN LANE                 HOUSTON, TX 77065
14207919   Best Plumbing          7802 FARNSWORTH               HOUSTON, TX 77022−3223
14211012   Beth Hisey        2006 SANDY TRAIL               RICHARDSON, TX 75080
14207316   Beverly Baker−Harris           3259 Glen Abbey Drive           Fairfield, CA 94534
14211283   Bexar Credentials Verification, Inc. (1)        PO BOX 5499            6243 IH−10 WEST, STE 600       SAN
           ANTONIO, TX 78201−0499
14209816   Bianca Brooks          22337 Denton Drive          Macomb, MI 48044
14206717   BioMedical Enterprises, Inc.         DEPT 2297           PO BOX 122297            DALLAS, TX 75312−2297
14206264   Biomet Biologics          75 REMITTANCE DRIVE                SUITE 3283           CHICAGO, IL 60675−3283
14206267   Biomet Sports Medicine           75 REMITTANCE DRIVE                 SUITE 3283         CHICAGO, IL
           60675−3283
14210261   Bitly       139 5th Avenue Floor 5          New York, NY 10010
14205336   Blakes, Cassels & Graydon LLP            199 BAY ST, STE 4000              COMMERCE CT. WEST          TORONTO,
           ONTARIO M5L 1A9               CANADA
14206720   Boston Scientific Corporation          PO BOX 951653            DALLAS, TX 75395−1653
14207942   Brawner Paper Company Inc             PO BOX 15272           HOUSTON, TX 77220−5272
14207358   Brenda Franco          1504 Hedgewood           Fort Worth, TX 76122
14209341   Brendan John Fleming           22027 SAGE MOUNTAIN LN.                  KATY, TX 77450
14212165   Brittany Hess        3075 Tibbets Drive          Traverse City, MI 49696
14205920   Broad and Cassel          7777 Glades Road,         Suite 300         Boca Raton, FL 33434
14205938   Broadridge ICS          PO BOX 416423           BOSTON, MA 02241−6423
14207686   Broc Magoon          6455 Dickerson Lake Rd.           Greenville, MI 48838
14210492   Bruce Nied         2907 Falls Creek Court         Pearland, TX 77584
14206729   Business Reply Postage          MANAGER BUSINESS MAIL ENTRY                       PO BOX 223745      Dallas, TX
           75222−3745
14207961   C−Air−S Mechanical 1            8430 FAWNDALE              HOUSTON, TX 77040
14210493   C. LINK CORP, LLC             PO BOX 1196           PEARLAND, TX 77588
14206217   C.R. BARD, INC.            PO BOX 75767           CHARLOTTE, NC 28275
14207959   C.Y. Chang MD            3642 TIMBERSIDE CIRCLE                HOUSTON, TX 77025
14210364   CABLES AND SENSORS LLC                   5874 S SEMORAN BLVD                 ORLANDO, FL 32822
14207960   CADENCE TRUST                2800 POST OAK BLVD               SUITE 3400          HOUSTON, TX 77056
14209479   CADWELL             909 N. KELLOGG STREET                KENNEWICK, WA 99336
14211408   CAFE ZUPAS, LC              460 W. UNIVERSAL CIR.              SANDY, UT 84070
14211236   CAG Technical Services LLC             1029 SAGINAW BLVD                SUITE F10−228         SAGINAW, TX
           76179
14207392   CAILLE KUPLIC              17433 EL PAEBLO            FOUNTAIN HILLS, AZ 85268
14211411   CALLAHAN & BLAINE                  3 HUTTON CENTRE DR.                 NINTH FLOOR          SANTA ANA, CA
           92707
14210335   CALLAN WINGO                2741 FAUDREE RD. APTNo. 9102                  ODESSA, TX 79765
14209751   CALLSOURCE               PO BOX 60280           SUITE 200          LOS ANGELES, CA 90060−0280
14207963   CAMERON BISSET                125 DENNIS ST           HOUSTON, TX 77006
14207964   CAMERON ISAIAH                10842 HEATHERICIFF IN.               HOUSTON, TX 77075
14210859   CAMERONMOUNT                  CAMERON MOUNT                 7041 FULLERTON DR.             PLANO, TX 75024
14211124   CAMFIL USA, INC.              ONE NORTH CORPORATE DRIVE                     RIVERDALE, NJ 07457
14210645   CAMILLE M DURAN                 3241 W HORIZON DRIVE                 PHOENIX, AZ 85086
14207587   CAMILLE RICH              1455 E. KINGBIRD DR              GILBERT, AZ 85297
14207965   CAMMY S. DUNFORD                  435 CASTLEBAR COURT                 HOUSTON, TX 77015
14206730   CAMPBELLWILSON, LLPL                   15770 N. DALLAS PARKWAY, STE. 500                  DALLAS, TEXAS
           75248
14205411   CAMT, LLC            503 CEDAR ELM LANE                ALLEN, TX 75002
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 16 of 104
14211583   CANDACE CASTILLO           4003 HIGH KNOLL           SEABROOK, TX 77586
14211176   CANDACE CLOUD           8111 FARTHING LANE            ROSHARON, TX 77583
14211686   CANDANCE LEWIS           610 LOGGERS CHASE COURT              SPRING, TX 77386
14207966   CANDELLA LEDET           10681 BRAES BEND DR            HOUSTON, TX 77071
14211177   CANDICE CLOUD          8819 Radial Court       Rosharon, TX 77583
14207967   CANDICESIFUENTE           CANDICE SIFUENTES            12302 AMANDA PINES DR           HOUSTON, TX
           77089
14206569   CANDIE SOLIS       21070 FLAMING ARROW TRAIL                CROSBY, TX 77532
14209730   CANTRELL DRUG COMPANY               7321 CANTRELL ROAD            LITTLE ROCK, AR 72207
14211464   CANYON STATE ANESTHESIOLOGISTS PC                 PO BOX 160        SCOTTSDALE, AZ 85252−1060
14207968   CAPITAL FIRE PROTECTION            PO BOX 422156         HOUSTON, TX 77242−4356
14207969   CAPITAL MEDICAL MANAGEMENT GROUP                   P.O. BOX 4897       HOUSTON, TX 77210−4897
14211285   CAPITAL PARTNERS FINANCIAL GROUP                605 E DEWEY PLACE           SAN ANTONIO, TX
           78212
14211286   CAPITAL PARTNERS FINANCIAL GROUP USA                 605 E DEWEY PLACE           SAN ANTONIO, TX
           78212
14211287   CAPITAL PARTNERS FINANCIAL GROUP USA INC                  605 E DEWEY PLACE          SAN ANTONIO, TX
           78212
14211288   CAPITAL PARTNERS FINANCIAL GROUP USA INC                  605 E DEWEY PLACE          SAN ANTONIO, TX
           78212
14211289   CAPITAL PARTNERS FINANCIAL GROUP USA, INC.                 605 E DEWEY PLACE          SAN ANTONIO, TX
           78212
14211290   CAPITAL PARTNERS FINANCIAL GROUP USA, INC.                 605 E DEWEY PLACE          SAN ANTONIO, TX
           78212
14211291   CAPITAL PARTNERS FINANCIAL GROUP USA, INC.                 605 E DEWEY PLACE          SAN ANTONIO, TX
           78212
14211292   CAPITAL PARTNERS FINANCIAL GROUP USA, INC.                 605 E DEWEY PLACE          SAN ANTONIO, TX
           78212
14211293   CAPITAL PARTNERS FINANCIAL GROUP USA, INC.                 605 E DEWEY PLACE          SAN ANTONIO, TX
           78212
14207970   CAPITAL RECONSTRUCTION, INC              1240 W 25TH STREET          HOUSTON, TX 77008
14207971   CAPITAL RECONSTRUCTION, INC.              2000 W. GOVERNORS CIRCLE            STE. A      HOUSTON, TX
           77092
14205603   CAPITOL SERVICES, INC.         P.O. BOX 1831         AUSTIN, TX 78767
14207972   CAPROCK       208 WINKLER DRIVE             HOUSTON, TX 77087
14207712   CAR AND DRIVER MAGAZINE              INVOICING DEPARTMENT              P.O. BOX 6093      HARLAN, IA
           51593−1593
14207973   CARA HALL       19235 KESSINGTON LANE               HOUSTON, TX 77094
14211465   CARAOVIS       CARA OVIS           14602 N. 63RD STREET          SCOTTSDALE, AZ 85254
14210332   CARBOFIX ORTHOPEDICS, INC.             7183 BEACH DRIVE SW           STE. 1      OCEAN ISLE BEACH, NC
           28469
14206731   CARD SERVICE CENTER           PO BOX 569100          DALLAS, TX 75356−9100
14207175   CARDIAC SCIENCE          500 BURDICK PARKWAY              DEERFIELD, WI 53531
14205604   CARDIE JAMES        8404 DANVILLE DR            AUSTIN, TX 78753
14210430   CARDINAL HEALTH           PO BOX 100316         PASADENA, CA 91189
14206271   CARDINAL HEALTH 108, INC           14265 COLLECTIONS CENTER DR               CHICAGO, IL 60693
14206733   CARDINAL HEALTH 110, INC           C/O BANK OF AMERICA             PO BOX 847384        DALLAS, TX
           75284−7384
14206272   CARDINAL HEALTH 110, LLC            5279 COLLECTIONS CENTER DRIVE               CHICAGO, IL 60693
14206734   CARDINAL HEALTH 110, LLC            C/O BANK OF AMERICA            PO BOX 847370        DALLAS, TX
           75284−7370
14206273   CARDINAL HEALTH 110, LLC            C/O BANK OF AMERICA LOCKBOX                15898 COLLECTIONS
           CENTER DR       CHICAGO, IL 60693−0015
14209752   CARDINAL HEALTH 110, LLC            FILE 56412       Los Angeles, CA 90074
14206274   CARDINAL HEALTH PHARMACEUTICAL                  C/O BANK OF AMERICA LOCKBOX              15898
           COLLECTIONS CENTER DRIVE              CHICAGO, IL 60693
14207235   CARDINAL HEALTH PHARMACY SERVICES, LLC                   7000 CARDINAL PLACE           DUBLIN, OH
           43017
14210989   CARDIOVASCULAR CREDENTIALING INTERNATIONAL                      1500 SUNDAY DRIVE, SUITE
           102     RALEIGH, NC 27607
14206065   CARDMEMBER SERVICES             P O BOX 6294         CAROL STREAM, IL 60197−6294
14210589   CARE IMPROVEMENT PLUS             PO BOX 822657          PHILADELPHIA, PA 19182−2657
14207210   CAREERARC        P.O. BOX 675092          DETROIT, MI 48267−5092
14206275   CAREERBUILDER, LLC           13047 COLLECTION CENTER DRIVE               CHICAGO, IL 60693−0130
14206276   CAREFUSION       25146 NETWORK PLACE               CHICAGO, IL 60673−1250
14205526   CAREFUSION VITAL SIGNS, INC            P.O. BOX 402431        ATLANTA, GA 30384−2431
14212102   CAREL DU TOIT        51 N WUEENSCLIFF CIRCLE              THE WOODLANDS, TX 77382
14207693   CAREY NEESLEY         219 MCMILLIAN RD             GROSSE POINTE FARMS, MI 48236
14209342   CARL CLINE      20811 CAMPHOR TREE              KATY, TX 77449
14209826   CARL ETCHISON         1007 MCDANIEL DRIVE             MAGNOLIA, TX 77354
14207974   CARL F. PALUMBO, M.D.          950 CAMPBELL ROAD             HOUSTON, TX 77024
14211246   CARL HAVINS        418 ZINFANDEL WAY             SALINAS, CA 93906
14206390   CARL WELLS       20647 595TH STREET            CINCINNATI, IA 52549
14207975   CARLA BANDINI         1502 DEL NORTE           HOUSTON, TX 77018
14205474   CARLA TERHUNE          113 INDIAN CREEK           ANNA, TX 75409
14206735   CARLI HEMPEL        5920 FOREST PARK RD STE 700             DALLAS, TX 75235
14211466   CARLI LARSON        5221 E. WALTANN LN.            SCOTTSDALE, AZ 85254
14207410   CARLI VOGEL       1536 GARDEN LAKES DR.              FREINDSWOOD, TX 77546
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 17 of 104
14207976   CARLOS FLORES         3703 Coverbrook Dr.         Houston, TX 77045
14207977   CARLOS RAMOS          5239 LAWNDALE             HOUSTON, TX 77023
14207474   CARLTON BARIATRICS, PA            5757 WARREN PRKY, STE 204             FRISCO, TX 75034
14205405   CARMELA GARZA           6041 S. US HWY 281          ALICE, TX 78332
14207978   CARMEN ALMENDAREZ              12907 OLD PINE LANE            HOUSTON, TX 77015
14207979   CARMEN COLON          12919 WHITTINGTON DR              APT 1102        HOUSTON, TX 77077
14207980   CARMEN E MOYANO CANO               LOS OLIVOSSI TORRE OLIVOS II P            HOUSTON, TX 77054
14210056   CARMEN GARZA          2106 E. 28TH STREET           MISSION, TX 78574
14207475   CAROL A. ANGLIN         9513 WINTER PARK DR             FRISCO, TX 75035
14209735   CAROL BRISENO         5226 DUSS RD          LIVINGSTON, TX 77351
14206570   CAROL GARDNER          20610 APACHE TRAILS             CROSBY, TX 77532
14207981   CAROL HAFFORD          7123 BRENDAM LN             HOUSTON, TX 77072
14212020   CAROL JORDAN         212 COUNTY ROAD 488              SWEENY, TX 77480
14207432   CAROL SMITH        4409 FM 2351 RD.          FRIENDSWOOD, TX 77546
14209343   CAROLE REED        3002 RANIMONT LN              KATY, TX 77449
14205605   CAROLE STEVENSON            1002 WEEPING WILLOW DR.              AUSTIN, TX 78753
14207982   CAROLINE WELCH           7915 AUTUMN LAUREL TRAIL                HOUSTON, TX 77095
14210137   CAROLYN ARMOUR             9881 N. LAKEVIEW           MONTGOMERY, TX 77316
14207983   CAROLYN HALL          3709 RIO VISTA ST          HOUSTON, TX 77021
14207326   CAROLYN HELMS          315 LAURA ST.           FARMINGTON, MO 63640
14207984   CAROLYN HOOD          811 TOWN & COUNTRY BLVD APT 430                  HOUSTON, TX 77024
14205433   CAROLYN MELANSON             1657 CR 393 A         ALVIN, TX 77511
14212170   CAROLYN STANFIELD            410 S. LEAGUE LINE RD.           TRINIDAD, TX 75163
14211687   CAROLYN THOMPSON             1772 DECEMBER PINE LANE              SPRING, TX 77379
14212290   CAROLYN WHITE          1228 CAMILLIA CIRCLE             WESTON, FL 33326
14210406   CAROMED INTERNATIONAL, INC.               PO BOX 4360         PALMER, PA 18043
14207708   CARRELL JONES         43342 ROBINSON RD.            HAMMOND, LA 70403
14210340   CARRIE CAMPBELL           12309 KINGSGATE DRIVE             OKLAHOMA CITY, OK 73170
14209658   CARRIE CONNORS          2416 LOST MINE TRAIL            LEANDER, TX 78641
14209749   CARRIE EMMONS          807 SOUTHERN W.            LORENA, TX 76655
14212323   CARRIE JOHNSON, RVT           110 BASCOMB DRIVE             WOODSTOCK, GA 30189
14206277   CARSTENS HEALTH INDUSTRIES INC               7310 W WILSON AVE           CHICAGO, IL 60706
14206147   CARTER FREY        3637 W FOLEY STREET              CHANDLER, AZ 85226
14210964   CARTER SURGICAL LLC            1545 STANDING RIDGE DRIVE              POWHATAN, VA 23139
14205423   CARTIVA, INC       6120 WINDWARD PARKWAY                  STE 220       ALPHARETTA, GA 30005
14207985   CARY COOPER         6127 CLARIDGE DR.            HOUSTON, TX 77096
14210646   CASA TECHNOLOGY SYSTEMS, LLC                1745 W. DEER VALLEY ROAD            SUITE
           126     PHOENIX, AZ 85027
14211045   CASANDRADANIELS             CASANDRA DANIELS             6606 HARPERS DR.        RICHMOND, TX
           77469
14211467   CASE, HUFF & ASSOCIATES, INC            14861 N. SCOTTSDALE ROAD SUITE 105            SCOTTSDALE, AZ
           85254
14205458   CASEY CATNEY         1110 SOUTH MAIN             ANAHUAC, TX 77514
14210979   CASEY COLEMAN          1651 OLD OAK CT            PROSPER, TX 75078
14209279   CASEY FEATHERSTON            2901 CODY STREET            IRVING, TX 75062
14211978   CASEY ROYER         1205 ADAM LANE            SULPHUR, LA 70663
14212055   CASEY SILVA       1311 E RANCH RD            TEMPE, AZ 85284−4522
14210647   CASEYMCFARLAND             CASEY MCFARLAND              3426 E. WOODLAND DR.          PHOENIX, AZ
           85048
14210263   CASONE, LLC       305 E. 40TH STREET           No. 21−H         NEW YORK, NY 10016
14205463   CASSANDRA BRENK            56 TEXIAN TRAIL SOUTH             ANGELTON, TX 77515
14206000   CASSPMDRA SALINAS            4700 COUNTY ROAD 136             BROWNWOOD, TX 76801
14207408   CATHELINA CLAXTON             2411 FM 523 RD         FREEPORT, TX 77541
14209875   CATHERINE BURKHARDTH               21373 NORTH LILES LN.          MARICOPA, AZ 85138
14211870   CATHERINE CALVO           322 LONGVIEW DR.            SUGAR LAND, TX 77478
14207986   CATHERINE DAUTERIVE             920 W. MELWOOD ST.            HOUSTON, TX 77009
14207987   CATHERINE DAUTERIVE             920 W. MELWOOD STREET              HOUSTON, TX 77009
14207988   CATHERINE GABEL, MD            2450 Fondren Suite 275       Houston, TX 77063
14206736   CATHERINE MCGUIRE            6911 SOUTHRIDGE DRIVE              DALLAS, TX 75214
14211584   CATHERINE N. NERIOS           2213 ACADIANA COURT              SEABROOK, TX 77586
14211688   CATHERINE SIMON           419 JEREMY CT          SPRING, TX 77386
14206500   CATHERINE SLOAN           10951 FM 1485         CONROE, TX 77306
14210573   CATHERINE STANBURY             18104 BEROL DR.          PFLUGERVILLE, TX 78660
14207989   CATHY BERRYMAN            11403 BETHNAL GREEN DR.               HOUSTON, TX 77066
14212302   CATHY BRUMLEY           14950 INDIAN HILL TRAIL            WILLIS, TX 77378
14210970   CATHY HAGLER          4120 NORTH ABERDEEN AVE                PRESCOTT VALLEY, AZ 86314
14207705   CATHY MORBITZER            4512 CREEKSIDE DR.          HALTOM CITY, TX 76137
14210132   CATHY SMITH        102 CENTRAL AVENUE               MONROEVILLE, IN 46773−9380
14207476   CATHY WOODARD            11690 CREEKWOOD DRIVE               FRISCO, TX 75035
14207990   CATRINAQUNTANIL            CATRINA QUNTQNILLA               5807 CINNAMON CREEK
           CIRCLE      HOUSTON, TX 77084
14210290   CBS OUTDOOR         P.O. BOX 33074         NEWARK, NJ 07188−0074
14207588   CBS TECHNOLOGIES, INC            205 N. PASADENA STREET No.1            GILBERT, AZ 85233
14210432   CBS5      PO BOX 100067          PASADENA, CA 91189−0067
14207991   CC FOGHAT       P.O. BOX 40724           HOUSTON, TX 77240
14212328   CCLEARLY, INC.        552 OLDWOODS RD.             WYCKOFF, NJ 07481
14210433   CCORBETT       CINDY CORBETT              6631 GLENEAGLES DRIVE            PASADENA, TX 77505
                   Case 19-12264-CSS              Doc 41-1       Filed 11/23/19        Page 18 of 104
14209499   CDEDEAUXHUDSON              CRYSTAL DEDEAUX−HUDSON                    2762 FOLIAGE GREEN
           DRIVE       KINGWOOD, TX 77339
14207409   CDRISKILL       CAROLYN DRISKILL                244 REDFISH         FREEPORT, TX 77541
14233328   CDW Direct, LLC       Attn: Vida Krug        200 N. Milwaukee Ave          Vernon Hills, IL 60061
14206278   CDW GOVERNMENT             75 Remittance Drive, Suite 1515         Chicago, IL 60675−1515
14206738   CE ACQUISITIONS, LLC           9590 BERKSHIRE LN. STE 400              DALLAS, TX 75225
14209197   CECIL FARRIS        9403 SPINDLEWOOD DR                HOUTON, TX 77083
14211689   CECIL PERRY & ASSOCIATES             211 BASSWOOD              SPRING, TX 77386
14210648   CECIL WAYNE ROGERS             5025 NORTH CENTRAL AVENUE No. 363                  PHOENIX, AZ 85012
14206545   CECILIA BOLTON          2015 TISSAW RD            CORNVILLE, AZ 86325
14212089   CECILIA IRVIN        1214 29TH AVE           TEXAS CITY, TX 77590
14211150   CECILIA LAFLEUR          1024 WILSON DR.            ROSENBERG, TX 77471
14212103   CECILIA OKUHARA           26 W TRACE CREEK              THE WOODLANDS, TX 77381
14207992   CEH/ARCHITECTS          P.O. BOX 270505           HOUSTON, TX 77277−0505
14207993   CELIA DUPRE        5021 LONGNONT DR               HOUSTON, TX 77056
14211660   CELIA MOLINAS          1508 LONGLER            SOUTH HOUSTON, TX 77587
14210434   CELICIA HUGHES          1815 GILLINGHAM WAY                PASADENA, TX 77504
14211690   CELINE MONNIER          22522 SPRING GATE DR.               SPRING, TX 77373
14206739   CENTERPOINT ENERGY             P.O. BOX 301149           DALLAS, TX 75303−1149
14207994   CENTIGRADE SERVICES, INC.             11411 BEDFORD            HOUSTON, TX 77031−2105
14210264   CENTINEL SPINE         505 PARK AVENUE 14TH FLOOR                  NEW YORK, NY 10022
14206279   CENTRO INC        222 W. HUBBARD              SUITE 200         CHICAGO, IL 60654
14210649   CENTURY 86779584          BUSINESS SERVICES              PO BOX 52187          PHOENIX, AZ 85072−2187
14210650   CENTURY LINK          BUSINESS SERVICES              PO BOX 52187          PHOENIX, AZ 85072−2187
14211602   CENTURY LINK          PO BOX 91155           SEATTLE, WA 98111−9255
14210652   CENTURYLINK          BUSINESS SERVICES              PO BOX 52187          PHOENIX, AZ 85072−2187
14211603   CENTURYLINK          P O BOX 91155           SEATTLE, WA 98111−9255
14211604   CENTURYLINK          P O BOX 91155           SEATTLE, WA 98111−9255
14211605   CENTURYLINK          P O BOX 91155           SEATTLE, WA 98111−9255
14211601   CENTURYLINK          P.O. BOX 91155          SEASTTLE, WA 98111−9255
14210651   CENTURYLINK          PO BOX 2040           PHOENIX, AZ 85038−9040
14211606   CENTURYLINK 0385 572B            PO BOX 91155           SEATTLE, EA 98111−9255
14211607   CENTURYLINK 520−293−7561 530B              PO BOX 91155           SEATTLE, WA 98111−9255
14211608   CENTURYLINK 623−544−7651 201B              PO BOX 91155           SEATTLE, WA 98111−9255
14211609   CENTURYLINK 623−583−0979 344B              PO BOX 91155           SEATTLE, WA 98111−9255
14211811   CEROS, INC.      10500 FOUNTAIN LAKE DR., No.833                 STAFFORD, TEXAS 77477
14207995   CERTAPRO PAINTERS OF CENTRAL HOUSTON                      5773 WOODWAY DRIVE               SUITE
           245     HOUSTON, TX 77057
14207615   CERVICAL SPINE CENTERS PLLC               18275 N. 59TH AVE BUILDING H, STE.146               GLENDALE, AZ
           85308
14210548   CETYLITE INDUSTIRES INC            9051 RIVER ROAD             PENNSAUKEN, NJ 08110
14207996   CFI MECHANICAL, INC.           6109 BRITTMOORE              HOUSTON, TX 77041
14207330   CFI MEDICAL        14241 FENTON ROAD               FENTON, MI 48430
14207997   CGARY        CHRISTY GARY            21647 S. WERRINGTON WAY                 HOUSTON, TX 77073
14212104   CGILBERT        CHRISTINE GILBERT              540 PALMOMA BEND PLACE                THE WOODLANDS, TX
           77389
14209688   CHAD DOBSON          455 WOODLAKE WAY                 LEXINGTON, KY 40502
14211468   CHAD NORDLAND            8275 E. BELL RD           APT No. 3163         SCOTTSDALE, AZ 85260
14206740   CHAD SIMMONS, M.D., P.A.           12890 HILLCREST ROAD              SUITE 203         DALLAS, TX
           75230
14207998   CHAD STROBERG           8321 CEDARBRAKE DRIVE                 HOUSTON, TX 77055
14209530   CHAKA FOX        149 ALPHA           KYLE, TX 78640
14209902   CHAMBERGATE           6401 W. ELDORADO PKWAY                  SUITE 111         MCKINNEY, TX 75071
14207999   CHAMBERLIN ROOFING              7510 LANGTRY            HOUSTON, TX 77040
14207477   CHANCE MCELHANEY              2581 BERRY BROOK LN               FRISCO, TX 75034
14206148   CHANDLER POLICE DEPARTMENT                  PO BOX 4008          MS 303         CHANDLER, AZ
           85244−4008
14211469   CHANDLER PROFESSIONAL INVESTMENT                    8712 E. VIA DE COMMERCIO               C/O SIGNATURE
           REAL ESTATE SERVICES             SCOTTSDALE, AZ 85258
14206149   CHANDLER SURGERY CENTER                 1475 W. CHANDLER BLVD               SUITE 3A         CHANDLER, AZ
           85224
14208000   CHANNING ALEXANDER               7100 Old Katy Rd Apt 1207         Houston, TX 77024
14211132   CHANSEN MEDIA GROUP INC               6 HORIZON COURT              ROCKWALL, TX 75032
14207543   CHAPA SERVICE CO., INC.           2014 SILVER STREET             GARLAND, TX 75042
14209596   CHARISSE SANDERS           2917 GOLDEN ROD DRIVE                LANCASTER, TX 75134
14211046   CHARITY UKAEGBU            1207 NELDERS COVE               RICHMOND, TX 77469
14209869   CHARLENE PINELL           520 LOGGERHEAD LANE                 MANY, LA 71449
14206200   CHARLES BOONE           815 LAKESIDE            CHANNELVIEW, TX 77530
14209903   CHARLES E. TOULSON           6850 TPC DRIVE            SUITE 116         MCKINNEY, TX 75070
14209559   CHARLES KARAM            4225 INDIGO PLACE             LAKE CHARLES, LA 70605
14211265   CHARLES LANDERS            511 S. JEFFERSON ST.            SAN ANGELO, TX 76901
14209608   CHARLES METZGER, M.D.             6216 LAZO DEL NORTE              LAS CRUCES, NM 88011
14205724   CHARLES O'MALLAN JR             2515 PARK AVE            BAY CITY, TX 77414
14212338   CHARLES ROCKOW            1075 DOVER MANISON                 YUKON, OK 73099
14210064   CHARLES SANDAHL            600 CAROL LYNN DR.               MISSOURI CITY, TX 77489
14208001   CHARLES TOWNSEND             1200 POST OAK BLVD No.3209               HOUSTON, TX 77076
14211871   CHARLES W. SEYMORE             3803 LAKERIDGE CANYON DRIVE                   SUGAR LAND, TX 77498
14206459   CHARLES WHITMIRE            431 COUNTY ROAD 3182               CLEVELAND, TX 77327
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 19 of 104
14205812   CHARLIES BAR−B−QUE & CATERING                4803 BISSONNET           BELLAIRE, TX 77401
14209808   CHARLOTTE GRACEDEL             8 TALLO LANE           LUMBERTON, TX 77657
14211691   CHARLYN KYLES         2510 CIDERWOOD DR.               SPRING, TX 77373
14210435   CHARMAINE PETTY          2209 LOCKLAINE DR.              PASADENA, TX 77502
14208002   CHARRISA HANKS−MAGLARA                10419 SPRINGLAND CT             HOUSTON, TX 77065
14209573   CHASE DAVENPORT           105 IRONWOOD ST             LAKE JACKSON, TX 77566
14206033   CHEK MED SUPPLYS, INC           200 GRANDVIEW AVENUE                CAMP HILL, PA 17011−1706
14208003   CHELSY SMITH       2345 SAGE ROAD              APT 108         HOUSTON, TX 77056
14209280   CHEM−AQUA, INC.        P.O. BOX 152170           IRVING, TX 75015−2170
14207674   CHERI WHITE−EATON           825 JACKSON AVE             GRANTS, MN 87020
14205743   CHERYL ASKEW        211 RUTH            BAYTOWN, TX 77523
14207142   CHERYL BERG       3581 CR 211           DANBURY, TX 77534
14210436   CHERYL BRASHIER         5019 CARA CIRCLE             PASADENA, TX 77505
14205465   CHERYL COLLINS        1105 WESTERN AVE               ANGLETON, TX 77515
14209310   CHERYL DUECKER          W3096 MIDDLE JUDA RD                JUDA, WI 53550
14207534   CHERYL E. JOHNSON, PCC           PO BOX 1169          GALVESTON, TX 77553
14209209   CHERYL FREGIA       PO BOX 177            HULL, TX 77564
14210653   CHERYL SANTANGELO            2409 W APACHE RAIN RD               PHOENIX, AZ 85085
14207360   CHERYL SPENCER         3304 BELLAIRE PARK CT               FORT WORTH, TX 76109
14208004   CHERYL STANILLA         1726 SULLINS WAY              HOUSTON, TX 77058
14208005   CHERYL THOMAS         706 TIRRELL ST            HOUSTON, TX 77019
14205790   CHERYL WALDING          4047 COBBLESTONE CT.               BEAVERTON, MI 48612
14212322   CHG−MERIDIAN USA Corp.           21800 Oxnard Street, Suite 400       Woodlands Hills, CA 91367
14208006   CHICK−FIL−A      5005 RICHMOND AVENUE                  HOUSTON, TX 77056
14211251   CHICO SERVICE CENTER           P.O. BOX 30555          SALT LAKE CITY, UT 84130−0555
14208007   CHIMIARA ROBINSON           1608 ANDREWS            HOUSTON, TX 77019
14205339   CHITIZ PATHAK LLP         320 BAY STREET            STE 1600       TORONTO, ONTARIO M5H
           4A6      CANADA
14206082   CHOICE CLINICAL LABORATORY INC                2329 WEST PARK ROAD            CARROLLTON, TX
           75010
14209525   CHOICE SPINE LP      400 ERIN DRIVE             KNOXVILLE, TN 37919
14207616   CHOLLA PLUMBING CO INC             6635 WEST HAPPY VALLEY ROAD                SUITE A104
           No.417     GLENDALE, AZ 85310
14208008   CHOPRA & ASSOCIATES           PO BOX 4356           DEPT. No.1600−1        HOUSTON, TX 77210−4356
14208009   CHOPRA IMAGING CENTERS, INC.              P.O. BOX 301103         HOUSTON, TX 77230−1103
14208010   CHOSEN MD TECHNOLOGIES, LLC               1707 POST OAK BLVD No.526            HOUSTON, TX 77056
14208011   CHRIS DANIELS, DISTRICT CLERK             ATTN: CIVIL/FAMILY            PO BOX 4651        HOUSTON, TX
           77210−4651
14209344   CHRIS DAVIS      6722 CRYSTAL POINT              KATY, TX 77449
14209210   CHRIS FREGIA      36556 FM 770           HULL, TX 77564
14210494   CHRIS JOHNSON       13409 SHADOW RIDGE                PEARLAND, TX 77584
14209345   CHRIS LEDFORD       14203 WATER HILL CT               KATY, TX 77494
14206741   CHRIS QUINN      4669 FAIRFAX AVE              DALLAS, TX 75209
14212214   CHRIS WILLIAMS       4302 JOHNSOTOCK BURKE LOT 19                  VICTORIA, TX 77903
14212238   CHRIS ZAGLAMA        2015 MEADOWRIDGE DRIVE                   WASHINGTON, PA 15301
14211294   CHRISTAL VISION       106 EVANS OAK LANE                SAN ANTONIO, TX 78260
14211979   CHRISTIAN RYAN        514 MAPLE STREET              SULPHUR, LA 70663
14212090   CHRISTIE BRIONES        2915 30TH AVE N            TEXAS CITY, TX 77590
14209935   CHRISTIE MEDICAL HOLDINGS INC               3175 LENOX PARK BLVD            SUITE 200        MEMPHIS, TN
           38115
14208012   CHRISTIE STAVES       8030 W. AIRPORT BLVD No.303                HOUSTON, TX 77071
14207560   CHRISTINA LEE      3825 QUAY COURT               GASTONIA, NC 28056
14208013   CHRISTINA BERRONEZ           7818 SMOKEY WOOD LANE                HOUSTON, TX 77086
14210437   CHRISTINA HOUK        3101 SPENCER HWY No.312                PASADENA, TX 77504
14210065   CHRISTINA LETSINGER          6623 MACZALI DRIVE               MISSOURI CITY, TX 77489
14209876   CHRISTINA MCCAIN          51426 W. SOTOL ROAD              MARICOPA, AZ 85139
14208014   CHRISTINA MCCRARY           11826 STONE BRIDGE DRIVE               HOUSTON, TX 77064
14205434   CHRISTINA MCGALLIAN            700 CHILDS ST.          ALVIN, TX 77511
14212145   CHRISTINA RICHEY         8306 ENCINITAS COVE DR               TOMBALL, TX 77375
14207672   CHRISTINA VANDERKAMP              150 CR 338        GRANGER, TX 76530
14206111   CHRISTINE ABFALTER          6225 LAKESIDE DR.             CASS CITY, MI 48726
14208015   CHRISTINE BAXTER         4502 CENTER ST            HOUSTON, TX 77007
14211957   CHRISTINE BERNARDO           5014 HEATHER MEADOW LANE                  SUGARLAND, TX 77479
14210211   CHRISTINE BRIDGES         115 N. 9TH         NEDERLAND, TX 77627
14206742   CHRISTINE DIMON        3180 WHITEMARSH CR                DALLAS, TX 75234
14211872   CHRISTINE JOHNSON          19 OAKMERE PL            SUGAR LAND, TX 77479
14212293   CHRISTINE MALONE          202 NEAL RD.           WHARTON, TX 77488
14208016   CHRISTINE MORALES          11515 OLYMPIA DRIVE               HOUSTON, TX 77077
14211873   CHRISTINE PACE       8 CRESTWOOD CIRCLE                SUGAR LAND, TX 77478
14207260   CHRISTINE ROSS      1090 OCEAN HEIGHTS AVE.                  EGG HARBOR TOWNSHIP, NJ 08234
14211692   CHRISTLE JOHNSON          55 NORTH GLENWILDE CIRCLE                 SPRING, TX 77389
14206743   CHRISTOPHER ADAM ARNETTE               6911 HYDE PARK DRIVE             DALLAS, TX 75231
14208017   CHRISTOPHER BUTERA           1302 WAUGH DR. 3281              HOUSTON, TX 77019
14211585   CHRISTOPHER CALASCIONE              4121 BROADWALK BLVD               SEABROOK, TX 77586
14211693   CHRISTOPHER GUNNELL             5 GOLDEN SUNSET CIRCLE               SPRING, TX 77381
14209851   CHRISTOPHER HILL         1701 TOWNE CROSSING BLVD                 MANSFIELD, TX 76063
14207215   CHRISTOPHER J. HENDRICKS             3039 OVERLAND TRAIL             DICKERSON, TX 77539
14209827   CHRISTOPHER JONES          25723 BRIDLE CREEK DRIVE NORTH                 MAGNOLIA, TX 77355
                  Case 19-12264-CSS            Doc 41-1       Filed 11/23/19      Page 20 of 104
14208018   CHRISTOPHER KENNON LIVINGSTON                 6410 FANNIN SUITE 927          HOUSTON, TX 77030
14209346   CHRISTOPHER L. REILLY            2910 COMMERCIAL CENTER BLVD. No. 103106               KATY, TX
           77494
14207767   CHRISTOPHER LAVELLE              19247 BEAKER ROAD           HOCKLEY, TX 77447
14207506   CHRISTOPHER MCIVER             5017 GORDON AVE.           FT WORTH, TX 76115
14207361   CHRISTOPHER MCLVER              5017 GORDON AVE           FORT WORTH, TX 76115
14211047   CHRISTOPHER MORROW               601 PARK PLACE BLVD           No.317       RICHMOND, TX 77469
14206475   CHRISTOPHER NESS            2428 NEWARK CIRCLE            COLLEGE STATION, TX 77845
14211958   CHRISTOPHER NIETO            16318 VIRGINIA GRACE DRIVE             SUGARLAND, TX 77489
14210552   CHRISTOPHER PRUETT             9251 W. ARYSSA LANE           PEORIA, AZ 85383
14209715   CHRISTOPHER RICARD             2657 DEER HOLLOW DRIVE             LITTLE ELM, TX 75068
14209839   CHRISTOPHER SMITH            1745 AMBERWOOD WAY               MAINEVILLE, OH 45039
14207617   CHRISTOPHER SPONAGLE              19831 NORTH 36TH DRIVE            GLENDALE, AZ 85308
14207433   CHRISTOPHER TODD VON METR                708 PENN DR        FRIENDSWOOD, TX 77546
14210654   CHRISTOPHER VALVERDE               2761 E. MICHIGAN AVE          PHOENIX, AZ 85032
14211126   CHRISTOPHER VELKOVSKI               3660 AYNSLEY DRIVE           ROCHESTER HILLS, MI 48306
14207362   CHRISTOPHER ZAK            9340 NILES CT         FORT WORTH, TX 76244
14208019   CHRISTY PEREZ         10126 MUNN            HOUSTON, TX 77029
14210590   CIGNA       ATTN: FRAN SUDALL              1601 CHESTNUT ST., TL15B          PHILADELPHIA, PA
           19192
14206236   CIGNA       ATTN: REFUND             PO BOX 188012        CHATTANOOGA, TN 37422
14210349   CIGNA ACCENT         PO BOX 542007           OMAHA, NE 68154
14210350   CIGNA HEALTHCARE PROCLAIM                 11808 MIRACLE HILLS DR.          P.O. BOX 542007      OMAHA,
           NE 68154−8007
14208020   CIMARRON M.U.D.          11111 KATY FREEWAY No.725              HOUSTON, TX 77079−2197
14206201   CINDY ADAMS         411 BAYOU DRIVE             CHANNELVIEW, TX 77530
14205774   CINDY BURNITT          1760 GUY CIRCLE           BEAUMONT, TX 77707
14211470   CINDY CORNELL           4527 N 74TH PL         SCOTTSDALE, AZ 85251
14208021   CINDY HUYNH NGUYEN              521 BRIDGE CREST BLVD             HOUSTON, TX 77082
14211295   CINDY KENNEDY           3526 WELLSPRINGS DR.            SAN ANTONIO, TX 78230
14209716   CINDY LYNETTE PALMERI              2112 SCOTT CREEK DR           LITTLE ELM, TX 75068
14209347   CINDY STEVENSON            4823 CLARIDGE PARK LANE             KATY, TX 77494
14209348   CINDY THOMPSON            415 CONCORDIA            KATY, TX 77450
14206385   CINTAS       P.O. BOX 631025          CINCINATTI, OH 45263−1025
14206391   CINTAS CORPORATION             P.O. BOX 740855        CINCINNATI, OH 45274−0855
14206744   CINTAS CORPORATION No.082              P.O. BOX 650838       DALLAS, TX 75265−0838
14210980   CIPRIAN TOMA         1820 BALBOA PARK DR.             PROSPER, TX 75078
14210591   CISCO SYSTEMS CAPITAL CRP              PO BOX 41602        PHILADELPHIA, PA 19101−1602
14210438   CIT      PO BOX 100706          PASADENA, CA 91189−0706
14206280   CIT BANK NA        21146 NETWORK PLACE              CHICAGO, IL 60673−1211
14205813   CITY OF BELLAIRE          7008 SOUTH RICE AVE.           BELLAIRE, TEXAS 77401
14206150   CITY OF CHANDLER            PO BOX 4008, MAIL STOP 303           CHANDLER, AZ 85244−4008
14207618   CITY OF GLENDALE PRIVILEGE TAX SECTION                 PO BOX 800         GLENDALE, AZ 85311−0800
14208022   CITY OF HOUSTON           P.O. BOX 1560         HOUSTON, TX 77251
14208023   CITY OF HOUSTON           P.O. BOX 1560         HOUSTON, TX 77251
14208024   CITY OF HOUSTON           P.O. BOX 1560         HOUSTON, TX 77251
14208025   CITY OF HOUSTON           PO BOX 1560         HOUSTON, TX 77251
14208026   CITY OF HOUSTON           PO BOX 1560         PUBLIC WORKS AND ENGINEERING               HOUSTON, TX
           77251
14208027   CITY OF HOUSTON           PO BOX 1560         PUBLIC WORKS AND ENGINEERING               HOUSTON, TX
           77251
14208028   CITY OF HOUSTON − ARA BURGLAR ALARM ADMINISTRATION                        BURGLAR ALARM
           ADMINISTRATION           P.O. BOX 203887          HOUSTON, TX 77216−3887
14208033   CITY OF HOUSTON FIRE DEPT.             P.O. BOX 3625       HOUSTON, TX 77253
14208034   CITY OF HOUSTON MECHANICAL SECTION                  ELEVATIR GROUP            P.O. BOX
           2688      HOUSTON, TX 77252−2688
14208035   CITY OF HOUSTON, BUILDING INSPECTIONS                MECHANICAL SECTION, ELEVATOR
           GROUP       P.O. BOX 2688          HOUSTON, TX 77252−2688
14208036   CITY OF HOUSTON, SIGN ADMINISTRATION                 POST OFFICE BOX 2688           HOUSTON, TX
           77252−2688
14210860   CITY OF PLANO         1520 K AVENUE No.210           ENVIRONMENTAL HEALTH               PLANO, TX
           75074
14210861   CITY OF PLANO         ACCOUNTING DEPT              PO BOX 860358        PLANO, TX 75086
14211471   CITY OF SCOTTSDALE            7447 EAST INDIAN SCHOOL RD STE 110             SCOTTSDALE, AZ
           85251
14211472   CITY OF SCOTTSDALE            PO BOX 1300         SCOTTSDALE, AZ 85252−1300
14211473   CITY OF SCOTTSDALE            PO BOX 1570         SCOTTSDALE, AZ 85252−1570
14211474   CITY OF SCOTTSDALE BUSINESS OCCUPATIONAL AND PROFE                       PO BOX 52799      SCOTTSDALE,
           AZ 85072−2799
14211475   CITY OF SCOTTSDALE TAX & LICENCE REGISTRATION                    P.O. BOX 1570       SCOTTSDALE, AZ
           85252−1570
14211874   CITY OF SUGARLAND            SUGAR LAND CITY HALL             2700 TOWN CENTER BLVD.           SUGAR
           LAND, TX 77479
14212056   CITY WIDE OF PHOENIX            2131 E. BROADWAY RD            SUITE 10       TEMPE, AZ 85282
14206746   CITYOFDALL−1601           CITY OF DALLAS           CITY HALL, 2D SOUTH           DALLAS, TX 75277
14206747   CITYOFDALLAS          CITY OF DALLAS            CITY HALL 2D SOUTH           DALLAS, TX 75277
14210655   CITYOFSCOTT6401           CITY OF SCOTTSDALE−2010506401              P.O. BOX 52799      PHOENIX, AZ
           85072−2799
                   Case 19-12264-CSS              Doc 41-1       Filed 11/23/19        Page 21 of 104
14210656   CITYOFSCOTT6403           CITY OF SCOTTSDALE                P.O. BOX 52799         PHOENIX, AZ
           85072−2799
14210657   CITYOFSCOTT9501           CITY OF SCOTTSDALE−2010449501                  P O BOX 52799        PHOENIX, AZ
           85072−2799
14210658   CITYOFSCOTT9503           CITY OF SCOTTSDALE                P.O. BOX 52799         PHOENIX, AZ
           85072−2799
14211476   CITYOFSCOTTSDAL             CITY OF SCOTTSDALE FIRE DEPT.                 7447 E. INDIAN SCHOOL RD, STE
           210       SCOTTSDALE, AZ 85251
14212004   CITYOFSURPRISE           CITY OF SURPRISE              16000 N. CIVIC CENTER PLAZA            SURPRISE, AZ
           85374
14206748   CITYSPRINT 1.800.DELIVER             8650 KING GEORGE DRIVE               DALLAS, TX 75235
14206745   CIty of Dallas     SECURITY ALARMS              PO BOX 139076           DALLAS, TX 75313−9076
14212233   CLAFLIN MEDICAL EQUIPMENT                 PO BOX 6887           WARWICK, RI 02887
14210417   CLAIRE WAGENHALS              100929 nORTH 57TH STREET               PARADISE VALLEY, AZ 85253
14209211   CLARA BARKIN           5900 GREENS RD, APT. 718              HUMBLE, TX 77396
14207218   CLARENCE BRIGHT            2155 TULUM CALLE               DICKINSON, TX 77539
14206281   CLARIANCE, INC.          4001 N. RAVENSWOOD AVE                 SUITE 303−C         CHICAGO, IL 60613
14206282   CLARITY GROUP, INC.            8725 WEST HIGGINS ROAD, STE. 810               CHICAGO, IL 60631
14206749   CLARK HILL, PLC          PO BOX 50100           DALLAS, TX 75250−9989
14207507   CLARK MEDICAL ILLUSTRATION, LLC                   6832 MIDDLE RD           FT WORTH, TX 76116
14205358   CLARK WILSON LLP             900−885 W GEORGIA ST              VANCOUVER, BC V6C
           3H1        CANADA
14210925   CLARUS MEDICAL, LLC             13355 − 10TH AVE NORTH               SUITE 110        PLYMOUTH, MN
           55441
14208037   CLAUDE LEBLANC            9922 CLIFFWOOD DR                HOUSTON, TX 77096
14211151   CLAUDIA GUEBARA              P.O. BOX 1761          ROSENBERG, TX 77471
14208038   CLAUDIA HENRIQUEZ              6305 WESTWARD STREET APT.194                 HOUSTON, TX 77081
14210574   CLAUDIA IBANEZ           19201 LUEDTKE LANE                PFLUGERVILLE, TX 78660
14208039   CLAUDIA SELZER           7941 KATY FREEWAY                HOUSTON, TX 77024
14206126   CLAUDINE CIELONKO              2012 AUTUMN FIRE              CEDAR PARK, TX 78613
14206750   CLEAR CHANNEL BROADCASTING INC                     P.O. BOX 847654         DALLAS, TX 847654
14206751   CLEAR CHANNEL OUTDOOR INC                  PO BOX 847247           DALLAS, TX 75284−7247
14207301   CLEAR CHOICE MEDICAL, LLC                835 SUMMERHILL CT             ENCINITAS, CA 92024
14209635   CLEAR CREEK I.S.D. TAX OFFICE              P.O. BOX 799          LEAGUE CITY, TX 77574
14207478   CLEAR INVESTIGATIVE ADVANTAGE                   2801 NETWORK BLVD., STE 101               SUITE
           610       FRISCO, TX 75034
14206283   CLEAR LAKE 251          C/O LILLIBRIDGE HEALTHCARE SERVICES INC                      16915 COLLECTIONS
           CENTER DR.         CHICAGO, IL 60693
14210659   CLEARINGHOUSE            P.O. BOX 52107          PHOENIX, AZ 85072−2107
14206752   CLEAVER BROOKS SALES AND SERVICE                     P.O. BOX 226865        DALLAS, TX 75222−6865
14208040   CLETUS AAKOL           8162 RICHMOND AVE APTNo. 1126                  HOUSTON, TX 77063
14205527   CLIA LABORATORY PROGRAM                  P.O. BOX 530882           ATLANTA, GA 30353−0882
14208041   CLICKMD MARKETING, LLC                1016 W. ALABAMA              HOUSTON, TX 77006
14211048   CLIENTS NOW          17307 ENDEL WAY              RICHMOND, TX 77407
14207589   CLIFFORD ANDERSON              1454 S. CHOLLA ST.            GILBERT, AZ 85233
14205814   CLIFTON D. THOMASON, AIA               6750 WEST LOOP SOUTH              STE. 510        BELLAIRE, TX
           77401
14208043   CLIFTON E THOMAS, MD              5727 WESTHEIMER RD               SUITE J       HOUSTON, TX 77057
14210660   CLIN PATH PATHOLOGY               PO BOX 42210           PHOENIX, AZ 85713−4548
14206218   CLINECT HEALTHCARE, INC               13850 BALLANTYNE CORPORATE PLACE                     SUITE
           500       CHARLOTTE, NC 28277
14210966   CLINICAL LABORATORY CONSULTANTS, LTD.                       2700 W. GENTLE BREEZE WAY             PRESCOTT,
           AZ 86303
14206596   CLINIQUIP         PO BOX 1022          CYPRESS, TX 77410
14207261   CLOTILDE HERNANDEZ               302 HIGBEE           EL CAMPO, TX 77437
14208044   CLUTCH CITY SPORTS & ENTERTAINMENT, LP                      1510 POLK STREET           HOUSTON, TX
           77002
14210066   CLYDE DICKERSON             2908 CAMELOT LANE               MISSOURI CITY, TX 77459
14210265   CM&F Group         99 HUDSON STREET              12 FLOOR          NEW YORK, NY 10013
14209301   CMF MEDICON SURGICAL, LLC                11200 ST. JOHNS INDUSTRIAL PKWY N. STE
           1       JACKSONVILLE, FL 32246
14209349   CMP Group, LLC         25015 CASTLE PEAK CT               KATY, TX 77494
14205704   CMS LABORATORY PROGRAM                   PO BOX 7520          BALTIMORE, MD 21207−0520
14205340   CNW GROUP           WATERPARK PLACE; 20 BAY STREET                    SUITE 1500        TORONTO, ONTARIO
           M5J 2N8         CANADA
14206083   COASTAL PATHOLOGY INC                3418 MIDCOURT RD              SUITE 118        CARROLLTON, TX
           75006
14210495   COASTAL POWER & EQUIPMENT                  10223 Broadway Suite P−310          Pearland, TX 77584
14206471   COBEX RECORDERS INC               6601 LYONS ROAD STE F7              COCONUT CREEK, FL 33073
14208045   CODE BLUE EMERGENCY CARE TRAINING SERVICE                         12514 SAFE GUARD           HOUSTON, TX
           77047
14207303   COGNIZANTTRIZETTO SOFTWARE GROUP, INC.                       9655 MAROON CIRCLE             ENGLEWOOD, CO
           80112
14208046   COKINOS BOSIEN & YOUNG                FOUR HOUSTON CENTER                1221 LAMAR STREET, 16TH
           FLOOR          HOUSTON, TX 77010
14206486   COLA INC         9881 BROKEN LAND PARKWAY                   SUITE 200        COLUMBIA, MD 21046
14205744   COLBY BRISCO          8111 BROADLEAF AVE                BAYTOWN, TX 77521
14205964   COLBY WOODRUM              131 COUNTY ROAD No.131                BRECKENRIDGE, TX 76424
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19       Page 22 of 104
14205323   COLE STEVENS         29 SPRING HILL DRIVE                KING CITY, ONTARIO L7B 0B4          CANADA
14209857   COLLEEN MARTIN           9117 Kings Dr         Manvel, TX 77578
14211477   COLLEEN WING          7817 N. VIA DEL MUNDO                SCOTTSDALE, AZ 85258
14206284   COLLEGE OF AMERICAN PATHOLOGISTS                     PO BOX 71698         CHICAGO, IL 60694−1698
14206487   COLONIAL LIFE         PREMIUM PROCESSING                  P.O. BOX 903       COLUMBIA, SC 29202−0903
14210029   COLOPLAST CORP.           1601 WEST RIVER RD. NORTH                MINNEAPOLIS, MN 55411
14212267   COLORTRIEVE         PO BOX 81260           WELLESLEY, MA 02481−0008
14210030   COLUMBUS US          3001 BROADWAY ST. NE, STE.320                 MINNEAPOLIS, MN 55413
14208048   COLWELLTEXASELE             COLWELL TEXAS ELECTRICAL GROUP LLC                      6829 GUHN
           ROAD       HOUSTON, TX 77040
14210592   COMCAST        P.O. BOX 37601          PHILADELPHIA, PA 19101−0601
14206753   COMCAST        P.O. BOX 660618          DALLAS, TX 75266−0618
14206754   COMCAST        P.O. BOX 660618          DALLAS, TX 75266−0618
14206755   COMCAST        P.O. BOX 660618          DALLAS, TX 75266−0618
14206756   COMCAST        P.O. BOX 660618          DALLAS, TX 75266−0618
14211610   COMCAST        PO BOX 34744           SEATTLE, WA 98124−1744
14206757   COMCAST        PO BOX 660618           DALLAS, TX 75266−0618
14206407   COMCAST 3299         PO BOX 60533          CITY OF INDUSTRY, CA 91716−0533
14208049   COMFORT SYSTEMS USA              9745 Bent Oak Dr           Houston, TX 77040
14208050   COMMUNICATION AXCESS ABILITY GROUP                       P.O. BOX 270568       HOUSTON, TX
           77277−0568
14207394   COMMUNICATIONS CENTER, INC.               PO BOX 868            FRANKLIN, PA 16323
14208051   COMMUNITY BANK OF TEXAS N.A.                 9 GREENWAY PLAZA               ATTN: JOE F.
           WEST       HOUSTON, TX 77046
14210575   COMMUNITY IMPACT NEWSPAPER                  16225 IMPACT WAY              SUITE ONE        PFLUGERVILLE,
           TX 78660
14208052   COMMUNITY PATHOLOGY ASSOCIATES                      BAYLOR COLLEGE OF MEDICINE               DEPARTMENT
           OF PATHOLOGY          HOUSTON, TX 77030
14207162   COMPASS BANK           P.O. BOX 2210          DECATUR, AL 35699
14206023   COMPASS GROUP, USA, INC.             2400 YORKMONT RD.               CAHRLOTTE, NC 28217
14208053   COMPOUNDING SHOP PHARAMACY                    11851A WILCREST            HOUSTON, TX 77031
14208054   COMPREHENSIVE DIAGNOSTICS AND TESTING, LLC                       5318 WESLAYAN ST., STE
           195      HOUSTON, TX 77005−1048
14205606   COMPTROLLER OF PUBLIC ACCOUNTS                    111 E. 17TH STREET          AUSTIN, TX 78774−0100
14211478   CONCENTRIC HEALTHCARE SOLUTIONS                     4250 N DRINKWATER BLVD STE
           100      SCOTTSDALE, AZ 85251
14211695   CONCEPCION 'CONNIE' MOTA              20303 Cypresswood Glen           SPRING, TX 77373
14205815   CONCEPT HEALTHCARE PARTNERS, PLLC                     4803 BISSONNET ST. SUITE A           BELLAIRE, TX
           77401
14211479   CONCIERGE MEDICAL GROUP, LLC                 7825 E. REDFIELD RD            STE 104      SCOTTSDALE, AZ
           85260
14210266   CONDUCTOR, INC.          2 PARK AVENUE, 15TH FLOOR                  NEW YORK, NY 10016
14210355   CONEXIS       PO BOX 6241           ORANGE, CA 93863−6241
14205883   CONFORMIS INC          600 TECHNOLOGY PARK DRIVE                   4TH FLOOR         BILLERICA, MA
           01730
14205939   CONNECTICUT GENERAL LIFE INSURANCE                      P.O. BOX 417179       BOSTON, MA 02241−7179
14210304   CONNIE BROOKS           113 CORTO DR            NOCONA, TX 76255
14209350   CONNIE KLEIN        2834 NICKS RUN LANE                 KATY, TX 77494
14208055   CONNIE MONTALBO             6035 VICKIJOHN             HOUSTON, TX 77096
14206202   CONNIE PORTELA           1122 HEALTHFIELD               CHANNELVIEW, TX 77530
14211296   CONNIE RAMIREZ           8622 S. ZARMORNA               SAN ANTONIO, TX 78244
14209351   CONNIE SAENZ         22738 INDIAN RIDGE DR.                KATY, TX 77450
14209936   CONSOLIDATED MEDICAL STAFFING                   P.O. BOX 17983         MEMPHIS, TN 38187
14209798   CONSOLIDATED NEURO SUPPLY, INC.                  ATTN: ACCOUNTS RECEIVABLES                6682 WATERS
           EDGE       LOVELAND, OH 45140
14210661   CONSTANCE HENRY             6017 N. 11TH ST.           PHOENIX, AZ 85050
14206285   CONSTELLATION NEWENERGY, INC.                  14217 COLLECTIONS CENTER DR.               CHICAGO, IL
           60693
14209668   CONSTRUCTION SPECIALTIES,LLC                3 WERNER WAY              LEBANON, NJ 08833
14211637   CONSUMER ACCEPTANCE GROUP                  15303 VENTURA BLVD               BUILDING C − SUITE
           850      SHERMAN OAKS, CA 91403
14206286   COOK MEDICAL, LLC            22988 NETWORK PLACE                CHICAGO, IL 60673−1229
14212028   COOKINGLIGHT          PO BOX 62121           TAMPA, FL 33662−2121
14207590   COOKS CRYOGENIC SERVICES INC                4328 EAST KNOX RD              GILBERT, AZ 85296
14208056   COOLERS, INC        6922 ALDER DRIVE              HOUSTON, TX 77081
14209295   COOLING THERAPY, LLC             100 LONG DRIVE              IRWIN, PA 15642
14211848   COOLSHIRT        COOLSHIRT SYSTEMS                 170 ANDREW DR            STOCKBRIDGE, GA 30821
14206392   COOPERSURGICAL            PO BOX 712280            CINCINNATI, OH 45271−2280
14208057   COPECO, INC. dba SEAMLESS SOLUTIONS                  7786 BLANKENSHIP DR.            HOUSTON, TX
           77055
14208058   COPY SOURCE ONE LLC             3511 MILAM STREET               HOUSTON, TX 77002
14210862   COPYNET OFFICE SYSTEM, INC.             PO BOX 860545             PLANO, TX 75086
14210663   CORBON SERVICES INC            11056 NORTH 23RD DRIVE                SUITE 104       PHOENIX, AZ 85029
14207434   CORDELIA BRUNSON             1904 PRESIDIO            FRIENDSWOOD, TX 77546
14205512   CORDELIA CHAVEZ            2806 WILLIAMS             ARTESIA, NM 88210
14206447   CORELINK       7606 FORSYTH BLVD                CLAYTON, MO 63105
14207479   COREMED NETWORK, LLC               6988 LEBANON ROAD               SUITE 102        FRISCO, TX 75034
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19        Page 23 of 104
14207480   COREPOINT HEALTH, LLC             3010 GAYLORD PARKWAY                SUITE 320         FRISCO, TX
           75034
14207148   COREY CARTER          111 BARCLAY LANE             DAYTON, WA 99328
14211597   COREY CRONK          420 COMBINE RD.            SEAGOVILLE, TX 75159
14212029   CORIN USA        12750 CITRUS PARK LANE SUITE 120                TAMPA, FL 33625
14206476   CORINNE WADDELL             2200 CARLISLE CY         COLLEGE STATION, TX 77845
14210268   CORMAS GLYNN           WALL STREET WONDERS               14 EAST 28TH ST, SUITE 711           NEW YORK,
           NY 10016
14209802   CORNELIUS BUTLER            6923 INDIANA AVE. APT No. 212             LUBBOCK, TX 79413
14207675   CORNER STONE MEDICAL              2301 MUSTANG DRIVE, SUITE 100               GRAPEVINE, TX 76051
14206759   CORNERSTONE HEALTHCARE GROUP                   2200 ROSS AVE.          SUITE 3060         DALLAS, TX
           75201
14208059   CORPORATE BUILT SOLUTIONS, LLC                6767 PORTWEST DRIVE              SUITE 100      HOUSTON, TX
           77024
14211131   CORPORATE LEASING ASSOC              21 Morris Avenue, Inc         Rockville Centre, NY 11570
14212078   CORPORATE TECHNOLOGY SOLUTIONS, LLC                   1971 E. 5TH ST, SUITE 111           TEMPLE, AZ
           85281
14205692   CORRINNA BRENNAN             139 SOUTH 108TH DR.           AVONDALE, AZ 85323
14209717   CORTNEY SARGENT             1716 GAYLA CREEK DRIVE              LITTLE ELM, TX 75068
14208061   COSMO COOL CONCEPTS, INC              15019 MINTZ LANE             HOUSTON, TX 77014
14207713   COSMOPOLITAN           PO BOX 6092          HARLAN, IA 51593−5592
14207435   COSS COMMUNICATION SYSTEMS SERVICES, LLC                     1505 FALLING LEAF
           DRIVE       FRIENDSWOOD, TX 77546
14211611   COSTCO MEMBERSHIP             P.O. BOX 34783        SEATTLE, WA 98124−1783
14206760   COTTONWOOD FAMILY TRUST                 10833 FERNDALE RD            DALLAS, TX 75238
14208062   COUGAR SALES          14824 TOMBALL PARKWAY, STE 150                  HOUSTON, TX 77086
14207714   COUNTRY LIVING           PO BOX 6000          HARLAN, IA 51593−5500
14207182   COUNTY OF DENTON             PO BOX 1277         DENTON, TX 76202−1277
14207564   COUNTY OF WILLIAMSON              904 SOUTH MAIN           GEORGETOWN, TX 78626−5829
14208063   COURTNEE GABEL            9300 KIRBY DRIVE, SUITE 100             HOUSTON, TX 77054
14208064   COURTNEY GOSS           5151 RICHMOND, No. 264           HOUSTON, TX 77056
14209302   COVERALL OF CENTRAL TEXAS                P.O. BOX 57490         JACKSONVILLE, FL 32241
14205528   COVIDIEN SALES LLC dba Given Imaging            PO BOX 932928          ATLANTA, GA 31193−2928
14210664   COX BUSINESS        P.O. BOX 53249           PHOENIX, AZ 85072−3249
14210665   COX BUSINESS        PO BOX 53249           PHOENIX, AZ 85072−3249
14210666   COX BUSINESS        PO BOX 53249           PHOENIX, AZ 85072−3249
14210667   COX BUSINESS        PO BOX 53249           PHOENIX, AZ 85072−3249
14210668   COX BUSINESS        PO BOX 53249           PHOENIX, AZ 85072−3249
14210669   COX BUSINESS        PO BOX 53249           PHOENIX, AZ 85072−3249
14210670   COX BUSINESS        PO BOX 53249           PHOENIX, AZ 85072−3249
14210671   COX BUSINESS        PO BOX 53249           PHOENIX, AZ 85073−3249
14210672   COX COMMUNICATIONS              PO BOX 53249         PHOENIX, AZ 85072
14210673   COX COMMUNICATIONS 241104201                PO BOX 53249          PHOENIX, AZ 85254
14210674   COX COMMUNICATIONS PHOENIX                 PO BOX 53249           PHOENIX, AZ 85072−3249
14210675   COX−221122301        COX COMMUNICATIONS PHOENIX                     PO BOX 53249         PHOENIX, AZ
           85260
14210676   COXCOM         COX COMMUNICATION                PO BOX 53249          PHOENIX, AZ 85072−3249
14209677   CPI ONE POINT       PO BOX 292130            LEWISVILLE, TX 75029−2130
14211015   CPM MEDICAL CONSULTANTS                1565 NORTH CENTRAL EXPRESSWAY                   SUITE
           200      RICHARDSON, TX 75080
14209904   CPM Medical, LLC       3004 NOTTINGHAM DR.             MCKINNEY, TX 75070
14208065   CPNS STAFFING         P.O. BOX 27246          HOUSTON, TX 77227−7246
14209937   CPS TELEPHARMACY, INC             6409 N. QUAIL HOLLOW RD              MEMPHIS, TN 38120
14210341   CPU SERVICE INC         P.O. BOX 892363          OKLAHOMA CITY, OK 73189
14208066   CRAIG SCHWEITZER            NEURO SENTINEL LLC             P.O. BOX 580469           HOUSTON, TX
           77258
14206762   CRAWFORD ELECTRIC SUPPLY                P.O. BOX 847160         DALLAS, TX 75284−7160
14208067   CRE GROUP DBA/CAPROCK TECHNOLOGIES                   208 WINKLER DRIVE               HOUSTON, TX
           77087
14206287   CREATIVE CIRCLE          PO BOX 74008799          CHICAGO, IL 60674−8799
14207258   CREEKRDIGE CAPITAL LLC             7808 CREEKRIDGE CIRCLE, SUITE 250                 EDINA, MN 55439
14208069   CREOLA BROWN           5835 SOUTH MUND             HOUSTON, TX 77045
14206288   CRH MEDICAL PRODUCTS CORP                PO BOX 809178          CHICAGO, IL 60680−9178
14211229   CRISTAL ELLIOT         6915 OAKLAWN            SACHSE, TX 75048
14212000   CRISTELLA CORPUS           3018 SUMMERFIELF RIDGE COURT                 SURGAR LAND, TX 77498
14206763   CRISTI WILCOX         4325 COLE AVE., APT No. 1          DALLAS, TX 75205
14206127   CRISTIANE VIANA SANTOS             516 FALLEN OAKS DRIVE              CEDAR PARK, TX 78613
14208070   CRISTIANO PINTO DA COSTA             3011 BONNERBRIDGE WAY BLVD                   HOUSTON, TX 77082
14212105   CRISTINA VALDEZ           9323 PINECROFT DR. No.200            THE WOODLANDS, TX 77380
14206597   CRITCHLOW MARLA             26803 TRINITY TRAILS           CYPRESS, TX 77433
14210863   CRITICAL ELECTRIC SYSTEM GROUP, LLC (CESG)                  704 CENTRAL PKWY, EAST
           1200A      PLANO, TX 75074
14207191   CRITICAL HOMECARE SOLUTIONS                1600 BROADWAY              SUITE 700        DENVER, CO
           80202
14210312   CRITICARE TECHNOLOGIES, INC.              125 COMMERCE PARK RD                NORTH KINGSTOWN, RI
           02852
14211875   CROSBY JOHNSON            19 OAKMERE PL           SUGAR LAND, TX 77479
14205491   CROSSPOINT COMMUNICATIONS                 501 DUNCAN PERRY ROAD                ARLINGTON, TX 76011
                   Case 19-12264-CSS               Doc 41-1       Filed 11/23/19         Page 24 of 104
14209938   CROSSROADS EXTREMITY LLC                      6055 PRIMACY PARKWAY              SUITE 140       MEMPHIS, TN
           38119
14212254   CROTHALL HEALTHCARE, INC                     1500 LIBERTY RIDGE DR., STE 210           WAYNE, PA 19087
14205529   CROTHALL LAUNDRY SERVICE PHOENIX                        PO BOX 742268          ATLANTA, GA 30374−2268
14206290   CROWE HORWATH LLP                   PO BOX 71570          CHICAGO, IL 60694−1570
14210251   CROWN PHARMACEUTICALS, INC                      201 ST. CHARLES AVE.           SUITE No. 114−373        NEW
           ORLEANS, LA 70170
14209212   CRYSTAL BAXTER               18310 ENCHANTED ROCK TRAIL                  HUMBLE, TX 77346
14210015   CRYSTAL COLLINS              7031 JUDY DR.            MIDOTHIAN, TX 76065
14207416   CRYSTAL SHEPHERD                 1014 YORKSHIRE HOLLOW LANE                  FRESNO, TX 77545
14211006   CRYSTAL WASH              17524 E. 930 RD.           REYDON, OK 73660
14207610   CSRA KAY DALLAS MOB DST                    10900 NUCKOLS ROAD, SUITE 200             GLEN ALLEN, VA
           23060
14206066   CT CORPORATION              PO BOX 4349             CAROL STREAM, IL 60197−4349
14206448   CT CORPORATION SYSTEM                   120 SOUTH CENTRAL AVE               CLAYTON, MO 63105
14206764   CT LIEN SOLUTIONS              P.O. BOX 301133           DALLAS, TX 75303
14210864   CTL MEDICAL Formally AccelSpine                6505 West Park Blvd No.306−362        Plano, TX 75093
14208071   CTS         7310 TALL PINES DRIVE               HOUSTON, TX 77088
14206135   CTX PLUMBING COMPANY LLC M−41277                       PO BOX 1494         CELINA, TX 75009
14208072   CUEVAS INDUSTRIES, INC. AND AS D/B/A ORTHOMED                         4710 KATY FREEWAY           HOUSTON, TX
           77007
14211133   CULBERSON TX SALES & SERVICE                     19 LEE CR         ROCKWALL, TX 75087
14211480   CULLUM HOMES              8408 E. SHEA BLVD              SUITE D−100         SCOTTSDALE, AZ 85260
14207192   CUMMINS, INC.           PO BOX 912138              DENVER, CO 80291−2138
14206291   CUMULUS HOUSTON                 KRBE           3655 MOMENTUM PLACE              CHICAGO, IL 60689−5336
14206040   CURA−HC, LLC            4901 SOUTHWEST 8TH COURT                   CAPE CORAL, FL 33914
14210496   CURT GROSCURTH               1303 SENTORE DR.              PEARLAND, TX 77581
14210497   CURT JACKSON             3629 PINE VALLEY DR               PEARLAND, TX 77581
14211696   CURTIS MCGEE             17315 LAZY HILL LANE               SPRING, TX 77379
14208073   CUSTOM AIR PRODUCTS & SERVICES, INC.                      35 SUNBELT INDUSTRIAL DR.             HOUSTON, TX
           77047
14211297   CUSTOM INTERVENTIONAL PAIN MGMT                        12001 NETWORK BLVD             SUITE 208        SAN
           ANTONIO, TX 78249
14205816   CUSTOMED MEDS PHARMACY                       4805 BISSONNET ST          BELLAIRE, TX 77401
14206598   CY−WOODS BOOSTER                  13550 WOODS SPILLANE BLVD                CYPRESS, TX 77429
14205958   CYGNUS MEDICAL, LLC                  965 WEST MAIN STREET             BRANFORD, CT 06405
14209574   CYKENTRA ALMAZAN                   504 HWY 332 APT No. 1316           LAKE JACKSON, TX 77566
14205609   CYNTHIA ADCOCK               13730 RR 620 N. APT No.519             AUSTIN, TX 78718
14212266   CYNTHIA BOSL             1060 LIVE OAK LANE              WEIMAR, TX 78962
14207436   CYNTHIA BRINK             16030 CEDAR GULLY DRIVE                  FRIENDSWOOD, TX 77546
14206203   CYNTHIA DEAN             622 WEST DR.             CHANNELVIEW, TX 77530
14211876   CYNTHIA DUTY             8010 HOLLOW OAK CT                 SUGAR LAND, TX 77479
14208074   CYNTHIA EDWARDS                 14300 ELLA BLVD APT. 121             HOUSTON, TX 77014
14205610   CYNTHIA FIGUEIREDO                 203 GLENFIDDICH LANE              AUSTIN, TX 78738
14206767   CYNTHIA GAMINO               2719 MASTERHORN DR.                DALLAS, TX 75228
14210320   CYNTHIA GRAVLIN               3980 HIGHGATE RD              NORTON SHORES, MI 49441
14210570   CYNTHIA HITE            2905 GARRETT DR.              PERRYTON, TX 79070
14210024   CYNTHIA LITTLE             1512 SOUTHWEST 12TH AVE.                 MINERAL WELLS, TX 76067
14209352   CYNTHIA LUEDECKE                 26115 CLAY ROAD             KATY, TX 77493
14209870   CYNTHIA MERCER               2029 LAKESIDE LOOP              MANY, LA 71449
14207364   CYNTHIA PACHECO                417 S LAS VEGAS TR             FORT WORTH, TX 76108
14211298   CYNTHIA PEREZ             218 LEMUR             SAN ANTONIO, TX 78213
14209213   CYNTHIA RUSSELL               19110 PUTTING GREEN DR                HUMBLE, TX 77346
14208075   CYNTHIA THOMET               2003 HILLSIDE OAK LN               HOUSTON, TX 77062
14209659   CYNTHIA VOGEL              1818 EMERALD ISLE DRIVE                LEANDER, TX 78641
14211299   CYNTHIA WESTBROOK                   11300 EXPO BLVD            SAN ANTONIO, TX 78230
14206292   CYRACOM, LLC             P.O. BOX 74008083            CHICAGO, IL 60674−8083
14205775   CYTHIA CROSBY              1146 PARK MEADOW DRIVE                  BEAUMONT, TX 77706
14209841   Cadmet, Inc.       P.O. BOX 24           MALVERN, PA 19355
14210009   Caitlin Walker       4703 Pasadena Drive           Midland, TX 79703
14207962   Calvetti, Ferguson       1201 LOUISIANA, STE 800              HOUSTON, TX 77002
14205338   Canadian Stock Transfer         CST TRUST COMPANY T46205                 PO BOX 46205        Toronto, ONTARIO
           M5W 4K9          CANADA
14206270   Canon Financial Services         14904 COLLECTIONS CENTER DRIVE                  CHICAGO, IL 60693
14206732   Cardinal Health        MEDICAL PRODUCTS AND SERVICES                    P.O. BOX 730112        DALLAS, TX
           75373−0112
14206542   Carl Johns       990 Perryman Creek            Copperas Creek, TX 76522
14210431   Carl Zeiss Meditec, Inc        PO BOX 100372           PASADENA, CA 91189−0372
14212027   Carley Coleman         4423 Gandy Circle           Tampa, FL 33616
14207359   Carter BloodCare        P.O. BOX 916068             FORT WORTH, TX 76191−6068
14209522   Caryol Dennis        5207 W. Hildebrand Blvd. No.430            Kinnewick, WA 99338
14206532   Catherine Osner        824 N. Conway Springs Rd.           Conway Springs, KS 67031
14206737   Cayenne Medical         DEPT 2346            PO BOX 122346          DALLAS, TX 75312−2346
14210125   Christy Pyhtila       875 N. Omer Road           Moapa, NV 89025
14206237   Cigna        PO Box 188061            Chattanooga, TN 37422
14206238   Cigna Health Care {TN}           PO BOX 182223          CHATTANOOGA, TN 37422
14208029   City of Houston − Building Inspections          MECHANICAL SECTION ELEVATOR GROUP                   POST OFFICE
           BOX 2688         HOUSTON, TX 77252−2688
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19         Page 25 of 104
14208030   City of Houston − Fire Permit Office          PO BOX 3625           HOUSTON, TX 77253
14208031   City of Houston − Sign Permit           SIGN ADMINISTRATION                P.O. BOX 2688        HOUSTON, TX
           77252−2688
14208032   City of Houston − Solid Waste           SOLID WASTE MANAGEMENT DEPT                      PERMIT SECTION PO BOX
           1562        HOUSTON, TX 77251
14211772   Clark Schaefer Hackett           14 East Main Street, Ste. 500       Springfield, OH 45502
14211694   Cleaning Essentials         PO BOX 476           SPRING, TX 77378−0476
14208042   Clifford Haehl        10525 Willowgrove Drive             Houston, TX 77035
14207363   Cline Medical         1325 6TH AVE            FORT WORTH, TX 76104
14207190   Cochlear Americas           P.O. BOX 910811           DENVER, CO 80291−0811
14208047   Cole River Oaks (1)          18333 EGRET BAY BLVD                SUITE 540         HOUSTON, TX 77058
14205875   Collect Rx, Inc.        6720 ROCKLEDGE DRIVE                  TOWER B, SUITE 600           BETHESDA, MD
           20817
14205607   Comptroller of Public Accts (Franc tx)         P O BOX 149348            AUSTIN, TX 78714−9348
14210267   ConMed Corp           CHURCH STREET STATION                    PO BOX 6814         NEW YORK, NY 10249
14206758   ConMed Linvatec            PO BOX 301231           DALLAS, TX 75303−1231
14205608   Controlled Substances Registration          MSC 0438 TX DEPT OF PUBLIC SAFETY                  BOX
           15888        AUSTIN, TX 78761−5888
14210662   Coppersmith Brockelman PLC              2800 N. Central Ave., Ste 1900         Phoenix, AZ 85004−1900
14208060   Corpra Care, Inc.        PO BOX 941269            HOUSTON, TX 77094
14233227   Covidien         15 Hampshire Street          Mansfield, MA 02048
14206761   Covidien         PO BOX 120823             DALLAS, TX 75312−0823
14208068   Creative Coffee, Inc         PO BOX 218507            HOUSTON, TX 77218−8507
14206289   Criticare System Inc.          LOCK BOX NO. 774498              4498 SOLUTIONS CENTER            CHICAGO, IL
           60677−4004
14209500   Cross Medical Instruments, Inc           1525 LAKEVILLE DRIVE STE 116               KINGWOOD, TX 77339
14206765   Cummins Southern Plains            P.O BOX 206039            DALLAS, TX 75320−6039
14206766   Curascript Specialty Distribution         P.O. BOX 978510           DALLAS, TX 75397−8510
14207298   Cynthia Burdette         349 Kenyon Ave.          Elyria, OH 44035
14205461   Cynthia Fester        492 Harrison Woods Court             Anderson, OH 45244
14210553   Cynthia St Cyr         13344 Oyer Lane          Peoria, AZ 85383
14206768   D. CHAD SIMMONS, M.D.                 12890 HILLCREST ROAD               SUITE 203         DALLAS, TX 75230
14212030   D2 MEDICAL MANAGEMENT, LLC                      2005 PAN AM CIR STE 300              TAMPA, FL 33607
14209613   DA MEDICAL GROUP LLC                   REMITTANCE OFFICE                P.O. BOX 371893        LAS VEGAS, NV
           89137
14211152   DAANN GILLENS                1212 MACARTHUR ST.                ROSENBERG, TX 77471
14206769   DAHILL           P.O. BOX 205354            DALLAS, TX 75320−5354
14208076   DAIOHS USA, INC               333 GARDEN OAKS BLVD                 HOUSTON, TX 77018
14211959   DAISY MALDONADO                   15305 TOMASA ST.             SUGARLAND, TX 77498
14211049   DAISY SAPP            17710 DUSTY PATTY CT.                 RICHMOND, TX 77407
14210865   DAISY'S BARN & GRILL, DOWNTOWN PLANO, LLC                           1010 E. 15TH ST         PLANO, TX 75074
14211648   DALE DENNEY               3916 N POTSDAM AVE. No.4052                 SIOUXFALLS, SD 57104
14208077   DALE LANGDON                7401 Kinsman          Houston, TX 77049
14209353   DALGIS PENA PUPO                 24949 KATY RANCH RD. APT 1301                 KATY, TX 77494
14211050   DALIA VARGAS               1002 SYCAMORE RD                RICHMOND, TX 77469
14206770   DALLAS COUNTY TAX OFFICE                     1201 ELM STREET, STE 2600              DALLAS, TX 75270
14206771   DALLAS DAY SURGERY OF TEXAS NORTH, LTD                            9101 NORTH CENTRAL EXPWY STE
           650        DALLAS, TX 75231
14211016   DALLAS ORTHO DISTRIBUTORS, LLC                       1565 N CENTRAL EXPY              RICHARDSON, TX 75080
14206775   DALLAS POLICE DEPARTMENT ALARM PERMIT COMPLIANCE U                                  PO BOX 840186       DALLAS,
           TX 75284−0186
14206777   DALLAS TENT & AWNINGS                    4813 MEMPHIS STREET               DALLAS, TX 75207
14210867   DAMARIS VIERA                2312 TREYBURN CT               PLANO, TX 75075
14207165   DAN FRENCH              2617 ESTATE DR.            DEER PARK, TX 77536
14208078   DAN HU           3 TOKENEKE TRAIL               HOUSTON, TX 77024
14212191   DAN SCOTT            9028 E. 99TH ST.           TULSA, OK 74133
14205611   DAN STEINBERG                1500 SOUTH LAMAR No.4046                AUSTIN, TX 78704
14208079   DANA BOUTERIE                6267 DELMONTE DR.               HOUSTON, TX 77057
14210498   DANA BRIDGES               3246 LEE CIRCLE             PEARLAND, TX 77581
14207331   DANA HARTMAN                  12794 THAMES DR.             FISHERS, IN 46037
14209214   DANA HERRERA                7214 BEARDEN FALLS                HUMBLE, TX 77396
14207565   DANA L HEINE              102 TERI COURT            GEORGETOWN, TX 78633
14212286   DANA MALCOLM                  512 SYCAMORE ST.              WESTFIELD, IN 46074
14211812   DANA P. HOPSON                630 COLONY LAKE ESTATES DR.                  APTNo. 612        STAFFORD, TX
           77477
14209215   DANDRIA IVORY ADEBAYO                     20018 SHUMARING DR               HUMBLE, TX 77338
14207332   DANIEL CARSON                7754 HWY 52          FLAXTON, ND 58737
14205991   DANIEL ELLIS             905 61st AVENUE N             BROOKLYN CENTER, MN 55430
14208080   DANIEL FILIP            703 NORTH ROCK              HOUSTON, TX 77073
14206778   DANIEL GALLOWAY                   4002 N. CREST HAVEN RD               DALLAS, TX 75209
14208081   DANIEL JOHNSON                 2726 TRAVICK LANE              HOUSTON, TX 77073
14208082   DANIEL LEIGHTMAN                  2504 INWOOD DR              HOUSTON, TX 77019
14207481   DANIEL MARTIN                5200 TOWN & COUNTRY BLVD                   APT.1224        FRISCO, TX 75034
14208083   DANIEL MUNOZ                7118 SIENA VISTA DRIVE               HOUSTON, TX 77083
14208084   DANIEL NEUMANN                  511 ASBURY ST            HOUSTON, TX 77007
14208085   DANIEL NGUYEN                 1423 THOMPSON             HOUSTON, TX 77007
14208086   DANIEL PARSON                4200 SCOTLAND ST, APT. 138               HOUSTON, TX 77007
14208087   DANIEL RAMSIER                1100 BERING DRIVE, APT. 236               HOUSTON, TX 77057
                   Case 19-12264-CSS           Doc 41-1       Filed 11/23/19       Page 26 of 104
14211051   DANIEL WINSTEAD             8306 DUSTY CANYON LANE              RICHMOND, TX 77407
14211004   DANIELA LENERTZ             5439 BRITTANY LANE            RENO, TX 75462
14205492   DANIELLE JARVIS           1106 CHERRYTREE DRIVE              ARLINGTON, TX 76001
14211877   DANIELLE QUINTANA              5411 LOCKWOOD BEND LANE               SUGAR LAND, TX 77479
14208088   DANIELLE REED          8410 CONCHO            HOUSTON, TX 77036
14208089   DANITA BROUSSARD              12203 HARALDSON FOREST DR.              HOUSTON, TX 77044
14205745   DANITA GRAVATT             5106 GOOSE CREEK DR             BAYTOWN, TX 77521
14212106   DANNA NORRIS          3720 COLLEGE PARK DR               APT 18201       THE WOODLANDS, TX 77384
14208090   DANNY MICHAEL CHACHERE II                 8906 BACE DRIVE          HOUSTON, TX 77055
14208091   DANNY MICHAEL CHACHERE ll                12407 WOOD THROPE LANE              HOUSTON, TX 77024
14208092   DANNY NGUYEN            5450 TIMBER CREEK PLACE DR. 104               HOUSTON, TX 77084
14211481   DANNY YEVCAK            24421 N. 75TH WAY           SCOTTSDALE, AZ 85255
14211052   DANYELLE LEWIS            230 N. 6TH ST. UNIT 408         RICHMOND, VA 23219
14209989   DAPHNE LYONS           1022 ARBORSIDE DRIVE              MESQUITE, TX 75150
14206501   DAPHNE SIGARAN            16970 TABLELAND TRAIL              CONROE, TX 77385
14206571   DARCY WILLIAMS            2815 RAPHO DRIVE            CROSBY, TX 77532
14209354   DARIA RATLIFF         26815 STOCKDICK SCHOOL RD                KATY, TX 77493
14209560   DARIN ALLEN         1771 DEERFIELD DR             LAKE CHARLES, LA 70611
14212107   DARIUS WALCZAK             23 NORTH GREENVINE CIRCLE               THE WOODLANDS, TX 77382
14205795   DARLA DUSSEAU            3304 MILLRIDGE           BEDFORD, TX 76021
14206599   DARLA ROBERTSON              14946 CHESTNUT FALLS DR.             CYPRESS, TX 77433
14205796   DARLA SMITH         849 BROWN TRAIL              BEDFORD, TX 76022
14207149   DARLENE BICE         208 COUNTY RD 6330              DAYTON, TX 77535
14210499   DARLENE BLAIR           12412 SHADY BROOK DR.              PEARLAND, TX 77584
14209501   DARLENE CRISP          4307 PINEWOOD PARK DRIVE                KINGWOOD, TX 77345
14209355   DARLENE KUBACAK               19240 WINDING BRANCH ROAD               KATY, TX 77449
14206014   DARLENE SOJAK           5125 12 1/2 MILE ROAD           BURLINGTON, MI 49029
14211053   DARLENE WOOLERY               22115 LEGENDRE RD            RICHMOND, TX 77407
14210677   DARLESA BUCKALEW               4955 E. INDIAN SCHOOL RD.VILLA 9             PHOENIX, AZ 85018
14205776   DARRELL JONES          1920 LUCIELLE STREET              BEAUMONT, TX 77705
14210945   DARREN WILLIAMS             20743 OAKHURST TRAILS             PORTER, TX 77365
14208094   DARRIN GRIFFIN          8618 SUNDERLAND              HOUSTON, TX 77028
14208095   DATA IMAGING SYSTEMS, INC.               12615 JONES RD. SUITE 107          HOUSTON, TX 77070−4806
14205530   DATA INNOVATIONS, LLC              PO BOX 101978          ATLANTA, GA 30392−1978
14206779   DATA PROJECTIONS, INC             P.O. BOX 844135         DALLAS, TX 75284−4135
14211397   DATA RESOLUTION, LLC              29222 RANCHO VIEJO RD, STE 107            SAN JUAN CAPISTRANO, CA
           92675
14210031   DATA SALES CO INC            NW 7305         PO BOX 1450        MINNEAPOLIS, MN 55485−7305
14208098   DATAVOX, INC         6650 W. SAM HOUSTON PKWY SOUTH                   HOUSTON, TX 77072
14211226   DAULTON COTTEN             405 BRIAR OAKS DRIVE             ROYSE CITY, TX 75189
14208099   DAVE AND BUSTERS INC              7620 KATY FREEWAY SUITE 100              HOUSTON, TX 77024
14209955   DAVE CRUZ PHOTOGRAPHY                3055 N. RED MOUNTAIN No. 184            MESA, AZ 85207
14212298   DAVE MCNAMARA              1520 STONEBRIDGE TRAIL 1−4              WHEATON, IL 60189
14209356   DAVE NILES       26911 BREEZY BIRCH COURT                 KATY, TX 77494
14208100   DAVID BEHR        11627 MIGHTY REDWOOD DR.                  HOUSTON, TX 77059
14206151   DAVID BERRY         2777 S. Arizona Ave         Unit 1096       CHANDLER, AZ 85286
14207437   DAVID BINION         1309 CAMBRIDGE DR              FRIENDSWOOD, TX 77546
14207566   DAVID CLARY         225 WHISPERING WIND DR                GEORGETOWN, TX 78633
14209707   DAVID COLE        403 JACKSON AVE.W               LISBON, ND 58054
14211878   DAVID DAWSON           5602 COTTONMIST CT              SUGAR LAND, TX 77479
14206780   DAVID E. MORALES            3409 WORTH ST.          DALLAS, TX 75246
14207619   DAVID ELINE        4911 W. ASTER DR.            GLENDALE, AZ 85304
14209858   DAVID FORMBY JR            5603 FURNANCE ROAD              MANVEL, TX 77578
14207544   DAVID G FLETCHER             3402 MATADOR DRIVE             GARLAND, TX 75042
14208101   DAVID GLIENKE          8730 BRAEWICK            HOUSTON, TX 77074
14208102   DAVID GONZALEZ            1359 ALTHEA DRIVE             HOUSTON, TX 77018
14211985   DAVID GREEN         9606 W. WRANGLER DR                SUN CITY, AZ 85373
14208103   DAVID H. KORFIN, DPM            11910 KIMBERLY LANE             HOUSTON, TX 77024
14206572   DAVID HAYES         1218 POPPETS WAY              CROSBY, TX 77532
14205612   DAVID J.. KREYE         15200 Spillman Ranch Loop         Austin, TX 78738
14212319   DAVID JENSON         94 PLAYER OAKS PLACE                WOODLANDS, TX 77382
14206648   DAVID JICHA       13218 MISTY HILLS DR.              CYRPESS, TX 77429
14211433   DAVID JOHNSTON            633 COUNTRY ROAD 297              SARGENT, TX 77414
14208104   DAVID JURGENS          3003 BERNADETTE LANE                HOUSTON, TX 77043
14210138   DAVID KAVANAUGH               17303 SUNSET RANCH DRIVE              MONTGOMERY, TX 77316
14205435   DAVID KELSOE          2569 CR 357−A           ALVIN, TX 77511
14206483   DAVID KIEFER         PO BOX 105           COLMESNEIL, TX 75938
14208105   DAVID KORFIN, DPM             11910 KIMBERLY LANE            HOUSTON, TX 77024
14208106   DAVID L. ROGERS          15422 PEER MONTE STREET              HOUSTON, TX 77062
14208107   DAVID L. RONN         609 MAIN STREET, 40TH FLOOR               HOUSTON, TX 77002
14206781   DAVID LAWRENCE MASEL                2900 MCKINNON ST           DALLAS, TX 75201
14208108   DAVID LEE       2221 W DALLAS STREET                HOUSTON, TX 77019
14211879   DAVID LIN, M.D.        4030 MONTICELLO DRIVE               SUGAR LAND, TX 77479
14208109   DAVID LITTLE        3811 AUDLEY No.24208              HOUSTON, TX 77098
14209357   DAVID MASTROIANNI              25414 SKYE SPRINGS LANE             KATY, TX 77494
14209636   DAVID MAYVILLE            2726 QUAIL DOVE LANE              LEAGUE CITY, TX 77573
14209696   DAVID MCDANIEL            15 COUNTY ROAD No. 1336             LIBERTY, TX 77575
14208110   DAVID MINOR         15410 GLENWOOD PARK DR.                 HOUSTON, TX 77095
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19      Page 27 of 104
14209492   DAVID MORRELL          5005 ELLEN ST.          KINGSPORT, TN 37664
14205911   DAVID MURRAY          815 WEST FERNWOOD               BLOOMFIELD, MN 87413
14210678   DAVID PACK        3824 N 8TH AVE          PHOENIX, AZ 85013
14211482   DAVID PERUSEK         1615 E. GEORGIA AVE. APT.No.1            SCOTTSDALE, AZ 85018
14210233   DAVID PLUNKETT          21917 WHITETALL CROSSING              NEW CANEY, TX 77357
14207193   DAVID ROBINSON          625 SOUTH DOWING ST              DENVER, CO 80209
14206502   DAVID S. JENSEN, DPM, PA          111 VISION PARK BLVD.No. 240           CONROE, TX 77384
14212001   DAVID SCHWAGER            4027 ORCHARD ARBOR LANE              SURGAR LAND, TX 77479
14211483   DAVID SELMAN         15145 N. 104TH WAY           SCOTTSDALE, AZ 85255
14208111   DAVID TANG        440 LOUISIANA           SUITE 1920        HOUSTON, TX 77002
14206444   DAVID VERBEKE          6115 ENGLEWOOD DR.              CLARKSTON, MI 48346
14205967   DAVID WATSON          1020 FALLING LEAF CIR.            BRENTWOOD, TN 37027
14209502   DAVID WHITE        3323 REDWOOD LODGE DR.                KINGWOOD, TX 77339
14205613   DAVID WINKLER          8105 EXMOOR DR, APT A             AUSTIN, TX 78757
14210946   DAVID WOLFF         19402 MERSEY DR.           PORTER, TX 77365
14205746   DAVID WORKMAN            4410 SUNRISE ROAD            BAYTOWN, TX 77523
14205614   DAVID YOUNG         1601 RESACA BLVD             AUSTIN, TX 78738
14210679   DAWN HOVIOUS          3033 W. COLUMBINE DR              PHOENIX, AZ 85029
14210868   DAWN KING        2301 MARSH LANE             PLANO, TX 75093−8497
14209358   DAWN PRUITT         3914 POINT PUERO CT            KATY, TX 77494
14210593   DE LAGE LANDEN FINANCIAL SVCS, INC               PO BOX 41602         PHILADELPHIA, PA 191010
14212255   DE LAGE LANDEN FS           1111 OLD EAGLE SCHOOL ROAD              WAYNE, PA 19087
14211773   DEA HEADQUARTERS             PO BOX 2639         SPRINGFIELD, VA 22152−2639
14207438   DEAN BALLARD          1208 BEECHWOOD DR              FRIENDSWOOD, TX 77546
14208114   DEAN'S PROFESSIONAL SERVICES              11511 KATY FREEWAY No.430           HOUSTON, TX
           77079−1913
14208112   DEANDEA COOPER            2846 HOLLY HALL           HOUSTON, TX 77054
14208113   DEANN REGIENE          613 WEST DREW ST            HOUSTON, TX 77073
14210067   DEANNA SULLIVAN            3418 SUNSET FIELD LANE           MISSOURI CITY, TX 77459
14206293   DEARBORN NATIONAL LIFE INSURANCE COMPANY                     36788 Eagle Way     CHICAGO, IL
           60678
14211586   DEBBIE BEAMER          1506 RUSTIC LAKE           SEABROOK, TX 77586
14210208   DEBBIE HARRIS        P.O. BOX 1118          NAVASOTA, TX 77868
14208115   DEBBIE WIZIG       11818 N. KENSINGTON DR              HOUSTON, TX 77031
14209637   DEBBRA MOUSSADAQ              2501 CLOVER RIDGE           LEAGUE CITY, TX 77573
14208116   DEBORA FUENTES           7014 Plaza Del Sol Dr      Houston, Tx 77083
14212108   DEBORAH BOWDEN             406 TWISTED OAKS CT            THE WOODLANDS, TX 77381
14212272   DEBORAH COLE          806 E. JEFFERSON ST          WEST COLUMBIA, TX 77486
14210139   DEBORAH HARDIN           PO BOX 573          MONTGOMERY, TX 77356
14210325   DEBORAH HYATT           700 E. MARQUETTE AVE             OAK CREEK, WI 53124
14207439   DEBORAH KOVICH           1401 SURREY LN           FRIENDSWOOD, TX 77546
14211300   DEBORAH RIVERA           9215 RIDGE CROSS           SAN ANTONIO, TX 78250
14210680   DEBORAH ROBERTS            2916 E CLAIRE DR          PHOENIX, AZ 85032
14207365   DEBORAH RUSSELL−METTS               5020 ROYAL BURGESS DRIVE             FORT WORTH, TX 76135
14208117   DEBORAH STRAITWELL             7654 LINDA ST         HOUSTON, TX 77087
14211697   DEBORAH TAGOE           6 N. BADGER LODGE            SPRING, TX 77389
14208118   DEBORAH WOEHLER             101 WESTCOTT No.1106           HOUSTON, TX 77007
14209359   DEBORAH ZUGELL           22335 N. REBECCA BURWELL LANE                KATY, TX 77449
14205436   DEBRA CLARK         806 RIVERSIDE           ALVIN, TX 77511
14210681   DEBRA COOPER         15841 N. 22ND PLACE           PHOENIX, AZ 85022
14208119   DEBRA COX        7269 COOK ROAD             HOUSTON, TX 77072
14211677   DEBRA JANISCH         17065 168TH AVE          SPIRO, OK 74959
14209503   DEBRA MCSHANE           14 TWIN GREENS CT            KINGWOOD, TX 77339
14208120   DEBRA UNDERWOOD             3939 SYNOTT APT No. 1207           HOUSTON, TX 77082
14206015   DECISION RESOURCES, INC.            100 DISTRICT AVENUE, STE. 213          BURLINGTON, MA 01803
14206016   DECISION RESOURCES, INC.            800 DISTRICT AVENUE, SUITE 600          BURLINGTON, MA
           01803
14211054   DEDREAN DIXON          17723 BARTON POINT LANE              RICHMOND, TX 77407
14205884   DELAWARE SECRETARY OF STATE                 STATE OF DELAWARE DIVISION OF CORRECTION            PO
           BOX 5509      BINGHAMTON, NY 13905
14211193   DELL INC      ONE DELL WAY RR1−35              ROUND ROCK, TX 78682
14206782   DELL MARKETING L.P.           PO BOX 676021         C/O DELL USA L.P.        DALLAS, TX
           75267−6021
14211484   DELLARIPA ANESTHESIA             P.O. BOX 25236        SCOTTSDALE, AZ 85255
14208121   DELMY ROMERO           5034 GLENMONT            HOUSTON, TX 77081
14211194   DELORSE LEE        401 TERAVISTA PKWY APT. 1512              ROUND ROCK, TX 78665
14210682   DELTA CONSTRUCTION SERVICES, LLC                10645 N. TATUM BLVD No.200−481        PHOENIX, AZ
           85028
14211017   DEMBNBY PHARMACY CONSULTANTS LLC                    3209 ABINGDON DRIVE          RICHARDSON, TX
           75082
14210252   DEMETRI DURONSLET             3401 GARDEN OAKS DR. 0222           NEW ORLEANS, LA 70114
14211813   DEMETRIUS SCOTT           11302 MULHOLLAND DR.             STAFFORD, TX 77477
14212330   DEMETRIUS TURNER            1405 GORDON DR.           WYLIE, TX 75098
14211485   DEMIR MEDICAL GROUP             8711 E. PINNACLE PEAK ROAD, BOX 218            SCOTTSDALE, AZ
           85255
14205865   DENICE KASPROWICZ            PO BOX 1346         BELLVILLE, TX 77418
14205916   DENISE ALLISON         389 CR 45650         BLOSSOM, TX 75416
14205615   DENISE BROWN         4308 ZUNL DRIVE            AUSTIN, TX 78759
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 28 of 104
14211055   DENISE COOPER          4502 POMEGRANATE PASS               RICHMOND, TX 77406
14206383   DENISE DIBACCO          2075 JEAN RD.          CHINO VALLEY, AZ 86323
14211486   DENISE FULTON          8725 E. CRESTWOOD WAY              SCOTTSDALE, AZ 85250
14208122   DENISE KNIGHT         14555 WUNDERLICH DRIVE               HOUSTON, TX 77069
14211056   DENISE LESTARGE           919 WATERSIDE ESTATES              RICHMOND, TX 77406
14207417   DENISE MISSICK         1731 CARRIAGE RUN CT             FRESNO, TX 77545
14211143   DENISE MOHR         2358 BEECH ST. W            ROSEMOUNT, MN 55068
14206468   DENNIS ARNETT          201 MOORE ST           CLUTE, TX 77531
14205777   DENNIS CAHLIK          COMMUNITY BANK               5999 DELAWARE          BEAUMONT, TX 77706
14207150   DENNIS ERMEL         892 COUNTY ROAD 6481              DAYTON, TX 77535
14205747   DENNIS LAZARD          5113 FM 1942 RD.          BAYTOWN, TX 77521
14206573   DENNIS OPIELA         16303 RUDDER DR            CROSBY, TX 77532
14212225   DENNIS SIEGMUND            12021 SCHMIT ROAD            WALLER, TX 77484
14212109   DENNIS SULLIVAN           47 S DULCET HOLLOW CIRCLE              THE WOODLANDS, TX 77382
14206783   DENTONS CANADA             2728 HARWOOD STREET              DALLAS, TX 75201
14210594   DEPARTMENT OF LABOR              PO BOX 71361          PHILADELPHIA, PA 19176−1361
14205616   DEPARTMENT OF STATE HEALTH SERVICES (DSHS)                    RADIATION SAFETY LICENSING
           BRANCH(RSLB)          MAIL CODE 2835           AUSTIN, TX 78714−9347
14205617   DEPT. OF STATE HEALTH SERVICES               FACILITY LICENSING GROUP, MAIL CODE 2003              PO
           BOX 149347       AUSTIN, TX 78714−9347
14210595   DEPUY SYNTHES           P.O. BOX 8538−662          PHILADELPHIA, PA 19171−0662
14205532   DEPUY SYNTHES JOINT RECON, INC.               PO BOX 406663        ATLANTA, GA 30384−6663
14210398   DEPUY SYNTHES SALES INC             PO BOX 32639          PALM BEACH, FL 33420−2639
14208123   DEREK C. LOU, M.D.         1201 DAIRY ASHFORD RD. No.117             HOUSTON, TX 77079
14208124   DEREK DESOLA          13826 CAMPWOOD              HOUSTON, TX 77429
14210981   DEREK OBERG         4550 CROSSVINE DR.             PROSPER, TX 75078
14207648   DESERT EDUCATION SOLUTIONS, LLC                 560 N. BULLARD AVE          SUITE 59       GOODYEAR, AZ
           85338
14210683   DESERT MEDICAL CAREERS, INC               2600 N. CENTRAL AVENUE            No. 1702      PHOENIX, AZ
           85004
14210684   DESERT MOUNTAIN MEDICAL                4625 E. COTTON CENTER BLVD            SUITE 199        PHOENIX, AZ
           85040
14209956   DESERT SPINE & SCOLIOSIS CENTER               4566 E INVERNESS AVE          SUITE 208        MESA, AZ
           85206
14211698   DESIGN 3 GRAPHICS           8322 HERTS RD          SPRING, TX 77379
14210869   DESIGN LEVERAGE LLC, DBA EVENT 1013                 PO BOX 860413       PLANO, TX 75086
14206204   DESTINY RIVAS         14911 SHEFFIELD TERRACE              CHANNELVIEW, TX 77530
14210554   DEVONN HORTEN            26431 N. 67TH DR          PEORIA, AZ 85383
14207545   DEVONNA HAMILTON, RN, BSN               201 S 11TH ST        GARLAND, TX 75040
14211699   DEXTER SIMPKINS           5210 SLASHWOOD LANE              SPRING, TX 77379
14209360   DEYNA PATINO          6323 DEEP CANYON DRIVE              KATY, TX 77450
14206152   DHM LANDSCAPING LLC              3421 S. HALSTED PLACE           CHANDLER, AZ 85286
14208125   DI LY      10527 LANDSBURY DRIVE               HOUSTON, TX 77099
14206784   DIAGNOSTEMPS, INC.           5050 QUORUM DRIVE             SUITE 700      DALLAS, TX 75254
14208126   DIAGNOSTIC, INTERVENTIONAL, AND VASCULAR CONSULTAN                       PO BOX 301103         HOUSTON,
           TX 77230−1103
14212271   DIAMEDICAL USA           5807 W MAPLE ROAD SUITE 175             WEST BLOOMFIELD, MI 48322
14207508   DIAMOND FENCE & CONCRETE                5012 VESTA FARLEY RD           FT WORTH, TX 76119
14206600   DIANA DOOLEY          19038 W. WINDHAVEN TERRACE TRAIL                 CYPRESS, TX 77433
14209216   DIANA GARZA         10802 CLEAR FORK DR.             HUMBLE, TX 77396
14211003   DIANA GIBBENS          474 SOUTH 21ST STREET            REEDSPORT, OR 97467
14211195   DIANA JONES        2310 MOCKINGBIRD DRIVE                ROUND ROCK, TX 78681
14209361   DIANA KOSSA         23934 GRIFFIN HOUSE             KATY, TX 77493
14208127   DIANA MARTINEZ           7623 WAXAHACHIE STREET               HOUSTON, TX 77020
14212146   DIANA TORRES         18519 BRISTOL POINT LN             TOMBALL, TX 77377
14209362   DIANE BLAIR        4906 CAPONI FALLS             KATY, TX 77494
14211700   DIANE BREMAN          59 NORTH VERANDA BRIDGE                 SPRING, TX 77382
14211701   DIANE GIBSON         84 N. WOODSTOCK CIRCLE DR.               SPRING, TX 77382
14210032   DIANE HIMMLER           3648 43RF AVE.S.         MINNEAPOLIS, MN 55406
14208128   DIANNE B. LOVE, PH.D          2503 JASMINE RIDGE COURT             HOUSTON, TEXAS 77062
14208129   DIANNE LOVE PhD           PO BOX 890086          HOUSTON, TX 77289
14210685   DICKINSON WRIGHT PLLC             1850 NORTH CENTRAL AVENUE               SUITE 1400        PHOENIX, AZ
           85004−4568
14205376   DICKSON        930 SOUTH WESTWOOD AVENUE                  ADDISON, IL 60101−4917
14212180   DIEGO AVILES        1596 W THORNE ST.             TUCSON, AZ 85746
14208130   DIEGO GARCIA         7207 AUGUSTINE DR              HOUSTON, TX 77036
14208131   DIEU RICK Q.NGO, MP,FACS, PA            13418 KINGSRIDE LANE           HOUSTON, TX 77079
14208132   DIGITAL AIR CONTROL, INC.            11251 NORTHWEST FREEWAY, STE. 200               HOUSTON, TX
           77092
14206036   DIGITAL SUPPLY CENTER INC             PO BOX 9325         CANOGA PARK, CA 91309
14206153   DIGNITY HEALTH           1955 WEST FRYE ROADE             CHANDLER, AZ 85244
14206067   DIRECTTV7932        DIRECT TV           PO BOX 5008         CAROL STREAM, IL 60197−5006
14205534   DIRECTV       PO BOX 105249           ATLANTA, GA 30348−5249
14206785   DIRK RODRIGUEZ MD            5146 MONTICELLO AVENUE               DALLAS, TX 75206
14207367   DISC CLINIC, PLLC         3160 N. TARRANT PKWY SUITE 404             FORT WORTH, TX 76177
14207319   DISCOVERY BENEFITS, INC.            P.O. BOX 9528        FARGO, ND 58106−9528
14208133   DISCOVERYRESOUR             DISCOVERY RESOURCES LITIGATION SUPPORT S                   1511 WEST 34TH
           STREET       HOUSTON, TX 77018
                   Case 19-12264-CSS              Doc 41-1        Filed 11/23/19        Page 29 of 104
14210380   DISH       P.O. BOX 94063           PALATINE, IL 60094−4063
14206154   DISPLAY SOLUTIONS GROUP, LLC                  150 W ELLIOT RD No.2             CHANDLER, AZ 85225
14210555   DISTRIBUTION UNLIMITED                8957 W WINDSOR DRIVE SUITE 122                PEORIA, AZ 85381
14209476   DISTRICT HOLDINGS, INC              37 MARKET ST             KENILWORTH, NJ 07033
14210019   DIVERSATEK HEALTH, INC.               102 E. KEEFE AVE             MILWAUKEE, WI 53212
14205618   DIVERSE HEALTH CONSULTING                  1509 WESTMOORE DRIVE                 AUSTIN, TX 78723
14210870   DIVERSICOM, INC.           P.O. BOX 866848            PLANO, TX 75086−6848
14209999   DIVERSIFIED BIOLOGICALS LLC                 4300 SW 73RD AVENUE               SUITE102      MIAMI, FL
           33155
14207428   DIVRSIFIED ADJUSTMENTS SERVICE, INC.                     PO BOX 32145         FRIDLEY, MN 55432−0145
14208134   DIXIE MESSNER           5045 CEDAR CREEK DR                HOUSTON, TX 77056
14208135   DIXIE SAFE & LOCK SERVICE INC                7920 GULF FEEWAY               HOUSTON, TX 77017
14206786   DJO SURGICAL          PO BOX 660126             DALLAS, TX 75266
14205705   DLA PIPER, LLP         PO BOX 75190            BALTIMORE, MD 21275
14206533   DLS RESEARCH & VENTURES                  3565 HWY 20 SE STE R             CONYERS, GA 30013
14206480   DM Media Services, Ltd         62 Main St. Suite 110        Colleyville, Tx 76034
14206787   DMN MEDIA          P.O. BOX 660040            DALLAS, TX 75266−0040
14210686   DMOA, INC        7000 EAST MAYO BLVD BLDG 2                    PHOENIX, AZ 85054
14206788   DNV GL HEALTHCARE USA, INC.                 P.O. BOX 123479           DEPT. 3479       DALLAS, TX
           75312−3479
14208136   DOBSON CONSTRUCTION SERVICES, INC.                      411 ORIOLE STREET           HOUSTON, TX 77018
14205817   DOCNVEST, LLC           4619 HUISACHE STREET                 BELLAIRE, TX 77401
14208137   DOCTOR, MCCANN & ARTHUR, LLP                    7505 MAIN ST SUITE 520            HOUSTON, TX 77030
14208138   DOEREN MAYHEW TEXAS, PLLC                   ONE RIVERWAY DR., SUITE 1200               HOUSTON, TX
           77056
14208139   DOLLY J. BOCK          16314 MILL POINT DRIVE                HOUSTON, TX 77059
14211154   DOLORES BENCHELLAL                710 MILL SPRINGS CT              ROSENBERG, TX 77469
14209575   DOLORES BERLANGA                525 WALNUT STREET               LAKE JACKSON, TX 77566
14206789   DOMINIC SEALS           3221 ELIHU ST No.305              DALLAS, TX 75212
14211218   DOMINIQUE BUTLER               3213 LAFAYETTE DR.              ROWLETT, TX 75088
14210381   DOMO, INC.        DEPT CH 10704             Palatine, IL 60055
14205868   DON TARRANT           252 FM 1861           BEN WHEELER, TX 75754
14209957   DON TEMPLETON             1841 EAST 8TH ST             Mesa, AZ 85203
14208141   DONAHUE & COMPANY, LLC                  11767 KATY FREEWAY                SUITE 720      HOUSTON, TX
           77079
14209638   DONALD COOK            2757 RIO BELLA COURT                LEAGUE CITY, TX 77573
14209364   DONALD FOGO            22122 CHESTERWICK DR.                 KATY, TX 77450
14212181   DONALD GEER           5151S COUNTY CLUB RD                  SPACE 1475          TUCSON, AZ 85706
14211057   DONALD HUGHES             3714 LAKE EDINBURG LN                  RICHMOND, TX 77406
14208142   DONALD KRAMER              3330 CHEVY CHASE DR                HOUSTON, TX 77019
14206790   DONALD M MAULDIN, M.D.                5920 FOREST PARK RD               SUITE 600      DALLAS, TX 75235
14208143   DONALD MENSIK             10530 LAKEBROOK DR                HOUSTON, TX 77038
14211058   DONALD MITCHELL               17103 KIRKTON MOOR DR.                RICHMOND, TX 77407
14211587   DONALD SALINAS             2242 WATER WAY                SEABROOK, TX 77586
14206503   DONALD SHRUM             8478 HORSEPEN BEND DR.                 CONROE, TX 77385
14211702   DONALD SORRELLS               16104 MAPLEHURST               SPRING, TX 77379
14210569   DONALD THORPE             44961 E. LITTLE MCDONALD DR.                   PERHAM, MN 56573
14210947   DONALD W. POOLE              24098 SORTERS RD             PORTER, TX 77365
14208144   DONNA BEGUE            3311 WHITEBUD DR                HOUSTON, TX 77082
14210687   DONNA BROWN             2732 E. FRIESS DR.            PHOENIX, AZ 85032
14208145   DONNA COLLINS            2339 NORTH BLVD               HOUSTON, TX 77098
14211301   DONNA FAUL          6431 GREN TOP DR.               SAN ANTONIO, TX 78233
14206601   DONNA M. ENCIU            14426 MEADOW ESTATES LANE                    CYPRESS, TX 77429
14211302   DONNA MYERS            2022 OAK DEW              SAN ANTONIO, TX 78232
14207620   DONNA NORTHCUTT                5409 W. FREEWAY LN.              GLENDALE, AZ 85302
14208146   DONNA STEADMAN                1647 FALL VALLEY DR.              HOUSTON, TX 77077
14207658   DONNA VICKERY             6410 PINEHURST DR               GRANBURY, TX 76049
14211703   DONNA WILLIAMS              3002 DOUGLAS CREEK LANE                  SPRING, TX 77386
14212005   DONNA ZITTERGRUEN                17200 W. BELL ROAD              SURPRISE, AZ 85374
14205535   DONNELLEY FINANCIAL SOLUTIONS                     PO BOX 531832           ATLANTA, GA 30353−1832
14206294   DONNELLEY FINANCIAL, LLC                 35 W. WACKER DRIVE                CHICAGO, IL 60601
14205748   DONNIE MILLS          2509 1/2 CEDAR BAYOU ROAD                   BAYTOWN, TX 77520
14205880   DOOR CONTROL SERVICES, INC.                 DEPT. 251          PO BOX 220         BETTENDORF, IA
           52722−004
14211303   DORA ALEMAN            3831 BRIER HAVEN               SAN ANTONIO, TX 78247
14205466   DORA STEPHENS            1144 COUNTY ROAD 205                 ANGLETON, TX 77515
14210185   DORALYN FOSTER              6455 LAREDO DR.              MURPHY, TX 75094
14207219   DOREEN BRIDGES             420 LOOKOUT IN              DICKINSON, TX 77539
14209365   DOREEN DURANTE              5303 ASHMORE PARK DR                  KATY, TX 77494
14208147   DORETTE ILIS         8210 AQUIRES PLACE DRIVE                  HOUSTON, TX 77083
14207300   DORIAN MCCLINTOCK                30 LOOP 22          EMERYVILLE, CA 94608
14208148   DORIS BROWN           11833 CHANTELOUP DRIVE                   HOUSTON, TX 77047
14207369   DORIS HARRINGTON               1332 COG HILL DRIVE              FORT WORTH, TX 76120
14208149   DORIS MERCADO−BAUTISTA                  15818 TORRY PINES              HOUSTON, TX 77062
14211674   DORIS VANMULLEN               4725 12 MILE ROAD             SPARTA, MI 49345
14207214   DOROTHY ALANIZ              213 SOLLOCK DR              DEVINE, TX 78016
14210033   DORSEY & WHITNEY LLP                P.O. BOX 1680          MINNEAPOLIS, MN 55480−1680
14210068   DORSEY JAMES JONES               4906 GRANITE LAKE CRT               MISSOURI CITY, TX 77459
                    Case 19-12264-CSS               Doc 41-1         Filed 11/23/19         Page 30 of 104
14207700   DORTHY MIKEL             17930 HWY 36              GUY, TX 77444
14208150   DORTHY WRIGGE               306 EMBER TRAILS CT.               HOUSTON, TX 77094
14208151   DOUBLAS W.CLAWSON                   9227 TAFTSBERRY DR.               HOUSTON, TX 77095
14212284   DOUG JOHNSON              5855 HIGHLAND HILLS DR.                  WESTERVILLE, OH 43082
14205619   DOUGALS MADSON                 8805 RATTLE BUSH COVE                 AUSTIN, TX 78750
14212285   DOUGLAS JOHNSON                 5855 HIGHLAND HILLS DR.                WESTERVILLE, OH 43082
14206791   DOUGLAS MOYE               6008 MAPLE AVE No. 409               DALLAS, TX 75235
14208152   DOUGLAS SAMUELSON                    14623 UNDERWOOD CREEK WAY                     HOUSTON, TX 77062
14208153   DOUGLAS THORNTON                  16655 NEWGLEN LANE                 HOUSTON, TX 77084
14207317   DOUGLAS WILLNER                4 FORGOTTEN LAKE RD. BOX 147                    FAIRMONT, MN 56031
14210688   DPR CONSTRUCTION, A GENERAL PARTNERSHIP                            222 N. 44TH STREET           PHOENIX, AZ
           85034
14209473   DR AMBER BLOOM                1302 MARINA BAY DR                KEMAH, TX 77565
14207731   DR BASEM ABDELFATTAH                    2300 LAFAYETTE              HEATH, TX 75032
14208154   DR CARLOS HAMILTON                   844 KUHLMAN RD.              HOUSTON, TX 77024
14208155   DR CATHERINE GABEL                  2450 FONDREN            SUITE 275          HOUSTON, TX 77063
14208156   DR GABRIEL MAISLOS                 7777 SOUTHWEST FREEWAY, STE 506                     HOUSTON, TX 77074
14207274   DR GEORGE MARTIN                 1725 BROWN ST             EL PASO, TX 79902
14206792   DR HEATHER GANO                6032 RICHMOND AVE                DALLAS, TX 75206
14210871   DR MARK VALENTE                7712 SAN JACINTO PL, STE 200                PLANO, TX 75024
14211661   DR RUKAN DACCAK                 PO BOX 405            SOUTH HOUSTON, TX 77587
14208158   DR. CAIN R. LINVILLE              7400 FANNIN STREET No.850               HOUSTON, TX 77054
14209281   DR. CHRISTOPHER BYERS                  6682 ESCONDIDO ST              IRVING, TX 75039
14205493   DR. CLAYTON A. FRENZEL, P.A.                  1000 N. DAVIS DRIVE             SUITE B         ARLINGTON, TX
           76012
14206793   DR. DAVID T. GRINBERGS                 5320 EAST MOCKINGBIRD LANE                    No. L301      DALLAS, TX
           75206
14206794   DR. DIRK RODRIQUEZ, MD, PA                  5146 MONTICELLO AVE                 DALLAS, TX 75206
14209550   DR. DONALD T ALOSIO, JR INC                  45 DECKER ROAD             LAFAYETTE, NJ 07848
14206795   DR. JAMES VU, MD              5900 FOREST PARK RD               SUITE 700          DALLAS, TX 75235
14208160   DR. JIM GARZA           3700 BUFFALO SPEEDWAY STE 350                     HOUSTON, TX 77098
14211059   DR. MATTHEW WASSERMAN                      11503 VIA FONTANA COURT                  RICHMOND, TX 77406
14209504   DR. MICHAEL MORRIS                22710 PROFESSIONAL DR, STE 204                  KINGWOOD, TX 77339
14208163   DR. NEIL BADLANI              3821 OVERBROOK LANE                  HOUSTON, TX 77027
14206797   DR. NIRMAL S. JAYASEELAN                  11970 N. CENTER EXPY, STE. 670                DALLAS, TX 75243
14211488   DR. TERRY SIMPSON               9377 EAST BELL ROAD                SUITE 207          SCOTTSDALE, AZ 85260
14209905   DR.JEAN−LOUIS BENAE                  8865 SYNERGY DR., STE 100              MCKINNEY, TX 75070
14206801   DRAM MEDICAL HOLDINGS                    17300 NORTH DALLAS PKWY                   DALLAS, TX 75248
14212057   DRUG VALET INC.              1505 E. WEBER DRIVE, SUITE 103                 TEMPE, AZ 85281
14206295   DUFF & PHELPS LLC               12595 COLLECTION CENTER DR                   CHICAGO, IL 60693
14207482   DUMA CO SCIENCES LLC                  P.O. BOX 2249          FRISCO, TX 75034
14208166   DUNCAN BATE             14214 HILLVALE DRIVE                 HOUSTON, TX 77077
14207709   DUSTIN WILSON             18352 WILBER RD                HAMSHIRE, TX 77622
14210234   DUSTIN YOUNG             21880 ROBERTS LN.                NEW CANEY, TX 77357
14209906   DVO SPORTZ INC             2708 NORTHVIEW DR                 MCKINNEY, TX 75070
14208167   DWANE G. BROUSSARD, MD, PA                     303 PAUL REVERE DRIVE                HOUSTON, TX 77024
14211405   DYLAN CLARK             1325 E. SAGUARO TRAIL                 SAN TAN VALLEY, AZ 85143
14209366   DYLAN HOULE             24602 CONANT CT                KATY, TX 77494
14210873   DYNAMIC INFUSION THERAPY                     5156 VILLAGE CREEK DRIVE                  SUITE 102      PLANO, TX
           75093
14210382   DYNAMIC NETWORK SERVICES INC                       DEPT CH 19875            PALATINE, IL 60055−9875
14208168   DYNAMIC SOLUTIONS HEALTHCARE, LLC                          8412 VAN HUT            HOUSTON, TX 77044
14208169   DYONYX           1235 NORTH LOOP WEST, STE 1220                    HOUSTON, TX 77008−4710
14208093   DaRam Engineers, Inc.          5420 DASHWOOD DR., SUITE 206                  HOUSTON, TX 77081
14236364   Dallas County        Linebarger, Goggan, Blair & Sampson, LLP              c/o Elizabeth Weller     2777 N. Stemmons
           Freeway Suite 1000         Dallas, TX 75207
14206772   Dallas Fixture Co.       2900 CANTON ST.               DALLAS, TX 75226
14210866   Dallas Medical Supply Corporation           2552 SUMMIT AVE No.411                PLANO, TX 75074−3719
14206773   Dallas Pain Consultants        3912 Colgate Avenue           Dallas, TX 75225
14206774   Dallas Pain Consultants        6255 Northwood Road            Dallas, TX 75225
14206776   Dallas Security Systems, Inc.         PO BOX 550939           DALLAS, TX 75355−0939
14205864   Dan LaCount         9119 Wren Lane            Bellville, TX 77418
14208096   Data Rush Couriers         P. O. BOX 272301            HOUSTON, TX 77277
14208097   Data Shredding Services          615 WEST 38TH STREET               HOUSTON, TX 77018
14211153   Data−X Document Shredding (1)             1519 RICE STREET             ROSENBERG, TX 77471
14206485   David Delacruz        6990 Wood Lily Drive             Colorado Springs, CO 80923
14212195   Debra Bueche         8516 Auburn Dr.           Tyler, TX 75703
14206405   Deluxe for Business        PO BOX. 742572             CINNCINNATI, OH 45274−2575
14226451   Department of Labor         Division of Unemployment Insurance             P.O. Box 9953        Wilmington, DE
           19809
14233333   Department of Labor         Division of Unemployment Insurance             P.O. Box 9953        Wilmington, DE
           19809
14206386   Department of the Treasury          Internal Revenue Service         Cincinatti, OH 45999
14205531   Depuy Orthopaedics, Inc.          P.O. BOX 406663           ATLANTA, GA 30384−6663
14210188   Derek Maddalena         30210 Powderham Ln.              Murrieta, GA 92563
14207676   Deyanira Feliciano        2805 Pine View Dr.           Grapevine, TX 76051
14205998   Diana Torres        2308 English St.         Brownsville, TX 78521
14205324   Diane Hamil        1148 Middleton           Kinkora, PEI COG INO            CANADA
                   Case 19-12264-CSS                Doc 41-1        Filed 11/23/19         Page 31 of 104
14210317   Digital Pi        8528 Davis Blvd.         No.134−118          North Richland Hills, TX 76182
14207366   DigitalDoyle         4517 Rockmill Trail         Fort Worth, TX 76179
14205533   DirecTV          PO BOX 105249            ATLANTA, GA 30348−5249
14209363   Dominique Miller          6235 GILLIAN PARK DR                KATY, TX 77449
14208140   Don Sumners (4622)           TAX ASSESSOR− COLLECTOR                     P.O. BOX 4622         HOUSTON, TX
           77210−4622
14207368   Donald Vangorp           3772 North Hills Court         Fort Worth, TX 76117
14212206   Door Automation           PO BOX 1349           VAN, TX 75790
14207732   Dr. Basem Abdelfattah           2300 Lafayette        HEATH, TX 75032
14208157   Dr. C.Y. Joseph Chang           3642 TIMBERSIDE CIRCLE                HOUSTON, TX 77327
14207726   Dr. Damon Noto           Attn: Dr. Damon Noto           777 Terrace Avenue, 4th Floor        Hasbrouck Heights, NJ
           07604
14211487   Dr. Deborah Wilson MD             10250 N. 92nd St         Suite 102        Scottsdale, AZ 85258
14208159   Dr. Edward Nuila−Crouse            2050 North Loop West           Suite 224        Houston, TX 77018
14212110   Dr. Jack Chapman           50 East Ambassador Bend           The Woodlands, TX 77382
14210872   Dr. Jason A. Williams, M.D., P.A.          2608 Alexa Ct.         Plano, TX 75075
14210418   Dr. John Ehteshami          6018 N. 62nd Pl         Paradise Valley, AZ 85253
14210689   Dr. Jonathan Carlson          21211 N. 38th Place         Phoenix, AZ 85050
14210690   Dr. Justin Field        1635 E. Myrtle Avenue          Suite 400        Phoenix, AZ 85020
14210691   Dr. Justin Field        1635 E. Myrtle Avenue          Suite 400        Phoenix, AZ 85020
14208161   Dr. Ken Alo         5318 WESLAYAN No.182                HOUSTON, TX 77005
14211880   Dr. Ken Lee c/o KL Modern Spine PLLC               16929 SW Freeway            Suite 100      Sugar Land, TX
           77479
14208162   Dr. Lance LaFleur          1419 Oakdale Street         Houston, TX 77004
14210034   Dr. Louis Saeger         401 MAIN STREET SE               UNIT 7012          MINNEAPOLIS, MN 55414
14207160   Dr. Marwan Shuayto           201 BARRINGTON PL                Dearborn, MI 48124
14206796   Dr. Matt Pattillo        445 Parkhurst Dr.        Dallas, TX 75218
14207395   Dr. Matthew Rupert          1507 KEYSTONE DR.               Franklin, TN 37064
14211304   Dr. Michael McKee           20079 Stone Oak Pkwy No.1245              San Antonio, TX 78258
14209282   Dr. Neil Shah         1520 Camino Lago           Irving, TX 75039
14206798   Dr. Paul Pierce        221 W. Colorado Blvd           Suite 441        Dallas, TX 75208
14206799   Dr. Robert Berry         19200 Preston Rd.          Suite 120        Dallas, TX 75252
14205778   Dr. Robert O'Neil         Robert O'Neil        324 N. 23rd St.         Beaumont, TX 77707
14208164   Dr. Robert Zurawin          2034B Colquitt Street         Houston, TX 77098
14209614   Dr. Satish Sharma         3990 Tropical Vine St.          Las Vegas, NV 89147
14209947   Dr. Stanley Golovac          4770 Honeyridge Ln.          Merritt Island, FL 32952
14209266   Dr. Stefano Sinicropi         4 HIGH ROAD            INVER GROVE HEIGHTS, MN 55077
14208165   Dr. Vladimir Redko          41 Stillforest       Houston, TX 77024
14206800   Dr. William Banister         11970 N. Central Expy, Suite 450           Dallas, TX 75243
14211774   Drug Enforcement Administration            ATTN: REGISTRATION                 SPRINGFIELD          SPRINGFIELD, VA
           22152−2639
14206802   Dunn Sheehan LLP            3400 Carlisle Street, Suite 200        Dallas, TX 75204
14206128   E−MDS, INC            PO BOX 2889           CEDAR PARK, TX 78630
14211490   E−MEDICAL GROUP, LLC                  11142 EAST ONYX CT.               SCOTTSDALE, AZ 85259
14208200   E−PIC TRAINING CENTER, INC                  PO BOX 300131             HOUSTON, TX 77230
14208201   E−PIC TRAINING CENTER, INC.                 3262 WESTHEIMER RD. No. 726                  HOUSTON, TX 77098
14206803   E. LAWRENCE VINCENT                  2807 ALLEN STREET               SUITE 609         DALLAS, TX 75204
14206804   EADS DISTRIBUTION LLC                  PO BOX 732217            DALLAS, TX 75373−2217
14206805   EAGLE MOUNTAIN HOLDINGS, LLC                       2911 TURTLE CREEK BLVD No.425                 DALLAS, TX
           75219
14209526   EASTERN OPHTHALMIC SUPPLY & REPAIR, INC                          9125 CHAPMAN HIGHWAY                 KNOXVILLE, TN
           37920
14206408   EASTWEST BANK                PO BOX 60021            CITY OF INDUSTRY, CA 91716−0021
14210190   EAT BETTER TODAY, INC                 3460 N EAST STALLINGS DRIVE                   NACOGDOCHES, TX 75965
14212031   EBRIDGE, INC.            1018 N. WARD STREET               TAMPA, FL 33607
14205888   EBSCO MAGS              P.O. BOX 830460            BIRMINGHAM, AL 35283−0260
14205940   ECLINICALWORKS                 P.O. BOX 847950           BOSTON, MA 02284−7950
14212058   ECO−PRESS             PO BOX 27884           TEMPE, AZ 85285
14210439   ECOLAB            PO BOX 100512            PASADENA, CA 91189−0512
14206806   ECONOMY EXPRESS COURIERS                     6445 PATRICK DR              DALLAS, TX 75214
14206566   ECOSCRIBE             34 SHUNPIKE ROAD STE 3 No.255                  CROMWELL, CT 06416
14209367   EDDIE EDWARDS                27207 STONE HARBOR LANE                   KATY, TX 77494
14211060   EDDIE P KOLOJACO                2211 PAR LN           RICHMOND, TX 77469
14211061   EDDIE QASRAWI               7231 SPRING ORCHARD LN                  RICHMOND, TX 77407
14208170   EDGAR SHARP, JR               5227 CHEENA            HOUSTON, TX 77096
14211196   EDITH DUARTE              1851 PARADISE RIDGE DRIVE                   ROUND ROCK, TX 78665
14208171   EDMONDS REGENCY, LLC                    1636 NORTH BLVD              HOUSTON, TX 77006
14211062   EDNA SMITH             17518 SAUKI LN             RICHMOND, TX 77407
14208172   EDRIC NEAL             10751 DULCIMER STREET                 HOUSTON, TX 77051
14209368   EDWARD BAKER                3230 GREENHEAD               KATY, TX 77493
14210500   EDWARD HOURANI                  12508 BETHANY BAY DR.                PEARLAND, TX 77584
14208173   EDWARD MOORE III                 3822 GLENHEATHER               HOUSTON, TX 77068
14210168   EDWARD WILSON                 4596 BUCKHANNON PIKE                 MOUNT CLARE, WV 26408
14209753   EFAX CORPORATION C/O J2 CLOUD SERVICES, INC.                           C/O J2 CLOUD SERVICES, INC.           PO BOX
           51873         LOS ANGELES, CA 90051−6173
14209283   EFFIE M. SMILLIE             10114 SAND BAR DR              IRVING, TX 75063
14211430   EHR TRANSCRIPTIONS C/O AMERICAN MOMENTUM BANK                                  PO BOX 5429         SARASOTA, FL
           34277−5429
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 32 of 104
14209958   EHS RESTORATION           6056 E. BASELINE RD           STE 103        MESA, AZ 85206
14207275   EL PASO ELECTRIC COMPANY                100 N. STANTON          EL PASO, TX 79901
14210169   ELAINE BAZYDLO           251 EUCLID ST.          MOUNT CLEMENS, MI 48043
14210170   ELAINE MARIE BAZYDLO               251 EUCLID ST        MOUNT CLEMENTS, MI 48043
14211658   ELAINE WHITE         407 PINEMONT DR             SOUR LAKE, TX 77659
14209527   ELAVON        7300 CHAPMAN HWY               KNOXVILLE, TN 37920
14208174   ELEANOR WILLIAMS             11638 HERALD SQUARE DRIVE               HOUSTON, TX 77099
14211704   ELECTRA LINK, INC          21755 INTERSTATE45            BUILDING 10        SPRING, TX 77338
14211489   ELECTRONIC SECURITY CONCEPTS LLC                  8320 E. GELDING DRIVE         SCOTTSDALE, AZ
           85260
14208175   ELEVATOR TECHNICAL SERVICES                 PO BOX 7429         HOUSTON, TX 77248−7429
14211705   ELEZAR FLORES          30715 GINGER TRACE DR.             SPRING, TX 77386
14205818   ELIAS F DARIDO M.D. P.A           4604 CEDAR OAK LN            BELLAIRE, TX 77401
14208176   ELIAS QUIROGA         9222 SAINT LAURENT LN.              HOUSTON, TX 77044
14210501   ELIJAH COLE        6520 BROADWAY ST APT 728               PEARLAND, TX 77581
14206602   ELINASOFIA HYAMS             14231 BELLA DR          CYPRESS, TX 77429
14207649   ELISE HALEY        3978 N. 143rd LN.         GOODYEAR, AZ 85395
14208177   ELITE AMBULATORY SURGERY CENTERS, LLC                    2100 WEST LOOP SOUTH, SUITE
           1200      HOUSTON, TX 77027
14207344   ELITE APPEALS LLC           CITY BANK BUILDING             771 E HWY 80, SUITE 104      FORNEY, TX
           75126
14210235   ELITE BIOMEDICAL SERVICES               37 WOODBRANCH DR             NEW CANEY, TX 77357
14208178   ELITE CLINICAL LABORATORY INC.                6776 SOUTHWEST FWY, STE 620           SUITE
           201      HOUSTON, TX 77074
14210692   ELITE MECHANICAL, LLC              2238 W LONE CACTUS DRIVE, STE No. 100           PHOENIX, AZ
           85027
14207320   ELITE MSO HEALTH SERVICES LLC                14330 MIDWAY RD           No.128     FARMERS BRANCH, TX
           75244
14205797   ELITE ORTHOPEDIC AND SPINE SURGERY CENTER LLC                     1605 AIRPORT
           FREEWAY        BEDFORD, TX 76021−5730
14208179   ELITE SURGERY AT RIVER OAKS                4120 SOUTHWEST FRWY            SUITE 100     HOUSTON, TX
           77027
14206807   ELITEMED LABORATORIES, LLC                14468 MIDWAY RD           DALLAS, TX 75244
14208180   ELIX TORRES        18203 PELICAN WAY RD.              HOUSTON, TX 77084
14211881   ELIZABETH ABRAHAM               202 CHATHAM AVE            SUGAR LAND, TX 77479
14206808   ELIZABETH BRUNIE            6871 LORNA LN.          DALLAS, TX 75214
14211986   ELIZABETH CHURCH             14006 N. BOLIVAR          SUN CITY, AZ 85351
14208181   ELIZABETH CORNELIUS              2015 BERNARD          HOUSTON, TX 77098
14208182   ELIZABETH DIXON           11021 FLAXMAN ST            HOUSTON, TX 77029
14208183   ELIZABETH FLETCHER              12730 KIEV HILLS LANE           HOUSTON, TX 77047
14208184   ELIZABETH GLEASON             830 GIBBS ST         HOUSTON, TX 77009
14206504   ELIZABETH JOHNSON             10544 FALLOW LANE            CONROE, TX 77303
14209859   ELIZABETH KNIGHT            3802 PECAN CT          MANVEL, TX 77578
14205870   ELIZABETH M. SIEGEL            1861 EATON RD          BERKLEY, MI 48072
14208185   ELIZABETH NOEMI LUNA               5518 DRAKESTONE BLVD             HOUSTON, TX 77053
14206809   ELIZABETH ROBERTSON               18743 GIBBONS DR          DALLAS, TX 75287
14208186   ELIZABETH SALDANA              5317 ANZINO         HOUSTON, TX 77033
14208187   ELIZABETH SHUMILAK              5718 MONTERREY SPRING              HOUSTON, TX 77041
14211018   ELIZABETH SMEARER             743 BRICK ROW DR.1116            RICHARDSON, TX 75081
14211991   ELIZABETH SPRAGUE             13215 TITAN DR         SUN CITY WEST, AZ 85375
14209369   ELIZABETH STRAZNICKY               27811 DESERT MANOR LANE             KATY, TX 77494
14208188   ELIZABETH STREETER             1895 BARKER CYPRESS, APT. 12106            HOUSTON, TX 77084
14210269   ELIZABETH SUMNER             201 E 69th STREET         APT 14T        NEW YORK, NY 10021
14211882   ELLACOL ENTERPRISES, LLC              4690 SWEETWATER BLVD, No.240            SUGAR LAND, TX
           77479
14205927   ELLE       PO BOX 37871           BOONE, IA 50037−0871
14207567   ELLEN ANDERSON            503 SALT CREEK LN            GEORGETOWN, TX 78633
14207290   ELLEN CROMWELL             107 EVERGREEN ST            ELGIN, TX 78621
14205701   ELLIQUENCE, LLC          2455 GRAND AVENUE              BALDWIN, NY 11510
14209754   ELLIS MARTIN, INC          12021 WILSHIRE BLVD            SUITE 234       LOS ANGELES, CA 90025
14209204   ELLIS TIPTON        3631 KENNINGTON CT              HUFFMAN, TX 77336
14207642   ELMED INC.       35 N. BRANDON DRIVE               GLENDALE HEIGHTS, IL 60139
14208189   ELMER SIGARAN           150 SABINE ST., APT. 135          HOUSTON, TX 77007
14210069   ELMORE J. SHEPHERD            3835 OAKLAND CIRCLE             MISSOURI CITY, TX 77459
14210215   ELODIA DELEON          PO BOX 1144           NEEDVILLE, TX 77461
14208190   ELOY GARCIA         11826 BOURGEOIS FOREST DR                HOUSTON, TX 77066
14205749   ELSIE GADSON         914 LARGO            BAYTOWN, TX 77520
14210070   EMANUEL MIANO MUGU                10319 WYLDE POINT LANE             MISSOURI CITY, TX 77459
14209718   EMBRACING HANDS HEALTHCARE STAFFING, LLC                      2557 INDIAN HILLS DRIVE        LITTLE ELM,
           TX 75068
14208191   EMELDA PEREZ          2401 WESTRIDGE ST., APT. No.2601             HOUSTON, TX 77054
14210931   EMERGENCY CARE RESEARCH INST.                  5200 BUTLER PIKE         PLYMOUTH MEETING, PA
           19462
14208192   EMILE GALATAS          5702 WOODLAND BROOK DRIVE                  HOUSTON, TX 77345
14210229   EMILIA RUTHERFORD             268 OAK CREEK WAY             NEW BRAUNFELS, TX 78130
14212091   EMILIE SEFCIK        509 21ST          TEXAS CITY, TX 77590
14206119   EMILIO LOPEZ, D.D.S.,P.C.          103 E. BELTLINE ROAD          SUITE H       CEDAR HILL, TX
           75104
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19        Page 33 of 104
14208193   EMILY BRANTS TEMPLIN                6146 SAN FELIPE           HOUSTON, TX 77057
14205819   EMILY FEINSTEIN           4417 JIM WEST ST            BELLAIRE, TX 77401
14209217   EMILY GONZALES             9506 BARR SPRING DR.              HUMBLE, TX 77396
14212080   EMILY GROSTEFON             520 E. WEBER DR. APT 37              TEMPPE, AZ 85281
14211491   EMILY RAYMENT            9015 E. JENAN DR             SCOTTSDALE, AZ 85260
14210230   EMILY RUTHERFORD               362 COPPER MOUNTAIN                NEW BRAUNFELS, TX 78130
14210441   EMILY TIBURCIO           6565 SPENCER HIGHWAY                 No. 1002      PASADENA, TX 77505
14206574   EMMETT BEARDEN              2939 LAKE BREEZE LANE                CROSBY, TX 77532
14209312   EMPIRE FRANCHISE GROUP, LLC                  3410 E. CORK ST         KALAMAZOO, MI 49001
14210270   EMPOWERED DOCTOR INC.                 1330 AVENUE OF THE AMERICAS SUITE 23A               NEW YORK, NY
           10019
14208194   EMY HOLDINGS           3471 LOCKE LANE               HOUSTON, TX 77027
14210693   ENA JENKINS        4231 W. NICOLET AVE.                PHOENIX, AZ 85051
14208195   ENCASE LEGAL          1010 LAMAR STREET                 SUITE 120       HOUSTON, TX 77002
14205820   ENCLAVE PROPERTY MANAGEMENT                       4950 TERMINAL STREET           BELLAIRE, TX 77401
14210926   ENDO EVOLUTION             PO BOX 775           PLYMOUTH, MA 02362
14210832   ENDOCHOICE         P.O. BOX 200109             PITTSBURGh, PA 15251−0109
14210383   ENDOGASTRIC SOLUTIONS, INC                  DEPT CH 16859          PALATINE, IL 60055−6859
14206810   ENEDELIA RIOS          6044 EAST LOVERS LN                DALLAS, TX 75206
14209789   ENGIE RESOURCES             PO BOX 9001025            LOUISVILLE, KY 40290−1025
14210187   ENGLEBERT ISLAS DIAZ               4563 S. 785 E.       MURRAY, UT 84107
14208196   ENHANCED LASER PRODUCTS                  P.O. BOX 19473           HOUSTON, TX 77224
14212083   ENOLA HASTINGS            1917 GUN CLUB ROAD                TEXARKANA, TX 75501
14208197   ENRIQUE GUTIERREZ              10023 LARSTON ST             HOUSTON, TX 77055
14206155   ENTECH BIOMEDICAL               7300 WEST DETROIT STREET               CHANDLER, AZ 85226
14210927   ENTELLUS MEDICAL              3600 HOLLY LANE N              SUITE 40       PLYMOUTH, MN 55447
14206811   ENTOS DESIGN, INC            5400 LYNDON B. JOHNSON FREEWAY                  SUITE 125     DALLAS, TX
           75240
14208198   ENTRUST SUPPORT             207 OWENS PARK DRIVE                HOUSTON, TX 77094
14206812   ENVIRONMENTAL DATA TECHNOLOGIES, INC                        P.O. BOX 733440      DALLAS, TX
           75373−3440
14208199   ENVIRONMENTAL TESTING SERVICES, INC.                     10908 METRONOME DR.           HOUSTON, TX
           77043
14206813   ENVISION NEURODIAGNOSTIC                  4516 LOVERS LN           No.410      DALLAS, TX 75225
14206814   EQUALIZE RCM SERVICES                PO BOX 679005           DALLAS, TX 75267
14206815   EQUIP 4 MED       320 REGAL ROW, SUITE 100                  DALLAS, TX 75247
14211019   EQUIP−ORTHO, LLC             1565 N. CENTRAL EXPY              RICHARDSON, TX 75080
14212032   ERASER FARM, LLC             3123 E. 4TH AVE           TAMPA, FL 33605
14209828   ERIC A LINDEN         33707 WINDCREST ESTATES BLVD                   MAGNOLIA, TX 77354
14207329   ERIC ARNOLD         5708 WEST 10000 NORTH                 FELT, ID 83424
14205821   ERIC BERKMAN, M.D.             5420 WEST LOOP SOUTH, SUITE 2400               BELLAIRE, TX 77401
14206603   ERIC GRIESEL        16510 CHALMETTE PARK STREET                     CYPRESS, TX 77429
14208202   ERIC KLEIMAN PHOTOGRAPHY                   5718 YARWELL DRIVE             HOUSTON, TX 77096
14211883   ERIC R. TEPPER, D.P.M.           3143 HWY 6          SUGAR LAND, TX 77478
14212300   ERIC SARTAIN        1325 PILOT GROVE RD                 WHITEWRIGHT, TX 75491
14208203   ERIC SMITH       220 E. BURRESS ST              HOUSTON, TX 77022
14208204   ERIC STROM        5801 LUMBERDALE RD No.151                   HOUSTON, TX 77092
14211305   ERIC W. ALMAGUER              5565 MANSION BLUFF No.1302               SAN ANTONIO, TX 78245
14207220   ERICA ARREDONDO              2501 OHIO AVE.            DICKINSON, TX 77539
14210874   ERICA JAMES−JONES              7208 DRY CREEK DR.             PLANO, TX 75025
14205979   ERICA L. RUSSELL           101 CHAMPION CT.              BROCK, TX 76087
14206205   ERICA MASON         16615 WATER OAK DR                  CHANNELVIEW, TX 77530
14206575   ERICA MCCLELLAND               PO BOX 126          CROSBY, TX 77532
14206156   ERICA RAZIK        800 W. WILLIS ROAD, APT. 3138                CHANDLER, AZ 85286
14208205   ERICK ROMERO           7838 GROVE RIDGE DR                HOUSTON, TX 77061
14208206   ERIKA BILLALOBOS             9114 REGENTS COVE DR               HOUSTON, TX 77099
14209370   ERIKA BROWN          20211 PLUM TRAILS COURT                  KATY, TX 77449
14208207   ERIKA MANDEL           3854 GRAMERCY ST                HOUSTON, TX 77025
14208208   ERIKA MORENO           7706 HEREFORD               HOUSTON, TX 77087
14210990   ERIKA ROSENTHAL             2524 TUSCANY WOOD CT                 RALEIGH, NC 27612−2939
14207339   ERIN BOUCK        3429 COURTNEY DR                 FLOWERMOUND, TX 75022
14207677   ERIN BUTLER        5301 Sun Meadow Dr              Grapevine, TX 76051
14212147   ERIN CARPENTER            38 BURNISHED OAKS COURT                  TOMBALL, TX 77375
14210356   ERIN GUIDROZ         1885 SUMMERVILLE LN                  ORANGE, TX 77630
14205494   ERIN PRICE      7616 YEARLING WAY                  ARLINGTON, TX 76002
14211588   ERIN STAUDT        2514 DE FOUR TRACE                 SEABROOK, TX 77586
14211814   ERINMA ONYERI           10498 FOUNTAIN LAKE DR. No. 1122                 STAFFORD, TX 77477
14212221   ERNEST NEWTON            911 NORTH 19TH STREET                 WACO, TX 76707
14209819   ERNEST PONCE          PO BOX 14491             MADISON, WI 53708−0491
14212044   ERNEST RODRIGUEZ              1407 KENT ST           TAYLOR, TX 76574
14211629   ERNESTINA GOMEZ              40 STAG LN           SHEPHERD, TX 77371
14207440   ERNESTINA GONZALES                2025 FM 2351 RD APT.624           FRIENDSWOOD, TX 77546
14209639   ERNESTINE SAAD            2025 AUTUM LAKE DR.               LEAGUE CITY, TX 77573
14211618   ERNST & YOUNG, LLP              200 PLAZA DRIVE            SECAUCUS, NJ 07094
14209576   ERWIN BAKER          PO BOX 223             LAKE JACKSON, TX 77566
14208209   ERYK VON HESS           802 EAST RICHEY ROAD No.103                 HOUSTON, TX 77073
14208210   ESA TOXICOLOGY, LLC               2100 WEST LOOP SOUTH              SUITE 1200      HOUSTON, TX
           77027
                   Case 19-12264-CSS              Doc 41-1       Filed 11/23/19        Page 34 of 104
14210939   ESAU ANDERSON                3804 E, 6TH          PORT ARTHUR, TX 77642
14208211   ESBEE SIGN SYSTEMS                 PO BOX 842083            HOUSTON, TX 842083
14205822   ESMERALDA SAXENIAN                    5214 BRAEBURN DR.              BELLAIRE, TX 77401
14207715   ESQUIRE           PO BOX 6059             HARLAN, IA 51593−3559
14210695   ESTHER GAYO              22028 N. 30TH LANE              PHOENIX, AZ 85027
14210986   ESTONIA OSBORNE                 475 SUGARCREEK RD               QUITMAN, LA 71268
14207591   ETELVINA BERNABE                  2920 E. CATHY DRIVE             GILBERT, AZ 85296
14205985   ETHAN J. HON            335 8TH STREET APTNo.1                BROOKLYN, NY 11215
14209259   ETHICAL & INDEPENDENT REVIEW SERVICES, LLC                           14400 EAST 42ND STREET, SUITE
           240         INDEPENDENCE, MO 64055
14205823   ETOILE VICTORIA REAL ESTATE PARTNERS, LLC                          5203 JESSAMINE STREET        BELLAIRE, TX
           77401
14210503   EUGENE JONES              534 CHICKORY FIELD                PEARLAND, TX 77584
14212341   EUGENE TRBULA                378 JOHNNIE STREET               ZAVALLA, TX 75980
14207166   EUGENIA SALAZAR                 PO BOX 1587           DEER PARK, TX 77536
14205620   EUNG KIM            13532 ALBANIA WAY                 AUSTIN, TX 78729
14207483   EUNICE PRICE            9600 GAYLORD PKWY APT 1402                    FRISCO, TX 75035
14207167   EVALINDA SONIA CARRIZAL                     2017 PICKERTON DR            DEER PARK, TX 77536
14211589   EVAN PILAND             1511 MIRROW LAKE DR                  SEABROOK, TX 77586
14207611   EVANSTON INSURANCE COMPANY                         4521 HIGHWOODS PARKWAY               GLEN ALLEN, VA
           23060
14211155   EVELYN GRAYBACHILLER                     1035 VERA CRUZ            ROSENBERG, TX 77471
14207194   EVERBANK COMMERCIAL FINANCE, INC                          PO BOX 911608         DENVER, CO 80291
14209860   EVERTHA DAVIS               3126 SUNSTREAM COURT                  MANVEL, TX 77578
14205341   EVESTOR COMMUNICATIONS                       721 QUEEN STREET EAST             TORONTO, ONTARIO M4M
           1H1          CANADA
14211306   EVOLOGICS             BIILING OFFICE             4766 RESEARCH DRIVE             SAN ANTONIO, TX 78240
14206297   EVOQUA WATER TECHNOLOGIES LLC                          28563 NETWORK PLACE            CHICAGO, IL
           60673−1285
14206157   EVOS OFFICE PRODUCTS                   3265 N DELAWARE ST              CHANDLER, AZ 85225
14206084   EXALT PRINTING SOLUTIONS LLC                      1875 MONETARY LN            CARROLLTON, TX 75006−7012
14208212   EXCEL MEDICAL WASTE LLC                     P.O. BOX 690047          HOUSTON, TX 77269−0047
14208213   EXCELERATE MANAGEMENT SOLUTIONS LLC                             9405 HUFFMEISTER ROAD         SUITE
           150         HOUSTON, TX 77095
14207412   EXP PHARMACEUTICAL SERVICES CORP.,                         48021 WARM SPRINGS BLVD          ATTN: ACCOUNTS
           RECEIVABLE             FREMONT, CA 94539
14209755   EXPERIAN HEALTH INC                  PO BOX 886133            LOS ANGELES, CA 90088−6133
14208214   EXPERT PAIN, P.A.             1201 DAIRY ASHFORD RD.                No. 100      HOUSTON, TX 77079−3023
14205973   EXPERT SURGICAL, LLC                 430 COUNTY ROAD 1326               BRIDGE PORT, TX 76426
14208215   EXPOTECH USA INC                 10700 ROCKLEY RD              HOUSTON, TX 77099−3516
14211307   EXPRESS INFORMATION SYSTEMS                       PO BOX 691261          SAN ANTONIO, TX 78269−1261
14211252   EXTRA SPACE MANAGEMENT                       2795 EAST COTTONWOOD PKWY No.400               SALT LAKE CITY,
           UT 84121
14206816   EXTREME REACH, INC.                 PO BOX 733077            DALLAS, TX 75373−3077
14210425   EXTREMITY MEDICAL, LLC                    300 INTERPACE PARKWAY               SUITE 410     PARSIPPANY, NJ
           07054
14210440   Elevator Transportation Services, Inc.          P.O. BOX 1543         PASADENA, TX 77501−1543
14210502   Elizabeth Campos          3120 Centennial Village          Pearland, TX 77584
14207773   Elizabeth Griffis       1634 Chester Mattox Rd.           Homerville, GA 31634
14205871   Elizabeth Siegel        1861 Eaton Rd.           Berkley, MI 48072
14207768   Emergency Care Training Agency              BOB VILLAREAL             15402 YELLOW BIRD RD        HOCKLEY, TX
           77447
14209308   Epimed International, Inc.         141 SAL LANDRIO DRIVE               CROSSROAD BUSINESS
           PARK          JOHNSTOWN, NY 12095
14210694   Eric Eifler       4451 N. Arcadia Drive           Phoenix, AZ 85018
14209804   Erika Eldredge         5012 West Kistler          Ludington, MI 49431
14210818   FACILITIES SURVEY, INC.                 400 PENN CENTER BLVD STE., 552             PITTSBURG, PA 15235
14206817   FACILITIES TECHNOLOGY GROUP INC.                        DEPT. 3636       PO BOX 123636      DALLAS, TX
           75312−3636
14211884   FAKHRI SEYEDIN               3735 MEADOW SPRING DR                 SUGAR LAND, TX 77479
14205986   FALCON SOCIAL INC                 134 NORTH 4TH STREET, 2ND FLOOR                 BROOKLYN, NY 11249
14212273   FALON TURNER               2253 RIVERSIDE DR.              WEST COLUMBIA, TX 77486
14209371   FARRAH DRAPER                21014 WESTER VALLEY                KATY, TX 77449
14211885   FASTSIGNS            13444 SOUTHWEST FREEWAY, SUITE 3                     SUGAR LAND, TX 77478
14206505   FASTSIGNS            206−H S. LOOP 336 W.              CONROE, TX 77304
14206158   FASTSIGNS OF CHANDLER                    3205 N. ARIZONA AVE SUITE No.6             CHANDLER, AZ 85225
14210369   FAVORITE HEALTHCARE STAFFING, INC.                        PO BOX 26225        OVERLAND PARK, KS 66225
14205725   FAY TWEEDLE              52 VALHALLA DR.                BAY CITY, TX 77414
14210071   FAYE BELL            522 STEPHANIE              MISSOURI CITY, TX 77489
14206159   FAYE ROSS            26222 S. SADDLETREE DR.                CHANDLER, AZ 85248
14211886   FCB FORT BEND HOLDING, LLC                     159999 CITY WALK, SUITE 250           SUGAR LAND, TX
           77479
14206160   FE MARIE CASTRO                2225 W. FRYE ROAD, APT. 2058              CHANDLER, AZ 85224
14206818   FEDEX          P.O. BOX 660481             DALLAS, TX 75266−0481
14210385   FEDEX FREIGHT              DEPT CH PO BOX 10306                PALATINE, IL 60055−0306
14209829   FELICIA BARSH             5918 MAHOGAY WAY                  MAGNOLIA, TX 77354
14205621   FELICIA DAVILLA               14711 LONGBRANCH DR                 AUSTIN, TX 78734
14211887   FELICIA DOYLE             2435 PLANTATION BEND DR.                  SUGAR LAND, TX 77478
                   Case 19-12264-CSS             Doc 41-1        Filed 11/23/19       Page 35 of 104
14205693   FELICIA ROBLES         309 S. 6TH AVE No.26            AVONDALE, AZ 85323
14208216   FELIX SPIEGEL MD          5373 WEST ALABAMA                STE 121       HOUSTON, TX 77056
14210696   FENNEMORE CRAIG JONES VARGAS                   ATTN: ACCOUNTING DEPARTMENT                   2394 EAST
           CAMELBACK ROAD, SUITE 600                PHOENIX, AZ 85016−3429
14206299   FENWAL, INC        26762 NETWORK PLACE                 CHICAGO, IL 60673−1267
14210697   FERGUSON ENTERPRISES, INC               111 E. BUCKEYE ROAD             SUITE 2−PLUMBING           PHOENIX,
           AZ 85004
14208217   FERMIN RODRIGUEZ            4910 GRISELLA            HOUSTON, TX 77045
14211706   FERNANDO JUAREZ            3646 FULLER BLUFF              SPRING, TX 77386
14211063   FERSHIELEY RIVERA           19221 BEECHNUT 515               RICHMOND, TX 77407
14209483   FFF ENTERPRISES, INC.          1601 OLD GREENSBORO RD                KERNERSVILLE, NC 27284
14211638   FFMG GLOBAL, INC           13351 RIVERSIDE DR. No.367              SHERMAN OAKS, CA 91423
14208218   FIBBE LAW OFFICE, PLLC            PO BOX 27291           HOUSTON, TX 77227
14208219   FIBBE LIGHTNER LLP           3733−1 WESTHEIMER ROAD                 NO. 1009        HOUSTON, TX 77027
14208220   FIDA KOUTANI/IMAN KOUTANI                 11807 WARWICKSHIRE CT.              HOUSTON, TX 77077
14210698   FIDELITY APPRAISALS            13835 N TATUM BLVD, STE 9433               PHOENIX, AZ 85032−5590
14207662   FIDELITY SURGICAL SUITES, LLC               2452 Lakewood Dr.        Grand Prairie, TX 75054
14209756   FILEMAKER INC         FILE No. 53588           LOS ANGELES, CA 90074−3588
14208221   FILTER MAINTENANCE COMPANY, INC                   PO BOX 218824          HOUSTON, TX 77218
14208222   FILTER TECHNOLOGY COMPANY INC                   9018−B SCRANTON             HOUSTON, TX 77075
14210321   FINANCIAL ACCOUNTING FOUNDATION                     401 MERRITT 7          PO BOX 5116        NORWALK, CT
           06856−5116
14205941   FINANCIAL ACCOUNTING STANDARDS BOARD                        P.O. BOX 418272         BOSTON, MA
           02241−8272
14205622   FINANCIAL CORPORATION OF AMERICA                    12515 RESEARCH BLVD BLDG 2               SUITE
           100      AUSTIN, TX 78759
14212095   FINANCIAL SERVICES EXCHANGE, INC                  PO BOX 560633          THE COLONY, TX 75056
14208224   FIRE SAFE PROTECTION SERVICES, LP                1815 SHERWOOD FOREST               HOUSTON, TX 77043
14210422   FIRELOGIC       1480 RENAISSANCE DRIVE                 SUITE 102        PARK RIDGE, IL 60068
14207484   FIRESTORM MEDICAL SOLUTIONS, LLC                   5729 LEBANON RD            STE 144 BOX 158       FRISCO,
           TX 75034
14211815   FIRETRON, INC        PO BOX 1604            STAFFORD, TX 77477
14210133   FIRM MEDIA INC.         139 E COLORADO BLVD. SUITE 2                 MONROVIA, CA 91016
14210442   FIRST AMERICAN COMMERICAL BANCORP, INC                       FILE 1465       1801 W. OLYMPIC
           BLVD       PASADENA, CA 91199
14208226   FIRST CHOICE WEIGHT LOSS, INC.               MOHAMAD M. SAIJARI              5005 HIDALGO
           No.805     HOUSTON, TX 77056
14208227   FIRST CREATIVE         1016 W. ALABAMA               HOUSTON, TX 77006
14206300   FIRST FINANCIAL CORPORATE LEASING LLC                    DEPT No. 2067         PO BOX 87618        CHICAGO,
           IL 60680
14206301   FIRST FINANCIAL CORPORATE LEASING, LLC                   DEPT. No.2067         P.O. BOX 87618       CHICAGO,
           IL 60680
14205377   FIRST GOLD CORP          14131 MIDWAY RD STE 540                ADDISON, TX 75001
14206085   FIRST MAINTENENCE, INC.             3306 WILEY POST RD. No.103             CARROLLTON, TX 75006
14205824   FIRST NOBILIS HOSPITAL LLC              4801 BISSONNET STREET              BELLAIRE, TX 77401
14208228   FIRST NOBILIS HOSPITAL MANAGEMENT, LLC                     4120 SOUTHWEST FREEWAY               SUITE
           150      HOUSTON, TX 77027
14205623   FIRST PAGE MANAGEMENT LLC dba/ STATUS LABS.COM                       151 SOUTH 1ST STREET SUITE
           100      AUSTIN, TX 78704
14208229   FIRST STREET HOLDINGS             5773 WOODWAY DR., STE. 460               HOUSTON, TEXAS 77057
14205826   FIRST SURGICAL PARTNERS, LLC                411 FIRST ST         BELLAIRE, TX 77401
14206161   FISCAL PARTNERS, LLC            4640 W. FLINT STREET             CHANDLER, AZ 85226
14206604   FISH WINDOW CLEANING              PO BOX 2577           CYPRESS, TX 77410
14209270   FISHER & PAYKEL          173 TECHNOLOGY DR., STE 100                IRVINE, CA 92618
14210819   FISHER HEALTHCARE             300 INDUSTRY DRIVE              PITTSBURG, PA 15275
14208230   FITT TELECOMMUNICATIONS, INC.                 11301 OAK SPRINGS DR.            HOUSTON, TX 77043
14210875   FLAG MOBILE         2300 MCDERMOTT RD.                SUITE 200−333         PLANO, TX 75025
14209959   FLEXPRINT INTERMEDIATE, LLC                2845 N. OMAHA ST           MESA, AZ 85215
14208231   FLORENCE BERGER            2600 BELLETONTAINE STREET                 HOUSTON, TX 77025
14207418   FLORESA THOMAS            3115 TRAVIS CREEK WAY                FRESNO, TX 77545
14212023   FLORIDA DEPARTMENT OF REVENUE                   5050 W. TENNESSEE STREET              TALLAHASSEE, FL
           32399−0135
14206162   FLORONDA CLAH           4800 S ALMA SCHOOL RD. APT.No.2111                  CHANDLER, AZ 85248
14207774   FLOWER ORTHOPEDICS CORP.                100 WITMER ROAD, STE 280              HORSHAM, PA 19044
14210135   FLOWONIX MEDICAL, INC.              500 INTERNATIONAL DR., STE 200              MONT OLIVE, NJ 07828
14208232   FLOYD CARRIER          7107 BAYOU FOREST DR                HOUSTON, TX 77088
14210576   FLOYD HAMPTON            15525 EMILYS           PFLUGERVILLE, TX 78660
14208233   FLOYD HEARD          6211 DARLING HURST               HOUSTON, TX 77085
14208234   FOGLER, BRAR, FORD, O'NEIL & GRAY, LLP                 909 FANNIN ST., STE. 1640         HOUSTON, TX
           77010
14205942   FOLEY & LARDNER LLP             111 HUNTINGTON AVE                26TH FLOOR         BOSTON, MA 02199
14209923   FOLIOFN INVESTMENTS INC               8180 GREENSBORO DRIVE               8TH FLOOR         MCLEAN, VA
           22102
14206460   FONDA SMITH         113 COUNTY RD 2229               CLEVELAND, TX 77327
14207716   FORBES       P.O. BOX 5468           HARLAN, IA 51593−4968
14207734   FORREST FAWTHROP             1301 WALNUT             HELENA, MT 59601
14208235   FORT BEND CO. L.I.D. No.2          11111 KATY FREEWAY No.725               HOUSTON, TX 77079−2197
                   Case 19-12264-CSS                Doc 41-1        Filed 11/23/19         Page 36 of 104
14211816   FORT BEND PUBLISHING GROUP                      10707 CORPORATE DRIVE, STE 170               STAFFORD, TX
           77477
14209907   FORT BEND SA SERVICES, INC                   2150 S.CENTRAL EXPY No. 130                MCKINNEY, TX 75070
14205624   FORTHRIGHT PARTNERS, LLC                     7916 BETTIS TROPHY DR                AUSTIN, TX 78739
14205329   FORTIMEDIX SURGICAL B.V.                   DAELDERWEG 20                NUTH, HONG KONG 6361           CHINA
14208236   FOUNTAIN & POOLS HOUSTON                      1420 ALEXANDER STREET                  HOUSTON, TX 77008
14205802   FP Mailing Solutions          PO Box 157          Bedford Park, IL 60499
14207168   FRANCES MARTIN                 4125 POLK LANE             DEER PARK, TX 77536
14210556   FRANCES SMITH               9421 W. DONALD DR.               PEORIA, AZ 85383
14208237   FRANCES VONK               1108 OMAR ST              HOUSTON, TX 77009
14211233   FRANCHISE TAX BOARD                    P O BOX 942857           SACRAMENTO, CA 94257−0531
14209218   FRANCINE FIESEL               6415 UPPER LAKE DR               HUMBLE, TX 77346
14206605   FRANCIS HASSIE              12214 FRANCEL LN               CYPRESS, TX 77429
14209626   FRANCIS SUTTON                523 FIRST STREET SW              LE MARS,, IA 51031
14211707   FRANCISCO ACEVEDO                    19015 SWEDEN CT             SPRING, TX 77379
14208238   FRANCISCO CASTILLO                   4214 POLK APT 4           HOUSTON, TX 77023
14211308   FRANCISCO RODRIGUEZ                    7714 KENNEDY HILL DR. APT 5414                 SAN ANTONIO, TX 78235
14205750   FRANK GOODSON                 3106 LANDMARK DRIVE                  BAYTOWN, TX 77521
14208239   FRANK GREAVES                OLYMPIA SURGICAL ASSISTANTS                      PO BOX 20127       HOUSTON, TX
           77225
14211621   FRANK RANDOLPH                  1240 RANGLELAND RD.                SEGUIN, TX 78155
14211492   FRANK W. MOUSSA                 9700 N. 91ST STREET B108               SCOTTSDALE, AZ 85258
14211708   FRANK WESSON                2511 FERN HILL DR              SPRING, TX 77373
14209219   FRANKIE MOON               8330 AMBER COVE DR                 HUMBLE, TX 77346
14209481   FRANKLIN MILLS CO.                 PO BOX 345           KENT, OH 44240
14207546   FRANKLIN TAYLOR                  2106 TRICKILING CREEK DR.                GARLAND, TX 75041
14207234   FRANNON DYKES                 1173 WILLETT ROAD               DRY PRONG, LA 71423
14208240   FRED BAKHSHI              PO BOX 630002             HOUSTON, TX 77263
14208241   FRED YONDORF               4176 MYERWOOD DR                  HOUSTON, TX 77025
14207621   FREDDA FITZPATRICK                   10837 N. 57TH DR.          GLENDALE, AZ 85304
14205751   FREDERICK HEPBURN                   501 N PRUETT STREET               BAYTOWN, TX 77520
14211709   FREDERICK SUNDERMAN                     3646 FULLER BLUFF               SPRING, TX 77386
14208242   FREDERICK WALKER                   101 NORMANDY ST. APTNo. 401                  HOUSTON, TX 77015
14209597   FREDRICK GOOCH                 2833 MCKENZIE LANE                LANCASTER, TX 75134
14208243   FREDRICKA HALL                16730 GREAT OAKS GLEN DR.                   HOUSTON, TX 77083
14206576   FREDY NAVAS              2222 FAWN BRIDGE LN                 CROSBY, TX 77532
14211817   FREEDOM ELECTRIC, INC                   10480 SCARPINATO RD               STAFFORD, TX 77477
14210245   FREEHOLD SURGICAL, INC.                   150 UNION SQUARE DRIVE                  NEW HOPE, PA 18938
14208244   FRELYNN COHRS                5531 ASPEN            HOUSTON, TX 77081
14206821   FRENKEL & FRENKEL, LLP                   12700 PARK CENTRAL                SUITE 1900       DALLAS, TX 75251
14206822   FRISCO SPINE, PA             5930 ROYAL LANE, STE. E No.140                 DALLAS, TX 75230
14206393   FRONTIER COMMUNICATIONS                       PO BOX 740407            CINCINNATI, OH 45274−0407
14210195   FROST−ARNETT COMPANY                      PO BOX 198988           NASHVILLE, TN 37219
14210923   FRUCHTER & CO.               8055 W MANCHESTER AVE No.720                    PLAYA DEL REY, CA 90293
14208246   FSP ENERGY TOWER I                  11757 KATY FREEWAY                SUITE 1300         HOUSTON, TX 77079
14205943   FSP ENERGY TOWER LLC                    PO BOX 845238           BOSTON, MA 02284
14208247   FURNITURE BASIX LLP                  1022 WIRT RD., STE 326             HOUSTON, TX 77055
14208248   FURNITURE SYSTEMS & CUBICLES                       5821 W. SAM HOUSTON PKWY No. 300                HOUSTON, TX
           77041
14211710   FUSED IT SOLUTIONS                 30603 HACKINSON DR               SPRING, TX 77386
14211410   FUTURE HEALTH CONCEPTS                     1211 EAST 30TH STREET                SANFORD, FL 32773
14206298   Facebook, Inc         15161 Collections Center Drive           Chicago, IL 60693
14210271   Fair Health, Inc        PO BOX 3820            NEW YORK, NY 10163
14210384   FedEx (3141−4696−4 PFS Houston)                PO BOX 94515           PALATINE, IL 60094−4515
14206819   FedEx (TX)          P.O BOX 660481             DALLAS, TX 75266−0481
14236251   Fifth Third Bank         c/o Bryan J. Farkas, Esq.         Vorys, Sater, Seymour and Pease LLP       200 Public
           Square, Suite 1400         Cleveland, OH 44114
14208223   Filterfresh Houston         5175 WORLD HOUSTON PARKWAY, SUITE 100                        HOUSTON, TX 77032
14208225   First Call Business Solutions          21638 TOMBALL PKWY, BLDG E                   HOUSTON, TX 77070
14205825   First Street Hospital, LP         4801 Bissonnet Str.        Bellaire, TX 77401
14205827   Firstr Street Surgical Center, LP         411 N. 1STR STREET             Bellaire, TX 77401
14206820   Flossie Owens          1601 Elm Street          Suite 3000        Dallas, TX 75201
14207304   Food Services Warehouse             84 Inverness Circle E        Englewood, CO 80112
14236931   Fort Bend County          c/o John P. Dillman          Linebarger Goggan Blair & Sampson LLP         P.O. Box
           3064         Houston, Tx 77253−3064
14208245   French Corner          1104 OLD SPANISH TRAIL                HOUSTON, TX 77054
14207151   Freund Freeze & Arnold            Fifth Third Center        1 S. Main Street, Suite 1800     Dayton, OH
           45402−2017
14206823   Frost Insurance         PO Box 225749           Dallas, TX 75222
14206824   Frymire Services         PO BOX 29197             DALLAS, TX 75229
14207246   GABLE BARRIOS               611 6TH STREET              EAGLE LAKE, TX 77434
14207247   GABLE BARRIOS               611 6TH STREET              EAGLE LAKE, TX 77434
14208249   GABRIEL MAISLOS, DPM                   7777 SOUTHWEST FREEWAY                   SUITE 506      HOUSTON, TX
           77074
14209372   GABRIELA COLINA                 3618 LAUDERWOOD LANE                   KATY, TX 77449
14209640   GABRIELLA MYERS                  209 CHARISS GLEN DRIVE                 LEAGUE CITY, TX 77573
14206825   GABRIELLE CUSTARD                   5519 ARAPOHO RD. APT. 101               DALLAS, TX 75248
14208250   GABRIELLE GREEN−DEL BOSQUE                       1701 ROTH           HOUSTON, TX 77004
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19        Page 37 of 104
14210443   GAIL FARQUHAR           525 CRENSHAW RD              PASADENA, TX 77504
14209220   GAIL LAVEZZARI           21031 ATASCOSITA POINT DR.              HUMBLE, TX 77346
14208251   GAIL LYNCH         12503 LAGO ROYALE LANE                HOUSTON, TX 77041
14206163   GAIL TENNY         1961 N. HARTFORD            STE 1026        CHANDLER, AZ 85225
14211134   GAIL TRESP        128 OVERBROOK             ROCKWALL, TX 75032
14209689   GALATEA SURGICAL, INC             99 HAYDEN AVENUE, STE 360              LEXINGTON, MA 02421
14209690   GALATEA SURGICAL, INC.             99 HAYDEN AVE, SUITE 360            LEXINGTON, MA 02421
14209297   GALLAGHER BENEFIT SERVICES, INC                TWO PIERCE PLACE            ITASCA, IL 60143
14210253   GALLOWAY, JOHNSON, TOMPKINGS, BURR & SMITH                      701 POYDRAS ST.          40TH
           FLOOR         NEW ORLEANS, LA 70139
14206826   GAP SOLUTIONS GROUP, LLC              7123 FISHER ROAD           DALLAS, TX 75214
14208252   GARCIA & LONGORIA, PLLC              7227 SOUTH LOOP EAST, SUITE 100             HOUSTON, TX 77087
14208254   GAREY MARKS           2929 BUFFALO SPEEDWAY No.1801                 HOUSTON, TX 77098
14211711   GARLAND WAYNE HORAK, JR                5807 BRAXTON GROVE LANE               SPRING, TX 77379
14207547   GARLAND WELDING SUPPLY CO, INC                 1960 FOREST LANE           GARLAND, TX 75042
14207370   GARRETT TRANSPORTATION SERVICE,INC                    701 EIGHT TWENTY BLVD SUITE 145            FORT
           WORTH, TX 76106
14212287   GARY CAMPBELL            PO BOX 351180          WESTMINSTER, CO 80035
14205467   GARY COLEMAN            PO BOX 1631          ANGLETON, TX 77516
14206106   GARY ERICKSON           1627 E. SAN XAVIER DR             CASA GRANDE, AZ 85122
14211064   GARY GAZVODA            7034 SUNDANCE MEADOWS LN                  RICHMOND, TX 77407
14210699   GARY GRASS          5104 E VAN BUREN ST             No. 1204       PHOENIX, AZ 85008
14209660   GARY JACK         124 HIGH GABRIEL DR             LEANDER, TX 78641
14209535   GARY L. CRAWFORD             10014 STONEMONT ROAD              LA PORTE, TX 77571
14210257   GARY MCCULLOGH              793 FM 109        NEW ULM, TX 78950
14210130   GARY MICHAEL STAMPER               3130 MERCEDES DRIVE             MONROE, LA 71201
14207243   GARY PARKER          2223 FISHERMANS LN.              DURANT, OK 74701
14207568   GARY PARSONS           301 FAWNRIDGE            GEORGETOWN, TX 78628
14207643   GARY SNYDER           P.O. BOX 531        GLOBE, AZ 85502
14212247   GARY STARNES INTERNATIONAL                 P.O. BOX 511        WAXAHACHIE, TX 75168
14207548   GARY YELVINGTON             721 MCDIVITT DRIVE             GARLAND, TX 75040
14210231   GATEWAY RECRUITING, INC.              301 MAIN PLAZA No.187           NEW BRAUNFELS, TX 78130
14205536   GE CAPITAL C/O RICOH USA PROGRAM                  PO BOX 931093        ATLANTA, GA 31193−1093
14206827   GE CAPITAL RICOH USA            PO BOX 650016           DALLAS, TX 75265−0016
14210833   GE HEALTHCARE DBA DATEX OHMEDA                     PO BOX 641936        PITTSBURGH, PA 15264−1936
14206303   GE HEALTHCARE DBA OEC MEDICAL SYSTEMS, INC.                     2984 COLLECTIONS CENTER
           DRIVE        CHICAGO, IL 60693
14210834   GE HEALTHCARE FIN SERVICES               P.O BOX 641419         PITTSBURGH, PA 15264−1419
14209303   GE HFS, LLC       12854 KENAN DRIVE, STE. 201              JACKSONVILLE, FL 32258
14206302   GE Healthcare      P.O. BOX 96483         CHICAGO, IL 60693
14208255   GEAHAM MEDIA GROUP, HOUSTON, INC                   8181 SW FREEWAY           HOUSTON, TX 77074
14210596   GEISTLICH PHARMA NORTH AMERICA                   P.O. BOX 789457        PHILADELPHIA, PA
           19178−9457
14207623   GEN−TECH         7901 N. 70th Ave.        Glendale, AZ 85303
14211853   GENA JOHNSON           19 OAKMERE PL            SUAGR LAND, TX 77479
14207622   GENE YOUNG          23843 N. 41ST AVE          GLENDALE, AZ 85310
14205876   GENERAL ELECTRIC CAPITAL CORPORATION                     2 BETHESDA METRO CENTER              SUITE
           600      BETHESDA, MD 20814
14210131   GENERAL HOSPITAL SUPPLY               2844 GRAY FOX ROAD             MONROE, NC 28110
14208256   GENESIS PARK PROPERTY OWNERS ASSOC                    PO BOX 1849         HOUSTON, TX 77251−1849
14209373   GENESIS PHYSICIAN ALLIANCE, INC               2717 COMMERCIAL CENTER BLVD                 STE
           E200      KATY, TX 77494
14206164   GENEVA MADRID            1748 W. SEAGULL CT.            CHANDLER, AZ 85286
14210072   GENEVA TAYLOR            4326 CRYSTAL RIDGE STREET               MISSOURI CITY, TX 77459
14206304   GENZYME CORPORATION               62665 COLLECTIONS CENTER DRIVE                 CHICAGO, IL
           60693−0626
14212059   GEOFFREY TATELBAUM               1201 E. TODD DRIVE           TEMPE, AZ 85283
14208257   GEORGE DIRMEIER            2300 W ALABAMA             APT 45        HOUSTON, TX 77098
14208258   GEORGE GABINO            10803 SHELL CREEK CT.            HOUSTON, TX 77064
14210140   GEORGE HOPPER           111 ELDERBERRY              MONTGOMERY, TX 77316
14210370   GEORGE KING BIO−MEDICAL, INC.               11771 W 112th St        Overland Park, KS 66210
14209505   GEORGE SHERMAN, JR             17 CLUB OAK CT            KINGWOOD, TX 77339
14207729   GEORGE TIEMANN & COMPANY                 25 Plant Avenue       Haupaggauge, NY 11788
14205537   GEORGIA DEPARTMENT OF REVENUE                   PROCESSING CENTER             PO BOX
           740320       ATLANTA, GA 30374−0320
14206577   GEORGIA MARSHALL              16118 FAN TAIL DR           CROSBY, TX 77532
14208259   GEORGIA PENNINGTON              10915 WALWICK DRIVE             HOUSTON, TX 77024
14207647   GEORGIE KUSAK           3436 CR 381         GONZALES, TX 78629
14208260   GEORGINA RAMIREZ             12300 FLEMING           APT 21        HOUSTON, TX 77013
14206606   GEOTECH METER READING SERVICES                  P.O. BOX 1181        CYPRESS, TX 77410
14205468   GERALD BURNS           18124 COUNTRY ROAD 210               ANGLETON, TX 77515
14206477   GERALD FITZPATRICK             5300 VINTAGE OAKS DRIVE              COLLEGE STATION, TX 77845
14208261   GERALD SMITH           13723 LANNO LAKE CT             HOUSTON, TX 77059
14207725   GERARD GRAD           508 ADAMS AVE.            HARVEY, ND 58341
14208263   GERARD VERKERK             2115 PERSA         HOUSTON, TX 77019
14206607   GERRY MCGILL           22554 FM 259 BOX           CYPRESS, TX 77433
14206305   GETINGE USA INC           1265 SOLUTIONS CENTER              CHICAGO, IL 60677−1002
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 38 of 104
14211612   GETTY IMAGES (US), INC.          605 5TH AVENUE SOUTH              SUITE 400        SEATTLE, WA
           98104
14207228   GF HEALTH PRODUCTS             P.O. BOX 47510         DORAVILLE, GA 30362−0510
14206828   GHN−Online, Inc.     DEPT. 0126          PO BOX 120126          DALLAS, TX 75312−0126
14210073   GIGI ABRAHAM         7007 BREWSTER LN              MISSOURI CITY, TX 77459
14205828   GIL MACEDO        5110 JESSAMINE ST.            BELLAIRE, TX 77401
14210010   GILBERT GARCIA         1200 BURCHILL DR.            MIDLAND, TX 79703
14211992   GILBERT JOLLIFF        14215 W. ANTELOPE DR             SUN CITY WEST, AZ 85375
14211309   GILBERT MARTINEZ           27541 RIATA RANCH DR.             SAN ANTONIO, TX 78261
14207663   GILDA ALMAQUER            2602 CHATMAN CT.            GRAND PRAIRIE, TX 75052
14205406   GINA BROOKS        PO BOX 1223            ALIEF, TX 77411
14212060   GINA COLTER        1518 N DORSEY LANE              TEMPE, AZ 85281
14206829   GINA COTRONEO          6318 RICHARDMON AVE. UNIT 4301                DALLAS, TX 75214−3646
14209374   GINGER JACOBS         21634 SHALLOW GLEN LANE                KATY, TX 77450
14211156   GINIKANWA WORDLAW               5011 BECK LANE           ROSENBERG, TX 77469
14209221   GISELLE GUZMAN           12010 SUNSET RANGE DRIVE               HUMBLE, TX 77346
14208264   GISELLE MONTES          11539 BICKWOOD DR.             HOUSTON, TX 77089
14208265   GISELLE RAMIREZ          14306 MOPAN SPRINGS LN              HOUSTON, TX 77044
14210876   GITA PATEL       2301 MARSH LANE              PLANO, TX 75093
14208266   GJP INTERESTS, INC.        3333 ALLEN PARKWAY No.1810               HOUSTON, TX 77019
14205538   GK HOLDINGS INC          PO BOX 116929           ATLANTA, GA 30368−6929
14209561   GLADWIN BALL          508 N FRANKLIN ST            LAKE CHARLES, LA 70601
14210375   GLEN BARNETT         223 MAIN STREET             PALACIOS, TX 77465
14211157   GLEN POWERS         7404 TOWN CENTER BLVD., No.1309                ROSENBERG, TX 77471
14205907   GLENDA ASHFORD            2467 COUNTY ST.2970           BLANCHARD, OK 73010
14209205   GLENDA NEUSTADT            711 COMMONS LAKEVIEW DRIVE                  HUFFMAN, TX 77336
14211888   GLENDA PEREZ         1319 RALSTON BRANCH WAY                 SUGAR LAND, TX 77479
14210963   GLENN BOLYARD           700 COUNTRY RD. 44910             POWDERLY, TX 75473
14211412   GLOBAL BUSINESS SYSTEMS               1800 N. BRISTOL         SUITE No.C461         SANTA ANA, CA
           92706
14211389   GLOBAL DATA SERVICES INC ARIZONA                  DEPT. No.34401        PO BOX 39000        SAN
           FRANCISCO, CA 94139
14206306   GLOBAL EQUIPMENT COMPANY INC                  29833 Network Place       Chicago, IL 60673−1298
14205342   GLOBAL FINANCIAL NETWORK LTD                  325 CARLTON STREET           TORONTO, ONTARIO M5A
           2L8      CANADA
14210877   GLOBAL IP NETWORKS INC              1009 JUPITER RD         PLANO, TX 75074
14205359   GLOBAL SECURITIES CORPORATION                 ACCT No. 401571         595 BURRARD
           ST.     VANCOUVER, BC V7X1C4               CANADA
14208267   GLOBAL SLEEP HEADQUARTERS, L.P.                8727 FALLBROOK DR.           HOUSTON, TX 77064
14208268   GLOBAL SLEEP TECHNOLOGIES, LP                8727 FALLBROOK DR.           HOUSTON, TX 77064
14208269   GLOBAL SPEAK NETWORK LANGUAGE SERVICES                      PO BOX 271225         HOUSTON, TX
           77277
14207147   GLOBAL TECHNOLOGIES              10388 W STATE ROAD 84 SUITE 111             DAVIE, FL 33324
14206831   GLOBUS MEDICAL INC            PO BOX 203329          DALLAS, TX 75320−3329
14207169   GLORIA ARANDA          901 LANELL           DEER PARK, TX 77536
14211441   GLORIA DENSBERGER             18780 IH 35 N. LOT 1        SCHERTZ, TX 78154
14205752   GLORIA MAGANA           3628 NORTH ALEXANDER                BAYTOWN, TX 77520
14208270   GLORIA MEDRANO            7106 WOODSMAN TRAIL              HOUSTON, TX 77040
14211178   GLORIA NEWTON          8607 SONIA LANE             ROSHARON, TX 77583
14210878   GNC MEDICAL P.A.          5500 DEMOCRACY DRIVE No.150               PLANO, TX 75024
14210879   GNC MEDICAL PA          5500 DEMOCRACY DRIVE               SUITE 150        PLANO, TX 75024−4202
14207441   GOC MARKETING          212 MELODY LANE              FRIENDSWOOD, TX 77546
14211230   GOLD SIGNS, LLC        6923 COTTONWOOD CIR               SACHSE, TX 75048
14208271   GOLDEN LOCKSMITH             P.O. Box 311194        HOUSTON, TX 77231−3194
14211253   GOLDEN RULE INSURANCE, CO               P.O. BOX 31374         SALT LAKE CITY, UT 84131−0374
14212061   GOLDENEYE PHOTOGRAPHY                 1223 EAST BLUEBELL LANE             TEMPE, AZ 85281
14209222   GOLDMAN KRAEMER              17318 TOWER FALLS LANE              HUMBLE, TX 77346
14210504   GOOD EARTH FLORALS AND PLANTSCAPING, INC                    7702 QUIET TRACE LANE            PEARLAND, TX
           77581
14207717   GOOD HOUSEKEEPING             GIFT ORDER PROCESSING              P.O. BOX 6092        HARLAN, IA
           51593−5592
14210329   GORDON & RESS LLP           1111 BROADWAY, SUITE 1700              OAKLAND, CA 94607
14210880   GOSHAWK MANAGEMENT                 5164 VILLAGE CREEK DR.            SUITE 200        PLANO, TX
           75093
14209318   GOVERNMENT EMPLOYEE HEALTH ASSOCIATION, INC                       PO BOX 410014         KANSAS CITY, MO
           64179−9775
14211377   GOVERNMENT EMPLOYEES INS. CO                 ATTN:REGION 5 CLAIMS DEPARTMENT                 PO BOX
           509105     SAN DIEGO, CA 92150−9105
14211493   GP WEST, INC      5900 N. GRANITE REEF No.100              SCOTTSDALE, AZ 85250
14209719   GRACE BALDAUF          2216 TISBURY WAY              LITTLE ELM, TX 75068
14212326   GRACE HERNANDEZ             3300 TANGLE BRUSH DR             WOOSLANDS, TX 77381
14210700   GRACE MCDONNELL             248 EAST ASHURST            PHOENIX, AZ 85048
14208272   GRACIA RIVERA FERRERA              955 WESTCOTT APT 57           HOUSTON, TX 77007
14208273   GRACIE PETTIE        8729 ANTELOPE DR.             HOUSTON, TX 77063
14208274   GRACIE REPMAN          4303 BROWNSTONE LN               HOUSTON, TX 77053
14208275   GRACIELA MUNIVEZ            11942 ALIEF PLACE DR.           HOUSTON, TX 77072
14208276   GRACO MECHANICAL             5910 SCHUMACHER LN.              HOUSTON, TX 77057−7188
14208277   GRADY FLEMING          507 RAMBLEWOOD               HOUSTON, TX 77079
                   Case 19-12264-CSS               Doc 41-1       Filed 11/23/19         Page 39 of 104
14208278   GRADY LIGHT            4406 UNIVERSAL DRIVE               HOUSTON, TX 77072
14207678   GRAFTSOURCE LLC               1052 TEXAN TRAIL No.100              GRAPEVINE, TX 76051
14209326   GRAINGER           DEPT. 886240876          P.O. BOX 419267           KANSASA CITY, MO 64141−6267
14209319   GRAINGER 867259582             DEPT 867259582           PO BOX 419267          KANSAS CITY, MO
           64141−6267
14209817   GRAMEDICA            16137 LEONE DR.            MACOMB, MI 48042
14206554   GRAMS MEDICAL INC               2443 NORSE AVE            COSTA MESA, CA 92627
14210701   GRAND CANYON ANESTHESIOLOGY CONSULTANTS                             5110 N. 44TH ST        SUITE
           L200        PHOENIX, AZ 85018
14206559   GRAND MEDICAL EQUIPMENT                   3 CORPORATE DR              CRANBURY, NJ 08512
14206832   GRANDE COMMUNICATIONS NETWORK, LLC                         PO BOX 660401           DALLAS, TX 75266−0401
14211065   GRANT CROCHET              111 LAND GRANT COURT                 RICHMOND, TX 77406
14206009   GRAPHIC CONTROLS               PO BOX 1271          BUFFALO, NY 14240−1271
14208279   GRAPHICS IMPRESSION               6720 SANDS POINT DRIVE STE.103                HOUSTON, TX 77074
14208280   GRAY REED & MCGRAW, P.C.                 1300 POST OAK BLVD, STE 2000              HOUSTON, TX 77056
14208281   GREATER HOUSTON SOCIETY HEALTHCARE RISK MANAGEMENT                                 P.O. BOX
           3063       HOUSTON, TX 77253
14208282   GREATER HOUSTON TRANSPORTATION COMPANY                             1406 HAYS ST         HOUSTON, TX
           77009
14206833   GREATER HOUSTON TRANSPORTATION COMPANY                             2515 IRVING BLVD         DALLAS, TX
           75207−5911
14211494   GREATER PHOENIX ORTHOPEDICS SHANE LAMAR MARTIN MD                               17623 N. 58TH
           PL.       SCOTTSDALE, AZ 85254
14209284   GREEENWAY HEALTH                 2975 Regent Blvd        Lock Box ServicesNo. 203658         Irving, TX
           75063
14206834   GREEN MOUNTAIN ENERGY                   DEPT 1233         PO BOX 121233           DALLAS, TX 75312−1233
14208283   GREENBERG TRAURIG, LLP                 1000 LOUISIANA            SUITE 1700        HOUSTON, TX 77002
14208284   GREENPARK COMPOUNDING PHARMACY & GIFTS                            4061−F BELLAIR BLVD            HOUSTON, TX
           77025
14205539   GREENSBORO SERVICE CENTER                   P.O. BOX 740800           ATLANTA, GA 30374−0800
14210035   GREENWAY SURGERY CENTER                    2020 E. 28TH STREET            SUITE 100       MINNEAPOLIS, MN
           55407
14209375   GREG BOWEN             1115 MAHOGANY RUN                KATY, TX 77494
14206835   GREG CAMPBELL              6720 VELASCO            DALLAS, TX 75214
14210444   GREG DOSTER            6415 AVENEL DR.            PASADENA, TX 77505
14210702   GREG PREDMORE              40908 N. PRESTANCIA DR.              PHOENIX, AZ 85086−3933
14208285   GREG SCHOENBORN                2212 WATTS ST           HOUSTON, TX 77030
14208286   GREG SWEIGART             3212 Jackson St Apt 2         Houston, TX 77004
14205829   GREGORY BARTLETT                5110 JESSAMINE ST.            BELLAIRE, TX 77401
14211712   GREGORY DEMESONES                 23818 BEAVERWOOD DR                 SPRING, TX 77373
14208287   GREGORY HARVEY, M.D.                3333 LAKE STREET, APT 10J              HOUSTON, TX 77098
14206836   GREGORY SCOTT BARNES                  6133 YORKSHIRE DR.             DALLAS, TX 75230
14208289   GREGORY SHANNON, M.D.                 3030 POST OAK, No. 609            HOUSTON, TX 77056
14208290   GREGORY−EDWARDS, INC.                  10808 ALCOTT           HOUSTON, TX 77043
14208291   GRISELDA ACEVEDO               5702 CARTAGENA ST.              HOUSTON, TX 77035
14205343   GROIA & COMPANY PROFESSIONAL CORP.                      WIDEBOER DELLELCE PLACE                 365 BAY/STREET,
           11 FLOOR         TORONTO, ONTARIO M5H 2V1                  CANADA
14206543   GROPPER AND ASSOCIATES, INC.                 11844 NW 11TH CT             CORAL SPRINGS, FL 33071
14210703   GRUBER TECHNICAL, INC.                21439 N. 2ND AVE.          PHOENIX, AZ 85027
14209757   GRUBHUB FOR WORK                PO BOX 748570           LOS ANGELES, CA 90074−8570
14206307   GRUBHUB HOLDING, INC.                111 W. WASHINGTON ST., STE. 2100               CHICAGO, IL 60602
14209271   GS MEDICAL LLC             6 WRIGLEY           IRVINE, CA 92618
14207770   GUARANTEED RETURNS                 100 COLIN DR           HOLBROOK, NY 11741
14207242   GUARDIAN ANESTHESIA                1010 E. WHEATLAND RD                SUITE A        DUNCANVILLE, TX
           75116
14206837   GUARDIAN LIFE            PO BOX 677458           DALLAS, TX 75267−7458
14208292   GUARDIAN REPAIR & PARTS                 9421 KERRWOOD LANE                HOUSTON, TX 77080
14208293   GUILLERMO FLORES               9903 DEER PARK TRAIL DRIVE                 HOUSTON, TX 77038
14210505   GUILLERMO MARTEL                12400 SHADOWCREEK PKWY                   No. 1410       PEARLAND, TX
           77584
14211960   GUILLERMO PONCE DE LEON                  5223 PALM ROYALE BLVD                SUGARLAND, TX 77479
14205625   GULF COAST II LITHOTRIPSY                9825 SPECTRUN DRIVE BLDG 3                AUSTIN, TX 78717
14206838   GULF COAST REGIONAL BLOOD CENTER                      P.O. BOX 301092          DALLAS, TX 75303−1092
14210704   GURDEEP SAHNAN               13846 N. 42nd ST         PHOENIX, AZ 85032
14207646   GURSTEL LAW FIRM, P.C.              6681 COUNTRY CLUB DRIVE                 GOLDEN VALLEY, MN 55427
14208294   GUSTAVO PEREZ             4000 WATONGA APT. 2404               HOUSTON, TX 77092
14210074   GWEN HARTFIELD−THOMPSON                    8403 S. MEADOW BIRD CIRCLE                MISSOURI CITY, TX
           77489
14208295   GWEN WOOD             4913 FEAGAN           HOUSTON, TX 77007
14210705   GWYNN ENNEFER               6148 N. 15TH AVE           PHOENIX, AZ 85015
14209223   GWYNNE DAVENPORT                 5907 KELLY MILL LANE               HUMBLE, TX 77346
14236930   Galveston County        c/o John P. Dillman        Linebarger Goggan Blair & Sampson LLP          P.O. Box
           3064       Houston, Tx 77253−3064
14208253   Gardere Wynne Sewell, LLP          1000 LOUISIANA ST, STE 3400              HOUSTON, TX 77002−5011
14211775   Geo Trust Inc.      555 International Way         Springfield, OR 97477
14208262   Gerard Gabel, MD         SCURLOCK TOWER                HOUSTON, TX 77030
14206830   Glassbox Studio       3303 Lee Parkway          Suite 325        Dallas, TX 75219
14209939   Grace Medical, Inc.       P.O. BOX 5178          MEMPHIS, TN 38101
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19        Page 40 of 104
14210348   Greg Epley       350 Co. Rd. 261         Old Glory, TX 79540
14208288   Gregory L Mangum, DPM            4868 BEECHNUT             HOUSTON, TX 77096−1604
14209536   Gulf Medical Systems       2410 CRESCENT DRIVE                LA PORTE, TX 77571
14206839   Gyrus Acmi        DEPT 0166          PO BOX 120166           DALLAS, TX 75312−0166
14209891   HAAG−STREIT USA, INC.              3535 KINGS MILLS RD            MASON, OH 45040
14210411   HAFEZ AZADEH, M.D.             9116 NORTH FOOTHILLS MANOR DRIVE                    PARADISE, AZ 85253
14207179   HAL BERDOLL           3701 DOCTORS SCOTT DR.                 DEL VALLE, TX 78617
14205753   HALA ISSA         3427 ROYAL PALM              BAYTOWN, TX 77523
14208296   HALE & MANICOM             12510 CUTTEN ROAD                HOUSTON, TX 77066
14206840   HALLETT & PERRIN, P.C.             1445 ROSS AVENUE             SUITE 2400        DALLAS, TX 75202
14206841   HALYARD HEALTH, INC               P.O. BOX 732583           DALLAS, TX 75373−2583
14208297   HANGER CLINIC           PO BOX 41499           HOUSTON, TX 77040
14208298   HANNAH FIELDEN             5704 CORNISH ST. UNIT A              HOUSTON, TX 77007
14212096   HANNAH L. GREEN             5544 GATES DR.           THE COLONY, TX 75056
14208299   HARCHARAN S NARANG MD                   6622 SUNSHINE CREEK DR              HOUSTON, TX 77041
14208300   HARJOT SINGH          2121 MID LANE UNIT 355               HOUSTON, TX 77027
14212310   HARLAN H. DUBOIS             PO BOX 685          WINNFIELD, LA 71483
14208302   HAROLD TUCKER             3823 VILLA GLEN DR              HOUSTON, TX 77008
14208303   HARRELL ARCHITECTS, LP                9575 KATY FREEWAY STE, 200              HOUSTON, TX 77024
14208304   HARRIS CARPET & FLOORS                12515 FONDREN, SUITE H             HOUSTON, TX 77035
14208305   HARRIS LANDSCAPING, INC                PO BOX 19963           HOUSTON, TX 77224
14209641   HARRY BAILEY           423 MAGNOLIA WAY                 LEAGUE CITY, TX 77573
14210299   HARVEY & COMPANY                5000 BIRCH STREET             SUITE 9200       NEWPORT BEACH,
           CALIFORNIA 92660
14208307   HASHMENT WALI AND ASSOCIATES, INC.                     8914 DAFFODIL STREET           HOUSTON, TX
           77063
14211020   HATILLO PURCHASING GROUP, LLC                   1565 N CENTRAL EXPRESSWAY SUITE
           200      RICHARDSON, TX 75080
14211495   HAYDEN ELECTRIC INC               PO BOX 13026           SCOTTSDALE, AZ 85267
14207183   HAYES, BERRY, WHITE & VANZANT, LLP                    512 W. HICKORY STREET, STE 100           DENTON, TX
           76201
14206842   HAYNES AND BOONE, LLP                PO BOX 841399           DALLAS, TX 75284−1399
14207690   HAYNES MECHANICAL SYSTEMS INC                     5700 S. QUEBEC STREET            SUITE
           210      GREENWOOD VILLAGE, CO 80111
14210948   HB MECHANICAL SERVICES, INC                 20410 OLD SORTERS RD             PO BOX 569       PORTER, TX
           77365
14206394   HCII−2001 HERMANN DRIVE, LLC                 PO BOX 714511          CINCINNATI, OH 45271−4511
14209758   HCP West Virginia Properties        PO Box 59749          Los Angeles, CA 90074−9749
14209759   HCP, INC No.1066         PO BOX 741047           LOS ANGELES, CA 90074−1047
14209760   HCP, INC.       File No.50144          LOS ANGELES, CA 90074−0144
14211378   HD SUPPLY FACILITIES MAINTENANCE LTD                      PO BOX 509058         SAN DIEGO, CA
           92150−9058
14206843   HEAD & NECK SURGERY OF NORTH TEXAS, PLLC                        6540 FOREST CREEK DR.         DALLAS, TX
           75230
14206844   HEADWATER STRATERGY, INC.                  4215 BELTWOOD PKWY STE 102                DALLAS, TX 75244
14211889   HEALIX INFUSION THERAPY INC                 ATTN: ACCOUNTING DEPARTMENT                  14140 SOUTHWEST
           FREEWAY, FLOOR 4             SUGAR LAND, TX 77478
14205626   HEALTH & HUMAN SERVICES COMMISSION(TX HHSC)                          4900 N. LAMAR        AUSTIN, TX
           78751
14205627   HEALTH AND HUMAN SERVICES                   PO BOX 149055          AUSTIN, TX 78714−9055
14210036   HEALTH CARE COMPLIANCE ASSOCIATION                       6500 BARRIE ROAD           SUITE
           250      MINNEAPOLIS, MN 55435
14206406   HEALTH CARE LOGISTICS, INC.               PO BOX 400           CIRCLEVILLE, OH 43113−0400
14206845   HEALTH CARE SERVICE CORPORATION                     PO BOX 731428          DALLAS, TX 75373−1428
14206846   HEALTH CARE SERVICES CORPORATION                      PO BOX 731428         DALLAS, TX 75373−1428
14210342   HEALTH CHOICE REFUNDS                 PO BOX 24110           OKLAHOMA CITY, OK 73124
14210037   HEALTH PARTNERS              P.O. BOX 1289          MINNEAPOLIS, MN 55440−1289
14205714   HEALTH SMART BENEFIT                P.O. BOX 2187          BARTLESVILLE, OK 74005
14209960   HEALTH TEMP           6402 E SUPERSTITION SPRINGS STE 203                 MESA, AZ 85206−4393
14210883   HEALTHCARE CONNECT LLC                  5000 LEGACY, STE.200            PLANO, TX 75024
14210835   HEALTHCARE EQUIPMENT FINANCE                     P.O. BOX 641419         PITTSBURGH, PA 15264−1419
14206068   HEALTHCARE FINANCIAL MANAGEMENT ASSOC.                          PO BOX 4237         CAROL STREAM, IL
           60122−4237
14206107   HEALTHCARE MEDICAL WASTE SERVICES                       PO BOX 10958         CASA GRANDE, AZ
           85130−0958
14210025   HEALTHCARE SERVICES BY A.C.T.N.T.                  P.O. BOX 1181         MINERAL WELLS, TX 76068
14206848   HEALTHCARE SERVICES REFUND DEPT/CASH DISBURSEMENTS                             PO BOX 731431      DALLAS,
           TX 75373−1431
14212174   HEALTHCO INFORMATION SYSTEMS                     7657 S.W. MOHAWK ST             TUALATIN, OR 97062
14210127   HEALTHLAND, INC.            P.O. BOX 850309           MOBILE, AL 36685−0309
14206308   HEALTHMARK INDUSTRIES CO INC                   3080 MOMENTUM PLACE                CHICAGO, IL
           60689−5330
14210038   HEALTHPARTNERS              PO BOX 1289           MINNEAPOLIS, MN 55440−1289
14209678   HEALTHRECON CONNECT, LLC                  1431 GLENHILL LN             LEWISVILLE, TX 75077
14207509   HEALTHSOURCE CONSULTANTS, INC.                    PO BOX 1866          FT WORTH, TX 76101
14205540   HEALTHSTREAM, INC              P.O. BOX 102817           ATLANTA, GA 30368−2817
14207679   HEALTHTRONICS MOBILE SOLUTIONS, LLC                      P.O. BOX 95333        GRAPEVINE, TX 76099
14207624   HEATHER CHAVES             4857 W. KRISTAL WAY               GLENDALE, AZ 85308
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 41 of 104
14212021   HEATHER COSTIGAN             1531 SOUTH OAK STREET               TACOMA, WA 98405
14205779   HEATHER CRAUFORD              3699 GRAYSON LN             BEAUMONT, TX 77713
14207750   HEATHER DAVIS         501 SHARONDOAH DRIVE                  HIGHLAND, TX 77562
14205959   HEATHER GRIZZLE           247 COUNTY ROAD 416               BRAZORIA, TX 77422
14212226   HEATHER HUMPHREY              1303 COLUMBUS RD.              WALLIS, TX 77485
14209830   HEATHER JOHNSON            12035 OAK CLUSTER EAST                MAGNOLIA, TX 77354
14211197   HEATHER LEDBETTER              2828 COOL RIVER LOOP             ROUND ROCK, TX 78665
14207206   HEATHER MYERS           110 EAST WINTERGREEN ST                 APT 1624       DESOTO, TX 75115
14208308   HEATHER SCHERLING             10402 NORTON DR             HOUSTON, TX 77042
14207419   HECTOR LARA        3826 JAN STREET              FRESNO, TX 77545
14208309   HECTOR PONCE         8611 MEADVILLE                HOUSTON, TX 77061
14208310   HECTOR'S LAWN SERVICES               202 PLAZA VERDE DR.            APT. A−31       HOUSTON, TX
           77038
14209569   HEIDI DOYLE      3408 TARPON DR.               LAKE HAUASU CITY, AZ 86406
14208311   HEITKAMP SWIFT ARCHITECTS INC                 4545 POST OAK PLACE DR            SUITE 100     HOUSTON,
           TX 77027
14212208   HELEN ALEXANDER             26 SANDY CREEK DR.              VAN VLECK, TX 77482
14207318   HELEN GETMAN          3916 N POTSDAM AVE, PMB 3615                 FALLS, SD 57104
14210075   HELEN JENKINS        2715 POND BROOK PLACE                  MISSOURI CITY, TX 77459
14208312   HELENA LABORATORIES               PO BOX 4869          DEPT. No. 541       HOUSTON, TX 77210−4869
14206078   HELIX MEDICAL         1110 MARK AVENUE                CARPINTERIA, CA 93013−2918
14209263   HELMER SCIENTIFIC           P.O. BOX 1937 DEPT. 30           INDIANAPOLIS, IN 46206
14211804   HEMOSTASIS LLC          5000 TOWNSHIP PARKWAY                  ST. PAUL, MN 55110
14211198   HENRY GOLDSMITH            7001 LEONARDO DR               ROUND ROCK, TX 78665
14206112   HENRY KELLY        905 BERLIN ST              CASTROVILLE, TX 78009
14211890   HENRY MATA, M.D.          1406 COLERIDGE STREET                SUGAR LAND, TX 77479
14210884   HENRY PRNKA        6000 RAINIER RD               PLANO, TX 75023
14208313   HENRY REYES       13611 CHAMPIONS CENTRE DR.                    HOUSTON, TX 77069
14210039   HENSON & EFRON, P.A.            220 SOUTH 6TH STREET             STE 1800       MINNEAPOLIS, MN
           55402−4503
14207442   HERBERT MCKENZIE             16019 CAPISTRANO FALLS DRIVE               FRIENDSWOOD, TX 77546
14207549   HERBERT MEEKS          521 THUNDERBROOK DRIVE                   GARLAND, TX 75044
14207152   HERBIE HAUGHT          1438 COUNTY RD No.602               DAYTON, TX 77535
14211633   HERITAGE PARKWAY PHARMACY                    3429 NORTH FM 1417          SHERMAN, TX 75092
14208314   HERMANN DRIVE SURGICAL HOSPITAL                    2001 HERMANN DRIVE            HOUSTON, TX 77004
14208315   HERMELINDA DEJESUS              10535 QUITE VILLAS LANE             HOUSTON, TX 77075
14208316   HERMES COMMERCIAL CONTRACTORS LTD                       11140 TIMBER CREST          HOUSTON, TX
           77065
14208317   HERMINIA GUERRA            5821 ARTHINGTON ST.              HOUSTON, TX 77053
14209376   HESTON CIMENT, PLLC             607 PARK GROVE DR             STE B       KATY, TX 77450
14210180   HF ACQUISITION CO, LLC            22314 70TH AVE W. UNIT 1           MOUNTLAKE TERRACE, VA
           98043
14207718   HGTV MAGAZINE           PO BOX 6298            HARLAN, IA 51593−1798
14205628   HHS SENIOR LIVING, LLC            216 E 4TH ST         AUSTIN, TX 78701
14206849   HI TECH ELECTRIC INC            1181 EMPIRE CENTRAL DRIVE              DALLAS, TX 75247−4301
14208318   HIGDON COMPTON            11003 HUNTERS PARK DR.               HOUSTON, TX 77024
14207391   HIGGINBOTHAM INSURANCE AGENCY                     P.O. BOX 908       500 WEST 13TH STREET        FORTH
           WORTH, TX 76102
14209675   HIGH CHEMICAL         3901 − A NEBRASKA AVENUE                  LEVITTOWN, PA 19056−3333
14208319   HIGH QUALITY CLEANING SERVICES                  1408 N. SAM HOUSTON PKWY E            SUITE
           180      HOUSTON, tx 77032
14206034   HIGHMARK BLUE SHIELD               CASHIER          PO BOX 890150         CAMP HILL, PA 17011−9774
14206850   HILARY BARWICK           8080 PARK LANE, STE 400              DALLAS, TX 75231
14208320   HILDA LONG       4651 TREMBLING FOREST LN                   HOUSTON, TX 77092
14205754   HILDA MARTINEZ          204 WEST DEFEE AVE               BAYTOWN, TX 77520
14205437   HILDA SHERMAN          1001 HAMILTON ST               ALVIN, TX 77511
14208321   HILDER & ASSOCIATES, P.C.             819 LOVETT BLVD            HOUSTON, TX 77006−3905
14207403   HILL LABORATORIES COMPNAY                  3 NORTH BACTON HILL RD             PO BOX 2028      FRAZER, PA
           19355
14210820   HILL−ROM COMPANY, INC.              P.O. BOX 643592          PITTSBURG, PA 15624−3592
14211891   HILLA AMANULLAH             16718 RIPPLING MILL DR.             SUGAR LAND, TX 77498
14208323   HILTON HOUSTON PLAZA/MEDICAL CENTER                      6633 TRAVIS ST.       HOUSTON, TX 77030
14206585   HILTON PUBLISHING, INC.            5261−A FOUNTAIN DRIVE              CROWN POINT, IN 46307
14205456   HISTOLOGICS, LLC         4095 E. LA PALMA AVE., STE. N              ANAHEIM, CA 92807
14206310   HITACHI CAPITAL AMERICA CORP                 21925 NETWORK PL           CHICAGO, IL 60673−1219
14207211   HITACHI HEALTHCARE AMERICAS CORPORATION                        DEPT. 781378       PO BOX
           78000      DETROIT, MI 48278−1378
14211373   HK SURGICAL, INC.         1271 PUERTA DEL SOL              SAN CLEMENTE, CA 92673
14208324   HMU HOLDING, LLC           4223 RICHMOND AVE               HOUSTON, TX 77027
14210000   HNM MEDICAL LLC           20855 NE 16 AVENUE − SUITE C15               MIAMI, FL 33179
14205830   HOFFMAN MARKETING & MEDIA, LLC                    5001 BISSONNET         SUITE 100      BELLAIRE, TX
           77401
14208325   HOGAN & HOGAN           711 LOUISIANA SUITE 500               HOUSTON, TX 77002−2721
14205412   HOLLIE SEAGO        771 WHITMAN DRIVE                 ALLEN, TX 75002
14206506   HOLLY BUDDE        1719 CAROL LEE LANE                 CONROE, TX 77301
14207411   HOLLY MICKLER          2121 SAN MIGUEL DR.               FREINSWOOD, TX 77546−5916
14206129   HOLLY SMOTHERS           2303 W. RIVIERA DR.             CEDAR PARK, TX 78313
14208326   HOOVER SLOVACEK LLP               P.O. BOX 4547         HOUSTON, TX 77210
                   Case 19-12264-CSS                Doc 41-1        Filed 11/23/19         Page 42 of 104
14209761   HORIBA ABX, INC.             P.O. BOX 51−2936            LOS ANGELES, CA 90051−0936
14209762   HORIBA INSTRUMENTS INCORPORATED                         PO BOX 51−2936           LOS ANGELES, CA
           90051−0936
14207759   HORN INTERPRETING SERVICES, INC                     PO BOX 279          HIGLEY, AZ 85236−0279
14206312   HOSPIRA WORLDWIDE INC                   75 REMITTANCE DRIVE               SUITE 6136        CHICAGO, IL
           60675−6136
14210330   HOSPITAL & HEALTHCARE COMPENSATION SERVICE                             P.O. BOX 376       OAKLAND, NJ
           07436
14207485   HOSPITAL MEDICAL MANAGEMENT SERVICES, LLC                           3889 VICTORY DR.          FRISCO, TX
           75034
14210706   HOT SHOT DELIVERY, INC.                 236 E. PIMA ST. No.106          PHOENIX, AZ 85004
14208327   HOT SHOT DELIVERY, INC.                 PO BOX 701189           HOUSTON, TX 77270−1189
14208328   HOUSTON ADVANCED & MINIMALLY INVASIVE LOWER EXTREM                                  7777 Southwest Freeway Suite
           506       Houston, TX 77074
14208329   HOUSTON BRAIN AND SPINE, LLC                    3649 MEADOW LAKE LANE                HOUSTON, TX 77027
14208330   HOUSTON CHRONICLE                  CREDIT SERVICE DEPARTMENT                   801 TEXAS
           AVENUE           HOUSTON, TX 77002
14208331   HOUSTON DEPARTMENT OF HEALTH & HUMAN SVCS.                              BUREAU OF CONSUMER HEALTH
           SERVICES           P.O. BOX 300008           HOUSTON, TX 77230−0008
14205401   HOUSTON EXTRACORPOREAL TECH                        2006 GUS KAPLAN DR. STE.D             ALEXANDRIA, LA
           71301
14208332   HOUSTON HEALTH DEPARTMENT                       8000 N. STADIUM DR             HOUSTON, TX 77054
14210368   HOUSTON HOSPITAL SERVICE, INC.                    6909 GRAND BLVD.             OUSTON, TX 77054
14208333   HOUSTON MEDICAL CENTER, LLC                     C/O US PROPERTY MANAGEMENT INC                   440 LOUISIANA
           ST., STE 300         HOUSTON, TX 77002
14208334   HOUSTON OG PLLC               1200 POST OAK BLVD No. 2407                HOUSTON, TX 77056
14208335   HOUSTON PLASTIC CRANIOFACIAL AND SINUS SURGERY                              6400 FANNIN ST SUITE
           2292       HOUSTON, TX 77030
14209377   HOUSTON RED C, LLC                PO BOX 5572           KATY, TX 77491
14206851   HOUSTON SERIES OF LOCKTON COMPANIES, LLC                          PO BOX 123036         DEPT 3036         DALLAS,
           TX 75312−3036
14208336   HOUSTON SIGN COMPANY                    5801 CHIMNEY ROCK              HOUSTON, TX 77081
14208337   HOUSTON SURGICAL MANAGEMENT, LLC                          11700 KATY FREEWAY, STE 300             HOUSTON, TX
           77079
14208338   HOUSTON SURGICARE SERVICES                     5005 HIDALGO ST            SUITE 805        HOUSTON, TX
           77056
14208339   HOUSTON TEXAS PAIN MANAGEMENT PA                          5318 WESLAYAN No. 182           HOUSTON, TX
           77005
14208340   HOUSTON VENDING MACHINE REPAIRS                        821 HODGKINS ST.            SUITE D      HOUSTON, TX
           77032
14208341   HOUSTON'S ABSOLUTEGLASSWORKS, INC.                         6718 CHETWOOD DR.            HOUSTON, TX 77081
14205878   HOVERTECH INTERNATIONAL                     513 S. CLEWELL ST.           BETHLEHEM, PA 18015
14208342   HPU MANAGER, LLC                7900 FANNIN STREET, SUITE 3700                HOUSTON, TX 77054
14206852   HRNCIR CONSTRUCTION, LP                   2711 N. HASKELL AVE             STE 465       DALLAS, TX 75204
14211625   HSA BANK            PO BOX 939           SHEBOYGAN, WI 53082−0939
14212111   HSRE−PISULA VI, LLC               10857 KUYKENDAHL ROAD, SUITE 200                  THE WOODLANDS, TX
           77382
14208343   HUBBLE ELECTRONICS LLC                   10302 PROSPECT HILL DR              HOUSTON, TX 77064−5414
14211622   HUGH HEATON              202 WAYSIDE CIRCLE                SENECA, SC 29678
14205542   HUMANA CORRESPONDENCE                      PO BOX 931655           ATLANTA, GA 31193−1665
14208344   HUMBERTO KUHN                8321 WINNINGHAM LN                 HOUSTON, TX 77055
14205960   HUNG CAMERON                435 CR 912 A          BRAZORIA, TX 77422
14209246   HUNGERFORD GROWERS GIN, INC                      P.O. BOX 367         27 HWY 60        HUNGERFORD, TX
           77448
14207443   HURLEY MARNEY                303 BRIAR MEADOW AVE                 FRIENDSWOOD, TX 77546
14209253   HURST ELECTRIC, LP               229 W. HURST BLVD              HURST, TX 76053
14211241   HUSCH BLACKWELL                 P.O. BOX 790379           SAINT LOUIS, MO 63179
14208345   HUY NGUYEN              2815 FARLOW LN.             HOUSTON, TX 77578
14205344   HYBRID FINANCIAL LTD                 110 YONGE STREET, SUITE 501               TORONTO, ONTARIO M5C
           1T4       CANADA
14210707   HYDE ELECTRIC INC               1717 E. VAN BUREN             PHOENIX, AZ 85006
14209506   HYDRO POOL             PO Box 5804          KINGWOOD, TX 77325
14210309   HYDROCISION, INC              267 BOSTON ROAD               SUITE 28         NORTH BILLERICA, MA 01862
14208346   HYE YOO           9017 BRIAR FOREST ROAD                 HOUSTON, TX 77024
14206048   HYHTE HOLDING, INC                3186 LIONSHEAD AVE., SUITE 100                CARLSBAD, CA 92010
14207702   Hackensack Surgery Center LLC            19 Kotte Place        Hackensack, NJ 07601
14210881   Hall Marketing Group          3308 Preston Rd         Suite 350−217        Plano, TX 75093−7471
14211234   Hand Biomechanics Lab           77 SCRIPPS DRIVE STE 104              SACRAMENTO, CA 95825
14208301   Harlee Medical Technologies           2144 WATTS ROAD             HOUSTON, TX 77030−1204
14236929   Harris County et al.       c/o John P. Dillman         Linebarger Goggan Blair & Sampson LLP         P.O. Box
           3064       Houston, Tx 77253−3064
14208306   Harry Fleming         507 RAMBLEWOOD                HOUSTON, TX 77079
14210141   Hausted Patient Handling Systems LLC            2511 MIDPARK ROAD              MONTGOMERY, AL 36109
14206047   Havas Edge         2386 Faraday Avenue           Suite 200       Carlsbad, Ca 92008
14210882   Hayley Weidenbenner           5036 Sail Creek Dr         Plano, TX 75093
14207181   Healthcare Appraisers, Inc         75 NW 1ST AVE            DELRAY BEACH, FL 33444
14212239   Healthcare Cleaning Co.         991 GABBY AV             WASHINGTON, PA 15301
                   Case 19-12264-CSS              Doc 41-1       Filed 11/23/19        Page 43 of 104
14206847   Healthcare Marketing, LLC          C/O SEMYON NAROSOV                 13601 PRESTON RD, STE
           575E        DALLAS, TX 75240
14209886   Heather Easterling        PO Box 184         Marquez, TX 77865
14206309   HemoCue, Inc.         32669 COLLECTION CENTER DRIVE                    CHICAGO, IL 60693−0326
14210386   Henry Schein        DEPT CH 10241            PALATINE, IL 60055−0241
14208322   Hill & Hill Exterminators, Inc.       PO BOX 5248           HOUSTON, TX 77262
14209252   Hired Hands Inc.        PO Box 55275          HURST, TX 76054
14211219   HnP CLAIM CARE              PO BOX 1373           ROWLETT, TX 75030−1373
14206311   Hologic        24506 NETWORK PLACE                 CHICAGO, IL 60673−1245
14209247   Hull Anesthesia Inc        7392 VINCENT CIRCLE               HUNTINGTON BEACH, CA 92648
14205541   Humana         PO Box 931655           Atlanta, GA 31193−1655
14207184   Hyster Sisters       2436 S. I−35 E.        Ste. 376−184         Denton, TX 76205
14206025   I.V. LEAGUE MEDICAL              835 Flynn Road          Camarillo, CA 93012
14211199   IAN FOLEY           1203 GREENLAWN BLVD                  ROUND ROCK, TX 78664
14210247   IBERIA BANK            PO BOX 12440           NEW IBERIA, LA 70562
14208347   IBETH GOMEZ             3131 TIMMONS LN. APT 1403               HOUSTON, TX 77027
14209296   ICE SYSTEMS INC DBA PROXYTRUST                      100 PATCO COURT            UNIT No. 9     ISLANDIA, NY
           11749
14209378   ICON BANK OF TEXAS, N.A.                23123 CINCO RANCH BLVD.               ATTN: STEPHEN
           ALANIZ          KATY, TX 77494
14209763   ICOPY TECHNOLOGIES, INC                 PO BOX 931621            LOS ANGELES, CA 90093
14211374   ICU MEDICAL SALES, INC               951 CALLE AMANECER                 SAN CLEMENTE, CA 92673
14210885   IDA CANOY−MONDEJAR                  8245 SPRING RIDGE DRIVE               PLANO, TX 75025
14211021   IDEA PROMOTIONS, LLC                1755 N. Collins, Suite 510        Richardson, Tx 75080
14207753   IDEA REPS, LTD            1282 OLD SKOKIE ROAD                HIGHLAND PARK, IL 60035
14205944   IDEAPAINT, INC.            40 BROAD STREET              BOSTON, MA 02109
14205378   IDEAS 'N MOTION             4552 BELTWAY DRIVE                ADDISON, TX 75001
14207255   IDENTISYS INC            7630 COMMERCE WAY                 EDEN PRAIRIE, MN 55344
14208348   IDOLINA ESCAMILLA               22206 QUEENBURY HILLS                 HOUSTON, TX 77073
14210001   IDWHOLESALER               1501 N.W. 163RD STREET              MIAMI, FL 33169
14211892   IFTIKHAR AHMED               10827 ASHLAND BRIDGE LANE                  SUGAR LAND, TX 77498
14206853   IHEARTMEDIA             P.O. BOX 847654            DALLAS, TX 75284−7654
14206608   ILASMOS VENTURES, LLC                 18431 CYRPESS ROSEHILL RD.               CYPRESS, TX 77429
14208349   ILEANA QUIROZCABRERA                  2702 OAKLAND BROOK ST                 HOUSTON, TX 77038
14211383   ILWU−PMA COASTWISE CLAIMS OFFICE                       PO BOX 429101          SAN FRANCISCIO, CA 94142
14210708   IMAGE FIRST − PHOENIX               PO BOX 18974            PHOENIX, AZ 85005
14209486   IMAGEFIRST OF DALLAS, LLC                  PO BOX 61323           KING OF PRUSSIA, PA 19406
14206855   IMAGINUITY INTERACTIVE, INC.                  2633 MCKINNEY AVE              SUITE 130−377      DALLAS, TX
           75204
14212167   IMLACH COLLINS BROTHERS, LLC                     28349 FORT ST.          TRENTON, MI 48183
14211818   IMPERIAL LINEN SERVICES, INC                 PO BOX 1909           STAFFORD, TX 77497
14211819   IMPERIAL LINEN SERVICES, INC.                 P.O. BOX 1909          STAFFORD, TX 77497
14208350   IMPERIAL RESTORATION SERVICES                     14027 MEMORIAL DR. STE 139             HOUSTON, TX
           77079
14205945   IMPLANET AMERICA INC                 60 STATE STREET             STE 700       BOSTON, MA 02109
14208351   IMPLANT EXCHANGE                PO BOX 40724            HOUSTON, TX 77224
14205424   IMPLANTABLE PROVIDER GROUP                      11605 HAYNES BRIDGE RD., SUITE 200            ALPHARETTA, GA
           30009
14212210   IMPLANTECH ASSOCIATES, INC                   6025 NICOLLE STREET SUITE B               VENTURA, CA 93003
14209691   IMPRIVATA, INC             10 MAGUIRE ROAD              BUILDING 1 SUITE 125            LEXINGTON, MA
           02421
14209940   IN2BONES USA, LLC              6000 POPLAR AVE             STE 115        MEMPHIS, TN 38119
14210928   INCISIVE SURGICAL INC               14405 21ST AVE N            SUITE 130        PLYMOUTH, MN 55447
14209615   INCORP SERVICES INC               P.O. BOX 94438          LAS VEGAS, NV 89193−4438
14207229   INCORPORATING SERVICES, LTD                   3500 S. DUPONT HIGHWAY               DOVER, DE 19901
14206856   INDEED, INC           MAIL CODE 5160             PO BOX 660367           DALLAS, TX 75266−0367
14207739   INDIAN LAKE SURGERY CENTER                    127 A SAUNDERVILLE RD               HENDERSON, TN 37075
14209818   INDUK CHUNG              201 ARDEN LN             MACON, GA 31210−7610
14209736   INES RUDOLPH             220 CHUCKWAGON                LIVINGSTON, TX 77351
14206026   INFAB CORPORATION                1040 AVENIDA ACASO               CAMARILLO, CA 93012
14210886   INFASSURE           720 F AVENUE            SUITE 108          PLANO, TX 75074
14208352   INFECTION PREVENTION & MGT ASSOCIATES                         5773 WOODWAY DRIVE PMB 215             HOUSTON,
           TX 77057
14208353   INFINITY DIAGNOSTICS LLC                 24 E GREENWAY PLAZA               SUITE 1705       HOUSTON, TX
           77046
14206313   INFOSEC INSTITUTE, INC               DEPT No. 10337          PO BOX 87618          CHICAGO, IL 60680
14212291   INION, INC         2800 GLADES CIR SUITE 138               WESTON, FL 33327
14210387   INNERSPACE CORPORATION                   DEPT CH14234            PALATINE, IL 60055−4234
14205543   INNOMED, INC            P.O. BOX 116888            ATLANTA, GA 30368−6888
14211781   INNOVASIS           PO BOX 212           SPRINGVILLE, UT 84663
14210853   INNOVATIVE MEDICAL PRODUCTS, INC.                      87 SPRING LANE           PLAINVILLE, CT 06062
14212311   INNOVATIVE ORTHOPEDIC TECHNOLOGIES                         PO BOX 2047          WINNIE, TX 77665
14206857   INNOVATIVE SURGICAL, LLC                  PO BOX 25232           DALLAS, TX 75225
14207444   INNOVATIVE X−RAY SERVICES                   P.O. BOX 1504          FRIENDSWOOD, TX 77549
14208354   INNOVUS HEALTH, PLLC                240 PINEY POINT RD.             HOUSTON, TX 77024
14209196   INOV8 ORTHOPEDICS, PLLC                 10496 KATY FREEWAY, STE 101                HOUSTON,, TX 77043
14211310   INSIGHT HEALTHCARE MGMT                    909 NE LOOP 410           STE 903        SAN ANTONIO, TX 78209
                   Case 19-12264-CSS             Doc 41-1        Filed 11/23/19       Page 44 of 104
14211496   INSIGHT SURGICAL EQUIPMENT CO                   16000 N. 80TH STREET          SUITE D       SCOTTSDALE, AZ
           85260
14206445   INSIGHTRA MEDICAL             141 HATCHER LANE               CLARKSVILLE, TN 37043−5987
14211497   INSPIRED PRODUCTS, LLC               3370 N.HAYDEN RD            STE 123 PMB 709         SCOTTSDALE, AZ
           85251
14205345   INSTITUTE OF CORPORATE DIRECTORS                    2701−250 YONGE STREET             TORONTO, ONTARIO
           M5B 2L7       CANADA
14211498   INSYNC HEALTHCARE RECRUITERS, LLC                     5710 E. DANBURY ROAD             SCOTTSDALE, AZ
           85254
14205544   INTEGRA LIFESCIENCES              PO BOX 404129           ATLANTA, GA 30384−4129
14207371   INTEGRATAX, INC.           6410 SOUTHWEST BLVD. No.104                FORT WORTH, TX 76109
14205396   INTEGRATED CONTROL SYSTEMS INC                    PO BOX 6324         ALBUQUERQUE, NM 87197−6324
14210709   INTEGRATED PATHOLOGY PLLC                   9150 W INDIAN SCHOOL RD             BLDG 6, SUITE
           122      PHOENIX, AZ 85037−2384
14207296   INTEGRIS EQUIPMENT             PO BOX 317           ELMA, NY 14059
14207625   INTEGRITY FIRE PROTECTION LLC                 7106 W FRIER DRIVE No.2           GLENDALE, AZ 85303
14206535   INTEGRITY IMPLANTS, INC               8963 STIRLING RD SUITE 8           COOPER CITY, FL 33328
14210347   INTELLIGENECG, LLC            10900 S. CLAY BLAIR BLVD              Ste. No. 1400       OLATHE, KS
           66061
14206219   INTELLIGENT IMPLANT SYSTEMS                  3300 INTERNATIONAL AIRPORT DR                SUITE
           1100      CHARLOTTE, NC 28208
14205363   INTELLIJOINT SURGICAL, INC.              60 BATHURST DR.            UNIT 6        WATERLOO, ONTARIO
           NSV2A9       CANADA
14212222   INTERACTIVE MEDICAL SYSTEMS                   PO BOX 1349         WAKE FORREST, NC 27588
14206859   INTERCEDE HEALTH             P.O. BOX 670585           DALLAS, TX 75627−0585
14210040   INTERDYN BMI         3001 BROADWAY ST NE, SUITE 320                  MINNEAPOLIS, MN 55413
14208358   INTERIOR GREEN INTERNATIONAL INC.                   7307 ARDMORE            HOUSTON, TX 77054−4205
14208359   INTERIORSCAPES OF HOUSTON, INC.                  P.O. BOX 218023         HOUSTON, TX 77218
14209264   INTERNATIONAL APPRAISALS, INC                  3905 VINCENNES RD ST 302            INDIANAPOLIS, IN
           46268
14206544   INTERPRETING PHYSICIANS                P.O. BOX 4360         CORDOVA, TN 38088−4360
14209944   INTERSECT ENT INC           1555 ADAMS DRIVE               MENLO PARK, CA 94025
14210710   INTERSTATE LOCK & SAFE, INC                16223 N. 43RD ST         PHOENIX, AZ 85032
14210711   INTERSTATE LOCK AND SAFE, INC                 16223 N. 43RD ST         PHOENIX, AZ 85032
14209272   INTERVENTIONAL SPINE INC                13700 ALTON PARKWAY               SUITE 160       IRVINE, CA
           92618
14205331   INVASIX, INC       100 LEEK CRES., UNIT 15              RICHMOND HILL, ONTARIO
           L4B3E6      CANADA
14206314   INVENTORY OPTIMIZATION SOLUTIONS, LLC                      75 REMITTANCE DR., STE 1855          CHICAGO, IL
           60675−1855
14209304   INVOTEC INTERNATIONAL, INC                 6833 PHILLIPS INDUSTRIAL BLVD               JACKSONVILLE, FL
           32256
14211390   INVUITY INC       444 DE HARO STREET                 SAN FRANCISCO, CA 94107
14205425   INVeSHARE, INC         P.O. BOX 568           ALPHARETTA, GA 30009−0568
14206860   IO ORTHOPEDIC SYSTEMS LLC                 2807 ALLEN STREET PMB 820             DALLAS, TX 75204
14211499   IOM, PLLC      P.O. BOX 25236             SCOTTSDALE, AZ 85255
14206861   IPFS CORPORATION            P.O. BOX 730223           DALLAS, TX 75373−0223
14208360   IRACEMA ALANIS           1651 BEACONSHIRE RD                HOUSTON, TX 77077
14208361   IRENE MUNOZ         7000 WESTVIEW DR., APT. 237                 HOUSTON, TX 77055
14211893   IRFAN LALANI, M.D.          3002 BARRONS WAY                SUGAR LAND, TX 77479
14209285   IRIS URIAS      4310 RAINER ST. No.516              IRVING, TX 75062
14208362   IRIS ZECH      5017 TANGLE LANE                HOUSTON, TX 77056
14206862   IRON MOUNTAIN           P.O. BOX 915004            DALLAS, TX 75391−5004
14210597   IRONSHORE INSURANCE SERVICES, LLC                    P.O. BOX 7247         LOCKBOX
           7898      PHILADELPHIA, PA 19170−7898
14212259   IRVIN DANLEY III         2807 EARLY TURN DR               WEBSTER, TX 77598
14208363   ISAAC MOSEBY          4939 TRAILING CLOVER CT                 HOUSTON, TX 77084
14208364   ISABEL ARANDA           1206 RANNY RIVER               HOUSTON, TX 77088
14205780   ISABEL MORIAN          6260 REGINA             BEAUMONT, TX 77706
14208365   ISABELLA CLARKE            6727 SPRING CREEK              HOUSTON, TX 77084
14208366   ISAIAH CAMERON            10842 HEATHERICIFF LN.               HOUSTON, TX 77075
14207769   ISAIDA BORRERO           22208 WEBB ST             HOCKLEY, TX 77447
14209898   ISAVELA ENTERPRISES, INC.              721 N. 2ND STREET           MCALLEN, TX 78501
14210194   ISG GROUP LLC DBA INTELLISOFT GROUP                    61 SPIT BROOK ROAD            SUITE 204      NASHUA,
           NH 03060
14206863   ISI COMMERCIAL REFRIGERATION, LLC                   PO BOX 654020          DALLAS, TX 75265−4020
14211311   ISMAEL G. RODRIGUEZ             315 W. MANDALAY DRIVE                SAN ANTONIO, TX 78212
14206315   ISOTIS ORTHOBIOLOGICS, INC               16386 COLLECTIONS CENTER DRIVE                 CHICAGO, IL
           60693
14207626   ISRAEL PINEDA BENITEZ              5631 W. COLTER ST            No.1131       GLENDALE, AZ 85301
14205781   ISSAC DEVILLE        1135 BRANDYWINE                 BEAUMONT, TX 77706
14205546   ITAMAR MEDICAL, INC.             3290 CUMBERLAND CLUB DR.                 ATLANTA, GA 30339
14206507   ITECH MONITORING, INC.              16753 DONWICK DR., STE A2             CONROE, TX 77385
14206101   ITMGT       1805 N. CARSON STREET, SUITE 333                 CARSON CITY, NV 89701
14208367   IVAMA CONTRERAS             9330 MAHONING DR.               HOUSTON, TX 77074
14208368   IVAN N. SHULMAN            1339 W. 24TH STREET             HOUSTON, TX 77008
14211066   IVANNA MARTINEZ             7122 BUCHANAN DR.               RICHMOND, TX 77469
14206578   IVONNE PEREZ         17115 YEOMAN WAY                  CROSBY, TX 77532
                   Case 19-12264-CSS              Doc 41-1        Filed 11/23/19        Page 45 of 104
14209224   IVORY ADEBAYO                20018 SHUMARING DR                 HUMBLE, TX 77338
14205996   IWS GAS & SUPPLYOF TEXAS, LTD                     125 THRUWAY PARK               BROUSSARD, LA 70518−3602
14211998   IYLA TRADING INC.               4771 SWEETWATER BLVD. No.158                   SURAG LAND, TX 77479
14206854   Ikon Financial Services         PO BOX 650016             DALLAS, TX 75265−0016
14209888   Ila Bowen        2591 FM 2625W               Marshall, TX 75672
14210994   Imperial Movers         PO Box 1390            Red Oak, TX 75154
14209605   Independent Medical Associates             11733 66TH STREET NORTH No.113               LARGO, FL 33773
14211797   Indoff Incorporated         11816 Lackland Rd            St. Louis, MO 63146−4206
14207207   Infinity Foot and Ankle         1801 N. Hampton Rd.            No.340       DeSoto, TX 75115
14208355   Instratek Incorporated        15200 Middlebrook Dr Ste G             HOUSTON, TX 77058
14208356   Insurance Alliance         1776 YORKTOWN, STE 200                  HOUSTON, TX 77056
14208357   Intact Pathways        PO Box 73126            Houston, TX 77273
14205545   Integra Pain Management            PO BOX 100416             ATLANTA, GA 30384−0416
14206858   Integrated Hospital Specialists, PA          5550 LBJ Fwy, Ste 150         Dallas, TX 75240
14206492   Integrated Medical Systems International           PO BOX 2725           COLUMBUS, GA 31902−2725
14206864   J & J PAINTING           1626 HILLBURN              DALLAS, TX 75217
14208369   J TYLER SERVICES, INC.                5920 MILWEE             HOUSTON, TX 77092
14205547   J&J Health Care Systems, Inc.            PO BOX 406663           ATLANTA, GA 30384−6663
14208370   J&S MECHANICAL                PO BOX 920625             HOUSTON, TX 77292
14211500   J&S STEVENSON, LLC                 8118 E. FLEDGLING DR.              SCOTTSDALE, AZ 85255
14211220   J.B. INTERIORS           P.O. BOX 1144            ROWLETT, TX 75030
14207486   J2B, LLC         5729 LEBANON RD.               SUITE 144−571            FRISCO, TX 75034
14206141   JAC−CELL USA             102 W. SERVICE RD. UNIT 326                 CHAMPLAIN, NY 12919
14208371   JACK MERINO             4206 ROSE STREET                HOUSTON, TX 22531
14210192   JACK MOORE             904 JULIAN COURT                NAPERVILLE, IL 60540
14208372   JACK PAGE           2010 N MEMORIAL WAY                    HOUSTON, TX 77007
14210445   JACK SUMRALL               5015 SYCAMORE AVE                  PASADENA, TX 77503
14207569   JACK WADE            300 CR 103             GEORGETOWN, TX 78626
14205932   JACKIE JOHNSON               109 A OAK PARK DRIVE                 BORNE, TX 78006
14208373   JACKSON GAYLE                7777 GREENBRIAR                No. 1048       HOUSTON, TX 77030
14210128   JACKSON, KEY AND ASSOCIATES, LLC                        220 SAINT MICHAEL STREET            MOBILE, AL
           36602
14207445   JACOB GWYNNE                1104 PEREGROME DRIVE                  FRIENDSWOOD, TX 77546
14212219   JACOB JONES            PO BOX 63             VILLAGE MILLS, TX 77663
14208374   JACOB RUFFCORN                13115 WHITTINGTON DR. APT 10206                   HOUSTON, TX 77077
14212148   JACOB THOMPSON                 8610 CEDAR WALK DR.                 TOMBALL, TX 77375
14208375   JACOB VARON              5835 SHADY RIVER                HOUSTON, TX 77057
14207446   JACOB WHITE CONSTRUCTION COMPANY                             2000 W. PARKWOOD, STE. 100         FRIENDSWOOD,
           TX 77546
14205495   JACQUELIN GARRETT                  6706 WATERLILY DR                ARLINGTON, TX 76002
14209990   JACQUELINE BAILEY                 3121 KENSINGTON DR                 MESQUITE, TX 75150
14212260   JACQUELINE CASTRO                  15800 HALLAND TREE                APT 224        WEBSTER, TX 77598
14211501   JACQUELINE FRANKLIN                    10304 E. ACACIA DRIVE             SCOTTSDALE, AZ 85255
14208376   JACQUELINE HERNANDEZ                     3909 ELSER ST            HOUSTON, TX 77009
14209809   JACQUELINE HUGHES                  7613 S BOARDWALK                 LUMBERTON, TX 77657
14208377   JACQUELINE LELSZ                11402 KIRKVALLEY DR.                 HOUSTON, TX 77089
14211312   JACQUELINE MARKS                  730 WALDER TRAIL               SAN ANTONIO, TX 78260
14210236   JACQUELINE NELSON                  21360 PUNKIN STREET               NEW CANEY, TX 77357
14211313   JACQUELINE SCHEKMAN                     17118 BLANCO PARK COVE                SAN ANTONIO, TX 78248
14208378   JACQUELINE STABELL                   5510 CORNISH STREET              HOUSTON, TX 77007
14210076   JACQUELINE TEAMER                   16510 SAGEWOOD COURT                  MISSOURI CITY, TX 77489
14211599   JACQUELYN BRANDES                    813 NORTH MEYER ST               SEALY, TX 77474
14209709   JACQUELYN DEHN                 240 LAGUNA ROYALE                  LITCHFIELD, AZ 85340
14212112   JACQUELYN TIPTON                 168 MAPLE BRANCH                 THE WOODLANDS, TX 77380
14205629   JACQUELYNNE NIEDZWIEDZ                      14609 BALLIMAMORE DRIVE                 AUSTIN, TX 78717
14212324   JACQUI ERRICHETTI                4 HOLMESLEA COURT                  WOODSTOCK, CT 06281
14209225   JADEN RICHMOND                17703 TRAIL MOUNTAIN CT                  HUMBLE, TX 77346
14207627   JAIME MILLER            6822 W. AMIGO DRIVE                  GLENDALE, AZ 85308
14210712   JAIME WAUCHEK                3243 W. JOAN DE ARC AVENUE                   PHOENIX, AZ 85029
14210506   JAIN KAMLESH              3113 BRUNDWAY                PEARLAND, TX 77584
14205630   JAKE GUARINO              508 RIDERS TRAIL               AUSTIN, TX 78733
14211659   JAKE TORTORICE               16098 PINE BEETLE               SOUR LAKE, TX 77659
14208380   JAMELA PUGH             3443 ADDICKS CLODINE RD 2303                     HOUSTON, TX 77082
14205782   JAMES ADAMS              21940 FM 369            BEAUMONT, TX 77705
14208381   JAMES ALBRIGHT, M.D.                  6550 FANNIN, STE. 2001            HOUSTON, TX 77037
14208382   JAMES ALEXANDER                 2931 YEARLING COLT CT                 HOUSTON, TX 77038
14207420   JAMES ANDERSON                4526 HARDWOOD GLEN DR.                    FRESNO, TX 77545
14207262   JAMES ARBUCKLE                PO BOX 1257            EL CAMPO, TX 77437
14207447   JAMES CALLENDER                 110 DUNBAR ESTATES DRIVE                   No. 705      FRIENDSWOOD, TX
           77546
14211714   JAMES COZZENS               5415 BRANTLEY               SPRING, TX 77389
14210237   JAMES CROCKER                17091 GROVE CIRCLE                NEW CANEY, TX 77357
14206579   JAMES DAVIS            16014 CASTAWAY CT                  CROSBY, TX 77532
14211502   JAMES DELLARIPA                PO BOX 25236            SCOTTSDALE, AZ 85255
14208383   JAMES DUNAWAY                 8787 WOODWAY DR                  No. 3308       HOUSTON, TX 77063
14209533   JAMES E. WEBBER               213 HOWELL             LA MARQUE, TX 77568
14206866   JAMES H STANLEY MD, PA                    1130 BEACHVIEW STREET STE.100                DALLAS, TX 75218
14207550   JAMES HAMILTON                201 SOUTH ELEVENTH STREET                    GARLAND, TX 75040
                   Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 46 of 104
14211142   JAMES HAMLIN         33163 HWY1            ROLLING FORK, MS 39159
14208384   JAMES HAN      4811 CAIRNSEAN STREET                 HOUSTON, TX 77084
14207266   JAMES J VACEK         PO BOX 71          EL MATON, TX 77440
14205869   JAMES L WOODS          46998 KIOWA BENNETT ROAD                BENNETT, CO 80102
14209379   JAMES M. JACOBS          24819 BOULDER LAKE COURT                KATY, TX 77494
14210507   JAMES MCINTYRE           2604 SUNFISH          PEARLAND, TX 77584
14210446   JAMES MOORE         4407 TUSCARORA              PASADENA, TX 77504
14210077   JAMES NORVELL           30 TAYSIDE TRACK            MISSOURI CITY, TX 77459
14211503   JAMES O'NEIL       17212 N. SCOTTSDALE RD              SCOTTSDALE, AZ 85255
14208385   JAMES RADCLIFFE           1620 ENCLAVE PKWY 2604F              HOUSTON, TX 77077
14205717   JAMES RIVERA         PO BOX 1253           BAT CITY, TX 77404
14211442   JAMES ROBERSON            7835 SADDLE RUN           SCHERTZ, TX 78154
14208386   JAMES ROONEY          108 GLENWOOD DRIVE               HOUSTON, TX 77007
14205783   JAMES SCOTT        26546 HWY 35            BEAUMONT, TX 77705
14206609   JAMES SIMPSON         10707 CORTLAND RIDGE LANE                 CYPRESS, TX 77433
14208387   JAMES SPENCER          2700 TRAVIS ST           HOUSTON, TX 77006
14210078   JAMES SPRINGFIELD            81 TALL TRAIL         MISSOURI CITY, TX 77459
14205496   JAMES SPROULS          402 ROBERTS CIRCLE             ARLINGTON, TX 76010
14211200   JAMES THOMPSON            1913 OAK FOREST DR.            ROUND ROCK, TX 78681
14207396   JAMES WEDSTER           101 GILLESPIE DR.          FRANKLIN, TN 37067
14206610   JAMES WILLIAM SIMPSON              10707 CORTLAND RIDGE LANE             CYPRESS, TX 77433
14209380   JAMES WILLIAMSON             7223 FOUNTAIN MEADOW              KATY, TX 77494
14210079   JAMES WILSON         2202 PEACHWOOD DRIVE                MISSOURI CITY, TX 77489
14212006   JAMES ZOLLAR         14904 N. 134TH LANE            SURPRISE, AZ 85379
14205908   JAMESAMSBERG           2364 LOGAN'S WAY             BLANCO, TX 78606
14209381   JAMESIA MCDONALD              21723 MID PEAK WAY            KATY, TX 77449
14210713   JAMIE FELTMAN CSFA             PO BOX 32518         PHOENIX, AZ 85064
14207153   JAMIE FRANKLIN          154 CR 4701         DAYTON, TX 77535
14208388   JAMIE FREED       7211 WILLOW BRIDGE CR                HOUSTON, TX 77095
14211406   JAMIE HARVEY         1318 E. GEONA CT            SAN TAN VALLEY, AZ 85140
14211067   JAMIE MAYEUX          11338 LANTANA REACH DRIVE                RICHMOND, TX 77406
14211068   JAMIE MINAMYER            1330 BITTERSWEET DR.             RICHMOND, TX 77406
14211675   JAMIE WILLIS       PO BOX 825           SPERRY, OK 74073
14208389   JAMIE WOLFE        3073 LAS PALMO ST             HOUSTON, TX 77027
14211314   JAMIERYALS       JAMIE RYALS              121 JOLIET        SAN ANTONIO, TX 78209
14209764   JAMS, INC     PO BOX 845402             LOS ANGELES, CA 90084
14211628   JAN BOWEN       12576 HIGHWAY 59 SOUTH                SHEPARD, TX 77371
14205873   JAN JUMONVILLE           9517 HIGHWAY 79           BETHANY, LA 71007
14208390   JAN SCHWAMB          6210 SOUTH GREEN PARK                HOUSTON, TX 77072
14209991   JANA HARDWICK           2622 WHIPPERWILL DRIVE               MESQUITE, TX 75149
14211158   JANA JONES      4719 READING RD. APTNo. 1101                ROSENBERG, TX 77471
14207221   JANELLE WILKS         350 AVENUE L            DICKINSON, TX 77539
14206509   JANET BARTLETT           5434 PINCE SPRINGS CT.            CONROE, TX 77304
14211427   JANET JOHNSON          240 E. CANNARY CT.            SANTAN VALLEY, AZ 85143
14209599   JANET OWENS         918 HACKBERRY STREET                LAPORTE, TX 77571
14210940   JANET POUND        3960 CHAMPIONS CT              PORT ARTHUR, TX 77642
14211715   JANET SERVATY          122 SONGFUL WOODS PLACE                SPRING, TX 77380
14209661   JANET SOLER       2413 TUMBLING RIVER DR.                LEANDER, TX 78641
14206165   JANET VITTORI MT, ASCP            301 WEST ALAMO DRIVE             CHANDLER, AZ 85225
14209562   JANET WAINWRIGHT−ARABIE                4031 LELA DRIVE          LAKE CHARLES, LA 70605
14206166   JANET WANG        1752 E. DESERT BROOM               CHANDLER, AZ 85286
14209382   JANET YATES       28227 FANTAIL DRIVE              KATY, TX 77494
14205469   JANETT HOLDEN          301 CANNON DR. No.609             ANGLETON, TX 77515
14211961   JANICE GILBERT         3718 GREEN FIELDS DR.             SUGARLAND, TX 77479
14211504   JANICE JOHNSON          13477 E. DESERT TRAIL            SCOTTSDALE, AZ 85259−2247
14208391   JANICE KERTI       915 FRANKLIN ST             HOUSTON, TX 77002
14211716   JANICE SERGI       1419 CAMERON PARKS LN.                SPRING, TX 77386
14205961   JANIE CARDENAS           1225 COUNTRY ROAD 677              BRAZORIA, TX 77422
14211201   JANINERAY      1900 TOLSTOY CIR.              ROUND ROCK, TX 78664
14208392   JANIS CAPPS      7103 SHADY MOSS               HOUSTON, TX 77040
14211069   JANIS STURGEON          8619 DEN OAK DR.           RICHMOND, TX 77406
14207143   JANNA HARRIS         PO BOX 783           DANBURY, TX 77534
14208393   JANNETE AGUILAR            10910 PLAINFIELD ST           HOUSTON, TX 77031
14211505   JANURAY J JOHNSON             4808 N. 72ND WAY         SCOTTSDALE, AZ 85251
14206102   JARREN GRAHAM            19457 E. 1240 RD        CARTER, OK 73627
14208394   JARVIS THOMPSON            6701 SANDS POINT DRIVE No.97            HOUSTON, TX 77074
14206867   JARYD STEIN       12400 COIT ROAD, SUITE 505              DALLAS, TX 75251
14209961   JASMINE ALVAREZ            1367 S. COUNTRY CLUB DR. APTNo. 1214            MESA, AZ 85210
14210887   JASON A. WILLIAMS, M.D., P.A.           2608 ALEXA CT         PLANO, TX 75075
14208395   JASON BRYAN         15000 PARK ROW No.938             HOUSTON, TX 77084
14210142   JASON GOLDBERG            13438 GREENBRIAR ROAD              MONTGOMERY, TX 77356
14208396   JASON JARRELL         5106 MANOR HAVEN               HOUSTON, TX 77084
14208397   JASON JOHNSON          2018 KANE ST.          HOUSTON, TX 77007
14210714   JASON KAYCE        4611 E. SHEA BLVD. BLDG. 2, STE.160             PHOENIX, AZ 85028
14210715   JASON KAYCE, M.D.           4611 E SHEA BLVD          BLDG 2 SUITE 160       PHOENIX, AZ 85028
14206611   JASON LAWRENCE            14907 GRAND BLUFF COURT               CYPRESS, TX 77429
14206010   JASON PARKER         546 CT RD. No. 637          BUNA, TX 77612
14208398   JASON SCHOEN         915 W HEIGHTS HOLLOW LANE                 HOUSTON, TX 77007
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19       Page 47 of 104
14205479   JASON SOUTHERLAND              1230 GST NW          ARDMORE, OK 73401
14208399   JASON'S DELI       PO BOX 4869 DEPT. 271             HOUSTON, TX 77210−4869
14208400   JAWDAT HAFEZ          5902 TWILIGHT SHADOW LANE                  HOUSTON, TX 77059
14209908   JAY LINDSEY        1917 CANYON WREN DRIVE                 MCKINNEY, TX 75071
14209823   JAYANT JAGANNATHAN                30775 STEPHENSON HWY.              MADISON HEIGHTS, MI 48071
14205889   JAYANT JAGANNATHAN DBA JAGENNATHAN NEUROSURGICAL I                            1182 WEBSTER
           ST      BIRMINGHAM, MI 48009
14206868   JAYASEELAN INVESTMENT LTD                 9221 SUNNYBROOK LANE              DALLAS, TX 75220
14211717   JAYCIE WHITCHER           21723 OIMMETT WAY              SPRING, TX 77388
14211718   JBS PLUMBING SERVICES INC               2731−C SPRING STUEBNER            SPRING, TX 77389
14211159   JC BURRIS & ASSOCIATES, INC              2914 AVE I       ROSENBERG, TX 77471
14209383   JCA PERSONNEL CONSULTING, LLC                 2142 SCENIC HOLLOW COURT             KATY, TX 77450
14205803   JEAN BLAND        PO BOX 364            BEDIAS, TX 77831
14209909   JEAN LOUIS BENAE, MD             8600 STARGAZER DRIVE             MCKINNEY, TX 75070
14211962   JEAN WALEKE         302 LOMBARDY DR.               SUGARLAND, TX 77478
14211315   JEANETTE ALVARADO              416 RANDALL AVE            SAN ANTONIO, TX 78237
14211668   JEANETTE PORTER           702 MALTON LN             SOUTHLAKE, TX 76092
14208401   JEANNETTE BAKER            3924 MARLOWE             HOUSTON, TX 77005
14210226   JEANNIE ORTIZ        561 GATEWAY CIRCLE               NEW BRAUNFALS, TX 78130
14211798   JEDMED       5416 JEDMED COURT               ST. LOUIS, MO 63129−2221
14210888   JEFF ANGOBALDO           5880 ASHMILL DR No.200             PLANO, TX 75024
14206167   JEFF BULL      1607 W. COLT RD.             CHANDLER, AZ 85224
14208402   JEFF C. WHITSETT, M.D.          1237 CAMPBELL ROAD             HOUSTON, TX 77055
14209507   JEFF GARDENER          3442 SANDY FORKS LN              KINGWOOD, TX 77339
14211506   JEFF HORN       5340 E CORTEZ DR             SCOTTSDALE, AZ 85254
14210080   JEFF MAIER       3335 BREMERTON FALLS DR.                MISSOURI CITY, TX 77459
14211316   JEFF STARR       6102 AMHERST BAY               SAN ANTONIO, TX 78249
14206869   JEFF TAKACS        3515 FAIRVIEW AVE.             DALLAS, TX 75223
14208403   JEFFERSON BEATY           806 SEAMASTER DR             HOUSTON, TX 77062
14208404   JEFFERY WOOLRIDGE             3307 BROOKSTON            HOUSTON, TX 77045
14211317   JEFFERY GWYN         4202 EAGLES NEST              SAN ANTONIO, TX 78233
14205438   JEFFERY HIXON         105 COUNTY ROAD 904              ALVIN, TX 77511
14208405   JEFFERY MARTIN          1801 CORTLANDT UNIT 19              HOUSTON, TX 77008
14207372   JEFFNETA BOUTTE           521 SOUTH SYLVANIA AVE               FORT WORTH, TX 76111
14211894   JEFFREY ALFORD, M.D.            1106 SUMMER BROOK             SUGAR LAND, TX 77479
14210716   JEFFREY BRAXTON            6975 E. PRINCESS DR., APT. 3125           PHOENIX, AZ 85054
14206510   JEFFREY C. SWANN           10928 BLUEBIRD PLACE             CONROE, TX 77385
14208406   JEFFREY C. WHITSETT, MD              1237 CAMPBELL RD.          HOUSTON, TX 77055
14208407   JEFFREY CHARNOV, M.D.              915 GESSNER, SUITE 970          HOUSTON, TX 77024
14205631   JEFFREY D. THOMPSON             1421 BRADBURY LANE             AUSTIN, TX 78753
14210143   JEFFREY SCOTT         18774 WEST COOL BREEZE LN.                MONTGOMERY, TX 77356
14210216   JEFFREY W. COTTON           210 CEDAR CREEK DR             NEEDVILLE, TX 77461
14208408   JENEA GREENWOOD             5515 FLAMINGO DR.            HOUSTON, TX 77033
14210717   JENEE NICOL BOUNVILLE               413 WEST RENEE DRIVE            PHOENIX, AZ 85027
14208409   JENESPEY WEB         11305 IRIS LEE LANE             HOUSTON, TX 77024
14205716   JENEVA LEIFESTER           108 PINE VIEW LOOP           BASTROP, TX 78602
14211221   JENIFER BEASLEY−BONDS                2313 WINDJAMMER WAY              ROWLETT, TX 75088
14206870   JENNA HUNGASKI           5920 Forest Park Rd STE 700         Dallas, TX 75235−6414
14206558   JENNI WALKER         PO BOX 61            COUSHATTA, LA 71019
14211160   JENNIFER BUTLER          910 COFFEE MILL CREEK LN.               ROSENBERG, TX 77471
14208410   JENNIFER CANTRELL            611 W CAVALCADE             No.8        HOUSTON, TX 77009
14205632   JENNIFER CARR         8406 FOREST HEIGHTS LN              AUSTIN, TX 78749
14208411   JENNIFER CLEMENTS            6200 SAVOY, STE. 150          HOUSTON, TX 77035
14210718   JENNIFER COLLINS          27808 N. 58TH DR           PHOENIX, AZ 85083
14207208   JENNIFER GARZA          360 N POLK STREET             DESOTO, TX 75115
14210167   JENNIFER HAUSER          5 FARRAGUT PLACE              MORRISTOWN, NJ 07960
14211318   JENNIFER HUGHES           9735 DAHLIA           SAN ANTONIO, TX 78203
14212220   JENNIFER JONES         P.O. BOX 63          VILLAGE MILLS, TX 77663
14210081   JENNIFER KEYSER          2118 REDCLIFF DR.            MISSOURI CITY, TX 77459
14211070   JENNIFER KING        17707 MEADOWCREEK TRAIL                  RICHMOND, TX 77407
14206108   JENNIFER LEWIS         588 W. LUCKY PENNY PL              CASA GRANDE, AZ 85122
14205755   JENNIFER MARCONTELL               9079 NORTH POINT DR           BAYTOWN, TX 77523
14207687   JENNIFER MARTIN          545 QUILLEN SHELL RD              GREENVILLE, TN 37745
14212113   JENNIFER MATTHEWS             46 DAVIS COTTAGE CT.             THE WOODLANDS, TX 77385
14209226   JENNIFER MCGREGOR             3530 SANDY FORKS DR             HUMBLE, TX 77339
14207740   JENNIFER MCNABB            105 CIRCLE DR.          HENDERSON, TN 37075
14208412   JENNIFER PARRISH          5207 LARKIN STREET             HOUSTON, TX 77007
14208413   JENNIFER PATRICE MACK               8430 RINN ST       HOUSTON, TX 77078
14207487   JENNIFER PATTERSON             3198 PARKWOOD BLVD No.12012               FRISCO, TX 75034
14208414   JENNIFER PITMAN          10421 FAIRSAX ST            HOUSTON, TX 77029
14207448   JENNIFER REILLY         1802 CORONADO              FRIENDSWOOD, TX 77546
14205962   JENNIFER SWEED          201 JAMES WHISTLER APT. 5              BRAZORIA, TX 77422
14207665   JENNIFER THOMPSON             4317 SAUGUS DRIVE            GRAND PRARIE, TX 75052
14211071   JENNIFER WAILES          233 WILLOUGHBY DRIVE               RICHMOND, TX 77469
14207592   JENNIFER WARD−PATTERSON                 2773 E. ANIKA DRIVE           GILBERT, AZ 85298
14211963   JENNIFER WEST         3222 OAKMONT DRIVE               SUGARLAND, TX 77479
14211072   JENNIFER WILLIAMS           5619 BRIDLEWOOD DR              RICHMOND, TX 77469
14211507   JENNIFER WONG          10323 EAST CARIBBEAN LANE                SCOTTSDALE, AZ 85255
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19      Page 48 of 104
14207667   JENNIFER YANCEY            1865 SHERWOOD DR. SE             GRAND RAPIDS, MI 49506
14207580   JENNIFER YEAGER            210662 COUNTY RD.U            GERING, NE 69341
14205831   JERI JODATO      4537 HOLT ST             BELLAIRE, TX 77401
14208415   JERICA BATISTE         6969 HOLLISTER APTNo. 516             HOUSTON, TX 77040
14207353   JERILYN SUNDBERG             3142 CHAMPION RING ROAD No.106            FORT MYERS, FL 33905
14207421   JEROME CAFFEY           4018 DAWN RISE CT             FRESNO, TX 77545
14210889   JEROME G. NAIFEH, MD,PA             6300 W. PARKER RD., STE 420        PLANO, TX 75093
14210447   JERRY BERRYHILL            4403 KINROSE         PASADENA, TX 77505
14210212   JERRY JOHNSON          115 3RD AVE           NEDERLAND, TX 77627
14211623   JERRY LAMBERT, MD              864 THORN ST         SEWICKLEY, PA 15143
14211895   JERRY S. SILVERMAN DPM, PC              PO BOX 16729         SUGAR LAND, TX 77496−6729
14211179   JERRY STEPHENS           8150 COUNTY ROAD 80             ROSHARON, TX 77583
14211896   JERRY TAKUSHI          1135 LAKE ESTATES DRIVE              SUGAR LAND, TX 77498
14210719   JERRY'S OFFICE FURNITURE              P.O. BOX 60183        PHOENIX, AZ 85082−0183
14209563   JESE COLTRIN        2204 W. LINCOLN RD             LAKE CHARLES, LA 70605
14210509   JESSE OLIVO      3530 WELLINGTON DR                PEARLAND, TX 77584
14207449   JESSICA BRANCH           4354 STAGHORN LN             FRIENDSWOOD, TX 77546
14209805   JESSICA CARDENAS             610 SHADY PINE          LUFKIN, TX 75901
14209508   JESSICA DUPREE          2907 BOULDER CREEK DR.              KINGWOOD, TX 77339
14211173   JESSICA FEE      PO BOX 192            ROSEPINE, LA 70659
14209692   JESSICA GEBHARDT             749 WINTER HILL           LEXINGTON, KY 40509
14208416   JESSICA HATCH         2929 WESLAYAN STREET                STE 2408     HOUSTON, TX 77027
14211598   JESSICA HOGAN          3123 ROSSLYN CT.           SEAGOVILLE, TX 75159
14211820   JESSICA IKIMI      10500 FOUNTAIN LAKE DR., APT. 432               STAFFORD, TX 77477
14211073   JESSICA KARINA GONZALEZ               7322 ROUNDROCK PARK LANE             RICHMOND, TX 77407
14206168   JESSICA M REYES          2176 E. SPRUCE DRIVE            CHANDLER, AZ 85286
14205726   JESSICA MACH         PO BOX 351           BAY CITY, TX 77404
14211508   JESSICA MALCOLM             8307 E. GARY RD         SCOTTSDALE, AZ 85260
14208417   JESSICA MORENO           12850 WHITTINGTON DR.             HOUSTON, TX 77077
14210419   JESSICA NELSON          4506 JACKIE LN          PARAGOULD, AR 72450
14209910   JESSICA REYES        713 S. RAILROAD STREET               MCKINNEY, TX 75069
14206461   JESSICA SENS       301 C.R. 3892 W.          CLEVELAND, TX 77328
14208418   JESSICA WANAMAKER               1111 POST OAK BLVD No.54           HOUSTON, TX 77056
14208419   JESSICA WARE         4848 PIN OAK PARK No.221             HOUSTON, TX 77081
14211646   JESSOP PRECISION PRODUCTS INC               4645 INDUSTRIAL STREET          SUITE 2C    SIML VALLEY,
           CA 93063
14208420   JESSY RAJU      2219 MOUNTAIN RANCH DR.                  HOUSTON, TX 77049
14208421   JESUSA CISNEROS           10907 LARK BROOK LANE              HOUSTON, TX 77065
14210082   JGS ADVISORY SERVICES, LLC              81 TALL TRAIL         MISSOURI CITY, TX 77459
14208422   JILL KANO      3603 CHENEVERT ST No. 106                HOUSTON, TX 77004
14207628   JILL MCKELEVY          19413 N. 61ST DR.         GLENDALE, AZ 85308
14208423   JILL NEWMAN         8510 BURNING HILLS DRIVE               HOUSTON, TX 77071
14211619   JILL RANSOM        20 VALENCIA ROAD              SEDONA, AZ 86336
14209227   JILL ROBINSON         7822 CAMDEN HOLLOW LN                HUMBLE, TX 77338
14209911   JILLIAN BROOKSHIRE             3101 HEMLOCK LANE            MCKINNEY, TX 75070
14210083   JIM SPRINGFIELD          81 TALL TRAIL          MISSOURI CITY, TX 77459
14210987   JIMMY INGRAM          1803 BARE CREEK RD               QUITMAN, LA 71268
14210357   JIMMY SMITH        4150 MOORE STREET              ORANGE, TX 77630
14207711   JIN ZHOU      1260 BAMBERG COURT                HANOVER PARK, IL 60133
14212149   JINNI GRANT       15515 CANTERBURY FOREST DRIVE                  TOMBALL, TX 77377
14208424   JITA PRINTING       4202 DIRECTORS ROW STE. 110               HOUSTON, TX 77092
14205548   JJ HEALTHCARE SYSTEMS, INC               PO BOX 406663         ATLANTA, GA 30384−6663
14207276   JLV MD HOLDING           5652 N. MESA         EL PASO, TX 79912
14208425   JMP INTEREST, LTD           PO BOX 3348        HOUSTON, TX 77253
14211391   JMP SECURITIES         600 MONTGOMERY ST                SUITE 1100     SAN FRANCISCO, CA 94111
14209912   JNT ORTHO, LLC         PO BOX 276           MCKINNEY, TX 75070
14211654   JO ANNETTE MORING              7491 PAYNE ROAD           SOMERSET, TX 78069
14210965   JO ELLEN RAYBORN             525 SANDSTONE TRACE             PRATTVILLE, AL 36066
14208426   JOANNE ALVARADO               12038 CORONA LN           HOUSTON, TX 77072
14212256   JOANNE HARVELL            1475 DRIFTWOOD RANCH TRAIL                WEATHERFORD, TX 76087
14208427   JOANNE SANTOS           7906 MOBUD DRIVE              HOUSTON, TX 77036
14209261   JOANNE SHINN         3917 HORNICKLE DR.              INDIANAP[OLIS, IN 46235
14209962   JODI GRIMM       841 N. GENTRY             MESA, AZ 85213
14210448   JODI VASQUEZ         651 GEORGIANNA DR               PASADENA, TX 77503
14212261   JODIE MUDD       250 EL DORADO BLVD, APT. 120                WEBSTER, TX 77598
14210510   JODY GONZALEZ           2603 GRANITE CT           PEARLAND, TX 77584
14208428   JODY KYLE       1528 CALIFORNIA ST.APT 8                HOUSTON, TX 777006
14209384   JODY WELLS       22327 ELSINORE DR.              KATY, TX 77450
14210995   JOE DANIELS, INC         PO BOX 2489          RED OAK, TX 75154
14208429   JOE PENA      1003 WOODARD DRIVE                HOUSTON, TX 77009
14207775   JOE RAMON       119 ROCKLEIGH PLACE                HOSUTON, TX 77017
14212294   JOE TEAGUE       1811 WILLOW BEND RD                WHARTON, TX 77488
14212320   JOEL HODGSON          191 NORTH GOLDEN ARROW CIRCLE                  WOODLANDS, TX 77381
14208430   JOEL HOFFMAN          1412 CASTLE CT No.F             HOUSTON, TX 77006
14211964   JOEL ONAK       2110 ASCOT LANE              SUGARLAND, TX 77479
14211897   JOEL S WOLINSKY           PO BOX 2190         SUGAR LAND, TX 77487
14208431   JOEL SMITH      16718 SONOMA DEL NORTE DR.                  HOUSTON, TX 77095
                  Case 19-12264-CSS           Doc 41-1      Filed 11/23/19      Page 49 of 104
14206220   JOERNS HEALTH CARE PARENT LLC                2430 WHITEHAIL PARK DR          STE 100     CHARLOTTE,
           NC 28272
14211634   JOEY BOWERMAN             1205 N. HARRISON AVE.          SHERMAN, TX 75090
14208432   JOHN AKESON          1400 MCKINNEY No.2301           HOUSTON, TX 77010
14208433   JOHN ANDERSON            1711 STONE CREST DRIVE            HOUSTON, TX 77018
14207154   JOHN AUTH        353 CR 6021           DAYTON, TX 77535
14209385   JOHN BALCH        22310 BUCKTROUT LANE               KATY, TX 77449
14208434   JOHN BEERBOWER, M.D.              625 WELLESLEY DRIVE           HOUSTON, TX 77024
14207185   JOHN BORDEN GOLDEN TRIANGLE COMMERCIAL                      2820 VIRGINIA CIRCLE PMB
           A−152      DENTON, TX 76209
14209488   JOHN BROWN          214 BUTTERCUP ST.           KINGSLAND, TX 78639
14211596   JOHN COLE       2925 N ISLAND DR            SEABROOL, TX 77586
14209642   JOHN COLELLI         5306 MAGNOLIA CIRCLE             LEAGUE CITY, TX 77573
14206115   JOHN CORY        31635 N. CALLE DE LOS FLORES              CAVE CREEK, AZ 85331
14205633   JOHN EAGLE        9512 INDIGO BRUSH DRIVE              AUSTIN, TX 78726
14211127   JOHN ERNEST LAMACCHIA                1064 CANYON CREEK DRIVE           ROCHESTER HILLS, MI 48306
14208435   JOHN FASELER          1321 UPLAND DR No.3413           HOUSTON, TX 77043
14207200   JOHN G DEMARE           17012 OLDE MILL RUN           DERWOOD, MD 20855
14205909   JOHN GILBERT         PO BOX 756           BLESSING, TX 77419
14206612   JOHN HAWKINS           15902 RESTON BRIDGE DR            CYPRESS, TX 77429
14209743   JOHN HENSON          147 CAMPBELL HILL RD.            LOCKWOOD, NY 14859
14209258   JOHN HOELSCHER             319 PENTIRE WAY         HUTTO, TX 78634
14209509   JOHN HOLDER          21594 ROSE MILL DR.          KINGWOOD, TX 77339
14206536   JOHN LOOKABAUGH              338 COPPERSTONE TRAIL            COPPELL, TX 75019
14212114   JOHN MCCARTHY             10 WINTERCOIN PLACE            THE WOODLANDS, TX 77382
14208437   JOHN MILAM         PO BOX 570055           HOUSTON, TX 77257−0055
14207450   JOHN MIMS       1815 STEAM SIDE DR.            FRIENDSWOOD, TX 77546
14211965   JOHN MOECKEL           1647 HAGERSON RD            SUGARLAND, TX 77479
14210358   JOHN MURDOCK JR             8672 INTERSTATE 10 W          ORANGE, TX 77632
14211898   JOHN PERRY        4903 CAMBRIDGE STREET              SUGAR LAND, TX 77479
14211899   JOHN POZZI, M.D.         114 WHIMBERS DRIVE            SUGAR LAND, TX 77478
14206872   JOHN R. AMES, CTA           PO BOX 139066        DALLAS, TX 75313−9066
14211319   JOHN REYNOLDS            19403 GRAN CIMA          SAN ANTONIO, TX 78258
14211784   JOHN RICHARDS           4006 CASTLEMAN           ST LOUIS, MO 63110
14205634   JOHN SCOTT        200 CONGRESS 24E            AUSTIN, TX 78701
14208439   JOHN SEGER        5439 STURBRIDGE DR             HOUSTON, TX 77056
14208440   JOHN SENNA        12526 MILLBANKS DR             HOUSTON, TX 77031
14209831   JOHN SNEED        29903 DUNLEVY LN             MAGNOLIA, TX 77355
14208441   JOHN SPARKS         5167 JASON ST          HOUSTON, TX 77096
14212115   JOHN TALAMAS           54 HILLOCK WOOD DR            THE WOODLANDS, TX 77380
14209848   JOHN TORKELSON             65 ANN ST        MANNING, IA 51455
14208442   JOHN VIGARE         15242 KELBROOK            HOUSTON, TX 77062
14208443   JOHN W MEYERS           12 REMINGTON LANE            HOUSTON, TX 77005
14206116   JOHN W. CORY         31635 N. CALLE DE LOS FLORES             CAVE CREEK, AZ 85331
14211202   JOHNNY ANTHONY ARCHIBEQUE, JR.                2410 GREAT OAKS DRIVE, CONDO 703          ROUND ROCK,
           TX 78681
14211421   JOHNNY MORRIS           12920 FM 1764 RD, APT B.         SANTA FE, TX 77510
14208444   JOHNNY PORRAS            1511 SYDNOR ST         HOUSTON, TX 77020
14211074   JOHNNY SWEARENGIN               7335 RED RIVER DR.        RICHMOND, TX 77469
14208445   JOHNNY YANEZ           10615 BEECHNUT ST. APTNo. 801            HOUSTON, TX 77072
14210388   JOHNSON CONTROLS FIRE PROTECTION LP                 DEPT. CH 10320       PALATINE, IL 60055−0320
14207754   JON SASSER       615 SANTE FE DR            HIGHLAND VILLAGE, TX 75077
14211509   JONATHAN GRAY             PO BOX 27582        SCOTTSDALE, AZ 85255
14210366   JONATHAN HERLAND               8 BRIARWOOD CIRCLE            ORONO, ME 04473
14208446   JONATHAN HYMAN, D.P.M.              5101 PAISLEY LANE          HOUSTON, TX 77096
14205756   JONATHAN JOINES            12511 RIVERRUN WEST           BAYTOWN, TX 77523
14208447   JONATHAN LEVA            4950 WIGTON         HOUSTON, TX 77096
14212150   JONATHAN LOO           8627 Hufsmith Rd No.114       Tomball, TX 77375
14205325   JONES DESLAURIERS INS MGMT INC               2375 SKYMARK AVENUE            MISSISSAUGA, ONTARIO
           L4W 4Y6      CANADA
14208448   JONES MCCLURE PUBLISHING                PO BOX 3348       HOUSTON, TX 77253−3348
14209537   JORGE MARTINEZ            3230 ANDRICKS         LA PORTE, TX 77571
14209510   JOSE A. CASTELLANOS             3627 SPRUCE BAY DR.          KINGWOOD, TX 77345
14208449   JOSE ATILIO VENTURA             8530 S. BRAESWOOD STE.A           HOUSTON, TX 77071
14208450   JOSE AVELLANEDA             4714 TAIN DR.       HOUSTON, TX 77084
14209493   JOSE CASTELLANOS             3623 SPRUCE BAY DRIVE           KINGWODOD, TX 77345
14212227   JOSE FLORES        521 SURREY LANE            WALLIS, TX 77485
14207277   JOSE LUIS VILLARREAL             841 CHERRY HILL         EL PASO, TX 79912
14206874   JOSE MEDINA         1106 ELMWOOD BLVD              DALLAS, TX 75224
14211821   JOSE MOLINA         10502 FOUNTAIN LAKE DR.             STAFFORD, TX 77477
14208451   JOSE ORTIZ      16371 SAN DARIO DR.            HOUSTON, TX 77083
14207222   JOSE OYERVIDES           3725 EVERGREEN DRIVE            DICKINSON, TX 77539
14208452   JOSE ROMAN−LOPEZ              5312 CLAREWOOD DR. APT. 14C           HOUSTON, TX 77081
14208453   JOSE SOTO      7918 WESTINGTON LANE               HOUSTON, TX 77040
14206109   JOSEPH ARGUE          16303 W.HOPI DR.         CASA GRANDE, AZ 85122
14209386   JOSEPH DAVIS         22830 ROBERTS RUN LANE             KATY, TX 77494
14208454   JOSEPH EDMONDS, M.D.             6315 MERCER STREET           HOUSTON, TX 77005
14208455   JOSEPH ELLIOTT          16603 THUNDERBAY DRIVE              HOUSTON, TX 77062
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 50 of 104
14208456   JOSEPH FLEMING          507 RAMBLEWOOD RD               HOUSTON, TX 77079
14209680   JOSEPH FULTON         209 GLENMERE DR              LEWISVILLE, TX 75077
14206875   JOSEPH GAROFANELLO              5454 AMESBURY DRIVE            APTNo.1706      DALLAS, TX 75206
14208457   JOSEPH GILLEN        2611 SHADY ACRES LANDING                HOUSTON, TX 77008
14209228   JOSEPH HEILIG       14723 ARBOR TRACE LN               HUMBLE, TX 77396
14211075   JOSEPH JONES       1602 COUNTRY SQUARE DR.                RICHMOND, TX 77406
14209897   JOSEPH REDFORD          305 MICHIGAN AVE.             MAYSVILLE, MI 48040
14209511   JOSEPH ROMERE          1908 RIVERLAWN DRIVE              KINGWOOD, TX 77339
14211076   JOSEPH SHUPE        306 LOCKRIDGE HILL LN              RICHMOND, TX 77469
14208458   JOSEPH SILVA       12402 NARCISUS VIEW TRAIL               HOUSTON, TX 77089
14207488   JOSEPH WILSON MCNUTT              4401 COIT RD. STE. 407        FRISCO, TX 75035
14205727   JOSHUA FORTENBERRY              5300 FM 3156 ROAD          BAY CITY, TX 77414
14206876   JOSHUA LOMONACO             18545 VISTA DEL SOL DRIVE            DALLAS, TX 75287
14209963   JOSHUA MIKLE DOBSTAFF              6163 E. HANNIBAL ST         MESA, AZ 85205
14206169   JOSHUA PARROT          4246 E. COUNTY DOWN DR.              CHANDLER, AZ 85249
14206564   JOSHUA POLK        113 N.GRACE ST.            CROCKETT, TX 75835
14209662   JOSHUA REED        2248 HILLTOP CLIMB DR.              LEANDER, TX 78641
14209913   JOSHUA SMITH        1313 SHENANDOAH DR.               MCKINNEY, TX 75071
14210449   JOSHUA VILLARREAL             5045 CRENSHAW ROAD No.225             PASADENA, TX 77505
14209229   JOY PURYEAR        20106 ANDY WOODS               HUMBLE, TX 77346
14207664   JOYCE BIRTS       2502 RIVERSIDE PARWAY No.223               GRAND PRAIRIE, TX 75050
14206130   JOYCE BRAHM−PICKENS              903 BROOK MEADOW TRAIL              CEDAR PARK, TX 78613
14210084   JOYCE COLLIER         3402 ROBINSON RD             MISSOURI CITY, TX 77459
14210085   JOYCE LAWSON          1510 QUAIL TRACE             MISSOURI CITY, TX 77489
14208459   JOYCE M THOMPSON             3226 WUTHERING HEIGHTS             HOUSTON, TX 77045
14208460   JOYCE STRICKLAND           1526 RONSON ROAD             HOUSTON, TX 77055
14206170   JOYCE TATE       635 S. ELLIS STREET No.1084            CHANDLER, AZ 85224
14211203   JOYCE ZEPEDA        4503 HERITAGE WELL LN               ROUND ROCK, TX 78665
14209387   JOYCELYN ROUZAN            607 COPPER CREEK DR             KATY, TX 77450
14211510   JP BUSINESS SOLUTIONS LLC             14301 N. 87TH ST.No. 103       SCOTTSDALE, AZ 85260
14212062   JSM CONSULTANTS           PO BOX 11180           TEMPE, AZ 85284
14208461   JUAN BALLIVIAN          11152 WESTHEIMER No.348             HOUSTON, TX 77042
14205728   JUAN C. LONGORIA          2215 BOURDAUX APT. A             BAY CITY, TX 77414
14208462   JUAN CARLOS BUSTOS, M.D., PA             950 CAMPBELL ROAD            HOUSTON, TX 77024
14208463   JUAN DIAZ      10134 METRONOME RD                 HOUSTON, TX 77080−6312
14209538   JUAN GARCIA        10008 ROBIN STREET              LA PORTE, TX 77571
14210511   JUAN GARZA        3510 KENNEDY DRIVE               PEARLAND, TX 77584
14209230   JUAN MALDONADO            20101 COTTONGLADE LANE               HUMBLE, TX 77338
14211856   JUAN PABLO VELEZ           10123 KENT TOWNE LN             SUGAR ALAND, TX 77498
14211900   JUAN PABLO VELEZ           10123 KENT TOWNE LN             SUGAR LAND, TX 77496
14205635   JUAN RODOLFO RIOS            2907 E. 3RD        AUSTIN, TX 78702
14205729   JUAN SIERRA       2100 HORN RD No.8             BAY CITY, TX 77414
14211719   JUAN TORRES        21514 SUNRISE BROOK LN               SPRING, TX 77379
14208464   JUANA PAZ      12622 LIMA DRIVE              HOUSTON, TX 77099
14208465   JUANA SALAZAR          7400 PLUM CREEK DR No. 1203             HOUSTON, TX 77012
14210011   JUANITA NATIVIDAD            1403 W. KENTUCKY            MIDLAND, TX 79701
14208466   JUANITA PERKINS          1323 BEAUJOLAIS LANE             HOUSTON, TX 77077
14207345   JUDI SANNER       2107 JACK COUNTY DRIVE                FORNEY, TX 75126
14206877   JUDIE ANANI       4112 HANOVER             DALLAS, TX 75225
14210512   JUDITH BRASHIER          16808 COUNTY ROAD 831             PEARLAND, TX 77584
14207673   JUDY OATES−HOLT           7780 SHELBORNE DR.             GRANITE BAY, CA 95746
14211320   JUDY CHENG        18707 CROSSTRAIRIE              SAN ANTONIO, TX 78258
14207629   JUDY CONNOR         20377 N. 52ND AVE            GLENDALE, AZ 85308
14212084   JUDY FORE      304 MARYLAND DR.                TEXARKANA, TX 75501
14209643   JUDY GHORMLEY           517 STONERIDGE TERRACE               LEAGUE CITY, TX 77573
14211652   JUDY HARLESS         8028 71ST PLACE SE            SNOHOMISH, WA 98290
14206511   JUDY KOUMONDUROS               11291 DARBY LOOP           CONROE, TX 77385
14211161   JULIA CURL      6134 WICKSHIRE DR.              ROSENBERG, TX 77471
14211901   JULIA GERBENS         1401 SOILDERS FIELD DR.            SUGAR LAND, TX 77479
14211902   JULIANNA ALVARADO              P.O. BOX 17253        SUGAR LAND, TX 77496
14210144   JULIE ALLARD        8979 NAVIGATION CIRCLE               MONTGOMERY, TX 77316
14206086   JULIE BENTLEY        4641 GOLDEN MEW DR               CARROLLTON, TX 75010
14211204   JULIE KNOUSE        2800 ANGELINA DR.             ROUND ROCK, TX 78665
14211205   JULIE KNOUSE        2800 ANGELINA DRIVE              ROUND ROCK, TX 78665
14208467   JULIE LOGAN       1707 1/2 POST OAK 235             HOUSTON, TX 77056
14209644   JULIE MOSHER        1107 COURTSIDE DR              LEAGUE CITY, TX 77573
14209645   JULIE MOSHER        1107 COURTSIDE DR.              LEAGUE CITY, TX 77573
14206537   JULIE SOWDERS         PO BOX 1488           COPPELL, TX 75019
14206171   JULIO MONTERO          419 EAST LAS COLINAS PLACE              CHANDLER, AZ 85249
14206588   JULIUS ZORN INC.         PO BOX 1088          CUYAHOGA FALLS, OH 44223
14205987   JUN WONG       926 63RD ST 2FL           BROOKLYN, NY 11219
14211720   JUNE MALACHOSKY             5826 CENTER COURT DRIVE             SPRING, TX 77379
14208468   JUSTIN CHRONISTER           15706 FLEETWOOD OAK DR              HOUSTON, TX 77079
14211227   JUSTIN DUKE       334 W. 3RD           RUSK, TX 75785
14205636   JUSTIN SMITH       8707 AZALEA TRAIL              AUSTIN, TX 78759
14206589   JUZO USA      3690 ZORN DRIVE             CUYAHOGA FALLS, OH 44223
14210086   JZ MEDICAL BILLING & COLLECTIONS                2415 FALL MEADOW DR.          MISSOURI CITY, TEXAS
           77459
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19         Page 51 of 104
14206865   Jackson Walker          PO Box 130989           Dallas, TX 75313−0989
14208379   Jaguar Security        2950 Unity Drive          Houston, TX 77257
14211713   Jamaica Bowie          5922 Knollwood Trail           Spring, TX 77373
14206508   James Blaylock         10910 FM 1485           Conroe, TX 77306
14209588   James Koch         66 Beacon Hill Drive          Lake Ozark, MO 65049
14207297   Jamie Evans         29801 East Country Rd. 1640            Elmore City, OK 73433
14209720   Jean Koelmel         213 Clearwater Ct.         LITTLE ELM, TX 75068
14210508   Jeff Whitmire        2800 E. Broadway,           Suite C320         Pearland, TX 77581
14209679   Jennifer Frank        1228 Taylor Lane          Lewisville, TX 75077
14209609   Jeremy Hash         5162 Sioux Trail          Las Cruces, NM 88012
14212339   Jerrell Curtis      7857 Phillips Ave.         Yuma, AZ 85364
14211120   Jesco Inc. Benefit Trust         300 Concourse Boulevard         Ridgeland, MS 39157−2051
14207212   Jessica Cook        3734 Seminole           Detroit, MI 48214
14206871   Jessica Green        8411 Glen Regal Drive           Dallas, TX 75243
14210249   Jin Y. Pyun        PO BOX 2569             NEW LONDON, NH 03257
14209801   Jodi Jameson         PO BOX 1566            Lovington, NM 88260
14208436   John Henry         15634 Highfield Drive          HOUSTON, TX 77095
14210126   John Pyhtila        875 N. Omer St.          Moapa, NV 89025
14208438   John Roche         743 Bison Drive           Houston, TX 77079
14206873   Johnny Perales        380 Crusader Dr.          Dallas, TX 75217
14206316   Johnson & Johnson           5972 COLLECTIONS CENTER DRIVE                    CHICAGO, IL 60693
14205549   Johnson & Johnson Finance Corp.             PO BOX 409770           ATLANTA, TX 30384−9770
14209273   Joimax Inc.        14 GOODYEAR, STE 145                IRVINE, CA 92618
14209320   Joint Restoration Foundation          PO BOX 843549            KANSAS CITY, MO 64184−6549
14205999   Jorge Velasquez         11049 D Street         Brownsville, TX 79520
14209286   Josh Schoemaker           2609 Warren Circle         Irving, TX 75062
14211128   Julie Urbanski        2760 Upper Ridge 7           Rochester Hills, MI 48307
14209820   Jurgan Development and Mfg.             6018 SOUTH HIGHLANDS AVENUE                  MADISON, WI 53705
14212248   K & J WILL INVESTMENTS, LP                  4172 FM 1446          WAXAHACHIE, TX 75167
14206878   K Electric Company           7188 ENVOY COURT               DALLAS, TX 75247
14209388   K IMPEX LLC            9550 SPRING GREEN BLVD                  SUITE 408−247         KATY, TX 77494
14210836   K&L GATES, LLP              210 SIXTH AVENUE              PITTSBURGH, PA 15222
14209669   K2M INC          600 HOPE PARKWAY SE                  LEESBURG, VA 20175
14209551   KAD MEDICAL SUPPLY LLC                    45 DECKER ROAD              LAFAYETTE, NJ 07848
14210577   KAIL TRUMAN WILLIAMSON                     20008 CANTERWOOD LANE                  PFLUGERVILLE, TX 78660
14209790   KAITLIN CARY              2644 MCCOY WAY               LOUISVILLE, KY 40205
14205497   KAMELAH HARTWELL                    1114 WEST MITCHELL ST.               ARLINGTON, TX 76013
14207138   KANE RUSSELL COLEMAN LOGAN                        3700 THANKSGIVING TOWER,               1601 ELM
           STREET          DALLASW, TX 75201
14205890   KAPSOKAVATHIS, PLC                  700 N. OLD WOODWARD AVE. STE 100                  BIRMINGHAM, MI 48009
14211511   KARA CHANKO                8553 E. VIA DEL PALACIO              SCOTTSDALE, AZ 85258
14207570   KARA TURNER               230 COURTNESS WAY                 GEORGETOWN, TX 78626
14205863   KAREN BACA              3348 SUSSEX DR.             BELLINGHAM, WA 98226
14210720   KAREN BONAMASE                   1938 E Flynn Lane         PHOENIX, AZ 85016
14207170   KAREN CARTER                7329 CARRIE LANE No. 272              DEER PARK, TX 77536
14208470   KAREN HOLMAN                 20707 WHEATON CREEK CT                  HOUSTON, TX 77073
14211722   KAREN JULIAN              2307 MARBLE CREST LANE                 SPRING, TX 77386
14211422   KAREN LEJEUNE                6712 AVENUE M             SANTA FE, TX 77510
14208471   KAREN LIONTI              4558 BENNING            HOUSTON, TX 77035
14209512   KAREN MADDUX                 3210 PARK GARDEN DRIVE                  KINGWOOD, TX 77339
14205832   KAREN MATLOCK                  1111 HOWARD LANE               BELLAIRE, TX 77401
14209469   KAREN MUNNELLY                   1800 ROLLING HILLS             KELLER, TX 76248
14211966   KAREN POWELL                16431 HIDDEN GATE CT               SUGARLAND, TX 77498
14207593   KAREN RAMSEY                17415 S. RECKER RD.             GILBERT, AZ 85297
14208472   KAREN RUBY              13027 CARVEL LANE               HOUSTON, TX 77072
14206512   KAREN SCHEELE                1103 S HIDDEN OAKS              CONROE, TX 77384
14208473   KAREN SMITH              14123 KELLYWOOD LN                 HOUSTON, TX 77079
14211077   KAREN STADE              3942 EASTLAND LAKE DRIVE                   RICHMOND, TX 77406
14208474   KAREN TRAN              9226 CLEARWOOD LANDING BLVD                       HOUSTON, TX 77075
14207263   KAREN WOOD               206 BODE STREET              EL CAMPO, TX 77437
14211321   KAREN ZIMMERLY                  415 HANSFORD ST             SAN ANTONIO, TX 78201
14211322   KARI RADOMANSHAW                    6215 VIA LA CANTERA APTNo. 293                 SAN ANTONIO, TX 78256
14207333   KARI SUNDER              24579 N APACHE WAY                FLORENCE, AZ 85132
14207286   KARL STORZ CAPITAL                  2151 E. GRAND AVENUE               EL SEGUNDO, CA 90245−5017
14210598   KARL STORZ CAPITAL                  PO BOX 41602           PHILADELPHIA, PA 19101−1602
14207694   KARLA BOWERS                31541 S. 618 ROAD            GROVE, OK 74344
14206003   KARLA GUZMAN                 9105 W. RANCH RD.             No.1431         BUCHANAN DAM, TX 78609
14208475   KARLA MOODY                10039 SAGELOW DR               HOUSTON, TX 77089
14206172   KARLA RODRIGUEZ                  1222 W. TYSON ST.            CHANDLER, AZ 85224
14205757   KAROL WALDMAN                   3801 KINGSWAY DRIVE               BAYTOWN, TX 77521
14209964   KARRI FRAZIER              2023 EAST 7TH AVE              MESA, AZ 85024
14206879   KARSON NEU              8080 PARK LANE, STE. 400               DALLAS, TX 75231
14206880   KATE CHISENHALL                 5825 ORAM STREET              DALLAS, TX 75206
14209965   KATE DOSTER              1325 W. GARDENS CIRCLE                 MESA, AZ 85201
14205966   KATELYN WITTNER                  706 HILLSIDE          BRENHAM, TX 77833
14208476   KATHA KNIPPA               3939 W. ALABAMA 341               HOUSTON, TX 77027
14207248   KATHARIN RYAN                 1704 CR 318         EARLY, TX 76802
14209681   KATHERINE MCNETT                   1904 CAMPFIRE COURT               LEWISVILLE, TX 75067
                   Case 19-12264-CSS           Doc 41-1       Filed 11/23/19       Page 52 of 104
14206173   KATHERINE MITCHELL              1572 E. ERIE ST.       CHANDLER, AZ 85225
14211987   KATHERINE SHUTZ            10829 W. CAMPANA DR             SUN CITY, AZ 85351
14210955   KATHERN ROGERS            5740 SW PENDLETON STREET                PORTLAND, OR 97221
14210301   KATHI ENGLISH        197 WEST WATERFRONT DR.                  NINNEKAH, OK 73067
14208477   KATHLEEN BRADLEY              1132 DANBURY           HOUSTON, TX 77055
14208478   KATHLEEN BURLESON               12038 PANAY VILLAGE CIRCLE              HOUSTON, TX 77048
14209231   KATHLEEN ERICKSON              800 POST OAK BLVD No.9            HUMBLE, TX 77356
14208479   KATHLEEN HERZOG             5685 BAYOU GLEN            HOUSTON, TX 77056
14211904   KATHLEEN KACHELMEYER                 3215 W. AUTUMN RUN CR             SUGAR LAND, TX 77479
14209389   KATHLEEN MENSIK            5207 RAINFIELD CT           KATY, TX 77494
14209966   KATHLEEN SNIDER            10926 E. DARTMOUTH CIRCLE               MESA, AZ 85207−2248
14212085   KATHRYN EAST         2301 PINSON DRIVE             TEXARKANA, AR 71854
14205439   KATHY HUMBIRD           PO BOX 2806           ALVIN, TX 77512
14208480   KATHYANN BRYANT              10133 IRVINGTON BLVD              HOUSTON, TX 77076
14211844   KATIE BLACKWELL            2740 CR 423         STEPHENVILLE, TX 76401
14205804   KATIE DIETSCH        450 MORGAN ROAD               BEDIAS, TX 77831
14209914   KATIE WADE        2906 TAM O SHANTER LN                MCKINNEY, TX 75080
14210213   KATIE WINDHAM           8164 FORD STREET            NEDERLAND, TX 77627
14210513   KATINA BAJOIE        3629 PINE VALLEY DRIVE               PEARLAND, TX 77581
14209485   KATINA WALLER          4558 CO RD 36           KILLEN, AL 35645
14208481   KATONYA JONES          5619 WILLOW GLEN              HOUSTON, TX 77033
14207535   KAYLA ODORAN           2422 AVE. M          GALVESTON, TX 77550
14212306   KAYSER MEDICAL SPECIALTIES, INC.               P.O. BOX 313         WILLOW SPRINGS, IL 60480
14206881   KCI USA       PO BOX 301557           DALLAS, TX 75303−1557
14206882   KDAF       P.O. BOX 843987           DALLAS, TX 75284−3987
14206883   KDFW       P.O. BOX 844824           DALLAS, TX 75284−4824
14208482   KEAYRA KING         5538 CEDARBURG DRIVE                HOUSTON, TX 77047
14209532   KEITH CRIDER        740 N. STONE AVE            LA GRANGE PARK, IL 60526
14206206   KEITH WATTERS         1006 RED BUD STREET              CHANNELVIEW, TX 77530
14211851   KELLER MEDICAL INC             1239 SE INDIAN STREET No.112            STUART, FL 34997
14212097   KELLI CATLETT        6805 WINDHAVEN PARKWAY                    APT. 118      THE COLONY, TX 75056
14205971   KELLI CORKRAN          1025 CHARLOTTE LN              BRIDGE CITY, TX 77611
14209861   KELLIE KELLY        9117 HARVEST ACRES DR. No. C                MANVEL, TX 77578
14209646   KELLIE TOWNSEN           4526 CANYON CREST DR.              LEAGUE CITY, TX 77573
14211512   KELLY CONNERS          9377 E BELL RD           STE 201         SCOTTSDALE, AZ 85260
14205833   KELLY CRESWELL           5113 MAPLE           BELLAIRE, TX 77401
14211078   KELLY DICKENS         17314 Daylamani Dr          Richmond, TX 77407
14211428   KELLY EERNISSE         13120 19TH ST          SANTE FE, TX 77510
14210217   KELLY JOHNS        8510 PADON RD             NEEDVILLE, TX 77461
14207536   KELLY JOHNSON          7820 SEAWALL BLVD 133               GALVESTON, TX 77551
14211854   KELLY ORTH        3526 MESQUITE             SUAGR LAND, TX 77479
14208483   KELLY, SUTTER & KENDRICK, P.C.             3050 POST OAK BLVD            SUITE 200      HOUSTON, TX
           77056−6570
14211513   KELSEY KROBERT           6033 N. GRANITE REEF RD              SCOTTSDALE, AZ 85250
14210721   KELSEY LARD        4561 E. THISTLE LANDING DRIVE                 PHOENIX, AZ 85044
14205980   KELSEY ZIEGLER         4614 S. 202ND E. AVE           BROKEN ARROW, OK 74014
14211140   KEMBERLY JOHNS           PO BOX 76          ROGERSVILLE, MO 65742
14208484   KENCO SERVICE & ALLIED KENCO SALES                  26 LYERLY ST         SUITE 1      HOUSTON, TX
           77022
14210722   KENDRA MORAVEK              4445 N. 36TH STREET APT, 302           PHOENIX, AZ 85018
14205475   KENDRA PELHAM           PO BOX 1045           ANNA, TX 75409
14211723   KENDRICK MCGEE            28547 LOCKERIDGE SPRINGS DR                SPRING, TX 77386
14207451   KENNETH EDWARDS              16714 SQUARE RIGGER LANE               FRIENDSWOOD, TX 77546
14206538   KENNETH FITZGERALD               542 SHADOWCREST LN             COPPELL, TX 75019
14210967   KENNETH FRITZ         1402 EAST VALLEY VIEW RD.                PRESCOTT, AZ 86303
14209232   KENNETH GREER          9834 CANTERBURY DR.               HUMBLE, TX 77338
14206117   KENNETH J. DEIMEKE            29455 NORTH CAVE CREEK ROAD                SUITE 118−176     CAVE CREEK,
           AZ 85331
14205706   KENNETH J. PILLA         711 W. 40TH ST. STE. 300          BALTIMORE, MD 21211−2109
14208485   KENNETH KLEIN         12415 ROCKY KNOLL DRIVE                 HOUSTON, TX 77077
14206613   KENNETH KOENIG           14600 HUFFMEISTER RD No.6304               CYPRESS, TX 77429
14209915   KENNETH L. MAUN           TAX ASSESSOR COLLECTOR/COLLIN COUNTY                    P.O. BOX
           8046     MCKINNEY, TX 75070−8046
14211222   KENNETH MCELROY              4010 HICKOX ROAD            ROWLETT, TX 75089
14205470   KENNETH REAMS           705 E. PEACH STREET            ANGLETON, TX 77515
14211079   KENNETH WILLIAMS             8610 GROVE CHASE CT             RICHMOND, TX 77406
14209616   KENQUEST MEDICAL             6340 S. SANDHILL ROAD             SUITE 8      LAS VEGAS, NV 89120
14208486   KENRIC SISSINGH         1515 HYDE PARK BLVD No.28                HOUSTON, TX 77006
14205798   KENSINGTON SURGICAL INC               2921 BROWN TRAIL STE 235            BEDFORD, TX 76021
14210450   KENT STILES       5103 BAYWOOD              PASADENA, TX 77505
14206174   KENYA BENNIEFIELD             1328 E. WEATHERBY WAY               CHANDLER, AZ 85286
14210451   KENYA MORALES           4100 VISTA RD, APT 1201            PASADENA, TX 77504
14209710   KENYA STANDRIDRE             5313 N. ORMONDO CT             LITCHFIELD PARK, AZ 85340
14211855   KERMA MEDICAL PRODUCTS, INC.                215 SUBURBAN DRIVE            SUFFOLK, VA 23434
14207323   KERRY BEARDEN           234 JIM MILLER RD.           FARMERVILLE, LA 71241
14208487   KESHA PICKNEY         3509 GEORGE ST.            HOUSTON, TX 77026
14208488   KEVIN ANDERSON           11514 SAGEWILLOW LN               HOUSTON, TX 77089
14211323   KEVIN BELGRADE           16231 ROBINWOOD LANE                SAN ANTONIO, TX 78248
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 53 of 104
14212331   KEVIN BURGESS           2928 REATA DRIVE             WYLIE, TX 75235
14211724   KEVIN ESTELL          6218 HICKORY CREST DR               SPRING, TX 77389
14209600   KEVIN FOX         532 PRIMROSE LANE              LAPORTE, TX 77571
14212268   KEVIN FRITZ         PO BOX 143           WELLMAN, IA 52356
14206884   KEVIN LANG          2727 KINGS ROAD APT. No.3116               DALLAS, TX 75219
14211678   KEVIN M. KIMMONS             25721 DEERBROOK DR.              SPLENDORA, TX 77372
14208489   KEVIN MACMILLIAN              13707 HERON FIELD CT             HOUSTON, TX 77059
14210057   KEVIN R. WALKER            25971 Pala, STE:100        Mission Viejo, CA 92691
14211905   KEVIN SOWELLS           5811 WHITE RIVER PASS LANE                 SUGAR LAND, TX 77479
14209873   KEVIN SPRINKLE           382 W. OLD MAIN STREET               MARENGO, IN 47140
14209832   KEVIN STEWART            33051 SAWGRASS CT.              MAGNOLIA, TX 77354
14210041   KEY ENTERPRISES LLC              220 SOUTH SIXTH STREET             SUITE 500        MINNEAPOLIS, MN
           55402
14206317   KEY SURGICAL INC            PO BOX 74809           ATTN: ACCOUNTS RECEIVABLE                CHICAGO, IL
           60694−4809
14209721   KEYANNA WILSON              1424 WHITEWATER DRIVE                LITTLE ELM, TX 75068
14211906   KHATIJAH MALIK            3435 SUMMER BAY DR.              SUGAR LAND, TX 77478
14210186   KHAWAJA IKRAM, D.O.              1200 WHITESTONE DR.             MURPHY, TX 75094
14206885   KHOU        DEPT 730044           P.O. BOX 660919         DALLAS, TX 75266−0919
14206886   KIAH       P.O. BOX 843744           DALLAS, TX 75284−3744
14206887   KILGORE & KILGORE, PLLC               3109 CARLISLE STREET            DALLAS, TX 75204
14205322   KILMER LUCAS INC.            PO BOX 297          CARLISLE, ONTARIO LOR 1HO              CANADA
14206888   KILT−FM        P.O. BOX 730844           DALLAS, TX 75373−0844
14210336   KIM BAKER          3613 LOCUST AVE            ODESSA, TX 79762
14209737   KIM BOND         594 FM 3277          LIVINGSTON, TX 77351
14210723   KIM EMERY          25225 N. 40TH LANE           PHOENIX, AZ 85083
14207594   KIM EVERHART           3251 E. CITADEL DR.            GILBERT, AZ 85298
14208490   KIM GIMS        11510 HAVARD OAKS DR                HOUSTON, TX 77095
14209287   KIM NAM         647 E. ROYAL LANE APT. No.2015               IRVING, TX 75039
14205346   KIM ORR BARRISTERS, P.C.             19 MERCER STREET             4TH FLOOR         TORONTO, ONTARIO M5V
           1H2      CANADA
14206087   KIM PERRY         2956 COUNTRY PLACE CIRCLE                 CARROLLTON, TX 75006
14212063   KIM RAINE         1838 E. PEBBLE BEACH DR.              TEMPE, AZ 85282
14210026   KIM REED         PO BOX 570           MINERAL WELLS, AR 71851
14211630   KIMBERLEY COKER              10650 FM 222         SHEPHERD, TX 77371
14208491   KIMBERLI HUNTER             7267 CARACARA DR.             HOUSTON, TX 77040
14210171   KIMBERLY BETHUY              1340 HAMPTON RD.             MOUNT CLEMENTS, MI 48043
14210724   KIMBERLY DAVIDGE               3148 W. SANDRA TER            PHOENIX, AZ 85053
14211231   KIMBERLY DOGGETT               4907 PEACHTREE LANE              SACHSE, TX 75048
14209233   KIMBERLY FULGHUM                6323 PINE TRAIL          HUMBLE, TX 77346
14211324   KIMBERLY GIBERGA              1502 THRUSH RIDGE             SAN ANTONIO, TX 78248
14210557   KIMBERLY HART            18229 N 89th Dr         Peoria, AZ 85382
14208492   KIMBERLY JACKSON              2322 OXFORD POINT LANE               HOUSTON, TX 77014
14209390   KIMBERLY JEAN LAKEY               1315 WELLSHIRE            KATY, TX 77494
14209697   KIMBERLY JUDGE            1385 FM 2830 RD S           LIBERTY, TX 77575
14205730   KIMBERLY MORTON               78 CR 233        BAY CITY, TX 77414
14209391   KIMBERLY MOSS            5539 LATTA PLANTATION DRIVE                  KATY, TX 77449
14208493   KIMBERLY PARKER              1910 HAMLIN VALLEY DR.               HOUSTON, TX 77090
14208494   KIMBERLY ROMERO               16322 BOWIE RIDGE LN.            HOUSTON, TX 77053
14211138   KIMBERLY TURNEY              6210 S. 49TH STREET           ROGERS, AZ 72758
14209930   KIMBERLY TYSON             2910 MADISON DR.            MELISSA, TX 75454
14211162   KIMBERLY UDDIN            2205 GREENWOOD DRIVE                 ROSENBERG, TX 77471
14206027   KINAMED INC          820 FLYNN RD            CAMARILLO, CA 93012
14205983   KINEX MEDICAL COMPANY, LLC                  3330 GATEWAY ROAD             ATTN: KINEX
           AP      BROOKFIELD, WI 53045−5115
14211725   KIRIT THAKKAR           2103 SHAVON CT             SPRING, TX 77388
14209833   KIRK HILL        10333 RESEARCH FOREST DRIVE No.1216                  MAGNOLIA, TX 77354
14207741   KIRK KIMBRELL           7489 CR 414 W.          HENDERSON, TX 75654
14211514   KIRK POULOS          18927 N. 94TH PL          SCOTTSDALE, AZ 85255
14212303   KIRK THIGPEN          5105 GREENWATER DR                WILLIS, TX 77318
14205981   KIRSTEN MANN           607 S FIR COURT            BROKEN ARROW, OK 74012
14205440   KIRT TINKER         7120 PINE DR           ALVIN, TX 77511
14209890   KIRWAN SURGICAL PRODUCTS                  180 ENTERPRISE DR            MARSHFIELD, MA 02050
14208496   KISHA DANTE          23607 BANNING POINT CT               HOUSTON, TX 77494
14208497   KIT CHUNG         1506 OLIVE PLACE             HOUSTON, TX 77077
14206890   KKHH−FM          P.O. BOX 730844          DALLAS, TX 75373−0844
14208498   KLITSAS & VERCHER, P.C.             550 WESTCOTT ST.            STE. 570      HOUSTON, TX 77007−9020
14209557   KM CLINICAL RESEARCH GROUP                  55−629B LOSEPA ST.           LAIE, HI 96762
14210725   KNOELL & QUIDORT INC               3807 NORTH 24TH ST            SUITE 200       PHOENIX, AZ 85016
14206891   KNXV SCRIPPS MEDIA, INC              PO BOX 204268          DALLAS, TX 75320−4268
14208500   KOLIN OZONIAN           1750 SKY LARK LANE               HOUSTON, TX 77056
14207141   KOLIN OZONIAN           33898 CAPE CV           DANA POINT, CA 92629
14209765   KONE INC        4156         PO BOX 894156          LOS ANGELES, CA 90189−4156
14206892   KONICA MINOLTA MEDICAL IMAGING USA INC.                      DEPARTMENT 2272            P.O. BOX
           122272      DALLAS, TX 75312−2272
14205915   KOTZ SANGSTER WYSOCKI, P.C.                36700 WOODWARD AVE.              STE 202        BLOOMFIELD
           HILLS, MI 48304
                   Case 19-12264-CSS               Doc 41-1       Filed 11/23/19         Page 54 of 104
14211785   KOVEN TECHNOLOGY INC                    12125 WOODCREST EXECUTIVE DR                  STE 320     ST LOUIS, MO
           63141
14209766   KPMG, LLP           ATTN: DOUG FARROW                 550 S. HOPE ST., SUITE 1500          LOS ANGELES, CA
           90071
14205550   KPRC TV          P.O. BOX 934721            ATLANTA, GA 31193−4721
14211669   KR MEDICAL TECHNOLOGIES, LLC                     241 E SOUTHLAKE BLVD, STE 160               SOUTHLAKE, TX
           76092
14208501   KRAFT GROUP, LLC                5519 BRIAR DRIVE           HOUSTON, TX 77056
14206893   KRC&L           3700 THANKSGIVING TOWER                  1601 ELM STREET             DALLAS, TX 75201
14210514   KRESHAN SMITH               11041 SHADOW CREEK PKY, STE. 121−206                  PEARLAND, TX 77584
14210515   KRESHON SMITH               11041 SHADOW CREEK PARKWAY                     SUITE 121−206       PEARLAND, TX
           77584
14210516   KRESHON SMITH               9002 SUNLIGHT COURT               PEARLAND, TX 77584
14208502   KRESS INC.           320 WESTCOTT STREET               SUITE 108          HOUSTON, TX 77007
14211515   KRISINE GRAHAM                7630 ANN WAY            SCOTTSDALE, AZ 85260
14206614   KRISLA W DUPONTE                 17515 SPRING CYPRESS RD               SUITE C−203        CYPRESS, TX
           77429
14209564   KRISTA BROUSSARD                 2130 COUNTRY CLUB RD., UNIT 723                LAKE CHARLES, LA 70605
14211080   KRISTAL ORELLANA                 6602 COUNTRY LANE              RICHMOND, TX 77468
14211726   KRISTEN BALMANNO                   20006 WINFORD COURT              SPRING, TX 77379
14208503   KRISTEN BURTON                13036 TRAIL HOLLOW              HOUSTON, TX 77079
14205758   KRISTEN CRAWFORD                  412 PAMELA DR.           BAYTOWN, TX 77521
14208504   KRISTEN DAVIS              PO BOX 3856          HOUSTON, TX 77253
14208505   KRISTEN KUCERA MARCUM, M.D.                     5314 DUMFRIES DRIVE              HOUSTON, TX 77096
14211727   KRISTEN MATAGAZA                  2935 WALNUT SPRINGS DR.                SPRING, TX 77449
14207171   KRISTEN REIMER               704 W PARKTOWN DR               DEER PARK, TX 77536
14210517   KRISTI HARRELL              2900 PEARLAND PARKWAY                  No.5302        PEARLAND, TX 77581
14206478   KRISTI STARK            4713 NANTUCKET DRIVE                COLLEGE STATION, TX 77845
14207630   KRISTIE UNGER              19262 N. 79TH DR.          GLENDALE, AZ 85308−6171
14205441   KRISTIN ELKIN            18101 MCKAY ROAD               ALVIN, TX 77511
14209931   KRISTIN KEITH            406 FISHERMAN TRAIL               MELISSA, TX 75454
14206894   KRISTIN LEIBER             2727 Reagan Street, Unit A         Dallas, TX 75219
14205906   KRISTIN MOORE−ATTN: WENDY PARKER                        1068 BRIDGES RD            BLACKSBURG, SC 29702
14210726   KRISTINA ABDALLA                 18402 N. 14TH STREET           PHOENIX, AZ 85022−8502
14210372   KRISTINA KLECKER                131 E. ROSE, APT. No.113           OWATONNA, MN 55060
14212135   KRISTINA NACLERIO                 13000 NIAGARA WAY             THORNTON, CO 80602
14206005   KRISTINA VILLA              1312 E. IRONWOOD DRIVE               BUCKEYE, AZ 85326
14211631   KRISTINE BUSH             320 RED MAPLE LANE               SHEPHERD, MI 48883
14207309   KRISTINE HOLDEN                201 OAK FOREST           EULESS, TX 76039
14206175   KRISTY MORGAN                753 S. TERRACE CT           CHANDLER, AZ 85226
14209967   KRISTY NEAL             2455 E. BROADWAY ROAD                 UNIT 7         MESA, AZ 85204
14205770   KRISTY PEIKERT              14618 PARKVIEW COURT               BEACH CITY, TX 77523
14209539   KRISTY WOODALL                 725 WILLOW CREEK DR.              LA PORTE, TX 77571
14206318   KRIV         3733 COLLECTION CENTER DRIVE                   CHICAGO, IL 60693
14207373   KTISIS Web LLC            12761 Lizzie Place        Fort Worth, TX 76244
14206896   KTMD          P.O. BOX 841985            DALLAS, TX 75284−1985
14206897   KTRK−404           P.O. BOX 732384            DALLAS, TX 75373−2384
14210452   KTVK          PO BOX 101524            PASADENA, CA 85013
14206898   KTVT−TV           P.O. BOX 730457            DALLAS, TX 75373−0457
14206899   KTXA−TV            P.O. BOX 730206           DALLAS, TX 75373−0206
14208506   KUBE          2401 FOUNTAIN VIEW DRIVE                 SUITE 300          HOUSTON, TX 77057
14208507   KUHF RADIO             4343 ELGIN STREET             HOUSTON, TX 77204−0887
14208508   KURT KNOP             1333 ELDRIDGE PKWY No.1               HOUSTON, TX 77077
14212176   KURZ MEDICAL, INC                5126 SOUTH ROYAL ATLANTA DRIVE                   TUCKER, GA 30084
14205478   KW−Med,Inc            42609 NORTH CRAWFORD RD.                 ANTIOCH, IL 60002
14206900   KXAN          P.O. BOX 844304            DALLAS, TX 75284
14206901   KXAS          P.O. BOX 841985            DALLAS, TX 75284−1985
14208509   KXLN          P.O. BOX 460867            HOUSTON, TX 77056
14208510   KYLE BOBO             10402 TOWN & COUNTRY WAY                   HOUSTON, TX 77024
14208511   KYLE BUTHOD              10671 IVYRIDGE ROAD               HOUSTON, TX 77043
14211325   KYLE JENKINS             7733 LOUIS PASTEUR DR.               APT. 418        SAN ANTONIO, TX 78229
14211516   KYLE MCBRIDE              6855 E. CAMELBACK RD. No.4016                 SCOTTSDALE, AZ 85251
14211517   KYLE OLSON             8802 E. DIAMOND RIM DR.               SCOTTSDALE, AZ 85255
14210727   KYLE VAUGHN               4611 E. SHED No. 160          PHOENIX, AZ 85028
14210728   KYLE VAUGHN, D.P.M                 4611 E. Shea Blvd, Bldg 2 No.160         Phoenix, AZ 85028
14209968   KYLLE BUTTERS               530 S. DOBSON           MESA, AZ 85202
14208469   Kahanek, Franke & Associates, L.C.           2727 ALLEN PARKWAY, STE 1500                HOUSTON, TX 77019
14211903   Kamal Khalil         1738 Wind Trace Cove          SUGAR LAND, TX 77479
14211721   Karen Juilan        2307 Marblecrest Lane         Spring, TX 77386
14207236   Karkada Upadhya           211 Wellington Dr.        Dublin, GA 31021
14207287   Karl Storz Endoscopy−America Inc            2151 E. GRAND AVENUE               EL SEGUNDO, CA 90245
14210934   Kelly Bishop        38034 US Hwy. 93           Polson, MT 59680
14205977   Kennedy Zaborowski            8921 Bonaventure Dr.        Brighton, MI 48116
14207227   Kim Nash         Route 2 11520 Main Street          Dixon, MO 65459
14206889   Kimberly−Clark          HAYLARD HEALTH                P.O. BOX 915003          DALLAS, TX 74391−5003
14208495   Kirby Surgical Center         9300 KIRBY DRIVE            HOUSTON, TX 77060
14206088   Kiwi Services Inc.        3230 Commander Drive           Carrollton, TX 75231
14208499   Knapp Lock & Safe           3262 WESTHEIMER RD No. 514                HOUSTON, TX 77098
                   Case 19-12264-CSS              Doc 41-1        Filed 11/23/19        Page 55 of 104
14207223   Knowledgeable Hands Surgical Services             6523 Canyon Mist Ln         Dickinson, TX 77539
14212249   Kourtney Campbell          194 DENALI WAY               WAXAHACHIE, TX 75167
14207161   Krasity's      1825 BAILEY ST.              DEARBORN, MI 48124−2488
14206539   Kristen Denby        412 Westlake Court            Coppell, TX 75019
14206895   Krueger, Bell & Bailey         1701 N. Market Street          Dallas, TX 75202
14208512   L & D UPHOLSTERY, INC.                 5810 HOGUE           HOUSTON, TX 77087
14208513   L.B. Walker & Associates, Inc.          13111 NORTHWEST FWY SUITE 125                  HOUSTON, TX
           77040−6321
14206902   L2 Surgical LLC        5710 LBJ FREEWAY                SUITE 300          Dallas, TX 75240
14210087   LA'BRITNI WOLRIDGE                 1206 RIVER ROCK DR.             MISSOURI CITY, TX 77489
14207706   LAB SUPPLY SPECIALISTS                  5613 GLENVIEW DR              HALTOM CITY, TX 76117
14211413   LABOR LAW CENTER, INC.                  3501 WEST GARRY AVE.               SANTA ANA, CA 92074
14209791   LABSCO          1951 BISHOP LANE, SUITE 300                  LOUISVILLE, KY 40218−1950
14211845   LAGONIA ROGERS                12163 DIEHL DRIVE              STERLING HEIGHTS, MI 48313
14209610   LAHIJI INC.        3635 SOUTH FORT APACHE ROAD                       SUITE 200−612         LAS VAGAS, NV
           89147
14208514   LAKENDRA COOPER                  9826 BAMBOO RD              HOUSTON, TX 77041
14208515   LAKESISHA CATLEY                 9003 DRAGONWOOD TRAIL                  HOUSTON, TX 77083
14206903   LALLOON MARKETING GROUP                      17300 N. DALLAS PKWY STE 1080               DALLAS, TX 75248
14206904   LAMAR DRAYTON                 2605 JOHN WEST RD.              APT No.9304          DALLAS, TX 75228
14205718   LAMAR TEXAS LIMITED PARTNERSHIP                        PO BOX 96030           BATON ROUGE, LA 70896
14208516   LANA NIMRI           12906 ISLAND FALLS CT.                 HOUSTON, TX 77041
14211728   LANARD MOORE               707 WINTER PINES CT                SPRING, TX 77373
14207224   LANCE BYRNES              5618 YACHT CLUB DR.                DICKINSON, TX 77539
14210975   LANCE C. NEWTON                690 TABLE ROCK DR.               PROSOER, TX 75078
14210518   LANCE LAFLEUR, M.D., PLLC                  1920 COUNTRY PLACE PARKWAY SUITE No. 160                 PEARLAND,
           TX 77584
14208517   LANCE LANGLAND                 5150 BRAESVALLEY                HOUSTON, TX 77096
14210088   LANCE TRANICK              2715 KISSING CAMEL CT.                MISSOURI CITY, TX 77459
14208518   LANGE MECHANICAL SERVICES L.P.                      PO BOX 924556           HOUSTON, TX 77292−4556
14212007   LANGSTON           LANGSTON SECURITY                    PO BOX 8587          SURPRISE, AZ 85374−0126
14206905   LANGUAGE LINE SERVICES, INC.                    P.O. BOX 202564          DALLAS, TX 75320−2564
14209927   LANGUAGE SCIENTIFIC, INC.                  101 STATION LANDING, STE 500               MEDFORD, MA 02155
14210729   LANMOR SERVICES, INC                  2058 W. ROSE GARDEN LANE                 PHOENIX, AZ 85027
14212234   LANNY J. DAVIS & ASSOCIATES, LLC                     1900 M STREET, NW, SUITE 300            WASHINGSTON, DC
           20036
14209969   LANSTAR, LLC            4450 E. MCLELLAN RD.No.106                  MESA, AZ 85206
14211518   LARA ALBERTSON                24400 N. WAY            SCOTTSDALE, AZ 85255
14211907   LARA BRYANT             319 POWER COURT                 SUGAR LAND, TX 77478
14208519   LARRY BIER           3826 CANARY GRASS LANE                    HOUSTON, TX 77059
14209327   LARRY BRANHAM                 PO BOX 392           KARNES CITY, TX 78118
14205862   LARRY BRAZELL               2256 GREGG RD. APT 2               BELLEVUE, NE 68123
14209884   LARRY DEARK             306 MARTIN LUTHER KING DR.                    MARKSVILLE, LA 71351
14207571   LARRY GADDES PCAC, CTA                    904 S. MAIN ST.         GEORGETOWN, TX 78626
14207144   LARRY HENRY             1502 AVENUE B               DANBURY, TX 77534
14209682   LARRY M. SMITH              588 E. PURNELL ST.             LEWISVILLE, TX 75057
14206120   LARRY P GREEN              118 MELODY CR              CEDAR HILL, TX 75104
14205442   LARRY POSH            316 OAK MANOR DRIVE                  ALVIN, TX 77511
14209288   LARRY RUFFIN             2410 SOUTHLAKE CT.                IRVING, TX 75038
14205921   LARRY SARGENT               9537 DEER RIDGE DR.               BOERNE, TX 78006
14208520   LARRY TERRY             2238 MARLO ST               HOUSTON, TX 77023
14208521   LASHAN WOODS               17202 RANCHO VERDE                  HOUSTON, TX 77095
14208522   LASHANDA MCCOY                  5113 HIGGINS           HOUSTON, TX 77033
14208523   LASHANDA MCCOY                  5113 HIGGINS           HOUSTON, TX 77033
14210519   LATASHA GILES             12400 SHADOW CREEK PKWY UNIT 1108                       PEARLAND, TX 77584
14208524   LATONYA RAY              5015 ALDINE BENDER                 HOUSTON, TX 77032
14208525   LATOYA COLLINS               19939 CHASEWOOD PARK DR                   No.8101        HOUSTON, TX 78664
14208526   LAURA BOSCHE CHAN                   14250 EMPANDA DR.              HOUSTON, TX 77083
14206024   LAURA CLOUD             1984 COUNTY ROAD 3102                  CALL, TX 75933
14210599   LAURA CONNERTON                  10800 PELLE CR.            PHILADELPHIA, PA 19154
14208527   LAURA CORTEZ              18803 HOLLY WAY                HOUSTON, TX 77084
14207452   LAURA EDWARDS                2002 EDGEWATER DR.                 FRIENDSWOOD, TX 77546
14207346   LAURA EMERSON                321 WESTLAKE              FORNEY, TX 75126
14210008   LAURA EMERY              3200 NORTH M37 HIGHWAY                   MIDDLEVILLE, MI 49333
14209738   LAURA GARCIA              604 WEST NORTH ST               LIVINGSTON, TX 77351
14207650   LAURA KNIGHT              238 N 152nd Ave            Goodyear, AZ 85338
14208528   LAURA PERRY             5114 LIDO LN             HOUSTON, TX 77092
14212192   LAURA POPE            3635 S. OSWEGO AVE                TULSA, OK 74135
14211180   LAURA RUNNELS               13412 CHEROKEE ROSE CT                  ROSHARON, TX 77583
14208529   LAURA SCHUHMANN                   2631 HOLLOW HOOK RD                 HOUSTON, TX 77080
14208530   LAURA WAITS            6103 MORNINGSHIRE LANE                    HOUSTON, TX 77084
14208531   LAUREN BATTLE               5642 PARK VILLAGE               HOUSTON, TX 77051
14210924   LAUREN BLOCK              71 KENSINGTON BLVD                  PLESENT RIDGE, MI 48069
14210175   LAUREN CHAMBERS                  301 JARDINERE WALK                MOUNT PLEASANT, SC 29464
14206906   LAUREN GENGLER                6155 RICHMOND AVE                 DALLAS, TX 75214
14208532   LAUREN GREEN              5401 CHIMNEY ROCK RD. No.854                  HOUSTON, TX 77081
14210730   LAUREN JACKSON                3212 N. 37TH STREET              APT 12       PHOENIX, AZ 85018
14206907   LAUREN MICHELLE SMITH                    11324 CARISSA DR.            DALLAS, TX 75218
                   Case 19-12264-CSS           Doc 41-1       Filed 11/23/19       Page 56 of 104
14210890   LAUREN PIREK        4689 HOME PLACE             PLANO, TX 75024
14209392   LAUREN RACHEL MALLEK               19122 TOBACCO RD.           KATY, TX 77449
14210891   LAUREN RUDICK          1912 NORTHCREST DRIVE               PLANO, TX 75075
14206908   LAUREN SEARS        2731 FRAIZER ST            DALLAS, TX 75210
14210145   LAUREN WARNER           7210 LOUNA RD            MONTGOMERY, TX 77316
14208533   LAURIE CLEPPER         2031 MAPLETON DR.             HOUSTON, TX 77043
14208534   LAURIE HARING         10340 SHAWDOW OAKS DRIVE                 HOUSTON, TX 77043
14207405   LAURIE MESCH        305 HWY ST            FREDERICKSBURG, TX 78624
14208535   LAURY RAMCHARAN              8306 BARBERRY BRANCH ST.              HOUSTON, TX 77055
14208536   LAVETA DODSON           12620 ROBERT E. LEE ROAD              HOUSTON, TX 77044
14211326   LAW & ORDER RECORD RETRIEVAL                 PO BOX 461745         SAN ANTONIO, TX 78246
14210600   LAW JOURNAL PRESS            P.O. BOX 70162        PHILADELPHIA, PA 19176−9628
14206909   LAW OFFICE OF JOE H. STALEY, JR.,P.C.           3100 MPNTICELLO AVENUE            SUITE
           850     DALLAS, TX 75205
14210941   LAWRENCE BROWN             PO BOX 4075         PORT ARTHUR, TX 77641
14211729   LAWRENCE MCDONALD               18714 CYPRESS LOCH            SPRING, TX 77379
14206131   LAWRENCE MORRISON              1200 BIRDIE COVE          CEDAR PARK, TX 78613
14211635   LAWTATE       LAW OFFICE OF TATE REHMET                  2902 N. US. HIGHWAY 75        SHERMAN, TX
           75090
14211613   LAYROOTS, LLC         1425 BROADWAY             No.20−4601        SEATTLE, WA 98122
14208537   LBJ LABORATORY SUPPORT SERVICES                 2626 SOUTH LOOP WEST, STE. 248          HOUSTON, TX
           77054
14212064   LBW TRAINING CENTER LLC              1301 E UNIVERSITY DR           STE 104     TEMPE, AZ 85281
14211400   LD MICRO, INC      11040 BOLLINGER CANYON ROAD                   SUITE E−405      SAN RAMON, CA
           94582
14206910   LDR SPINE USA INC         P.O. BOX 671716         DALLAS, TX 75267−1716
14206911   LDWW GROUP MARKETING & COMMUNICATIONS, L.P.                      1444 OAK LAWN, SUITE
           119     DALLAS, TX 75207
14210988   LEAH MYERS       164 JIMS CIRCLE            RAGLEY, LA 70657
14206912   LEAP SURGICAL LLC           6333 E. MOCKINGBIRD STE. 147−819             DALLAS, TX 75214
14205551   LEASEQUERY, LLC          115 PERIMETER CENTER PI NE              SUITE 1150      ATLANTA, GA
           30346
14206320   LEBANON HOLDING. LLC             14906 COLLECTIONS CENTER DRIVE              CHICAGO, IL 60693
14207489   LEBANON HOLDINGS, LLC DBA COREMED NETWORK                       6988 LEBANON ROAD         SUITE
           102     FRISCO, TX 75034
14208538   LECHAUNDA TATUM             6087 WINSTON ST           HOUSTON, TX 77021
14211841   LEE EXECUTIVE SEARCH             10941 OTAHNAGON             STANWOOD, MI 49346
14208539   LEEANN GREENWOOD              5353 MEMORIAL DRIVE No.3062             HOUSTON, TX 77007
14211908   LEELA THOMAS         5327 HEATH RIVER LN             SUGAR LAND, TX 77479
14208541   LEGACY COMMNUNITY HEALTH                  PO BOX 66308         HOUSTON, TX 77266−6308
14206913   LEGACY HEALTH, LLC            THE MANAGER C/O DUMINDA DE ZOYSA                 BANK OF
           AMERICA       DALLAS, TX 75206
14206914   LEGACY TEXAS         ATTN: MICHAEL ANSOLABEHERE                   8411 PRESTON RD. SUITE
           600     DALLAS, TX 75225
14207551   LEGAL DIRECTORIES PUBLISHING COMPANY, INC                    PO BOX 495069      GARLAND, TX
           75049−5069
14205370   LEGAL SHIELD       PO BOX 2629            ADA, OK 74821−2629
14210578   LEIGH CRENSHAW           20821 PENNY ROYAL DR.             PFLUGERVILLE, TX 78660
14205426   LEIGH LANIER       12285 BROADWELL ROAD                ALPHARETTA, GA 30004
14211395   LEITERS ENTERPRISES, INC.           17 GREAT OAKS BLVD             SAN JOSE, CA 95119
14209393   LEKEANTE COCKERHAM               18103CANYON CYPRESS LANE               KATY, TX 77449
14209208   LELAND HENRY         PO BOX 531            HUGO, OK 74743
14209394   LELAND PAYNE         23 HOLLINGERS ISLAND              KATY, TX 77450
14205731   LENA STAVINOHA           3204 EL CAMINO ST           BAY CITY, TX 77414
14205347   LENCZNER SLAGHT ROYCE GRIFFEN, LLP                 130 ADELAIDE STREET WEST           SUITE
           2600     TORONTO, ONTARIO M5H 3P5                CANADA
14210027   LENORA BUSCHOW            P.O. BOX 1103         MINERAL WELLS, TX 76068
14208542   LENOX HILL HOLDINGS, LTD.             5773 WOODWAY DR. No.460            HOUSTON, TEXAS 77057
14209234   LEO BERMUDEZ         14007 ROBBIE CREEK LANE                HUMBLE, TX 77396
14208543   LEO FIGUEROA        5207 DANA LEIDH DRIVE              HOUSTON, TX 77066
14208544   LEO PATRICK PURCELL JR            1126 MERRILL          HOUSTON, TX 77009
14211237   LEO STINNETT       1189 EAST MADERA ESTATES LANE                   SAHUARITA, AZ 85629
14208545   LEON CHEN       2010 BLODGETT ST UNIT G               HOUSTON, TX 77004
14207668   LEON FLETCHER          1609 EAST SPRINGCREST CIRCLE               GRANDE PRARIE, TX 75134
14207738   LEONARD GUTTIEREZ             26875 HWY 6         HEMPSTEAD, TX 77445
14209395   LEOVARDO VEGA           19334 SHILOH CREEK LANE               KATY, TX 77449
14211181   LES HOSEY      4019 KELLY LEIGH              ROSHARON, TX 77583
14205415   LESLEY ZACHARIAH            4304 GLEN MEADOWS DR               ALLEN, TX 75002
14211081   LESLIE CRAWLEY          20703 SLATE CT.          RICHMOND, TX 77407
14207453   LESLIE DERAY       411 FRIENDS KNOLL LN               FRIENDSWOOD, TX 77546
14209894   LESLIE HOLT      PO BOX 781            MAURICEVILLE, TX 77626
14210362   LESLIE KALEC       15708 CENTENNIAL DR.              ORLAND PARK, IL 60462
14210089   LESLIE KNIGGE       3011 SUN CITY CT            MISSOURI CITY, TX 77459
14207374   LESLIE MONTEZ         5945 WEST CREST DR. W             FORT WORTH, TX 76134
14211174   LESLIE PEAVY       PO BOX 69           ROSEPINE, LA 70659
14209693   LESLIE WIEDER        17579 RED OAK            LEXINGTON, KY 40512−4079
14208546   LETOURNEAU INTERESTS, INC.              5819 MILWEE STREET           HOUSTON, TX 77092
14208547   LETSOS COMPANY           P.O. BOX 36927         HOUSTON, TX 77236−6927
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19       Page 57 of 104
14207195   LEVEL 3 COMMUNICATIONS,LLC                  PO BOX 910182          DENVER, CO 80291−0182
14208548   LEVERAGED RECEIVABLES MANAGEMENT                        24 GREENWAY PLAZA            SUITE
           1705     HOUSTON, TEXAS 77046
14206916   LEW LEFCO         6534 REDPINE RD             DALLAS, TX 75248
14210731   LEWIS ROCA ROTHGERBER CHRISTIE, LLP                    201 E. WASHINGTON ST., SUITE 1200         PHOENIX,
           AZ 85004
14206321   LEXICOMP         CHICAGO LOCKBOX 62456                  62456 COLLECTIONS CENTER DRIVE            CHICAGO,
           IL 60693
14206001   LEXIE BELLES         PO BOX 51           BRUCE CROSSING, MI 04912
14205552   LEXINGTON INSURANCE COMPANY                    GLOBAL RECOVERY SERVICES               PO BOX
           105795      ATLANTA, GA 30348−5795
14211242   LEXION MEDICAL LLC               545 ATWATER CIRCLE             SAINT PAUL, MN 55103
14210005   LEXIS NEXIS MATTHEW BENDER INC.c/o FULFILMENT                       9443 SPRINGBORO
           PIKE      MIAMISBURG, OH 45342
14206918   LEXITAS       325 N. ST. PAUL, STE 1900            DALLAS, TX 75201
14205759   LIBBIE RICHARD           109 LINCOLN CEDAR DR               BAYTOWN, TX 77523
14211786   LIEBEL FLARSHEIM COMPANY, LLC                  1034 S. BRENTWOOD BLVD SUITE 800             ST LOUIS, MO
           63125
14205957   LIFE INSTRUMENT CORP               91 FRENCH AVENUE             BRAINTREE, MA 02184
14206322   LIFE SPINE, INC.        P.O. BOX 83050          CHICAGO, IL 60691−3010
14210306   LIFE TECH INC         975 MADISON AVENUE                NORRISTOWN, PA 19403
14210300   LIFELINE PHARMACEUTICALS LLC                  1301 NW 84TH AVENUE SUITE 101            NIAMI, FL 33126
14205707   LIFENET HEALTH             P.O. BOX 79636        BALTIMORE, MD 21279−0636
14209206   LILA MILLER         29632 EAST IRVIN RD            HUFFMAN, TX 77336
14208550   LILIAN LUI       11523 BRIAR FOREST DR               HOUSTON, TX 77077
14208551   LILIANA SANCHEZ              110 FOYCE        HOUSTON, TX 77022
14206323   LILLIBRIDGE HEALTHCARE SERVICES, INC                    251 MEDICAL CENTER LLC           C/O LILLIBRIDGE
           HEALTHCARESERVICES, INC                CHICAGO, IL 60693−0169
14210520   LILLIE DORIAN          12201 WILLOW BROOK LN                 PEARLAND, TX 77584
14211082   LILY ANGULO          11122 E. LAKE GABLES DR.               RICHMOND, TX 77406
14210305   LINA MEDICAL USA              P.O. BOX 2503        NORCROSS, GA 30091
14212065   LINCOLN ELECTRIC DOOR                3210 S. Hardy Dr.        Tempe, AZ 85282
14210238   LINDA ALLEN          PO BOX 244           NEW CANEY, TX 77357
14212008   LINDA BERG         15427 W LEAH LANE              SURPRISE, AZ 85374
14206920   LINDA BICKERS           7312 HEATHMORE DR                DALLAS, TX 75248
14207631   LINDA BIVINS         6446 WEST TURQUOISE DRIVE                  GLENDALE, AZ 85260
14209722   LINDA BROWN           1409 LAUREL HALL LANE                 LITTLE ELM, TX 75068
14208552   LINDA BROWN           16406 CAMINO DEL SOL DR                 HOUSTON, TX 77083
14211327   LINDA BROWN           3808 LOMITA STREET               SAN ANTONIO, TX 78230
14208553   LINDA DAIGLE          14350 SCHILLER RD             HOUSTON, TX 77082
14211245   LINDA DICKSON            1616 TANGLEWOOD LN                SALINA, KS 67401
14208554   LINDA F ROBERTS             14462 ACUNA LANE             HOUSTON, TX 77045
14211730   LINDA GUIDRY           2109 SAWDUST RDNo.13202                SPRING, TX 77380
14210090   LINDA JOHNSON            P.O. BOX 1241         MISSOURI CITY, TX 77459
14206462   LINDA K BROWN             543 COUNTY ROAD 2859              CLEVELAND, TX 77327
14211909   LINDA MAYHOOD              PO BOX 272         SUGAR LAND, TX 77487
14208555   LINDA MINGO          4735 THEALL ROAD              HOUSTON, TX 77001
14211215   LINDA NULISCH           3672 WAGNER ROAD               ROUND TOP, TX 78954
14211910   LINDA OQUENDO             4603 WINDSONG CREEK LN                SUGAR LAND, TX 77479
14210521   LINDA PATAKI          1026 S WELLSFORD DR               PEARLAND, TX 77584
14206176   LINDA PETERSON             4351 S PURPLE SAGE PL             CHANDLER, AZ 85248
14211822   LINDA ROBERTS            3001 DOVE COUNTRY PLACE                 No. 1612     STAFFORD, TX 77477
14210453   LINDA SALAZAR            2721 YALE          PASADENA, TX 77502
14208556   LINDA SAPP        1815 MANDRILL LN               HOUSTON, TX 77067
14210146   LINDA SEMMLER             7219 LORNA RD           MONTGOMERY, TX 77316
14209396   LINDA SHADDIX            1914 WINDY RIDGE DR.              KATY, TX 77450
14211328   LINDA SHIRTUM            2810 OLD RANCH RD.              SAN ANTONIO, TX 78217
14208557   LINDA STAFFORD−HAYNES                 7322 SOUTHWEST FREEWAY                SUITE 780      HOUSTON, TX
           77074
14210147   LINDA TEAGUE           MYSTIC POINT            MONTGOMERY, TX 77356
14206177   LINDA WADE          1312 S. NEBRSKA PLACE               CHANDLER, AZ 85286
14206615   LINDA WATSO           15819 LINWOOD MANOR COURT                   CYPRESS, TX 77429
14208558   LINDA ZALESKI           243 STONEY CREEK             HOUSTON, TX 77024
14210291   LINDSAY BROWN              5951 APPLEMAN RD             NEWARK, OH 43056
14206921   LINDSAY COLA           8623 CAPRI DRIVE            DALLAS, TX 75238
14209872   LINDSAY SCHOEN              8854 W. MOON SPRING ROAD              MARANA, AZ 85653
14205910   LINDSEY BEXLEY             PO BOX 714         BLESSING, TX 77419
14210148   LINDSEY BLAHA            15538 QUEEN ELIZABETH COURT                  MONTGOMERY, TX 77316
14209540   LINDSI DAVIS         1114 GLENBAY CT.             LA PORTE, TX 77571
14208559   LINEAR MARKETING LLC                407 FAUST LANE            HOUSTON, TX 77024
14206324   LINKEDIN CORPORATION                62228 COLLECTIONS CENTER DRIVE               CHICAGO, IL
           60693−0622
14209880   LISA BATTEN         11751 ALLEN RD.            MARIETTA, OK 73448
14207310   LISA BROWN          2500 KODIAK CIRCLE              EULESS, TX 76039
14212151   LISA BUEHRING           15601 BROWN ROAD               TOMBALL, TX 77377
14208560   LISA CLARK         11510 LAKEWOOD PLACE                  HOUSTON, TX 77070
14212116   LISA DORVINEN           27 HARMONY ARBOR COURT                   THE WOODLANDS, TX 77382
14209723   LISA FINLEY        2541 SADDLEHORN DR                LITTLE ELM, TX 75068
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 58 of 104
14206616   LISA GRIMALDO           10331 OLIVIA VIEW LANE              CYPRESS, TX 77433
14210579   LISA HENSZ        18712 ROYAL POINTE DR               PFLUGERVILLE, TX 78660
14205498   LISA HOLDER         1604 GLASGOW DR.              ARLINGTON, TX 76015
14209970   LISA LAIRBY        930 N. MESA DR. No.1082            MESA, AZ 85201
14209733   LISA LASER, USA          3123 INDEPENDENCE DRIVE               LIVERMORE, CA 94551
14210732   LISA LICON       5114 W. FULTON ST             PHOENIX, AZ 85043
14208561   LISA PARKER        PO BOX 37428            HOUSTON, TX 77237
14205760   LISA PENA       7906 VERANDA DRIVE               BAYTOWN, TX 77523
14211519   LISA PRIEM       7340 E. LEGACY BLVD.              SCOTTSDALE, AZ 85255
14211520   LISA RAPASKY          8307 E. CLARENDON AVE.               SCOTTSDALE, AZ 85251
14209203   LISA SQUIRES        6818 ARBOR HEIGHTES DR.                HUDSONVILLE, MI 49426
14209565   LISA THERIOT        760 MISTY LANE             LAKE CHARLES, LA 70611
14208562   LISA WARE−LOPEZ             11002 HAMMERLY BLVD, 106              HOUSTON, TX 77043
14211626   LISA ZACK       8460 RHODE             SHELBY TOWNSHIP, MI 48317
14207375   LISMEY CASTRO           6109 BELLAIRE DR. SOUTH              FORT WORTH, TX 76132
14210307   LITE TECH INC        975 MADISON AVENUE                NORRISTOWN, PA 19403
14208563   LITIANA MERHI          2718 YOUPON LAKE CRT.               HOUSTON, TX 77084
14206028   LITMUS SOFTWARE, INC              675 MASSACHUSETTS AVE, STE 10            CAMBRIDGE, MA 02139
14210821   LITMUS SOFTWARE, INC.              PO BOX 360628         PITTSBURG, PA 15251−6628
14210272   LIVEPERSON, INC.          475 TENTH AVENUE 5TH FLOOR               NEW YORK, NY 10018
14212009   LIZBETH NARANJO             11559 W. COYOTE CT            SURPRISE, AZ 85378
14208564   LIZET THOMAS          19419 HILLSIDE SPRING CIRCLE               HOUSTON, TX 77084
14209257   LLOYD D NABORS DEMOLITION, LLC                 1330 DOWDY FERRY ROAD             HUTCHINS, TX
           75141
14206089   LLOYD SCARROW             2737 TROUTT DRIVE             CARROLLTON, TX 75010
14209768   LMA North America         PO BOX 51275          LOS ANGELES, CA 90051−5575
14207347   LOARN HOUSTON             13220 FRANKLIN LN.            FORNEY, TX 75126
14206198   LOCKDOWN SURGICAL, INC                18888 LAKE SRIVE EAST           CHANHASSEN, MN 55317
14208565   LOCKE PROTECTIVE SERVICES                1616 SOUTH VOSS RD., STE. 250         HOUSTON, TX 77057
14210343   LOCKE SUPPLY CO.            P.O. BOX 24980         OKLAHOMA CITY, OK 73124−0980
14207230   LOGAN FREEMAN             312 CEDAR RIDGE LOOP              DOVER, AR 72837
14207531   LOGIQUIP       PO BOX 278            GALESBURG, MI 49053−0278
14208566   LOGIX COMMUNICATIONS                P.O. BOX 3608         HOUSTON, TX 77253−3608
14208567   LOGIX HOLDING COMPANY, LLC                 2950 N. LOOP WEST 8TH FLOOR           HOUSTON, TX 77092
14209554   LOHOZO DEVELOPMENT                50 VISTA DEL SOL           LAGUNA BEACH, CA 92651
14209487   LOLA ABREGO          3759 CINCH DR.           KINGMAN, AZ 86409
14208569   LONE STAR GLASS            3804 BISSONNET           HOUSTON, TX 77005
14208570   LONE STAR INTERPRETERS LLC                2800 POST OAK BLVD STE.4100           HOUSTON, TX 77479
14208571   LONESTAR ANESTHESIA ASSOCIATION                   7010 CHAMPION PLAZA DRIVE No.300            HOUSTON,
           TX 77069
14208572   LONESTAR ELECTRIC SUPPLY                4200 N SAM HOUSTON PKWY             HOUSTON, TX 77086
14209663   LONGHORN PLUMBING CO., INC                801 S. BAGDAD RD          LEANDER, TX 78641
14211232   LONNA KYSIAK           3705 REMINGTON COURT                SACHSE, TX 75048
14210933   LONNIE HENSLEY            30070 CR 1240         POCASSET, OK 73079
14208573   LONNIE LUKES          16506 PINON VISTA DR             HOUSTON, TX 77095
14210892   LONZRA ALSOBROOKS               2300 MOLLY LN           PLANO, TX 75074
14211911   LOPITA GHOSH          5815 EMMIT CREEK LN              SUGAR LAND, TX 77479
14211022   LORA JEAN ENTY           2712 Millwood Dr         Richardson, TX 75082
14209467   LORA ROMNEY           1168 HANLINE CIRCLE              KAYSVILLE, VT 84037
14210454   LORENA TIJERINA           1202 ELMWOOD             PASADENA, TX 77502
14212295   LORETTA PETERSON              600 TEXAS STREET           WHARTON, TX 77488
14211329   LORI BLIZE       9246 RIDGE CROSS             SAN ANTONIO, TX 78250
14209916   LORI CATHEY         9320 CALIENTE DR             MCKINNEY, TX 75072
14208574   LORI LANE       16211 CHARTER STONE DR                 HOUSTON, TX 77070
14205638   LORI SANCHEZ          5001 CONVICT HILL RD.No.1011              AUSTIN, TX 78749
14208575   LORRAINE FOIX          8820 WEST HEIMER             HOUSTON, TX 77063
14208576   LOUIE SOMMER           1038 CURTIN ST.           HOUSTON, TX 77016
14209877   LOUIS DUNNAM           41122 WEST HOPPER DRIVE               MARICOPA, AZ 85138
14206617   LOUIS HEBERT          10130 PEYTONS GRACE LANE                CYPRESS, TX 77433
14205719   LOUISIANA DEPARTMENT OF REVENUE                    P.O. BOX 201       BATON ROUGE, LA 70821−1218
14205720   LOUISIANA STATE BOARD OF NURSING                   17373 PERKINS ROAD         BATON ROUGE, LA
           70810
14208577   LOVE ADVERTISING             3550 WEST 12TH ST           HOUSTON, TX 77008
14211670   LOVEIN RIBMAN P.C            109 RIVER OAKS DRIVE             SUITE 100     SOUTHLAKE, TX 76092
14208578   LOW VOLTAGE SECURITY SOLUTIONS                   9900 WESTPARK DRIVE           SUITE No.
           134      HOUSTON, TX 77063
14211521   LPW PROPERTIES, LLC             C/O SIGNATURE REAL ESTATE SERVICES               8712 E. VIA DE
           COMMERECIO           SCOTTSDALE, AZ 85258
14206922   LSI SOLUTIONS         P.O. BOX 205099          DALLAS, TX 75320−5099
14208579   LUBY'S FUDDRUCKERS RESTAURANSTS, LLC                     13111 NORTHWEST FREEWAY, SUITE No.
           600      HOUSTON, TX 77040
14206395   LUCAS ASSOCIATES INC              PO BOX 638364          CINCINNATI, OH 45263−8364
14209566   LUCAS GOBER          1005 SHELLIE LN 28            LAKE CHARLES, LA 70611
14211590   LUCAS SULLIVAN            4518 S. FAMINGO           SEABROOK, TX 77586
14208580   LUCIANA PERONI           11922 WESTMERE DRIVE               HOUSTON, TX 77007
14208581   LUCINDA KURTAS             883 WEST 41ST ST          HOUSTON, TX 77018
14212296   LUCY PUSTEJOVSKY              502 LAKESHORE DRIVE             WHARTON, TX 77488
14211330   LUCY SILVA        12114 WATER VALLEY                SAN ANTONIO, TX 78249
                   Case 19-12264-CSS               Doc 41-1       Filed 11/23/19         Page 59 of 104
14210455   LUIS BARRIENTOS              4014 FAIRHOPE OAK              PASADENA, TX 77503
14206513   LUIS BOCHANTIN              2703 IMPERIAL GROVE LANE                 CONROE, TX 77385
14208582   LUIS GUERRA             9127 PETERSHAM DR               HOUSTON, TX 77031
14206618   LUIS HERNANDEZ               11231 SKY RIDGE DR             CYPRESS, TX 77429
14208583   LUKE DAVIS            8118 GRAY JAY DR.             HOUSTON, TX 77040
14209397   LUKE KLINGER              3113 N. SADDLEBROOK LANE                 KATY, TX 77494
14208584   LUKE VAMMEN               1607 ALTHEA DR             HOUSTON, TX 77018
14206923   LUKER PHARMACY MANAGEMENT                         P.O. BOX 207322          DALLAS, TX 75320−7322
14209398   LUTHER ARNOLD               4339 FOREST GARDENS LANE                 KATY, TX 77449
14205480   LYDIA ENGLE             1520 FOREST LN RD             ARDMORE, OK 73401
14212182   LYDIA SANCHEZ              5562 S. HILDRETH AVE              TUCSON, AZ 85746−8570
14209399   LYJIA WILLIAMSON                6803 ENCHANTED CREST DR.                KATY, TX 77449
14211982   LYLE WRIGHT             753 COUNTY RD. 2436              SULPHUR SPRING, TX 75482
14212086   LYNETTE JACKSON                3024 COUNTY AVE             TEXARKANA, AR 71854
14211445   LYNETTE LANGHAMER                   202 KALLUS ST           SCHULENBURG, TX 78956
14206924   LYNN KRISTENSEN                5100 VERDE VALLEY LANE                No. 167        DALLAS, TX 75254
14210313   LYNN M. MILLER              6 RED FOREST LN.            NORTH OAKS, MN 55127
14211206   LYNNE ZUKOWSKY                 3544 ASHMERE LOOP               ROUND ROCK, TX 78681
14207651   LYNNETTE JAMES               18176 W. DESERT BLOSSOM DR.                 GOODYEAR, AZ 85338
14211912   LYNX MONITORING SERVICES, LLC                     14019 SOUTH WEST FWY               SUITE 301−327      SUGAR
           LAND, TX 77487
14206017   LabCorp         P.O BOX 12140           BURLINGTON, NC 27216−2140
14206319   Landauer, Inc.       P.O BOX 809051            CHICAGO, IL 60680−9051
14209846   Laura Sigrist       107 Washington Ave.           Manitou Springs, CO 80829
14205402   Leah Pearce        196 W. Lauren Drive          Alexandria, LA 71303
14205414   Lee McMillian         101−C N. GREENVILLE AVE. No. 303                ALLEN, TX 75002
14208540   LeftLane Designs         9707 SHADOWGLADE CT.                 HOUSTON, TX 77064
14206915   Leveltwo        302 NORTH MARKET ST                 SUITE 300        DALLAS, TX 75202
14236365   Lewisville ISD        Linebarger, Goggan, Blair & Sampson, LLP            c/o Elizabeth Weller    2777 N.
           Stemmons Freeway Suite 1000            Dallas, TX 75207
14206917   Lexis Nexis (1)        PO BOX 733106            DALLAS, TX 76373−3106
14208549   Liberty Office Products         P.O. BOX 630729          HOUSTON, TX 77263−0729
14206919   LifeCell       PO BOX 301582            DALLAS, TX 75303−1582
14209767   Lincoln Harris       PO Box 59749           Los Angeles, CA 90074
14206069   Lincoln National Life Insurance Co.         PO BOX 0821           CAROL STREAM, IL 60132−0821
14205834   Linda Johansen, R. Ph.         4711 LAUREL ST.           BELLAIRE, TX 77401
14207703   Lippincott, Williams, & Wilkins         P.O. BOX 1610          HAGERSTOWN, MD 21741−1610
14205984   Lisa Case        1611 North Jackson St.         Brookhaven, MS 39601
14209313   Lisa Helsom        3503 Madison St.          Kalamazoo, MI 49008
14211665   Lisa Lyell       13441 Pearl         Southgate, MI 48195
14211139   Lisa Ramseyer         9584 Palomino Dr.          Rogers, AR 72758
14207454   Lisa Walker R.Ph.         1016 QUAKER BEND DR.               FRIENDSWOOD, TX 77546
14211392   Littler Mendelson PC         PO Box 45547          San Francisco, CA 94145
14208568   Lone Star Communications            4120 SOUTH DRIVE             HOUSTON, TX 77053−4811
14205637   Lone Star Overnight         PO BOX 149225           AUSTIN, TX 78714−9225
14205712   Louann Posten         123 Seneca Dr.         Box 723        Barrackville, WV 26559
14210389   Lumenis         DEPT CH 19528            PALATINE, IL 60055−9528
14205594   M E COMPUTER SYSTEMS, LLC                   1955 WEST DOWNER PLACE                 AURORA, IL 60506−4384
14208585   M&M 24 HR SERVICES LLC                 10100 CLAY ROAD             SUITE B         HOUSTON, TX 77080
14210091   M&S Therapy Services            2207 Mountshire Dr         MISSOURI CITY, TX 77489
14210893   M. WHITE & ASSOCIATES, LLC                 101 E. PARK BLVD, STE 1200              PLANO, TX 75074
14211522   M.D. MOCK CORP              8943 E, SHEENA DR             SCOTTSDALE, AZ 85260
14206925   MA KILPATRICK−PETTY CASH                   5920 FOREST PARK RD STE 700                DALLAS, TX 75235
14208586   MAA          10333 HARWIN DRIVE SUITE No.230                 HOUSTON, TX 77036
14208587   MAA          6200 SAVOY DR., STE. 150             HOUSTON, TX 77036
14206619   MACALL NAGEL               11219 JADESTONE CREEK                CYPRESS, TX 77433
14211913   MACEO CARTER INVESTMENTS, LLC                      14140 SOUTHWEST FREEWAY, STE 100                ATTN:
           COLLECTIONS DEPT.                SUGAR LAND, TX 77478
14208588   MACH 5 COURIERS INC                 PO BOX 52490          HOUSTON, TX 77052
14206926   MACKENZIE TERRY                 4213 DICKASON AVE, APT 23              DALLAS, TX 75219
14211409   MACO INTERNATIONAL, INC.                  11586 SO. EAGLE RIDGE DR               SANDY, UT 84094
14208589   MACRO HEALTHCARE SOLUTIONS                       12710 SWEET BIRCH LN              HOUSTON, TX 77041
14210733   MADALENE KRAMER                   PO BOX 13466          PHOENIX, AZ 85002−3466
14208590   MADDUX COMFORT CONTROL INC                       PO BOX 266105           HOUSTON, TX 77207
14211980   MADDYSON MILLER                  3752 ASH DR.          SULPHUR, LA 70663
14208591   MADISON MONTALBO                   6035 VICKIJOHN DR            HOUSTON, TX 77096
14211731   MAE JACKSON              30510 ALDINE WESTFIELD RD.                SPRING, TX 77386
14207376   MAGAW MEDICAL                 1120 SOUTH FREEWAY STE 122                FORT WORTH, TX 76104
14206647   MAGGIE HUFF             12107 LISMORE LAKE DR               CYRESS, TX 77429
14205835   MAHLER HEALTH PM, LLC                  6800 WEST LOOP SOUTH               SUITE 300         BELLAIRE, TX
           77401
14209400   MAHRUKH JANGDA                  3314 RETAMA FALLAS LN               KATY, TX 77494
14206927   MAIL FINANCE NEOPOST USA                   DEPT 3682          PO BOX 123682           DALLAS, TX 75312−3682
14208592   MAILY HOANG              1010 PRINCE STREET              HOUSTON, TX 77008
14206587   MAINE STANDARDS COMPANY LLC                       221 US ROUTE 1           CUMBERLAND FORESIDE, ME
           04110
14208593   MAJUSCULE, INC.             8524 HWY 6 NORTH, STE 601               HOUSTON, TX 77095
14207512   MAKO SURGICAL CORP                  2555 DAVIE ROAD             FT. LAUDERDALE, FL 33317
                   Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 60 of 104
14208594   MALAK ALBATARSEH              3610 CANVASBACK LANE                HOUSTON, TX 77047
14210734   MALDONADO MEDICAL, LLC                19820 N. 7TH AVE, SUITE 230          PHOENIX, AZ 85027−4736
14211632   MALIGNANT HYPERTHERMIA ASSOCIATION OF THE UNITED S                         PO BOX 1069      SHERBURNE,
           NY 13460
14211914   MALIK KUTTY        4660 SWEETWATER BLVD., STE 190                   SUGAR LAND, TX 77479
14211037   MAMBA CONSULTING, LLC               1565 N. CENTRAL EXPY.             RICHARSON, TX 75080
14207377   MANDI BESS       8121 CLOVER GLEN LN.                 FORT WORTH, TX 76123
14210092   MANDY KAO        4510 ROTH DRIVE               MISSOURI CITY, TX 77459
14208595   MANGINI, LAKHIA AND ASSOCIATES PA                   1140 BUSINESS CENTER DRIVE          SUITE
           370      HOUSTON, TX 77043
14209917   MANIBROOK TECHNOLOGIES, LLC                  6841 VIRGINIA PARKWAY No. 103−391           MCKINNEY, TX
           75071
14208596   MANN ORTHOPEDICS             2450 FONDREN ROAD               SUITE 220      HOUSTON, TX 77063
14210735   MANNAL ABDALLA            18402 N. 14TH ST            PHOENIX, AZ 85022
14211083   MANOUCHER FELFELI              3103 GREY HAWK CV              RICHMOND, TX 77469−1853
14208597   MANSOUR SHIRVANI             12821 HILL BRANCH ROAD               HOUSTON, TX 77082
14208598   MANUEL PINA        1606 PRAIRIE GROVE DR                 HOUSTON, TX 77077
14208599   MAPA JOSA, LLC        311 BROWN SADDLE ST.                 HOUSTON, TX 77057−1409
14206325   MAQUET MEDICAL SYSTEMS                3615 SOLUTIONS CENTER              CHICAGO, IL 60677−3006
14206514   MARC CELIA       9521 CHASEWOOD BLVD.                   CONROE, TX 77304
14211523   MARC ECKHAUSER            12452 N. 145TH WAY              SCOTTSDALE, AZ 85259
14210093   MARCELA ESCOBAR             9006 N. FITZGERALD WAY               MISSOURI CITY, TX 77459
14212250   MARCHMAN MEDICAL LLC                601 SYCAMORE STREET               WAXAHACHIE, TX 75165
14207652   MARCIA HALL        4735 N. 150TH AVE               GOODYEAR, AZ 85395
14206928   MARCIA MCGHEE           12480 ABRAMS RD               APT 422        DALLAS, TX 75243
14211915   MARCO A. VARGAS, M.D.             2026 CRESTFIELD DRIVE             SUGAR LAND, TX 77479
14206481   MARCOS RODRIGUEZ             5032 COPPERGLEN CIRCLE                COLLEYVILLE, TX 76034
14207422   MARCUS SPANN          3943 TEAL RUN PL CT               FRESNO, TX 77545
14209625   MARENA       650 PROGRESS INDUSTRIAL BLVD                    LAWRENCEVILLE, GA 30043
14209207   MARGARET BAXLEY GIBBONS                 27906 DOVERBROOK DR.              HUFFMAN, TX 77336−3651
14211842   MARGARET M. GALLAGHER, RN, MSN, LNCC, CLNC                      34 SIGNAL HILL ROAD       STATEN
           ISLAND, NY 10301
14205761   MARGARET NOLASCO               3202 ARKANSAS             BAYTOWN, TX 77520
14211524   MARGARET SWANTKO                20750 N. 87TH ST., UNIT 2059          SCOTTSDALE, AZ 85255
14208600   MARGARET TATUM            9901 RICHMOND AVE.                HOUSTON, TX 77042
14209971   MARGARET THOMPSON                1518 N. 64TH ST.         MESA, AZ 85205
14206469   MARGARET WELCH            313 EDGE WATER DR.                CLUTE, TX 77531
14206515   MARGIE LEAL       7945 COUGHRAN RD                  CONROE, TX 77303
14208601   MARGIE MITCHELL           4705 EVELLA ST              HOUSTON, TX 77026
14212010   MARGO WELKER           14227 N. 149TH DRIVE              SURPRISE, AZ 85379
14208602   MARGOT AYALA           11169 POMPANO LANE                 HOUSTON, TX 77072
14205992   MARGOTH PAZ         32803 RED LEAD LN                BROOKSHIRE, TX 77423
14208603   MARIA AGUILAR          9115 DANIELLE CT               HOUSTON, TX 77099
14210094   MARIA ARTOLA         3030 LEXINGTON LAKE DR.                 MISSOURI CITY, TX 77459
14208604   MARIA BUITRAGO           3760 GRAMERCY STREET                 HOUSTON, TX 77025
14208605   MARIA BUITRAGO, DPM              3760 GRAMMERCY STREET                HOUSTON, TX 77025
14206207   MARIA CHAVEZ         708 MCCARDELL                 CHANNELVIEW, TX 77530
14208606   MARIA CORTEZ         10511 HEATHER HILL                HOUSTON, TX 77086
14211732   MARIA DETALAMAS             3315 LEGENDS MILL DR.              SPRING, TX 77386
14208607   MARIA DURAN         13921 ALDERSON ST 18                HOUSTON, TX 77015
14206929   MARIA FRANCES YLLANA               1800 MAIN ST No. 608           DALLAS, TX 75201
14211331   MARIA FRANCO         6122 PALMETTO WAY                  SAN ANTONIO, TX 78253
14205762   MARIA GARCIA         920 ALMOND STREET                 BAYTOWN, TX 77521
14209306   MARIA GRADO         536 COPPER LANE                JARREL, TX 76537
14210522   MARIA GRUMMONS             4935 SENTRY WOODS LN                PEARLAND, TX 77584
14205471   MARIA J. CANTU        129 HOUSTON STREET                 ANGLETON, TX 77515
14211733   MARIA LOQUELLA           4218 COUNTRY HEIGHTS COURT                   SPRING, TX 77388
14208608   MARIA M. BUITRAGO, DPM,P.A.              3760 GRAMERCY ST             HOUSTON, TX 77025
14209401   MARIA MALDONADO              20214 LAZY LANE             KATY, TX 77449
14211332   MARIA MOTA        123 MASCASA               SAN ANTONIO, TX 78237
14207742   MARIA NUTILE.PROFESSIONAL CORP.                   1070 W. HORIZON RIDGE PARKWAY           SUITE
           210      HENDERSON, NV 89012
14208609   MARIA OLGUIN         3439 EBBTIDE DR               HOUSTON, TX 77045
14208610   MARIA PEREZ       11402 KIRKHOLLOW DR.                  HOUSTON, TX 77089
14207595   MARIA PINEDA        5631 W. COLTER ST APT 1131                GILBERT, AZ 85301
14210095   MARIA REYES       1418 GRAND FALLS DR                  MISSOURI CITY, TX 77459
14211084   MARIA RIVERA        4826 MONARCH FALLS                  RICHMOND, TX 77469
14208611   MARIA ROMERO          3910 MANORDALE DRIVE                  HOUSTON, TX 77082
14211163   MARIA SALDIEMA           2110 ARAPAHOE DR.               ROSENBERG, TX 77471
14211164   MARIA SALDIERNA           2110 ARAPAHOE DR.               ROSENBERG, TX 77471
14211085   MARIA SHADMEHR            6911 OAKBRANCH MANOR LN                   RICHMOND, TX 77407
14208613   MARIA SILVA       1401 REDFORD ST. APT No. 1408                 HOUSTON, TX 77034
14208612   MARIA SILVA       7611 MAGNOLIA                HOUSTON, TX 77023
14208614   MARIA SONDERFAN            2223 COLUMBIA ST               HOUSTON, TX 77008
14210523   MARIAH HENDERSON              1218 CHESTERWOOD DR                PEARLAND, TX 77581
14208615   MARIANELA RODARTE               406 Crest Street       Houston, TX 77020
14211333   MARIBEL MATA          816 BURLESON               SAN ANTONIO, TX 78202
14211334   MARICELA CASTILLO             4839 CASA ORO ST             SAN ANTONIO, TX 78233
                   Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 61 of 104
14208616   MARICLAIRE ORTALE             914 MAIN, UNIT 1211          HOUSTON, TX 77002
14210736   MARICOPA COUNTY ENVIRONMENTAL SERVICES DEPT.                        BUSINESS SERVICES
           DIVISION      1001 N. CENTRAL AVE, STE 100              PHOENIX, AZ 85004
14210737   MARICOPA COUNTY MEDICAL SOCIETY                   326 E. CORONADO ROAD              PHOENIX, AZ 85004
14210738   MARICOPA COUNTY TREASURER                 PO BOX 52133           PHOENIX, AZ 85072−2133
14210580   MARICRIS PACAMARA              1221 NEW MEISTER LANE No. 1222             PFLUGERVILLE, TX 78660
14206091   MARIE CASSION−FRANCOIS               4689 MUSTANG PARKWAY No.1107                CARROLLTON, TX
           75010
14205732   MARIE OLIDE       3214 9TH STREET             BAY CITY, TX 77414
14206178   MARIE PICHE       1801 W. AZALEA DRIVE               CHANDLER, AZ 85248
14209711   MARILYN HALL         19407 W. MEDLOCK DR.               LITCHFIELD PARK, AZ 85340
14207572   MARILYN LAUB          3720 WILLIAMS DRIVE No.236              GEORGETOWN, TX 78628
14210524   MARILYN OFONDU            1505 FALLEN OAK COURT               PEARLAND, TX 77581
14211996   MARINA MEDICAL INSTRUMENTS, INC                  955 Shotgun Road       Sunrise, FL 33326
14208617   MARIO IRIGOYEN          6017 SUNNYCREST              HOUSTON, TX 77067
14205639   MARIO MARTINEZ           3604 FLAMEVINE COVE              AUSTIN, TX 78735
14208618   MARION INTEGRATED MARKETING                  7026 OLD KATY RD            STE 249       HOUSTON, TX
           77024−2125
14208619   MARISELA ESPINOZA            11727 TIERRA PALMS TR             HOUSTON, TX 77034
14208620   MARISOL FLORES          12600 DUNLAP 971            HOUSTON, TX 77035
14206562   MARISOL GALINDO            1000 S. ADAMS RD           CRANE, TX 79731
14207216   MARISOL GARCIA           4301 NICHOLS AVE            DICKERSON, TX 77539
14208621   MARISSA ARREOLA            1420 COLUMBIA            HOUSTON, TX 77008
14206006   MARISSA HADLAND             290 S. 226TH DR.        BUCKEYE, AZ 85326
14211086   MARISSA MORRIS          19539 SUNDANCE EDGE CT.               RICHMOND, TX 77407
14211207   MARITZA CORTEZ−AVILES               1509 MILLS MEADOW DR.              ROUND ROCK, TX 78664
14209577   MARIVI CORONA          130 LILY STREET            LAKE JACKSON, TX 77566
14208622   MARJORIE NASH          2 WOODSBORROUGH CIRCLE                   HOUSTON, TX 77055
14211734   MARJORIE WILTSHIRE            16610 SIR WILLIAM DR.            SPRING, TX 77379
14208623   MARK FILLEY, M.D.          4120 SOUTHWEST FREEWAY No.230                 HOUSTON, TX 77027
14208624   MARK ADICKES, M.D.           541 LINDENWOOD DRIVE               HOUSTON, TX 77024
14209402   MARK BATTAGLINI            6422 CLEAR BEND LANE             KATY, TX 77450
14210218   MARK BOHAC         9511 NEEDVILLE FAIRCHILDS RD                  NEEDVILLE, TX 77461
14206039   MARK BOUNDS          2343 COMAL SPRINGS               CANYON LAKE, TX 78133
14212257   MARK BROWN         180 MILL CREEK DR.              WEATHERFORD, TX 76085
14211916   MARK BROWN, M.D.            1310 PRISTINE WAY           SUGAR LAND, TX 77487
14211335   MARK CANO        323 W.QUILL DR.            SAN ANTONIO, TX 78228
14210319   MARK DAVID GURARIE              219 N. MAIN ST.        NORTHAMPTON, MA 01062
14209403   MARK DAVIS        6722 CRYSTAL POINT              KATY, TX 77449
14208625   MARK GARCIA         4400 MEMORIAL DR               APT No.1029        HOUSTON, TX 77007
14211336   MARK GETZEN         1609 BEAUCHAMP ST               SAN ANTONIO, TX 78231
14205836   MARK GILGER        4811 CEDAR ST             BELLAIRE, TX 77401
14207163   MARK GOSS, MD PA           2301 S. FM 51, SUITE 500         DECATUR, TX 76234
14208626   MARK KHORSANDI, D.O.             2345 SAGE ROAD, No. 323           HOUSTON, TX 77056
14209593   MARK KILEY        907 EAST AVENUE F              LAMPASAS, TX 76550
14208627   MARK MCGINNIS          13122 BRONCROFT CT              HOUSTON, TX 77044
14205918   MARK NADLER         9276 BLUE RIDGE DR.              BLUE RIDGE, GA 30513
14208628   MARK PROVENZANO, M.D.              3 HICKORY RIDGE            HOUSTON, TX 77024
14209311   MARK R. ROGERS, M.D.           78−7079 HOLUAKI LOOP              KAILUA−KONA, HI 96740
14208629   MARK RANDALL ROGERS               12000 RICHMOND No. 370            HOUSTON, TX 77082
14207596   MARK ROLLINGER            1455 SOUTH COLT DRIVE             GILBERT, AZ 85296
14207632   MARK RUTHEM          6403 W. PARADISE LANE               GLENDALE, AZ 85306
14207237   MARK S. EMERSON           11750 DUBLIN BLVD, STE 115              DUBLIN, CA 94568
14209578   MARK SMYTH         348 TIMBERCREEK DRIVE                LAKE JACKSON, TX 77566
14210178   MARK THOMAS          114 ROBINSON LOOP               MOUNTAIN HOME, AZ 72653
14210739   MARK THURSTON            1590 E. CHERRY RD            PHOENIX, AZ 85014
14207561   MARK VANDERHOOF              762 TEAL DRIVE           GEAND PRAIRIE, TX 75052
14209918   MARK VIKTOR SILVER, PLLC              2516 PROVINE RD           MCKINNEY, TX 75070
14207378   MARK'S      P.O. BOX 121554           FORT WORTH, TX 76121−1554
14207288   MARKET WIRED          100 N SEPULVEDA BLVD STE 325                 EL SEGUNDO, CA 90245
14209672   MARKET−TIERS, INC.           8097 FLINT STREET           LENEXA, KS 66214
14205891   MARKETLAB INC          DEPT 2506          P.O. BOX 11407          BIRMINGHAM, AL 35246−2506
14205988   MARKETSMITHS CONTENT STRATEGISTS LLC                     C/O JEAN TANG          11 MESEROLE STREET,
           3D      BROOKLYN, NY 11206
14206179   MARKSKALNY          MARK SKALNY PHOTOGRAPHY                     1751 W. LAREDO STREET         CHANDLER,
           AZ 85224
14206022   MARLA BUNDICK           7019 COUNTRY RD. 129             CADWELL, TX 77836
14209972   MARLENE YOUNG            6425 E COLBY ST           MESA, AZ 85205
14211525   MARRIOTT HOTEL SERVICES, INC               16770 N. PERIMETER DRIVE            SCOTTSDALE, AZ
           85260
14208630   MARSH & MCLENNAN AGENCY LLC                  2500 CITY WEST BLVD            SUITE 240      HOUSTON, TX
           77042
14210894   MARSH LANE SURGICAL HOSPITAL, LLC                  2301 MARSH LANE           PLANO, TX 75093
14206516   MARSHA GOODWYN−FRAZIER                  27117 E. LANA LN          CONROE, TX 77385
14209589   MARTEK PHARMACAL COMPANY                   575 PROSPECT STREET No. 213            LAKEWOOD, NJ
           08701
14209404   MARTHA BROWN            603 HOUGHTON             KATY, TX 77450
14210740   MARTHA CARILLO            6515 W. MCDOWELL APT. 2025               PHOENIX, AZ 85035
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19        Page 62 of 104
14209470   MARTHA CHOAT          4212 SUMMER STAR LN.                 KELLER, TX 76244
14211087   MARTHA COMPEAN             5702 MEDOWLARK LANE                  RICHMOND, TX 77469
14212183   MARTHA ZAMORA            4790 E. WATER ST             TUCSON, AZ 85712
14209647   MARTHASUE NEVE            2008 SUNSET CT S             LEAGUE CITY, TX 77573
14209235   MARTIN KIBBY        4023 OAK RUN              HUMBLE, TX 77396
14208631   MARTIN MARLOWE            6468 BURGOYNE RD                HOUSTON, TX 77057
14212117   MARTIN SPAKE        70 S. SHAWNEE RIDGE CIRCLE                   THE WOODLANDS, TX 77382
14208632   MARTIN SURGICAL SUPPLY CO                 PO BOX 1508          HOUSTON, TX 77251−1508
14208633   MARTIN, DISIERE, JEFFERSON & WISDOM, LLP                   808 TRAVIS       20TH FLOOR        HOUSTON,
           TX 77002
14208634   MARTINA BABINEAUX              6119 DARLINGHURST DR.               HOUSTON, TX 77085
14211337   MARTINA PESINA         214 FORREST AVE.               SAN ANTONIO, TX 78204
14211823   MARTINA TORRES          12907 FOLKCREST               STAFFORD, TX 77477
14208635   MARTINEZ MILLWORK, INC               8503 HIGHWAY 6 SOUTH              HOUSTON, TX 77083
14212118   MARTY SPAKE        70 S. SHAWNEE RIDGE CIRCLE                   THE WOODLANDS, TX 77382
14208636   MARVIN LOPEZ        4906 YELLOWSTONE BLVD                    HOUSTON, TX 77021
14206517   MARVIN LOZANO          111 RED OAK LANE                CONROE, TX 77304
14210741   MARY ANN DOWELL             PO BOX 62791            PHOENIX, AZ 85082−2761
14208637   MARY ANN EMERSON              3210 SUNRISE MANOR CT               HOUSTON, TX 77082
14210895   MARY ANN GRIFFIN           4541 HARTFORD DRIVE                PLANO, TX 75093
14210423   MARY ANN KILPATRICK              4704 RAVENSTHORPE DR                PARKER, TX 75002
14212274   MARY AUTENRIETH            309 COUNTY ROAD 467                WEST COLUMBIA, TX 77486
14208638   MARY BEAVER         2929 WESLAYAN ST                APT 1607         HOUSTON, TX 77027
14207510   MARY CANDELAS           4324 HOUGHTON AVE                 FT WORTH, TX 76107
14206932   MARY CARLSON          5920 FOREST PARK ROAD                  SUITE 700      DALLAS, TX 75235
14210219   MARY DANNHAUS            16400 HIGHWAY 36               NEEDVILLE, TX 77461
14210742   MARY DORADO          2545 N. 83RD AVE. No.2147              PHOENIX, AZ 85035
14208639   MARY ES ANDERSON, M.D.              2929 WESLAYAN ST. No.2202             HOUSTON, TX 77027
14205700   MARY FAZ      11435 OLD ELAM RD                 BALCH SPRINGS, TX 75180
14208640   MARY HENLEY         11107 DUANE ST              HOUSTON, TX 77047
14206547   MARY HERNANDEZ            2535 DWYER ST.              CORPUS CHRISTI, TX 78410
14209300   MARY JANE PARKER            39 RAMPART DRIVE               JACKSON, TN 38305
14209579   MARY JUNE       106 COFFEE LANE               LAKE JACKSON, TX 77566
14209648   MARY KINCAID        2105 WALNUT CREEK DRIVE                    LEAGUE CITY, TX 77573
14206580   MARY LEWIS        443 FISHAWK WAY                CROSBY, TX 77532
14212066   MARY MACYAUSKI            601 W. RIO SALADO PKWY                 TEMPE, AZ 85281
14209862   MARY MARGARET ABELL                7119 LEWIS LANE             MANVEL, TX 77578
14208641   MARY MECHLER          325 WEST 17TH STREET                 HOUSTON, TX 77008
14207264   MARY OLVERA         1302 LILLY STREET               EL CAMPO, TX 77437
14208642   MARY PAPPAS        1538 FAIRVIEW              HOUSTON, TX 77006
14205640   MARY STANLEY          9812 LAVERA DRIVE                AUSTIN, TX 78726
14211591   MARY WACEY         1310 GOLDEN SUN CT.                 SEABROOK, TX 77586
14209703   MARYANN CLEAVER              2095 PARIS AVE            LINCOLN PARK, MI 48146
14209254   MARYANN SARTAIN             105 MARSEILLE DRIVE               HURST, TX 76054
14208643   MARYBEL PICAZO          6920 SHERMAN               HOUSTON, TX 77011
14208644   MARYBEL PICAZO          6920 SHERMAN               HOUSTON, TX 77011
14210096   MARYES PALACIOS           1730 BENT OAK DR               MISSOURI CITY, TX 77489
14208645   MARYGROVE TEXAS LLC.               4617 NORTH SHEPHERD DR               HOUSTON, TX 77018
14205708   MARYLAND CHILD SUPPORT ACCT                   P.O. BOX 17396         BALTIMORE, MD 21297−1396
14208646   MASRI MONA        10402 TOWN AND COUNTRY WA                      HOUSTON, TX 77024
14206933   MASSEY SERVICES INC             DALLAS 576149            7101 JOHN W CARPENTER          DALLAS, TX
           75247
14206934   MAST MEDICAL STAFFING               P. O. BOX 915183          DALLAS, TX 75391
14210743   MASTERCORP COMMERCIAL SERVICES                     PO BOX 80913         PHOENIX, AZ 85060−0913
14211338   MATERA PAPER COMPANY                P.O. BOX 200184           SAN ANTONIO, TX 78220−0184
14206935   MATHESON TRI−GAS INC.             PO BOX 123028            DEPT 3028       DALLAS, TX 75312
14210744   MATRIX ANESTHESIA, LLC              19820 N. 7TH AVE., STE 230−B           PHOENIX, AZ 85027
14209973   MATRIX ANESTHESIA, PLLC               8960 E. NORA CIRCLE            MESA, AZ 85207
14208647   MATSUSHIMA RENDON & THRASH, PPLC                     440 LOUISIANA STREET STE 900         HOUSTON, TX
           77002
14209405   MATT JARVIS       9550 SPRING GREEN BLVD, STE. 408−226                   KATY, TX 77494
14208648   MATT MARUCA         2525 S VOSS RD No.363               HOUSTON, TX 77057
14206937   MATTHEW BENDER & COMPANY INC.                    PO BOX 733106          DALLAS, TX 75373−3106
14208649   MATTHEW COSBY           4550 N. BRAESWOOD APTNo.223                  HOUSTON, TX 77096
14210745   MATTHEW EMERSON              3935 E ROUGH RIDER RD               No. 1139     PHOENIX, AZ 85050
14208650   MATTHEW K MARUCA               2709 A CHENEVERT ST              HOUSTON, TX 77004
14212332   MATTHEW L PORTER             2702 KERNVILLE DR              WYLIE, TX 75098
14211526   MATTHEW MEIER          8550 E. IDIANOLA AVE.               SCOTTSDALE, AZ 85251
14208651   MATTHEW PERSKY            3800 AUDLEY ST No.7204               HOUSTON, TX 77098
14207696   MATTHEW S. MESSICK             5252 TWIN CITY HWY APT 407               GROVES, TX 77619
14208652   MATTHEW STRUTTON               12010 TALL OAK ST            HOUSTON, TX 77024
14208654   MAUREEN F WALKER              11947 SUMMERDALE ST               HOUSTON, TX 77077
14211527   MAUREEN PHILZONE             7777 EAST MAIN STREET, UNIT No.260              SCOTTSDALE, AZ 85251
14212119   MAURICIO LUCENA           103 S BARDSBROOK                THE WOODLANDS, TX 77385
14211843   MAURO CALLIGRAPHY               1277 CLOVE ROAD             STATEN ISLAND, NY 10301
14208655   MAURRYLEN THOMAS               8740 WESTHEIMER No.31              HOUSTON, TX 77063
14210949   MAX WILLIAMS         21043 WILLIAMS CREEK DRIVE                   PORTER, TX 77365
14205379   MAXIS MEDICAL, LLC.            4643 WESTGROVE DR               ADDISON, TX 75001
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 63 of 104
14208656   MAXWELL HUTSON            3110 QUENBY            HOUSTON, TX 77005
14208657   MAYRA COLON          5310 TAVENOR LANE              HOUSTON, TX 77048
14211840   MC CREDIT PARTNERS, LP            2200 ATLANTIC STREET, 5TH FLOOR              STAMFORD, CT 06902
14210344   MCAFEE & TAFT         JILL COLLINS           211 NORTH ROBINSON             OKLAHOMA CITY, OK
           73102−7103
14208658   MCCOY ROCKFORD INC             6869 OLD KATY ROAD             HOUSTON, TX 77024
14208659   MCDONALD ELECTRIC             5044 TIMBER CREEK DRIVE             HOUSTON, TX 77017
14209769   MCDOWELL MOUNTAIN MEDICAL INVESTORS                     HCP, INC No.1066        FILE No.50053    LOS
           ANGELES, CA 90074−0053
14211121   MCELROY,DEUTSCH,MULVANEY & CARPENTER,LLP                       40 WEST RIDGEWOOD
           AVENUE        RIDGEWOOD, NJ 07450
14206221   MCGUIREWOODS           201 NORTH TRYSON STREET, SUITE 3000                 CHARLOTTE, NC 28202
14206938   MCGUIREWOODS LLP            2000 MCKINNEY AVE., STE 1400             DALLAS, TX 75201
14205553   MCKESSON MEDICAL SURGICAL                PO. BOX 933027         ATLANTA, GA 31193−3027
14206396   MCKESSON MEDICAL SURGICAL OHIO                  P.O. BOX 634404        CINCINNATI, OH 45263−4404
14209548   MCKESSON PLASMA & BIOLOGICS LLC                 401 MASON ROAD            LA VERGNE, TN 37086
14206326   MCKESSON SPECIALTY CARE DIST                15212 COLLECTIONS CENTER DR             CHICAGO, IL
           60693
14205554   MCKESSON TECHNOLOGIES               PO BOX 403421         ATLANTA, GA 30384−3421
14206939   MCKINSEY KLINT          5050 CAPITOL AVE, APT No. 241            DALLAS, TX 75206
14208660   MCKOOL SMITH          600 TRAVIS ST, STE 7000           HOUSTON, TX 77002
14208661   MCS ENTERPRISES          P.O. BOX 321226          HOUSTON, TX 77221
14208662   MD FOOT AND ANKLE, LLC             1200 BINZ STREET, SUITE 1275B            HOUSTON, TX 77004
14206482   MD INTEGRATED MARKETING INC                 1700 TENNISON PARKWAY             SUITE
           103      COLLEYVILLE, TX 76034
14205499   MDGROW         3016 FRANCISCAN DR. 836             ARLINGTON, TX 76015
14205427   MDNETSOLUTIONS LLC             13010 MORRIS ROAD           CORPORATE CENTER TWO 3RD
           FLOOR       ALPHARETTA, GA 30004
14211208   MEAGAN HILBURN−HERNDON                 2934 LAUREL GROVE WAY              ROUND ROCK, TX 78681
14207597   MEAGAN LARSON           1806 SOUTH RACINE LN             GILBERT, AZ 85295
14208663   MEAGAN ONG          1110 POTOMAC DRIVE              APT.No. A       HOUSTON, TX 77057
14208664   MECHANICAL 360 A/C & HEATING, LLC               7536 HARMS RD., STE D          HOUSTON, TX 77041
14205912   MECTRA LABS, INC          TWO QUALITY WAY              PO BOX 350         BLOOMFIELD, IN 47424
14206940   MED TEMPNOW          1910 PACIFIC AVE., SUITE 20000            DALLAS, TX 75201
14212314   MED TURN, INC        635 VINE STREET            WINSTON−SALEM, NC 27101
14211528   MED−ADVISE CONSULTING,INC               9420 E. DOUBLETREE RANCH RD C−104              SCOTTSDALE, AZ
           85258
14206328   MEDACTA USA INC           1556 WEST CARROLL AVE              CHICAGO, IL 60607
14210042   MEDAFOR INC         4001 LAKEBREEZE AVENUE SUITE 200                 MINNEAPOLIS, MN 55429
14211023   MEDALIST DEVELOPMENT, LLC               1105 EASTVIEW CIRCLE            RICHARDSON, TX 75081
14207314   MEDARTIS, INC        224 VALLEY CREEK BLVD               SUITE 100        EXTON, PA 19341
14205556   MEDASSETS, INC.        P.O. BOX 405652          ATLANTA, GA 30384−5652
14206941   MEDCILLARY MED GROUP, LLC               8330 LBJ FREEWAY           SUITE 1035       DALLAS, TX
           75243
14211735   MEDCO        8319 THORA          No.A1        SPRING, TX 77379
14211796   MEDCO CONSULTANTS, LLC              24025 GREATER MACK             SUITE 202       ST. CLAIR SHORES, MI
           48080
14211736   MEDCO MANUFACTURING               8319 THORA No.A1           SPRING, TX 77379
14211434   MEDELY, INC        1315 3RD STREET PROMENADE STE. 500                SATA MONICA, CA 90401
14208665   MEDGROW MARKETING, LLC               7223 PRESTWICK STREET             HOUSTON, TX 77025
14206329   MEDHOST DIRECT INC           2739 MOMENTUM PLACE                CHICAGO, IL 60689−5327
14206330   MEDHOST OF TENNESSEE, INC.             2739 MOMENTUM PLACE               CHICAGO, IL 60689−5327
14206222   MEDI USA, L.P.      PO BOX 890107           CHARLOTTE, NC 28289−0107
14206943   MEDI−LEADS INC         302 N MARKET ST STE 300            DALLAS, TX 75202
14210273   MEDIANT COMMUNICATIONS                P.O. BOX 29976        NEW YORK, NY 10087−9976
14210274   MEDIANT COMMUNICATIONS INC                 3 COLUMBUS CIRCLE            SUITE 2110       NEW YORK, NY
           10019
14210054   MEDICA        PO BOX 9310         CP 221        MINNETONKA, MA 55440−9310
14208666   MEDICAL AMBULATORY SUGICAL SUITES−KIRBY                     9300 KIRBY DRIVE, STE. 150        HOUSTON,
           TX 77054
14208667   MEDICAL ANESTHESIA ASSOCIATES                 10333 HARWIN DRIVE, STE. 230          HOUSTON, TX
           77036
14208668   MEDICAL ANESTHESIA ASSOCIATES LLP                 10333 HARWIN DR. No.230          HOUSTON, TX
           77036
14207455   MEDICAL CONCEPTS LLC             1620 S. FRIENDSWOOD DR.            SUITE 161       FRIENDSWOOD, TX
           77546
14206331   MEDICAL DEVICE DIVISION OF OTSUKA AMERICA PHARMACE                        62609 COLLECTIONS CENTER
           DRIVE       CHICAGO, IL 60693
14211339   MEDICAL DIGITAL IMAGING OF TEXAS, INC                 PO BOX 771        SAN ANTONIO, TX
           78293−0771
14205641   MEDICAL ELEMENTS LLC             3708 EBONY HOLLOW COVE               AUSTIN, TX 77054
14210746   MEDICAL GAS SERVICES INC             24410 N. 20TH DR.        PHOENIX, AZ 85085
14207305   MEDICAL GROUP MANAGEMENT ASSOCIATION                     104 INVERNESS TERRACE
           EAST       ENGLEWOOD, CO 80112
14208669   MEDICAL HEALTHCARE NETWORK SOLUTIONS                     9405 HUFFMEISTER ROAD SUITE
           150      HOUSTON, TX 77095
14206620   MEDICAL LABORATORY AND COURIER SOLUTIONS LLC                       9818 FRY ROAD        UNIT
           62     CYPRESS, TX 77433
                   Case 19-12264-CSS             Doc 41-1      Filed 11/23/19        Page 64 of 104
14206942   MEDICAL MANAGEMENT SOLUTIONS, LLC                  P.O. BOX 25232          DALLAS, TX 75225
14211529   MEDICAL MARKETING SOLUTIONS,LLC                 8322 E. Hartford Dr.       Scottsdale, AZ 85255
14207772   MEDICAL OFFICE RESOURCES, LLC              142 MEAD LANE            HOLLAND, OH 43528
14212262   MEDICAL PLAZA PHARMACY@CLEAR LAKE                     250 BLOSSOM ST., STE. 110           WEBSTER, TX
           77598
14210012   MEDICAL SERVICES INTERNATIONAL               5455 HONEYSUCKLE ROAD                 MIDLOTHIAN, TX
           76065−7006
14207205   MEDICAL SLEEP SOLUTIONS, PLLC             1001 ROBBIE MINCE WAY               DESOTA, TX 75115
14212184   MEDICAL TECHNIQUE INC            8060 E RESEARCH CT            TUCSON, AZ 85710
14210812   MEDICAL TECHNOLOGY ASSOCIATES, INC.                 6651 102nd AVE. N.         PINELLAS PARK, FL
           33782
14208671   MEDISTAR HERMANN DRIVE MEDICAL CENTER, LTD                     7670 WOODWAY              SUITE
           160     HOUSTON, TX 77063
14210043   MEDIVATORS       N.W. 9841          PO BOX 1450          MINNEAPOLIS, MN 55485
14206332   MEDIX STAFFING SOLUTIONS, INC             7839 SOLUTION CENTER              CHICAGO, IL 60677−7008
14210182   MEDLINE INDUSTRIES−CNSMT              ONE MEDLINE PLACE               MUNDELEIN, IL 60060
14205882   MEDNET LLC      8950 W. OLYMPIC BLVD PMB 147                 BEVERLY HILLS, CA 90211
14210020   MEDOVATIONS INC          102 EAST KEEFE AVE             MILWAUKEE, WI 53212
14210193   MEDPRO DISPOSAL, LLC          1952 MCDOWELL ROAD                NAPERVILLE, IL 60563
14209885   MEDPRO INC      532 OLD MARLTON PIKE, STE 256                MARLTON, NJ 08053−2075
14210183   MEDSERVICE REPAIR INC           1234 ALLANSON ROAD              MUNDELEIN, IL 60060
14205557   MEDSHAPE, INC       1575 NORTHSIDE DRIVE NW                SUITE 440         ATLANTA, GA 30318
14212120   MEDSOURCE SURGICAL SOLUTIONS                P. O. BOX 132222          THE WOODLANDS, TX 77393
14205642   MEDSTAR FUNDING LC           13812 FLAT TOP RANCH RD               AUSTIN, TX 78732
14205416   MEDSTAR ORTHOPEDIC SUPPLIES, LLC               190 E. STACEY RD, STE. 306−388             ALLEN, TX
           75013
14205558   MEDTRONIC SD USA, INC          PO BOX 409201           ATLANTA, GA 30384−9201
14206333   MEDTRONIC SD USA, INC.          4642 COLLECTIONS CENTER DR.                CHICAGO, IL 60693−0046
14206944   MEDTRONIC USA INC          P.O. BOX 848086          DALLAS, TX 75284−8086
14206945   MEDUSA GROUP, LLC          17304 PRESTON RD. SUITE 800             DALLAS, TX 75252
14208672   MEDX SURGICAL PARTNERS INC              2616 SOUTH LOOP WEST STE 210                HOUSTON, TX
           77054
14212152   MEGAN COPE       10026 SUGARVINE LANE                TOMBALL, TX 77375
14209863   MEGAN KRIEWALDT           5630 FURNACE RD             MANVEL, TX 77578
14206590   MEGAN MATHENY           2420 VALLEY ROAD              CUYAHOGA FALLS, OH 44223
14209406   MEGAN OLEWE        19314 BANKERS HOUSE DRIVE                  KATY, TX 77449
14206180   MEGAN STAPLEY         2172 E. CARLA VISTA PL             CHANDLER, AZ 85225
14208673   MEGASYSTEMS SECURITY             4660 BEECHNUR ST SUITE 216               HOUSTON, TX 77096
14211967   MEI CHING YAU       7023 HABERSHAM AVE                SUGARLAND, TX 77479
14208674   MEIGAN WHITE        14722 BUXLEY            HOUSTON, TX 77053
14209407   MELANIE ANDREWS           22806 SPATSWOOD LN              KATY, TX 77449
14207327   MELANIE GROSS        5642 HUMMINBIRD LANE                FARVIEW, TX 75069
14207414   MELANIE PATTERSON           1710 MISTY FAWN             FRENSO, TX 77545
14210149   MELANIE WITT       24013 DAPPLEGRAY              MONTGOMERY, TX 77356
14209408   MELINDA BECKENDORFF             28423 MORTON RD            KATY, TX 77493
14207689   MELINDA DORN        203 PIEDMONT AVE              GREENWOOD, SC 29646
14210412   MELINDA LEWIS        1662 FM 3259          PARADISE, TX 76073
14210896   MELINDA TAYLOR          9725 SOUTHERN HILLS DR.              PLANO, TX 75025
14212173   MELISSA BECK       8309 BURLINGTON DR.               TROY, IL 62294
14208675   MELISSA CARROLL          16722 SONOMA DEL NORTE DR                HOUSTON, TX 77095
14210525   MELISSA CHAMPION          3311 LAWSON DRIVE              PEARLAND, TX 77584
14208676   MELISSA CONDREY          11614 FIELDBROOK DR.             HOUSTON, TX 77077
14212196   MELISSA GRIMM        15650 WENDELL DR.              TYLER, TX 75706
14210747   MELISSA JONES       2128 E. BEHREND DR.             PHOENIX, AZ 85024
14210457   MELISSA KUTTA        4603 ARBOR LN            PASADENA, TX 77507
14210223   MELISSA LARSON         8455 FALCON ROAD              NEOSHO, MO 64850
14210748   MELISSA MARLER         16831 S. 14TH STREET            PHOENIX, AZ 85048
14208677   MELISSA TAYLOR         918 HEIGHTS BLVD., APT. No.1             HOUSTON, TX 77008
14209925   MELISSA VAN      11806 SCOTTSDALE CT.               MEADOWS PLACE, TX 77477
14211228   MELISSA WOOLEY          286 HARRISON RD            RUSTON, LA 71270
14207653   MELODI LYNCH        4533 N. 179TH DR.          GOODYEAR, AZ 85395
14206443   MELONEY D BRACKETT            14950 E FIELDSTONE DR S             CLAREMORE, OK 74017
14210013   MELVA JONES       1317 S. 3RD STREET            MIDLOTHIAN, TX 76065
14206946   MEMORIAL HERMANN HEALTH SYSTEMS                   P.O. BOX 301208          DALLAS, TX 75303−1208
14208678   MEMORIAL HERMANN SURGERY CENTER FIRST COLONY                         909 FROSTWOOD DRIVE            MHMD
           CREDENTIALING 1.404         HOUSTON, TX 77024
14208679   MEMORIAL HERMANN SURGERY CENTER RICHMOND                        909 FROSTWOOD DRIVE             MHMD
           CREDENTIALING 1.404         HOUSTON, TX 77027
14206947   MENDELTEC LLC         4347 W. NORTHWEST HWY                STE. 130−216         DALLAS, TX 75220
14206334   MENTOR WORLDWIDE LLC              15600 COLLECTIONS CENTER DRIVE                  CHICAGO, IL 60693
14209409   MERCEDES BARRAGAN−DIAZ               20935 WALDER           KATY, TX 77449
14209489   MERCEDES VASQUEZ           101 LAKEVIEW DRIVE              KINGSLAND, TX 78639
14208680   MERCURY FIRE & SECURITY CONSULTANTS LLC                   5315 FM 1960 RD. W. STE B           HOUSTON, TX
           77069−4410
14210097   MERCYMATHEW          3607 SOUTH AUTREY CT                MISSOURI CITY, TX 77459
14211737   MEREDITH DAVIS         10 RAIN WALK CT.            SPRING, TX 77380
14210098   MEREDITH L THOMAS           4903 CHAPPEL HILL DRIVE              MISSOURI CITY, TX 77459
14208681   MEREDITH MOUER          1221 DANBURY RD              HOUSTON, TX 77055
                  Case 19-12264-CSS           Doc 41-1      Filed 11/23/19       Page 65 of 104
14210258   MERETE MEDICAL INC             NEW YORK INTERNATIONAL PLAZA                 STEWART INTERNATIONAL
           AIRPORT (SWF)      NEW WINDSOR, NY 12553
14208682   MERIDIAN CONSTRUCTORS LLC                 6105 BRITTMOORE ROAD SUITE B            HOUSTON, TX
           77041
14208683   MERIDIAN CREDIT SERVICES, INC.              PO BOX 218060          HOUSTON, TX 77024
14212121   MERILYN SCHIEBER           6 DUNWOOD SPRINGS CT                THE WOODLANDS, TX 77381
14208684   MERIPLEX COMMUNICATIONS                 10111 RICHMOND AVE STE 500           HOUSTON, TX 77042
14208685   MERIPLEX SOLUTIONS             10111 RICHMOND AVE             SUITE 500      HOUSTON, TX 77042
14206948   MERIT MEDICAL SYSTEMS, INC.              P.O. BOX 204842         DALLAS, TX 75320−4842
14210044   MERITAIN HEALTH          1405 XANIUM LANE NORTH No. 140                MINNEAPOLIS, MN 55441
14210045   MERITAIN HEALTH          1405 XENIUM LANE NORTH STE.140                MINNEAPOLIS, MN 55441
14211399   MERRIE WIMMER         601 WILLOW CREEK CIR.                SAN MARCOS, TX 78666
14211379   MERRY X−RAY        4444 VIEWRIDGE AVE                SUITE A        SAN DIEGO, CA 92123
14207196   MERZ NORTH AMERICA              PO BOX 912073          DENVER, CO 80291−2073
14209590   MESA LABORATORIES, INC.             12100 W. 6TH AVE           LAKEWOOD, CO 80228
14206409   METRO ANESTHESIA CONSULTANTS, PC                  PO BOX 80042         CITY OF INDUSTRY, CA
           91716−8042
14207598   METRO FIRE EQUIPMENT INC.              63 S. HAMILTON PLACE           GILBERT, AZ 85233
14205893   METRO MONITOR INC             612 37TH STREET SOUTH             BIRMINGHAM, AL 35222
14208687   METRO SPINAL GROUP P.L.L.C.             2 WINSTON WOODS DRIVE             HOUSTON, TX 77024
14207379   METROPLEX REFRIGERATOR, INC.                5224 KALTENBRUN RD.           FORT WORTH, TX 76119
14209748   METROPOLIS INTERNATIONAL, LLC                 38−13 10TH STREET         LONG ISLAND CITY, NY
           11101
14205514   METROPOLITAN MEDICAL SERVICES                  15 WESTSIDE DRIVE          ASHEVILLE, NC 28806
14208688   METROWEST        921 GESSNER SUITE 226              HOUSTON, TX 77026
14205559   METZ & BAUM HEALTHCARE PROFESSIONALS                     PEOPLE 2.0 GLOBAL, INC        P.O. BOX
           536853     ATLANTA, GA 30353−6853
14208689   MGES, INC.     8725 KNIGHT ROAD               HOUSTON, TX 77054
14207695   MIAMI FAT SUPPLY          1510 MAX HOOKS RD SUITE F                GROVELAND, FL 34736
14210099   MICA SMITH, PT      2207 MOUNTSHIRE DR                 MISSOURI CITY, TX 77489
14211088   MICAH GROSSMAN           24142 MIRABELLA WAY                RICHMOND, TX 77406
14210749   MICHAEL ADAMS          3949 E. HALF HITCH PL             PHOENIX, AZ 85050
14211223   MICHAEL ALMON          5409 HIGHGATE LANE               ROWLETT, TX 75088
14209815   MICHAEL ANDERSON             10105 LAKE VIEW DR            MABANK, TX 75156
14210971   MICHAEL ASHCRAFT            9025 E. RANCHO VISTA DR.              PRESCOTT VALLEY, AZ 86314
14208690   MICHAEL AXUM         5923 BEAUDRY ST.              HOUSTON, TX 77035
14209810   MICHAEL BELLOW           230 BEECH DR.           LUMBERTON, TX 77657
14209513   MICHAEL BOONE         3011 HIGHLAND LAUREL                 KINGWOOD, TX 77345
14206949   MICHAEL BOWLES          8080 PARK LANE, SUITE 400               DALLAS, TX 75231
14211655   MICHAEL BRINKMAN             2117 81ST ST.        SOMERSET, WI 54025
14208691   MICHAEL BULLINGTON              1409 BANKS         HOUSTON, TX 77006
14206181   MICHAEL C. ANDREA            1790 W. MULBERRY DR.             CHANDLER, AZ 85286
14207697   MICHAEL CARLISLE           4837 WILSON ST           GROVES, TX 77619
14211530   MICHAEL CLARK         17500 N. PERIMETER DR.              SCOTTSDALE, AZ 85255
14208692   MICHAEL COLE        14639 LEA VALLEY DR.               HOUSTON, TX 77049
14208693   MICHAEL COOPER NICHOLS              2122 DUNSTAN            HOUSTON, TX 77005
14211620   MICHAEL CROW         20505 JESTER CREEK ROAD                SEDWICK, KS 67135
14208694   MICHAEL CURRIE         695 NORMANDY ST. No.236               HOUSTON, TX 77015
14210397   MICHAEL DEFORE          1561 ACR 385           PALESTINE, TX 75801
14209844   MICHAEL DUNCAN           1901 HIGHWAY 190 UNIT 523               MANDEVILLE, LA 70448
14211671   MICHAEL FISHER        711 LOVE HENRY CT.               SOUTHLAKE, TX 76092
14211968   MICHAEL FLEMING           6702 CONSTATINE             SUGARLAND, TX 77479
14211738   MICHAEL FULENWIDER              3523 MIST GREEN LN            SPRING, TX 77373
14212230   MICHAEL HARDY         HC 2 BOX 2230             WAPPAPELLO, MO 63966
14208695   MICHAEL HART        15523 PENSGATE ST              HOUSTON, TX 77062
14209410   MICHAEL HAYES         4616 DEBRAS TRACE LANE                 KATY, TX 77450
14210409   MICHAEL HOUSE         4226 PANORA DR.             PANORA, IA 50216
14205837   MICHAEL J. LACY        5110 Jessamine St         BELLAIRE, TX 77401
14207541   MICHAEL JOHNSON           19811 ZEPHYR COVE             GARDEN RIDGE, TX 78266
14207423   MICHAEL JOHNSON           210 MANCHESTER CROSSING DR                 FRESNO, TX 77545
14208696   MICHAEL KEATON          16019 PINYON BREEK DRIVE                 HOUSTON, TX 77095
14209411   MICHAEL KLOBOSITS            21515 MT MCKINLEY WAY                KATY, TX 77449
14206138   MICHAEL LOUT        1173 CR 1092            CENTER, TX 75935
14207213   MICHAEL MCDONALD              9307 EVENING SHADOWS DR LOT B               DEVALLE, TX 78617
14212153   MICHAEL MILLS        22542 AUGUST LEAF DR               TOMBALL, TX 77375
14211431   MICHAEL MOORE          988 BLVD OF THE ARTS               No. 312     SARASOTA, FL 34236
14207348   MICHAEL NELSON          14412 STANLEY LANE              FORNEY, TX 75126
14206182   MICHAEL P. RICE       PO BOX 11984             CHANDLER, AZ 85248
14212246   MICHAEL PAN       1040 RIDGE ROAD               WAUKESHA, WI 53188
14210950   MICHAEL PARNELL           20381 RUSSELL DR            PORTER, TX 77365
14208697   MICHAEL PEREIRA          6310 AUDEN            HOUSTON, TX 77005
14209412   MICHAEL PORIER        03/05/11 GOLDEN TERRACE                 KATY, TX 77494
14212275   MICHAEL RHOADES            320 NORTH AMHERST DR                WEST COLUMBIA, TX 77486
14211340   MICHAEL S. MCKEE          20079 STONE OAK PARKWAY No.1245                SAN ANTONIO, TX 78258
14209974   MICHAEL SNEED        613 N. SANTA ANNA               MESA, AZ 85201
14206950   MICHAEL SULLIVAN            5834 BELMONT AVE             DALLAS, TX 75206
14205592   MICHAEL TED FIELDING             8720 SAGEBRUSH TRAIL              AUBREY, TX 76227
14207669   MICHAEL TIMPE        4706 OPELOUSAS TR.              GRANDE PRARIE, TX 75052
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19        Page 66 of 104
14208698   MICHAEL TOORCANA              12322 BARBIZON DR.             HOUSTON, TX 77089
14208699   MICHAEL TORN         3719 NEWHOUSE STREET                  HOUSTON, TX 77019
14209673   MICHAEL TRACY          9239 FALCON BRIDGE DR.                LENEXA, KS 66220
14207654   MICHAEL VIX       10914 S. SAN RICARDO DRIVE                  GOODYEAR, AZ 85338
14211341   MICHAEL WALLEN           2611 WHISPER HILL STREET                 SAN ANTONIO, TX 78230
14211676   MICHAEL ZIEBELL          11646 INDIAN BEACH RD                SPICER, MN 56288
14211531   MICHAEL ZIMMERMAN               7438 E SAN JACINTO DR             SCOTTSDALE, AZ 85258
14211342   MICHAELA WILSON            6403 FOREST VILLAGE              SAN ANTONIO, TX 78250
14211343   MICHAELMILLER          MICHAEL MILLER P.C.                926 CHULIE DR. (CLIENT TRUST ACCT)         SAN
           ANTONIO, TX 78216
14208700   MICHAIAH CHATMAN              14814 PERTHSHIRE RD No.256             HOUSTON, TX 77079
14209650   MICHALLE SCHAFFER             527 JORDAN CREEK CT               LEAGUE CITY, TX 77573
14210750   MICHELE CARBONE            2222 BEARDSLEY ROAD                No. 1140       PHOENIX, AZ 85027
14206183   MICHELLE ALEXANDER               190 W WISTERIA PLACE              CHANDLER, AZ 85248
14211740   MICHELLE ALLEN          28302 SANDY FIELD CR               SPRING, TX 77386
14211592   MICHELLE BUCHANAN               2405 BLUE CONROE CT              SEABROOK, TX 77586
14209541   MICHELLE DEVOGLAER               10002 CARLOW LANE              LA PORTE, TX 77571
14207186   MICHELLE FRENCH, TAX A/C               DENTON COUNTY              PO BOX 90223      DENTON, TX
           76202
14207456   MICHELLE KNIGHT           2915 PALMER DR             FRIENDSWOOD, TX 77546
14210150   MICHELLE LEVINE          2630 CLEMENT CURVE                MONTGOMERY, AL 36111
14207599   MICHELLE MARIE LEBLANC                3037 S. SUNNYVALE AVE             GILBERT, AZ 85295
14208701   MICHELLE MARTINEZ             1351 BANDERA             HOUSTON, TX 77015
14211824   MICHELLE MORALES             2123 WESTWOOD DR.               STAFFORD, TX 77477
14210558   MICHELLE REYNOLDS              8601 W. PARADISE DR             PEORIA, AZ 85345
14206518   MICHELLE SEWELL           206 WEST STEDHILL LOOP                 CONROE, TX 77384
14211600   MICHELLE SMITH         2950 LAZY RIVER DR.               SEALY, TX 77474
14209514   MICHELLE SORRENTINO              2921 N. COTSWOLD MANOR                KINGWOOD, TX 77339
14211185   MICHELLE TWIST         502 KAUFMAN ST               ROSSER, TX 75157
14208702   MICKEY FIELDS        527 REMINGTON HEIGHT DRIVE                    HOUSTON, TX 77073
14207321   MICKEY MCKAY          3528 CLOVERDALE LN                FARMERS BRANCH, TX 75234
14206335   MICROAIRE       LOCK BOX 96565              CHICAGO, IL 60693
14210837   MICROLINE SURGICAL, INC.              PO BOX 392205          PITTSBURGH, PA 15251−9205
14205500   MICROPORT ORTHOPEDICS, INC.               5677 AIRLINE ROAD            ARLINGTON, TN 38002
14211005   MICROSOFT ONLINE, INC             6100 Neil Road, STE 100         RENO, NV 89511
14210373   MID AMERICA METALS              PO BOX 860          OZARK, MO 65721−0860
14209992   MID CONTINENT PRINTING COMPANY INC                    701 HWY 352, STE.B        MESQUITE, TX 75149
14206449   MIDLAND STATES BANK               212 SOUTH CENTRAL AVE., SUITE 200             CLAYTON, MO 63105
14205643   MIE ARNTSON        10900 CADE CIRCLE               AUSTIN, TX 78726
14205989   MIGHTY OAK LLC          105 CARROLL STREET                BROOKLYN, NY 11231
14206621   MIGUEL GOMEZ         11306 WOODED CREEK LANE                    CYPRESS, TX 77433
14212304   MIGUEL MENDOZA            14988 FANNIN RD.             WILLIS, TX 77378
14208703   MIKE JACKSON        2319 WATTS             HOUSTON, TX 77030
14209724   MIKE JURCZAK        801 BRENDAN DRIVE                 LITTLE ELM, TX 75068
14208704   MIKE PALMER        3719 RICE BLVD              HOUSTON, TX 77005
14208705   MIKE SULLIVAN TAX ASSESSOR−COLLECTOR                      TAX ASSESSOR−COLLECTOR             PO BOX
           4622     HOUSTON, TX 77210−4622
14209664   MIKEBOEHME         804 RED HAWK DR.               LEANDER, TX 78641
14209975   MIKELFLORMAN          MIKEL FLORMAN                 2608 E. CATALINA CIRCLE         MESA, AZ 85204
14210275   MILBERG LLP       1 PENNSYLVANIA PLAZA                   49TH FLOOR         NEW YORK, NY 10119
14209413   MILDRED VAUGHN            20414 MISTY COVE DR.              KATY, TX 77449
14210897   MILLENNIUM STAFFING, INC.              PO BOX 262432           PLANO, TX 75026
14206337   MILLENNIUM SURGICAL CORP                PO BOX 775385           CHICAGO, IL 60677−5385
14205327   MILLER THOMSON LLP              1000 DE LA GAUCHETIERE STREET WEST                SUITE
           3700     MONTREAL, QUEBEC H3B 4W5                   CANADA
14209414   MILLIE PEREZ      26322 PEDARPINE DR                KATY, TX 77494
14210751   MILLIGAN LAWLESS, P.C.             5050 NORTH 40TH ST, SUITE 200            PHOENIX, AZ 85018
14209881   MIMEDX GROUP INC            1775 WEST OAK COMMONS CT NE                  MARIETTA, GA 30062
14207600   MINA BERNABE         2920 EAST CATHY DRIVE                 GILBERT, AZ 85296
14207197   MINDRAY CAPITAL LEASING SERVICES                   PO BOX 910202         DENVER, CO 80291−0202
14211532   MINDY GIANOULAKIS             11456 N 124TH WAY             SCOTTSDALE, AZ 85259
14211662   MINERVA RIOS        905 NEBRASKA ST.               SOUTH HOUSTON, TX 77587
14211002   MINERVA SURGICAL, INC              101 SAGINAW DRIVE             REDWOOD CITY, CA 94063
14210526   MING JANG       13427 VINTAGE TRAIL LANE                  PEARLAND, TX 77584
14208706   MINH NGO       8435 WEST KNOLL LANE                 HOUSTON, TX 77072
14206493   MINIMALLY INVASIVE DEVICES, INC                 1275 KINNEAR ROAD            COLUMBUS, OH 43212
14205838   MINIMALLY INVASIVE PAIN SOLUTIONS SUGAR LAND, PLLC                        5420 WEST LOOP SOUTH,
           STE.2100     BELLAIRE, TX 77401
14205839   MINIMALLY INVASIVE PAIN SOLUTIONS, LLC                    5420 WEST LOOP SOUTH,
           STE.2100     BELLAIRE, TX 77401
14205840   MINIMALLY INVASIVE PAIN SOLUTIONS, PLLC                    4718 BRAEBURN DRIVE          BELLAIRE, TX
           77401
14205330   MINISTER OF FINANCE SASKATCHEWAN                    GOVERNMENT OF SASKATCHEWAN                 MINISTER
           OF FINANCE       REGINA, SASKATCHEWAN S4P 4H2                     CANADA
14211805   MINNESOTA REVENUE              MAIL STATION 1765             ST. PAUL, MN 55145−1765
14210046   MINNTECH CORP         N.W. 9841           PO BOX 1450           MINNEAPOLIS, MN 55485
14206451   MINSURG CORPORATION                611 DRUID ROAD EAST             SUITE 200     CLEARWATER, FL
           33756
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19        Page 67 of 104
14205946   MINTZ LEVIN         ONE FINANCIAL CENTER                  BOSTON, MA 02111
14206952   MINUTEMAN PRESS             10202 GARLAND RD               DALLAS, TX 75218
14208707   MINUTEMAN PRESS − BELLAIRE                 4662 BEECHNUT            HOUSTON, TX 77096
14211533   MIRA VITA, LLC          11445 E. VIA LINDA ST 2−206             SCOTTSDALE, AZ 85259
14209415   MIRANDA MITCHELL              4926 BRYANT RIDGE              KATY, TX 77494
14208708   MIREX AQUAPURE SOLUTIONS                 2105 SILBER RD. STE 101           HOUSTON, TX 77055
14208709   MIRIAM BUECHNER              5421 OLANA DR            HOUSTON, TX 77032
14208710   MIRIAM MATA           10627 DOUD ST.           HOUSTON, TX 77035
14210458   MIRION TECHNOLOGIES (GDS) INC.                P.O. BOX 101301         PASADENA, CA 91189−0005
14208711   MIS DEVICE         3346 T.C. JESTER BLVD             No.H12        HOUSTON, TX 77018
14206953   MISC SURGERY CENTER, LLC               4301 N MACARTHUR              SUITE 700       DALLAS, TX 75038
14207324   MISONIX, INC.        1938 NEW HIGHWAY                FARMINGDALE, NY 11735
14208712   MISSOURI CARSTAFFNEY               2011 SPENWICK DR No.427             HOUSTON, TX 77055
14206519   MISTY CONSTANT             10902 LONGLEAF DR.              CONROE, TX 77385
14206622   MISTY HAUSER           19026 KIMBER CREEK LANE                 CYPRESS, TX 77429
14206623   MISTY THOMAS           19026 KIMBER CREEK LANE                 CYPRESS, TX 77429
14212200   MIZUHO OSI, INC          30031 AHERN AVENUE                UNION CITY, CA 94587−1234
14209941   MMI       6060 POPLAR, SUITE 254             MEMPHIS, TN 38119
14206339   MMUSA ACQUISITION II CORP               PO BOX 90477           CHICAGO, IL 60696
14208713   MOBILE C−ARM SERVICES, LLC                3118 HARRISBURG BLVD              STE 110     HOUSTON, TX
           77003
14205860   MOBILE INSTRUMENTS SERVICES                  333 WATER AVENUE             BELLEFONTAINE, OH
           43311−1777
14206954   MOBILE MINI, INC.          P.O. BOX 650882          DALLAS, TX 75265−0882
14205861   MOBILE SERVICE INSTRUMENT                 333 WATER AVENUE             BELLEFONTAINE, OH
           43311−1777
14206955   MOBILE SURGICAL TECHNOLOGIES                   17817 DAVENPORT No.315            DALLAS, TX 75252
14211135   MOBILE TEXANS INC             PO BOX 244          ROCKWALL, TX 75087
14205709   MOBILEX USA          P.O. BOX 17462           BALTIMORE, MD 21297−0518
14206956   MODERN GYNECOLOGY, PLLC                  3822 BOWSER AVE             DALLAS, TX 75219
14206957   MODERN GYNECOLOGY, PLLC                  3822 BROWSER AVE             DALLAS, TX 75219
14207294   MOHAMMAD AWADALLAH                   209 QUEENSWOOD BLVD                ELIZABETH CITY, NC 27909
14210527   MOHAMMAD KHAN               2401 RIDGEBROOK LANE                PEARLAND, TX 77584
14209683   MOHAMMED SHAIKH MD, PA                 921 ROYAL MINISTER BLVD               LEWISVILLE, TX 75056
14208714   MOHLE DESIGN           11767 KATY FREEWAY STE 100                 HOUSTON, TX 77079
14210459   MOISES RUBIO          416 FINFROCK ST            PASADENA, TX 77506
14208715   MOLLY CARNES            9730 WALFORD MILL LANE                 HOUSTON, TX 77095
14207553   MOLLY SHELTON             2021 PATTON DR.            GARLAND, TX 75041
14207278   MOMENTUM ORTHOPAEDIC SOLUTIONS, LLC                        2044 TRAWOOD          EL PASO, TX 79935
14209416   MONA LANDIN           23207 OLIVE RIDGE CT              KATY, TX 77494
14206557   MONARCH MOLDING INC                PO BOX 279           COUNCIL GROVE, KS 66846−0279
14208716   MONICA A JACK           12353 Beamer Rd          No.604        HOUSTON, TX 77089
14208717   MONICA COPELAND              6323 BRIAR TERRACE              HOUSTON, TX 77072
14210151   MONICA GARCIA            5614 NORTH FM 1486              MONTGOMERY, TX 77316
14211344   MONICA GARZA            11402 DURANGO WAY                SAN ANTONIO, TX 78245
14207279   MONICA HAJJAR            PO BOX 221830          EL PASO, TX 79913
14209417   MONICA KNEZ           1118 WILDWOOD LANE                 KATY, TX 77494
14208718   MONICA MONTEMAYOR                 11803 BAUMAN ROAD               HOUSTON, TX 77076
14208719   MONICA SANTIAGO DIAZ               19033 BUCKNER CT.             HOUSTON, TX 77073
14207187   MONICA SINGLETARY              110 MUSTANG TRl SHADY SHORES                 DENTON, TX 76208
14206223   MONTGOMERY ENTRANCE                  P.O. BOX 896542          CHARLOTTE, NC 28289−6542
14208720   MORGAN, LEWIS & BOCKIUS LLP                 1000 LOUISIANA STREET, STE 4000           HOUSTON, TX
           77002
14211994   MORLEY−MOSS IT DIVISION, LLC                430 S. ASTON DRIVE           SUNNYVALE, TX 75182
14206341   MORRIS ANDERSON & ASSOCIATES, LTD                    55 W. MONROE STREET, STE. 2350          CHICAGO, IL
           60603
14205560   MORRISION HEALTHCARE                PO BOX 102289            ATLANTA, GA 30368−2289
14208721   MOSS LANDSCAPING              4130 LANG RD            HOUSTON, TX 77092
14208722   MOVING IMAGE STUDIOS               12802 SANDRI LANE             HOUSTON, TX 77077
14207390   MRE       2524 WHITE SETTLEMENT RD                 FORT WORTH,, TX 76107
14211534   MRG GROUP LLC            4400 N SCOTTSDALE RD SUITE 9−278                SCOTTSDALE, AZ 85251
14210196   MSC 410836        P.O. BOX 415000          NASHVILLE, TN 37241−0836
14210197   MSC 410837        MSC 410837          PO BOX 415000           NASHVILLE, TN 37241−0837
14212067   MSI ORTHOTIC LAB            4646 S. ASH AVE           108        TEMPE, AZ 85282
14210810   MSI PRECISION SPECIALITY INSTRUMENT                    1220 VALLEY FORGE ROAD           BUILDING
           34     PHOENIXVILLE, PA 19460
14211209   MTECH        1720 ROYSTON LANE               ROUND ROCK, TX 78664
14209552   MUA EDUCATORS, INC              45 DECKER ROAD              LAFAYETTE, NJ 07848
14208723   MUELLER WATER CONDITIONING, INC.                   P.O. BOX 165        HOUSTON, TX 77001
14206958   MUNEAR ASHTON KOUZBARI                  PO BOX 25232           DALLAS, TX 75225
14205947   MUSCULOSKELETAL TRANSPLANT FOUNDATION                          P.O. BOX 415911       BOSTON, MA
           02241
14208724   MUSEUM OF FINE ARTS, HOUSTON                  P.O. BOX 6826         HOUSTON, TX 77265−6826
14211593   MUTCH SALLY           1218 BLUEBONNET DR                SEABROOK, TX 77586
14210752   MUTUAL INSURANCE COMPANY OF ARIZONA                         PO BOX 53238       PHOENIX, AZ
           85072−3238
14210296   MVAP MEDICAL SUPPLIES, INC.               1415 LAWRENCE DRIVE             NEWBURY PARK, CA 91320
14207350   MYC, LLC        1 WEST LAS OLAS BLVD                SUITE 200        FORT LAUDERDALE, FL 33301
                   Case 19-12264-CSS                Doc 41-1        Filed 11/23/19         Page 68 of 104
14211186   MYELOTEC, INC              4000 NORTHFIELD WAY, STE 900                 ROSWELL, GA 30076
14208726   MYRA MCABEE               3 RUTGERS PLACE              HOUSTON, TX 77005
14205328   MacDonald Tuskey           SUITE 409−221 WEST ESPLANADE                   NORTH VANCOUVER, BC V7M
           3J3      CANADA
14206090   Mahesh Patel        2115 HAMPTON COURT                  CARROLLTON, TX 75006
14237007   Maricopa County Treasurer          c/o Peter Muthig         222 North Central Avenue, Suite 1100        Phoenix, AZ
           85004
14206930   Marissa Deslatte        1428 MCCOY STREET               DALLAS, TX 75204
14210371   Mark Renfroe        405 Thorntree          Ovilla, TX 75154
14211778   Mark San Miguel          24007 Forestcrest Drive         Springs, TX 77389
14209739   Mark Woolf         755 Hickory L          Livingston, TX 77351
14206931   Marketo        Dept 2068         PO Box 122068           Dallas, TX 75312−2068
14205348   Marsh Canada Limited          P.O BOX 9741           POSTAL STATION 'A'             TORONTO, ONTARIO M5W
           1R6       CANADA
14210974   Matt Hawkins         17138 Stonebriar Circle SW           Prior Lake, MN 55372
14206936   Matthew Bender & Co., Inc.          PO BOX 733106            Dallas, TX 75373−3106
14208653   Matthiesen & Associates          ATTORNEYS AT LAW                 511 LOVETT BLVD             HOUSTON, TX
           77006
14207688   McConnell Orthopedic Mfg. Co.           PO BOX 8306            GREENVILLE, TX 75404
14206327   McKESSON Technologies INC              22423 Network Place           CHICAGO, IL 60673−1224
14205555   Med Images, Inc         DEPT. No.40089           PO BOX 740209           ATLANTA, GA 30374−0209
14209617   MediDrapes         6340 S. SANDHILL ROAD                SUITE 8         LAS VEGAS, NV 89120
14205369   MediHealth Solutions, Inc.        146 FAIRWAY OVERLOOK DRIVE                    ACWORTH, GA 30101
14205892   Medibis        DEPT 2469          PO BOX 11407            BIRMINGHAM, AL 35246−2455
14206121   Medical Physics Consultants         Sherye D. Horner, PhD           805 COBBLESTONE COURT               CEDAR HILL,
           TX 75104
14207244   Medical Products Resource          917 LONE OAK ROAD                EAGAN, MN 55121
14209649   Medical Referral Specialists        P.O. Box 1774         League City, TX 77574
14207552   Medicos        1910 SILVER STREET              GARLAND, TX 75042
14208670   Medinc of Texas         11205 S. MAIN STE No.110              HOUSTON, TX 77025
14210456   Medline Industries        DEPT LA 21558            PASADENA, CA 91185−1558
14205477   Melby Aguirre         PO Box 2564          Anthony, NM 88021
14206092   Mercury Communication Services            Lafayette Square         3333 Earhart Dr. Ste. 250      Carrollton, TX
           75006
14211663   Merit Medical        1600 WEST MERIT PARKWAY                    SOUTH JORDAN, UT 84095
14208686   Metasurg        15115 PARK ROW, STE 100                HOUSTON, TX 77084
14206563   Michael McKenna           15 Berkshire Rd.         Cranston, RI 02910
14205365   Michael Miller        5305 Hunters Circle         Abilene, TX 79606
14211739   Michael Riley LSA          8215 LIchen Ln          Spring, TX 77379
14206336   MicroAire Surgical Instruments         LOCK BOX 96565              CHICAGO, IL 60693
14206951   Microtek Medical, Inc         FILE 4033P         PO BOX 911633            DALLAS, TX 75391−1633
14209674   Mike Tracy        9239 Falcon Ridge Dr.          Lenexa, KS 66220
14206338   Mindray DS USA, INC.            24312 NETWORK PL.              CHICAGO, IL 60673−1243
14212299   Misty Bucy        3400 Fites Rd.         White Hall, AZ 71602
14210390   Mizuhosi OSI        MIZUHO ORTHOPEDIC SYSTEMS, INC                       DEPT CH 16977          PALATINE, IL
           60055−6977
14212242   Monica Davis        6449 Forestside Dr.         Waterford, MI 48327
14206340   Mooremedical, LLC           PO BOX 99718            CHICAGO, IL 60696
14210401   Motor Trend        P.O. BOX 420981            PALM COAST, FL 32142−0984
14208725   Muskat Martinez & Mahoney, LLP             1201 LOUISIANA STREET, SUITE 850                  HOUSTON, TX
           77002
14205799   Myers       P.O. BOX 210009            BEDFORD, TX 76095
14210753   N. PHOENIX SURGERY CENTER                   20045 N. 19th Ave          Suite No.171        Phoenix, AZ 85027
14208727   NADER CONSULTANTS, LLC                   4141 SOUTHWEST FREEWAY, STE.490                    HOUSTON, TX
           77027
14208728   NADIA MORALES−MALDONADO                       10988 VILLAGE BEND LN               No.B         HOUSTON, TX
           77072
14208729   NAKIA HILLSMAN               7550 KIRBY DR. No.1512              HOUSTON, TX 77030
14208730   NALLELY GARCIA               10107 WESTVIEW DR. APTNo. 123                 HOUSTON, TX 77043
14211741   NANCY BEEN             9522 WOODCLIFF LAKE DR.                  SPRING, TX 77379
14211594   NANCY CROSS              2237 LAKE COVE WAY                SEABROOK, TX 77358
14210239   NANCY HUMPLIK               1919 ATENS           NEW CANEY, TX 77357
14212231   NANCY KAKOZ               3914 ROBERTSON dRIVE                WARREN, MI 48092
14206466   NANCY KAKOZ               44610 BAYVIEW AVE., APT. 18112                CLINTON TOWNSHIP, MI 48038
14206548   NANCY LEMLEY               13618 CAMINO DE ORO CT                 CORPUS CHRISTI, TX 78418
14211089   NANCY MARSHALL                 21231 WINDING PATH WAY                 RICHMOND, TX 77406
14209515   NANCY RIVIER             6103 MAJESTIC HILL DRIVE                 KINGWOOD, TX 77345
14208731   NANCY TROPOLI−WOLGAMOTT                       7519 CHECVY CHASE               HOUSTON, TX 77063
14208732   NANCY VOGEL              2727 REVERE ST             APT 3045         HOUSTON, TX 77098
14207172   NANCY WARD              3309 PARK DALE DR               DEER PARK, TX 77536
14210220   NANCY WENDT               PO BOX 1544           NEEDVILLE, TX 77461
14205784   NANCY WHITE              3970 DELAWARE STREET, SUITE A                   BEAUMONT, TX 77706
14210601   NASDAQ OMX CORPORATE SOLUTIONS LLC                           LOCKBOX 11700            P.O. BOX
           8500       PHILADELPHIA, PA 19178−0700
14206093   NASHMEH L. KHAVARI                 4221 MEDICAL PKWY No.450                CARROLLTON, TX 75010
14211776   NASHVILLE SURGICAL INSTRUMENTS                       2005 KUMAR LANE              SPRINGFIELD, TN 37172
14211742   NASIMBANU PRASLA                 7226 VORGEN CT              SPRING, TX 77379
14208733   NATALEE KELAHER                3102 CASTLEWOOD ST                 HOUSTON, TX 77025
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 69 of 104
14208734   NATALIE BERNARD            70 EAST BRIAR HOLLOW LN. No.352               HOUSTON, TX 77027
14210152   NATALIE BUXTON           21 CLAREMONT COURT                MONTGOMERY, TX 77356
14208735   NATALIE DUNN         1047 CREEKMOUNT DR.                HOUSTON, TX 77091
14210961   NATALIE HEBERT          1913 HEISLER STREET              PORTNACHES, TX 77651
14208736   NATALIE HILL        13218 RIDGEWOOD KNOLL LANE                  HOUSTON, TX 77047
14208737   NATALIE HILL        13218 RIDGEWOOD KNOLL LN                  HOUSTON, TX 77047
14212333   NATALIE NEWLAND             2160 COUNTRY LINE ROAD              WYLIE, TX 75098
14211743   NATALIE THOMAS           23634 JASMINE TERRACE DR.              SPRING, TX 77373
14208738   NATASHA CALDWELL              9831 SHADOW VILLA LN.             HOUSTON, TX 77044
14205644   NATHAN NUTTALL            9308 MANIPARI LN             AUSTIN, TX 78749
14208739   NATHAN SOMMERS JACOBS                2800 POST OAK BLVD 61ST FLOOR               HOUSTON, TX
           77056−6102
14208740   NATHAN SPRAGUE JR            18607 CAMELLIA DALE TRAIL              HOUSTON, TX 77084
14211090   NATHAN SWOYER            6722 GRANT DR.            RICHMOND, TX 77469
14208741   NATHAN WANG          13303 PERTHSHIRE RD.               HOUSTON, TX 77079
14208742   NATHAN WANG          13303 PERTHSHIRE RD.               HOUSTON, TX 77079−6025
14208743   NATIONAL APPRAISAL PARTNERS, LLP                  3203 EDLOE ST.        HOUSTON, TEXAS 77027
14205513   NATIONAL ASSOC. OF LETTER CARRIERS HEALTH BENEFIT                      20547 WAVERLY
           COURT       ASHBURN, VA 20149−0001
14212034   NATIONAL GEOGRAPHIC KIDS                PO BOX 62130         TAMPA, FL 33663−1303
14206586   NATIONAL GIFT CARD CORP              300 MILLENNIUM DRIVE             CRYSTAL LAKE, IL 60012
14212207   NATIONAL IMAGING SYSTEMS, INC.                 14512 FRIAR STREET          VAN NUYS, CA 91411
14205452   NATIONAL JUDGEMENT INVESTMENT CORP.                     700 LAKE DRIVE          AMBLER, PA
           19002−5084
14211345   NATIONAL NEUROMONITORING SERVICES                     1141 N. LOOP 1604 E        No.105−612     SAN
           ANTONIO, TX 78232
14206233   NATIONAL NOTARY ASSOCIATION                  9350 DE DOTO AVENUE             PO BOX
           2402     CHATSWORTH, CA 91313
14206959   NATIONAL PEN         P.O. BOX 847203            DALLAS, TX 75284−7203
14206960   NATIONAL TELESYSTEMS INC               10525 NEWKIRK STREET             SUITE 220       DALLAS, TX
           75220
14207239   NATIONAL ULTRASOUND INC                2730 N BERKELEY LAKE RD              SUITE B−400      DULUTH, GA
           30096
14210359   NATIONWIDE BUSINESS CONCEPTS                  1439 W. CHAPMAN AVE No.64            ORANGE, CA 92868
14206961   NATIONWIDE MUTUAL INSURANCE CO                    PO BOX 731178         DALLAS, TX 75373−1178
14209314   NATIONWIDE MUTUAL INSURANCE CO.                    PO BOX 2057       KALISPELL, MT 59903−2057
14206070   NATUS MEDICAL INC.           PO BOX 3604           CAROL STREAM, IL 60132−3604
14209587   NAVEX GLOBAL, INC.           5500 MEADOWS ROAD, STE 500              LAKE OSWEGO, OR 97035
14207240   NAVICURE, INC.        2055 SUGARLOAF CIRCLE, STE.600               DULUTH, GA 30097
14209516   NAVIGATOR MEDICAL SERVICES, LLC                  4582 KINGWOOD DRIVE, No. 187           KINGWOOD, TX
           77345
14208744   NAVIN SUBRAMANIAN, M.D.              4611 SHETLAND LN            HOUSTON, TX 77027
14212201   NAVISITE, INC.      PO BOX 10138            UNIONDALE, NY 11555−0138
14211917   NAYDA BARRILLAS            3611 BARTONS LN             SUGAR LAND, TX 77479
14208746   NB MEDICAL, PLLC          3821 OVERBROOK LN               HOUSTON, TX 77027
14208745   NB MEDICAL, PLLC          407 FAUST LANE             HOUSTON, TX 77024
14207188   NCT DIAGNOSTICS, LLC            PO BOX 796          DENTON, TX 76202
14208747   NEARTERM        15915 KATY FREEWAY                 SUITE 205      HOUSTON, TX 77094
14210353   NEBRASKA FURNITURE MART, INC                 700S 72ND STREET          OMAHE, NE 68114
14207164   NECA−IBEW Welfare Trust Fund          2120 Hubbard Ave.        Decatur, IL 62526
14207601   NEDA MOREAU          1825 E. PONY LANE              GILBERT, AZ 85295
14211969   NEEKI ZAMANIAN           10819 WARNER HOLLOW CT                SUGARLAND, TX 77498
14205733   NEIL ARBUCKLE          1900 LATULLE             BAY CITY, TX 77414
14208748   NEIL BADLANI        407 FAUST LANE              HOUSTON, TX 77024
14208749   NEIL ROBINSON         1538 WELCH ST.             HOUSTON, TX 77006
14211091   NELDA PETRI       5718 INDIGO TRAILS DR.               RICHMOND, TX 77469
14205963   NELSON TAYLOR           2909 COUNTY RD 604             BRAZORIA, TX 77422
14206071   NEOFUNDS BY NEOPOST              PO BOX 6813          CAROL STREAM, IL 60197−6813
14212035   NEOPOST BY NEOPOST             P.O. BOX 30193          TAMPA, FL 33630−3193
14212036   NEOPOST TEXAS          4913 W. LAUREL STREET              TAMPA, FL 33607
14206962   NEOPOST USA, INC          DEPT 3689          PO BOX 123689        DALLAS, TX 75312−3689
14208750   NEOSHA WASHINGTON              15255 VINTAGE PRESERVE PARKWAY 1419                  HOUSTON, TX
           77070
14206019   NEOSPINE       100 TOWER DRIVE              SUITE 230        BURR RIDGE, IL 60527
14212276   NEPHRON SC, INC         4500 12TH STREET EXTENSION               WEST COLUMBIA, SC 29172
14205349   NERA ECONOMIC CONSULTING                 FIRST CANADIAN PLACE              PO BOX 57485      TORONTO,
           ONTARIO M5W 5M5           CANADA
14207490   NERE ONOSODE          3245 MAIN STREET, STE.3245 Main St.            Ste 235−308       FRISCO, TX
           75033
14208751   NEREYDA VASQUEZ             4147 ANTOINETTE ST             HOUSTON, TX 77087
14205645   NETWAV, INC        4007 AVE D. STE. B            AUSTIN, TX 78751
14208752   NETWORK DATACOM SOLUTIONS                  5599 SAN FELIPE SUITE 500           HOUSTON, TX 77056
14212327   NEURO NATIONAL. LLC             456 GLENGARRY WAY              WRIGHT, KY 41011
14208753   NEUROSENTINEL PHYSICIAN SERVICES                   CABE OWENS MD PHD PLLC             P.O. BOX
           580469     HOUSTON, TX 77258
14205785   NEUROSERVE LLC           PO BOX 5374            BEAUMONT, TX 77726
14206963   NEUROSPINE CONSULTANTS, LLC                ATTN: DR. JEAN BENEA             5105 GARRETT STREAM
           COURT       DALLAS, TX 75206
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19      Page 70 of 104
14212211   NEUROVISION MEDICAL PRODUCTS INC                 P.O. BOX 6895        VENTURA, CA 93003
14206964   NEVRO CORP        PO BOX 845694           DALLAS, TX 75284−5694
14206239   NEW AGE MEDICAL, LLC             645 SPIRIT VALLEY CENTRAL DRIVE             CHESTERFIELD, MO
           63005
14207322   NEW FRONTIER HEALTH DALLAS, LLC                14330 MIDWAY RD           SUITE 120     FARMERS
           BRANCH, TX 75244
14211438   NEW HAMPSHIRE INSURANCE COMPANY                   AIG GLOBAL RECOVER SERVICES            10 N
           MARTINGALE ROAD             SCHAUMBURG, IL 60173
14209618   NEW SOUTH TEXAS SURG SVCS               P.O. Box 96024       Las Vegas, NV 89195−0102
14208754   NEWS 88.7     UNIVERSITY OF HOUSTON                4343 ELGIN STREET          HOUSTON, TX
           77204−0008
14205362   NEWSFILE CORP         No. 380 − 1100 MELLVILLE STREET             VANCOVER, B.C. V6E
           4A6      CANADA
14208755   NEWTON DUNCAN, M.D.             6504 SEWANEE          HOUSTON, TX 77005
14208756   NEXLAR, LLC       9801 WESTHIEMER RD No. 302              HOUSTON, TX 77042
14206965   NEXTIVA, INC       PO BOX 207330           DALLAS, TX 75320−7330
14210303   NEXXT SPINE LLC          14425 BERGEN BLVD B            NOBLESVILLE, IN 46060
14207425   NGOZI MBOMA         P.O. BOX 70          FRESNO, TX 77545
14206966   NH ANESTHESIA         P.O. BOX 674171          DALLAS, TEXAS 75267−4171
14211535   NHSC−SCOTTSDALE             9377 EAST BELL ROAD           SUITE 201       SCOTTSDALE, AZ 85260
14211744   NHUE HO MD PLLC           22 SNOW POND PL           SPRING, TX 77382
14205694   NICACIO PEREZ        3128 N. 136TH DR.          AVONDALE, AZ 85392
14208757   NICHOLAS BARRY           734 AUGUSTA DRIVE             HOUSTON, TX 77057
14209418   NICHOLAS BLACKMON              1915 ALANA SPRINGS           KATY, TX 77450
14207457   NICHOLAS CARNEY            16711 BARKENTINE LN            FRIENDSWOOD, TX 77546
14205805   NICHOLAS DEVITO           9 SKI HILL DRIVE         BEDMINISTER, NJ 07921
14208758   NICHOLAS GALMICHE             4655 WILD INDIGO No. 7         HOUSTON, TX 77027
14205397   NICHOLAS GERICH           PO BOX 6994         ALBUQUERQUE, NM 87197
14208759   NICHOLAS LUTON           13907 TAYLORCREST             HOUSTON, TX 77079
14209665   NICHOLAS PAGANO            2405 BILLY PAT RD          LEANDER, TX 78641
14208760   NICHOLAS SAUNDERS             1049 W. 22ND ST. UNIT C         HOUSTON, TX 77008
14208761   NICHOLAUS GRIBB           8006 HIGH HOLLOW            HOUSTON, TX 77070
14206967   NICK LLOYD       10740 N. CENTRAL EXPRESSWAY                 SUITE 275       DALLAS, TX 75231
14211745   NICKIE ENGLISH        9102 CYPRESSWOOD              SPRING, TX 77379
14210898   NICKOLAS F. DADDARIO            2924 OAK TREE DR           PLANO, TX 75025
14208762   NICOLE BATTLE         2040 GREENHOUSE RD APT 2307               HOUSTON, TX 77084
14205501   NICOLE BUNKER          1326 S PECAN ST          ARLINGTON, TX 76010
14209419   NICOLE HARRIS        1111 HOUGHTON             KATY, TX 77450
14208763   NICOLE LOH       11900 WICKCHESTER LN., APT. 1511               HOUSTON, TX 77043
14210899   NICOLE MORRISON           7004 Canyonbook Dr         PLANO, TX 75074
14211779   NICOLE SCHULER          417 HILLTOP MEADOWS COURT                SPRINGTOWN, TX 76082
14212154   NICOLE SORKNESS           11815 PEBBLE SANDS            TOMBALL, TX 77375
14210754   NICOLE YEARNEAU            10736 W TAFT ST         PHOENIX, AZ 85037
14206184   NICOLETTE FAULTNER             2002 E. DESERT N. DRIVE          CHANDLER, AZ 85249
14211918   NIDA JANJUA       16718 RIPPLING MILL DR.             SUGAR LAND, TX 77498
14210276   NIELSEN MEDIA RESEARCH              85 BROAD STREET           NEW YORK, NY 10004
14208764   NIEM DINH      11619 EVESBOROUGH DRIVE                 HOUSTON, TX 77099
14205646   NIGEL BEDROCK          5812 TOM WOOTEN DRIVE              AUSTIN, TX 78731
14211826   NIMBIC SYSTEMS          4910 WRIGHT RD           SUITE No. 170       STAFFORD, TX 77477
14210479   NITA JOHNSON        11501 FM 905          PATTONVILLE, TX 75468
14206185   NO 1 COURIER       PO BOX 12782           CHANDLER, AZ 85248
14208765   NOBILIS HEALTH ANESTHESIA              11700 KATY FREEWAY            SUITE 300      HOUSTON, TX
           77079
14206549   NOEL HEAD       322 JUNIPER           CORPUS CHRISTI, TX 78418
14208766   NOEL PRATTS, SR         PO BOX 300929          HOUSTON, TX 77230
14208767   NOEL WADE       17230 VALHALLAH WAY                 HOUSTON, TX 77095
14209484   NOHELANI ABELLA            4510 NETA DR.         KILLEEN, TX 76549
14206970   NOISE CONTROL SPECIALIST             12990 PANDORA DRIVE, STE 115A            DALLAS, TX 75238
14211092   NORA WINDHAM           1123 COLONIAL HEIGHTS DR.              RICHMOND, TX 77406
14206971   NORATIUS REPORTING, INC.            6510 ABRAMS, STE 640          DALLAS, TX 75231
14211393   NORCAL MUTUAL            PO BOX 398054         SAN FRANCISCO, CA 94139−8054
14211846   NORD JERETTA        4812 COUNTRY CLUB              STILLWATER, OK 74074
14209799   NORDSON MEDICAL             805 WEST 71ST STREET           LOVELAND, CO 80538
14206186   NOREEN GOODWIN            282 W. HAWK WAY            CHANDLER, AZ 85286
14205698   NORMA DOMINGUEZ              PO BOX 1483        BAGDAD, AZ 86321
14210153   NORMA FIVES        3212 LAZY RIVER            MONTGOMERY, TX 77316
14210176   NORMA LICONA          18 PR 3235        MOUNT PLEASANT, TX 75455
14209580   NORMA MOLINA          510 SYCAMORE             LAKE JACKSON, TX 77566
14209420   NORMA MUNIZ         24307 BAY HILL BLVD             KATY, TX 77494
14208768   NORMA MUSHEN           5310 HAZELGROVE DR.              HOUSTON, TX 77084
14206624   NORMA REALME           20011 ROCKY TRACE LN              CYPRESS, TX 77433
14210900   NORMA WINTERS           3516 STEVEN DRIVE           PLANO, TX 75023
14209740   NORMAN GREEN           1127 TIMBERGLEN DR.             LIVINGSTON, TX 77351
14211919   NORMAN MASON            915 GOLDFINCH AVE            SUGAR LAND, TX 77478
14205391   NORTH CENTRAL FLORIDA NEURODIAGNOSTICS SERVICE LLC                       12076 TECNOLOGY
           AVE      ALACHUA, FL 32615−9498
14205417   NORTH DALLAS ORAL & MAXILLOFACIAL SURGERY                      975 W EXCHANGE PKWY BLDG. ANo.
           150     ALLEN, TX 75013
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19         Page 71 of 104
14211024   NORTH DALLAS SURGICAL SPECIALISTS, P.A.                       3600 SHIRE BLVD., SUITE 104           RICHARDSON,
           TX 75082
14209619   NORTH PERIMETER LLC                  701 SHADOW LANE              SUITE 150         LAS VEGAS, NV 89106
14209919   NORTH TEXAS BRAIN & SPINE SPECIALISTS, PLLC                        ATTN: DR. JEAN BENEA             8865 SYNERGY
           LANE, SUITE 100            MCKINNEY, TX 75070
14205502   NORTH TEXAS CAPITAL PARTNERS                       1261 W GREEN OAKS BLVD No. 107               ARLINGTON, TX
           76013
14206094   NORTH TEXAS MOUNTAIN VALLEY WATER CORPORATION                                 2109 LUNA RD STE.
           100       CARROLLTON, TX 75006
14206972   NORTH TEXAS TOLLWAY AUTHORITY                         PO BOX 660244          DALLAS, TX 75266−0244
14207633   NORTHERN CHEMICAL COMPANY                         PO BOX 2837         GLENDALE, AZ 85311−2837
14210322   NORTHFIELD MEDICAL, INC.                  30275 HUDSON DRIVE               NOVI, MI 48377
14208769   NORTHSTAR ACQUISITIONS                   11700 KATY FWY             SUITE 300         HOUSTON, TX 77079
14208770   NORTHSTAR HEALTHCARE DALLAS MGMT                           4120 SOUTHWEST FREEWAY                 SUITE
           150       HOUSTON, TX 77027
14211536   NORTHSTAR HEALTHCARE SURGERY CENTER OF SCOTTSDALE                                  9377 E.BELL RD. SUITE
           201       SCOTTSDALE, AZ 85260
14206973   NORTHSTAR SURGERY CENTER                      CENTER OF SCOTTSDALE                PO BOX 674344         DALLAS,
           TX 75267−4344
14212177   NORTHWEST EXTERMINATING                      4954 N. SHAMROCK PLACE                TUCON, AZ 85705
14212122   NORTHWEST REFRIGERATION                     8000 RESEARCH FOREST DRIVE                 SUITE 115−273       THE
           WOODLANDS, TX 77382
14210277   NORTHWOOD PL HOLDING LLC OFC                        PO BOX 29760          NEW YORK, NY 10087−9760
14210278   NORTHWOOD PL HOLDINGS LP                     575 FIFTH AVENUE, 23RD FLOOR                NEW YORK, NY
           10017
14208772   NORTON ROSE FULBRIGHT                   1301 MCKINNEY, SUITE 5100               HOUSTON, TX 77010
14209770   NOSSAMAN LLP               777 S. FIGUEROA STRRET              34TH FLOOR            LOS ANGELES, CA 90017
14206974   NOTARIUS REPORTING, INC.                 6510 ABRAMS ROAD, SUITE 640                DALLAS, TX 75231
14205647   NOTARY PUBLIC UNDERWRITERS AGENCY OF TEXAS                              P.O. BOX 140106         AUSTIN, TX
           78714−0106
14207707   NOUVAG USA, LLC               6201 AIRPORT FREEWAY, SUITE 200                  HALTOM CITY, TX 76117
14211093   NOVA CARTER              8410 SILENT CEDAR CR.              RICHMOND, TX 77046
14209926   NOVITAS SOLUTIONS                CASHIER            PO BOX 3106          MECHANICSBURG, PA 17005
14210324   NOVO SURGICAL, INC                700 COMMERCE DRIVE               SUITE 500 − NO. 118          OAK BROOK, IL
           60523
14210424   NOVUS SURGICAL, INC                10940 S. PARKER ROAD SUITE 783                PARKER, CO 80134
14206072   NRAI CORPORATE SERVICES                   PO BOX 4349           Carol Stream, IL 60197−4349
14206975   NTHRIVE, INC.           PO BOX 733492              DALLAS, TX 75373−3492
14210929   NUAIRE, INC           2100 FERNBROOK LANE                 PLYMOUTH, MN 55447
14210602   NUANCE COMMUNICATIONS, INC.                      P.P. BOX 7247−6924          PHILADELPHIA, PA 19170−6924
14209882   NUESOFT TECHNOLOGIES INC                    1685 TERRELL MILL RD.              MARIETTA, GA 30067
14210901   NUEVO COVERAGE ASSOCIATES, P.A.                      5500 DEMOCRACY DRIVE               No. 150       PLANO, TX
           75024
14210815   NUHEALTH LITIGATION SOLUTIONS, LLC                       BRENTWOOD TOWNE CENTRE                   101 TOWNE
           SQUARE WAY, STE 251                PITTSBURCH, PA 15227
14212315   NURSE STAFFING/ CRDENTIA OF HOUSTON                        PO BOX 4729          WINTER PARK, FL
           32793−4729
14210822   NURSES SERVICE ORGANIZATION                      PO BOX 371302           PITTSBURG, PA 15250−7302
14205894   NUTECH MEDICAL                P.O. BOX 36639           BIRMINGHAM, AL 35236
14205885   NUTECH SPINE, INC.              600 LUKIE DR. STE 315            BIRMINGH, AL 35223
14209771   NUVASIVE           P.O. BOX 50678            LOS ANGELES, CA 90074−0678
14210902   NUVECTRA CORPORATION                    5830 GRANITE PARKWAY SUITE 1100                  PLANO, TX 775024
14211382   NUVO, INC.          547 LIBRARY STREET                SAN FERNANDO, CA 91340
14209289   NV GROUP, LLC             6719 DESEO            APT 100        IRVING, TX 75039
14211346   NVISION BIOMEDICAL TECHNOLOGIES                        ATTN: ACCOUNTS RECEIVABLE                 P.O. BOX
           591512         SAN ANTONIO, TX 78259
14208773   NYLA GIBSON             8055 CAMBRIDGE No.23               HOUSTON, TX 77054
14212297   NYMPHA MOCTEZUMA                    1407 OAKWOOD DR              WHARTON, TX 77488
14210823   NYSE MARKET, INC               PO BOX 223695            PITTSBURG, PA 15251−2695
14211644   Nathan Richardson          PO Box 3146           Show Low, AZ 85902
14211799   National Elevator        PO BOX 503067             ST. LOUIS, MO 63150−3067
14212033   National Geographic          PO BOX 62130            TAMPA, FL 33662−2130
14211825   NationsMed Healthcare           4677 Techniplex Dr.        Stafford, TX 77477−3825
14206342   Neopost Inc. (2)       25880 NETWORK PLACE                 CHICAGO, IL 60673−1258
14210838   Neuro Therm, Inc.         P.O. BOX 347864            PITTSBURGH, PA 15251−4864
14212307   NeuroTherm, Inc. (2)         30 UPTON DR STE 2             WILMINGTON, MA 01887−1083
14226449   New Castle County/Law            Attention: Bill Weisel      87 Reads Way          New Castle, DE 19720
14207424   New Coast Imaging           1323 MAGNOLIA DALE               FRESNO, TX 77545
14212168   New Jersey State Board of Medical Examiners             PO Box 183        Trenton, NJ 08625
14210402   Newsweek          PO BOX 433167            PALM COAST, FL 32143−9707
14206968   Nilta Surgical Associates        17480 DALLAS PARKWAY SUITE 125                   DALLAS, TX 75287
14206969   Nobilis Surgery Center − Scottsdale         PO Box 674344          Dallas, TX 75267
14206343   Northern Lights Direct         314 West Superior St. Ste. 503        Chicago, IL 60654
14208771   Northstar Healthcare, Inc.        11700 KATY FWY            SUITE 300          HOUSTON, TX 77079
14206976   Nursefinders       PO BOX 910738             DALLAS, TX 75391−0738
14211254   O C TANNER           1930 SOUTH STATE STREET                  SALT LAKE CITY, UT 84115
14211537   OAK STREET LAUNDRY                  2200 N. SCOTTSDALE No. H               SCOTTSDALE, AZ 85257
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19        Page 72 of 104
14210755   OAK STREET LINEN & TEXTILES               13835 N. TATUM BLVD, STE 9−283           PHOENIX, AZ
           85032
14209772   OATHAMERICAS,INC             PO BOX 89−4147           LOS ANGELES, CA 90189−4147
14210528   OBENZA LUELREMAN               2616 SUNSTONE LANE            PEARLAND, TX 77584
14208774   OBERTI SULLIVAN, LLP             712 MAIN STREET, SUITE 900           HOUSTON, TX 77002
14206977   OBESITY RESOURCES, LLC              2807 ALLEN ST No.372          DALLAS, TX 75204
14210982   OBEY MEDICAL CONSULTANTS LLC                   610 CREEK VIEW DR          PROSPER, TX 75078
14205380   OCCUPATIONAL HEALTH CENTERS OF THE SOUTHWEST, P.A.                       P.O. BOX 9005      ADDISON, TX
           75001−9005
14205381   OCCUPATIONALHEA              OCCUPATIONAL HEALTH CENTERS OF THE SOUTH                    PO BOX
           9005      ADDISON, TX 75001−9005
14210756   OFELIA GARCIA          7123 W. MONTECITO AVE               PHOENIX, AZ 85033
14210100   OFELIA STEVENS          3942 POINT CLEAR DR.             MISSOURI CITY, TX 77459
14208775   OFELIA TREVINO          9818 SAGEDALE DR.             HOUSTON, TX 77089
14206978   OFFICE DEPOT         PO BOX 660113            DALLAS, TX 75266−0113
14207680   OFFICE FURNITURE THAT WORKS LTD                  2508 SPRINGHILL DR          GRAPEVINE, TX 76051
14207397   OFFICE PRIDE        P.O. BOX 577          FRANKLIN, IN 46131
14206494   OHIO CHILD SUPPORT PAYMENT CENTRAL                    P.O. BOX 182394        COLUMBUS, OH
           43218−2394
14206495   OHIO DEPARTMENT OF JOB AND FAMILY SERVICES                     PO BOX 182404        COLUMBUS, OH
           43218−2404
14208776   OHM THERAPIES           PO BOX 20412           HOUSTON, TX 77225
14208777   OHMS CORPORATION OF HOUSTON                   8303 DUNLAP STREET           HOUSTON, TX 77074
14211025   OLEG MAKSYMENKO               2988 HILLINGDON DR.            RICHARDSON, TX 75082
14212002   OLGA CAMPBELL            13020 DAIRY ASHFORD              SURGAR LAND, TX 77478
14210529   OLGA LEWIS         1803 BRIGHTON BROOK LN                PEARLAND, TX 77581
14211094   OLGA PINTO         11003 COLINTON DR             RICHMOND, TX 77407
14209421   OLGA R. ELDRIDGE           4338 PAYTON MANOR LANE                KATY, TX 77449
14208778   OLGA S. LEON         515 ROOKER STREET              HOUSTON, TX 77034
14211238   OLIVER DOUGLAS MCENTYRE                 52 TUSCAN WAY, STE. 202−127            SAINT AUGUSTINE, FL
           32092
14209422   OLIVER WILLIAMS           24802 VALLEYLIGHT DRIVE               KATY, TX 77494
14205350   OLIVER, WYMAN LIMITED               120 BREMNER BLVD., SUITE 800            TORONTO, ONTARIO M5J
           0A8      CANADA
14208779   OLTON SURGICAL SERVICES,LLC                 3375 WESTPARK DRIVE, UNIT 442           HOUSTON, TX
           77005
14206980   OLYMPUS AMERICA, INC.              PO BOX 120600 DEPT 0600           DALLAS, TX 75312−0600
14210839   OLYMPUS FINANCIAL SERVICES                 P.O. BOX 200183        PITTSBURGH, PA 15251−0183
14208780   OMNI CATERING           ATTN: KATY            12121 WESTHEIMER STE 130           HOUSTON, TX 77077
14205648   OMNI AQUISITION, INC.            5000 PLAZA ON THE LAKE, STE. 305           AUSTIN, TX 78746
14205649   OMNI SURGICAL/SPINE 360             5000 PLAZA ON THE LAKE             SUITE 305      AUSTIN, TX
           78746
14206029   OMNIGUIDE         ONE KENDALL SQUARE STE B1301                  CAMBRIDGE, MA 02139
14210165   OMNIMED, INC          800 GLEN AVE            MOORESTOWN, NJ 08057
14210757   ON DEMAND COURIER               2211 E. HIGHLAND AVE No.140           PHOENIX, AZ 85016
14207380   ON−SITE POWER SYSTEM, INC               8551 BOAT CLUB ROAD            SUITE 121−155      FORT WORTH,
           TX 76179
14205561   ONE SOLUTION LLC            2451 CUMBERLAND PRWY               SUITENo. 3126       ATLANTA, GA
           30339
14211255   ONESOURCE DOCUMENT MGT SERVICES                     PO BOX 581230        SALT LAKE CITY, UT
           84158−1230
14212185   OPERATING ROOM SPECIALTIES, LLC                 1961 N. CORAL BELLS DR          TUCSON, AZ 85745
14208781   OPST−THE SURGERY CENTER, LLC                 7500 SAN FELIPE No.200         HOUSTON, TX 77063
14210391   OPTIMIZELY, INC.         DEPT CH 19940           PALATINE, IL 60055−9940
14206344   OPTUM360        PO BOX 88050            CHICAGO, IL 6080−1050
14207527   OR MANAGER          C/O ACCESS INTELLIGENCE, LLC                P.O. BOX 8927       GAITHERSBURG, MD
           20898−9924
14211538   ORACLE PROFESSIONAL INVESTMENTS                    C/O SIGNATURE REAL ESTATE SERVICES            8712 E.
           VIA DE COMMERCIO             SCOTTSDALE, AZ 85258
14212186   ORACLE SURGERY CENTER                5585 N. ORACLE ROAD            SHUITENo.1       TUCSON, AZ
           85074
14211244   OREGON DEPARTMENT OF REVENUE                    PO BOX 14730         SALEM, OR 97309−0464
14206038   ORGANOGENESIS, INC.             150 DAN ROAD           CANTON, MA 02021
14210460   ORKIN       P.O. BOX 7161          PASADENA, CA 91109−7161
14208782   ORLANDO CASTILLO             5906 NANCY ANN ST.             HOUSTON, TX 77009
14205408   ORTHALIGNINC           120 COLUMBIA, STE 500             ALISO VIEJO, CA 92656
14207231   ORTHO DEVELOPMENT CORPORATION                     12187 S. BUSINESS PARK DR         DRAPER, UT
           84020
14209838   ORTHO SOLUTIONS, INC.             330 FRANKLIN TURNPIKE             MAHWAH, NJ 07430
14206981   ORTHOFIX, INC.         PO BOX 849806           DALLAS, TX 75284−9806
14210956   ORTHOMED          3208 SE 13TH AVENUE              PORTLAND, OR 97202
14205841   ORTHOPAEDIC ASSOCIATES                5420 WEST LOOP SOUTH            SUITE 2300      BELLAIRE, TX
           77401
14211782   ORTHOPEDIC BUSINESS SOLUTIONS                  23829 LITTLE MACK SUITE 100          ST CLAIR SHORES, MI
           48080
14210997   ORTHOPEDIC OUTFITTERS, INC.               PO BOX 993428         REDDING, CA 96099−3428
14211539   ORTHOPEDICS OF NORTH SCOTTSDALE                    9200 E. MOUNTAIN VIEW RD., STE
           102      SCOTTSDALE, AZ 85258
                   Case 19-12264-CSS              Doc 41-1        Filed 11/23/19        Page 73 of 104
14207573   ORTHOREBIRTH USA, CORPORATION                        102 W. MORROW ST            STE 204       GEORGETOWN, TX
           78626
14207146   ORTHOSENSOR, INC                 1855 GRIFFIN ROAD, SUITE A310              DANIA BEACH, FL 33004
14211541   ORTHOSPORT AZ, INC.                  8205 N. VIA DE NEGOCIO DR            SCOTTSDALE, AZ 85268
14206625   OSCAR REALME               20011 ROCKY TRACE LANE                 CYPRESS, TX 77433
14207554   OSCAR VELEZ             1718 KNOB HILL DR               GARLAND, TX 75043
14206488   OSIRIS THERAPEUTICS, INC                   7015 ALBERT EINSTEIN DR            COLUMBIA, MD 21046−1707
14206982   OSSEUS FUSION SYSTEMS, LLC                     2703 W. MOCKINGBIRD LN.            SUITE 102       DALLAS, TX
           75235
14206983   OSSIS SURGICAL LLC                 5710 LBJ FREEWAY SUITE 300             DALLAS, TX 75240
14206984   OSTEO 360 LLC            3838 OAK LAWN AVE.                SUITE 1000        DALLAS, TX 75219
14212123   OSTEOBIOLOGIC SOLUTIONS                      130 WIND RIDGE CIRCLE            THE WOODLANDS, TX 77381
14208783   OSVALDO GARCIA                 1012 DUNBAR STREET              HOUSTON, TX 77009
14210993   OTHO−CLINICAL               ORTHO−CLINICAL DIAGNOSTICS, INC                    1001 U.S HIGHWAY ROUTE
           202       RARITAN, NJ 08869
14209570   OTOMED, Inc.           PO BOX 1814              LAKE HAVASU CITY, AZ 86405−1814
14211790   OTOTRONIX LLC               5000 TOWNSHIP PARKWAY                  ST PAUL, MN 55110
14210292   OUTFRONT MEDIA                 P.O. BOX 33074          NEWARK, NJ 07188−0074
14206986   OVERHEAD DOOR                 2617 ANDJON DRIVE             DALLAS, TX 75220
14211920   Oak Bend Medical Center             1211 Highway 6, Suite 70       Sugar Land, TX 77478
14211394   Office Team        FILE 73484             PO BOX 60000         SAN FRANCISCO, CA 94160−3484
14206979   Olympus America Inc.            P.O. BOX 120600          DEPT 0600         DALLAS, TX 75312−0600
14205351   Ontario Securities Commission            ACCOUNTS REEIVABLE− 19TH FLOOR                  PO BOX 55, 20 QUEEN ST
           W        TORONTO, ONTARIO M5H 3S8                    CANADA
14211026   Optimized, Inc.       C/O ANDREW HILLMAN                   908 AUDELIA RD, STE 200−158           RICHARDSON, TX
           75081
14206345   OrthoHeli Surgical Designs            75 REMITTANCE DRIVE SUITE 6688              CHICAGO, IL 60675−6688
14211256   OrthoPro LLC         P.O BOX 9552              SALT LAKE CITY, UT 84109
14211540   OrthoScan        14555 N. 82ND ST.              SCOTTSDALE, AZ 85260
14206346   Osteomed, LP         2241 COLLECTION CENTER DR                   CHICAGO, IL 60693
14211656   Oticon Medical        580 HOWARD AVENUE                  SOMERSET, NJ 08873
14206985   Otis Elevator Company            P.O. BOX 730400         DALLAS, TX 75373−0400
14209792   Ozarka        P.O BOX 856680              LOUISVILLE, KY 40285−6680
14207491   P5 PERFORMANCE PLLC                    8861 COLEMAN BLVD             FRISCO, TX 75034
14212301   PABLO GARCIA              4116 PECOS STREET              WICHITA FALLS, TX 76306
14206224   PACE COMMUNICATIONS                     PO BOX 60014         CHARLOTTE, NC 28260
14210603   PACER SERVICE CENTER DBA/US CORTS AO−PACER SERVICE                              PO BOX
           71364        PHILADELPHIA, PA 19176−1364
14209620   PACIFIC IMAGING, LLC                  10620 SOUTHERN HIGHLAND PARKWAY                   STE 110−324      LAS
           VEGAS, NV 89141
14205791   PACIFIC OFFICE AUTOMATION                      14747 NW GREENBRIER PKWY              BEAVERTON, OR 97006
14211852   PACIFICMEDIA             PACIFIC MEDIA TECHNOLOGIES, INC                    11112 VENTURA BLVD          STUDIO
           CITY, CA 91604
14211347   PAGE'S PRINTING              113 COLGLAZIER AVE.              SAN ANTONIO, TX 78223
14211542   PAIN DOCTOR MANAGEMENT COMPANY,LLC                            9977 N. 90TH ST        SUITE
           100       SCOTTSDALE, AZ 85258
14206987   PAIN MANAGEMENT PHYSICIANS OF DALLAS, PLLC                            1411 N. BECKLEY AVE. STE
           152       DALLAS, TX 75203
14206626   PAM MOORE             16034 LOCKDALE LN.                CYPRESS, TX 77429
14210240   PAMELA BUSSEY CARGLE                     P.O. BOX 2099        NEW CANEY, TX 77357
14206627   PAMELA CONSOLACION                     17806 FOLLY POINT DR.           CYPRESS, TX 77429−5619
14211266   PAMELA DELACRUZ                  3209 SIERRA DRIVE            SAN ANGELO, TX 76904
14210244   PAMELA DRUCKER                  2 HILLVIEW DR. EAST             NEW FAIRFIELD, CT 06812
14210221   PAMELA GUTOWSKY                    12239 PADON RD           NEEDVILLE, TX 77461
14206565   PAMELA KELLY               1008 E. GOLIAD AVE             CROCKETT, TX 75835
14208785   PAMELA KELLY               14430 ALKAY ST.             HOUSTON, TX 77045
14208786   PAMELA LANGMAID                   1133 KINLEY W           HOUSTON, TX 77018
14210938   PAMELA LEBLANC                 3158 59TH ST           PORT ARTHER, TX 77640
14208787   PAMELA LINBERG                10210 BALMFORTH LN               HOUSTON, TX 77096
14206520   PAMELA MCGINTY                 9650 ADCOCK ACRES               CONROE, TX 77303
14206628   PAMELA MOORE                16034 LOCKDALE LN.              CYPRESS, TX 77429
14207776   PAMELA PONIVILLE                 1212 POINT ST          HOUMA, LA 70360
14211827   PAMELA SIMMONS                 12007 BLAIR MEADOW               STAFFORD, TX 77477
14210101   PAMELA TYSON               6011 POMME BAY PASS               MISSOURI CITY, TX 77459
14210102   PAMELA WARDSWORTH                      1614 CASTLE CREEK            MISSOURI CITY, TX 77489
14209423   PAMELA WILSON                2026 SHERBARK PARK LANE                 KATY, TX 77449
14211791   PANACEA HEALTHCARE SOLUTIONS INC                         287 EAST SIXTH STREET            STE 400      ST PAUL,
           MN 55101
14210331   PANDORA MEDIA INC                   2101 WEBSTER ST           STE 1650        OAKLAND, CA 94612
14211416   PANTERRA NETWORKS, INC                      4655 OLD IRONSIDES DR. STE.300           SANTA CLARA, CA
           95054−1877
14211543   PAPA JOHN'S PIZZA               8776 E. SHEA BLVD, STE 106 No. 602            SCOTTSDALE, AZ 85260
14210559   PAR EDUCATIONAL SYSTEMS, LLC                       7647 W. CROCUS DR           PEORIA, AZ 85381
14210279   PARADIGM SPINE, LLC                  505 PARK AVENUE            14 FLOOR         NEW YORK, NY 10022
14210560   PARAG RAMI            8375 W LA CAILLE               PEORIA, AZ 85383
14207306   PARAGON 28, INC              4B INVERNESS COURT EAST                 SUITE 280        ENGLEWOOD, CO
           80112
14211247   PARAGON SERVICE                 204 WEST BENNETT STREET                SALINE, MI 48176
                  Case 19-12264-CSS          Doc 41-1      Filed 11/23/19      Page 74 of 104
14211432   PARCUS MEDICAL          6423 PARKLAND DRIVE             SARASOTA, FL 34243
14209834   PARICH ROOFING & CONSTRUCTION               PO BOX 1418        MAGNOLIA, TX 77353
14206100   PARKS COFFEE       PO BOX 113000           CARROLTON, TX 75011−3000
14208788   PARTNERS ELECTRCAL SERVICES LLC               7303 WINDFERN ROAD No. 200         HOUSTON, TX
           77040
14208789   PARVEEN PEDRAMI           1760 BARKER CYPRESS DRIVE             HOUSTON, TX 77084
14208790   PATCHAREE KIEFFER           9311 ABBEY CHASE LN            HOUSTON, TX 77095
14209517   PATRICE SHELTON          21483 ROSE MILL DRIVE           KINGWOOD, TX 77339
14205366   PATRICIA ASTON         5302 TWILIGHT TRAIL           ABILENE, TX 79606
14211348   PATRICIA CASTANEDA            5195 SAGAMORE           SAN ANTONIO, TX 78242
14209842   PATRICIA CLOSTER          12713 BURSON DRIVE           MANCHACA, TX 78652
14211746   PATRICIA CRAVENS           3207 FERNOAKS          SPRING, TX 77388
14208791   PATRICIA DAVILA         2323 ELDRIDGE PKWY S. No.721           HOUSTON, TX 77077
14211122   PATRICIA DAVIS        135 A CRESCENT AVE.            RILEY, TN 38063
14212155   PATRICIA EPPES       8119 RUSHING STREAM CT              TOMBALL, TX 77375
14206132   PATRICIA GARCIA         2205 JOHN TEE DR.          CEDAR PARK, TX 78613
14211981   PATRICIA HAMILTON           301 VINE STREET         SULPHUR, LA 70663
14206470   PATRICIA HAMIT        113 OINTAIL          CLUTE, TX 77531
14207515   PATRICIA HENSON         32903 WALTIN COURT             FULSHEAR, TX 77441
14207267   PATRICIA HERNANDEZ            12920 W. MANDALY LN           EL MIRAGE, AZ 85335
14211095   PATRICIA LOWE        6923 ATWOOD PRESERVE COURT                RICHMOND, TX 77469
14208793   PATRICIA LOZANO          10127 TEXAS SAGE DR.           HOUSTON, TX 77075
14212092   PATRICIA MONTEMAYOR              1008 12TH ST. NORTH         TEXAS CITY, TX 77590
14207537   PATRICIA MORRISON           2109 POST OFFICE ST          GALVESTON, TX 77550
14209581   PATRICIA RANDON          212 WALNUT ST          LAKE JACKSON, TX 77566
14205695   PATRICIA RESENDEZ           12175 W. MCDOWELL RD., APT 1219           AVONDALE, AZ 85392
14210461   PATRICIA REYES        4234 SAN AUGUSTINE AVE              APT 4234      PASADENA, TX 77503
14206521   PATRICIA ROWE        2499 JEFFCOTE RD.           CONROE, TX 77303
14209236   PATRICIA TAYLOR         19606 SWEET FOREST LANE             HUMBLE, TX 77346
14208794   PATRICK BRADLEY           3507 SIEBINTHALER LN           HOUSTON, TX 77084
14209237   PATRICK BYRD        7619 STONEBRIDGE CREEK               HUMBLE, TX 77396
14211795   PATRICK FOOTE        750 N VILLAGE DR UNIT 202            ST PETERSBURG, FL 33716
14212215   PATRICK JOHNSTON           319 GREEN GABLE DRIVE            VICTORIA, TX 77904
14207492   PATRICK LAMB        10870 CASTLE DRIVE            FRISCO, TX 75035
14207291   PATRICK MARION TEAGUE             114 SUBBLEFIELD          ELGIN, TX 78621
14205443   PATRICK NOLAN         138 COUNTY RD. 870G            ALVIN, TX 77511
14208795   PATRICK O'LEARY         12023 ADVANCE DR.            HOUSTON, TX 77065
14210530   PATRICK TRAHAN          4012 SHADY CREST DR.            PEARLAND, TX 77581
14209518   PATRICK WALTERS           6003 RUNNING CREEK CRT            KINGWOOD, TX 77345
14208796   PATRICK YODER         4950 GLENMEADOW DRIVE               HOUSTON, TX 77096
14205444   PATSY PARKER        3026 COUNTY RD 529 No.3            ALVIN, TX 77511
14211970   PATSY SCHULTZ−FORT BEND CNTY TAX                P.O. BOX 1028       PAYMENT PROCESSING
           DEPARTMENT        SUGARLAND, TX 77487−1028
14208797   PATTI ALLENDER         6316 BUFFALO SPEEDWAY              HOUSTON, TX 77005
14209847   PAUL AHEARN        909 SOUTH AVE            MANKATO, MN 56003
14208798   PAUL BUTCHER        16122 KINTYRE RD            HOUSTON, TX 77095
14206988   PAUL D. SAADI, PLLC         6039 BURGUNDY ROAD             DALLAS, TX 75230
14206989   PAUL GHATTAS, DO PA           3205 STATE ST. UNIT No.9        DALLAS, TX 75204
14210462   PAUL GIUSTI      4106 FAIRHOPE OAK ST             PASADENA, TX 77503
14208799   PAUL HILL      6631 PORTAL DRIVE            HOUSTON, TX 77096
14209424   PAUL J. HOLMAN        25707 OAKWOOD KNOLL               KATY, TX 77494
14210172   PAUL KLINKHAMMER             9020 HWY 18        MOUNT HOPE, WI 53816
14205786   PAUL MONTES        5625 THERESA STREET             BEAUMONT, TX 77005
14206990   PAUL SALINAS       5930 ROYAL LANE SUITE E No. 140             DALLAS, TX 75230
14211971   PAUL SAMMONS          6123 EDENBROOK DR             SUGARLAND, TX 77479
14206581   PAULA B HARLAN          507 AWEIGH DRIVE           CROSBY, TX 77532
14207516   PAULA DAVIE       27227 ASPEN FALLS LN             FULSHEAR, TX 77441
14208800   PAULA HOLMES         9550 MEYER FOREST DR., APT 733             HOUSTON, TX 77096
14206582   PAULA HUGGINS         14307 MERRILL DRIVE            CROSBY, TX 77532
14209238   PAULA P SNYDER         19430 DEE OAKS DRIVE            HUMBLE, TX 77346
14208801   PAULA TAYLOR         3658 ADINGER LANE            HOUSTON, TX 77088
14211921   PAULA WERTZ        3911 BARTONS CT            SUGAR LAND, TX 77479
14206583   PAULETTE VIATOR          3127 DEEP ANCHOR WAY              CROSBY, TX 77532
14210103   PAULINE FILIPEK        34 LITTLE RISE DRIVE          MISSOURI CITY, TX 77459
14208802   PAWAN PAWAN          8655 JONES RD No.1127          HOUSTON, TX 77065
14210345   PAYCOM PAYROLL LLC             7501 W MEMORIAL ROAD            OKLAHOMA CITY, OK 73142
14207398   PAYMENT RESOLUTION SERVICES               1021 WINDSROSS CT          FRANKLIN, TN 37067
14208803   PCR BROKERAGE HOUSTON DBA NAI PARTNERS                   1900 W LOOP SOUTH SUITE
           500      HOUSTON, TX 77027
14206122   PDV ASSOCIATES, INC.          PO BOX 810       CEDAR HILL, TX 75106
14207526   PEACHSTATE HEALTH MANAGEMENT, LLC                  2225 CENTENNIAL DR        GAINESVILLE, GA
           30504
14207399   PEAK HEALTH SOLUTIONS, LLC             725 COOL SPRINGS BLVD SUITE 100          FRANKLIN, TN
           37067
14206991   PEAK MEDICAL RESOURCES, LLC              PO BOX 975452        DALLAS, TX 75397
14208804   PEAK SURGICAL SOLUTIONS, LLC             4141 SOUTHWEST FREEWAY, STE. 410          HOUSTON, TEXAS
           77027
14211027   PEARL GRACE LLC          1565 NORTH CENTRAL EXPRESSWAY                RICHARDSON, TX 75080
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 75 of 104
14209892   PEARL MEYER & PARTNERS                3326 SISKEY PARKWAY             SUITE 330       MATTHEWS, NC
           28105
14209531   PEDRO ARVIZU           180 RAYMOND DR             KYLE, TX 78640
14208805   PEDRO DIAZ         15102 WELL PLACE             HOUSTON, TX 77060
14210280   PEGASUS FUNDING LLC              14 WALL ST          6TH FLOOR         NEW YORK, NY 10005
14208806   PEGGY HARVEY            19226 ATHERTON LANE               HOUSTON, TX 77094
14205511   PEGGY KNOTT           812 SEVEN ARPENTS RD, LOT 8               ARNAUDVILLE, LA 70512
14208807   PEGGY MCCLARD             236 WEST 23RD ST           HOUSTON, TX 77018
14210951   PEGGY SPARKS           24107 SINTON CREEK DRIVE               PORTER, TX 77365
14211747   PEGGY TOWNSEND              17014 BUTTEROAK DRIVE               SPRING, TX 77379
14208808   PELAZZIO        12121 WESTHEIMER, SUITE 130                HOUSTON, TX 77077
14208809   PENNI BRENDEN            10233 WIGGINS          HOUSTON, TX 77029
14209425   PENNY LOEWEN            2510 KINSGATE FOREST DR.               KATY, TX 77494
14208811   PENNY NOLAN, INC            2190 NORTH LOOP WEST, SUITE 404               HOUSTON, TX 77018
14206992   PENSATOR MEDICAL TECHNOLOGIES                   6060 NORTH CENTRAL EXPRESSWAY                STE
           560      DALLAS, TX 75206
14205562   PEOPLE 2.0 GLOBAL, INC.           P.O. BOX 536853          ATLANTA, GA 30353−6853
14210758   PERI−OPERATIVE STAFFING SOLUTIONS                   428 E. THUNDERBIRD ROAD            No.
           444      PHOENIX, AZ 85022
14211544   PERIMETER CENTER OWNERS ASSOCIATION, INC                      C/O CASE, HUFF & ASSOCIATES,
           INC.      14861 N. SCOTTSDALE ROAD, SUITE 105                 SCOTTSDALE, AZ 85254
14211545   PERIMETER CENTER TRUST ACCOUNT C/O CASE HUFF & ASS                        14861 N SCOTTSDALE ROAD SUITE
           105      SCOTTSDALE, AZ 85254
14211546   PERIMETER ROAD SURGICAL HOSPITAL                   17500 N. PERIMETER DR           SCOTTSDALE, AZ
           85255
14205382   PERPETUUM HEALTH, LLC               5080 SPECTRUM DR., SUITE 1000 E            ADDISON, TX 75001
14210199   PERRY M. DAVIDSON             P.O. BOX 50441         NASHVILLE, TN 37205−0441
14211547   PERSONAL CARE TRANSPORTATION                   7843 E MCDOWELL ROAD              SCOTTSDALE, AZ
           85257
14210200   PETE PETERS         309 CHURCH ST            NASHVILLE, TN 37201
14208813   PETER ALEXANDER PAPAOSTOLOU                   3163 SKYLARK DR.           HOUSTON, TX 77082
14210957   PETER C HORAN           3503 SW GALE AVENUE               PORTLAND, OR 97239
14207763   PETER CHARNOCK             1140 SAILFISH         HITCHCOCK, TX 77563
14206993   PETER LINTINI         5720 FOREST PARK RD             APT 5307        DALLAS, TX 75235
14209426   PETER MIKHAIL           20942 TRAILS WEST DR.             KATY, TX 77449
14210811   PETER VINSON          406 SOUTH PINE CIRCLE              PINEHURST, TX 77362
14208814   PETER WATSON            4643 DEVON ST.          HOUSTON, TX 77027
14210281   PFIZER, INC       235 EAST 42ND STREET              NEW YORK, NY 10017−5755
14205842   PHARMACY ADVISORS, INC.               PO BOX 2745          BELLAIRE, TX 77402
14209606   PHARMALINK           11211 69TH STREET            LARGO, FL 337773
14206347   PHARMEDIUM SERVICES, LLC                29104 NETWORK PLACE             CHICAGO, IL 60673−1291
14211096   PHELESIA JONES           20900 FM 1093 RD.         APT. 12307        RICHMOND, TX 77407
14206213   PHI LIFE SCIENCES, LLC           645 MEETING STREET, STE 3            CHARLESTON, NC 29403
14206540   PHIL AYRES        526 BEVERLY DR.             COPPELL, TX 75019
14210374   PHILIP GARCIA          PO BOX 487          OZONA, TX 76943
14208815   PHILIP GOOCH          5510 SOUTH RICE AVE No. 1413              HOUSTON, TX 77081
14212209   PHILLIP STEINMANN             PO BOX 175         VAN VLECK, TX 77482
14212068   PHOENIX DESIGN ONE INC              80 EAST RIO SALADO PARKWAY                No. 101      TEMPE, AZ
           85281
14210759   PHOENIX EYE SURGICAL CENTER                 5133 N CENTRAL AVE            SUITE 100      PHOENIX, AZ
           85012
14210760   PHOENIX LASER REPAIR SERVICES, LLC                 718 E. BETHANY HOME ROAD, STE. 1A            PHOENIX,
           AZ 85014
14210761   PHOENIX LAW ENFORCEMENT ASSOCIATION                       1102 WEST ADAMS ST.         PHOENIX, AZ
           85007
14210762   PHOENIX REALTY ADVISORS                4539 NORTH 22ND STREET             SUITE 207      PHOENIX, AZ
           85016
14210763   PHONEWARE CLOUD−BASED TELECOM                      PO BOX 71038         PHOENIX, AZ 85050
14207710   PHS WEST INC         PO BOX 246           HANOVER, MN 55341
14205564   PHSI PURE WATER FINANCE               P.O. BOX 404582         ATLANTA, GA 30384−4582
14206994   PHYCARE RX LLC            17300 DALLAS PKWY              STE 1080       DALLAS, TX 75248
14208816   PHYLLIS ADAMS            5747 SANTA CHRISTIE DRIVE               HOUSTON, TX 77053
14208817   PHYLLIS PETTIS          4318 YOUPON RIDGE             HOUSTON, TX 77072
14206995   PHYSICIAN PARADIGMS, LLC               17300 DALLAS PARKWAY, STE 3010               DALLAS, TX 75248
14210463   PHYSICIAN SUPPLY COMPANY, LIMITED                   P.O. BOX 7477        PASADENA, TX 77508
14205872   PHYSICIANS RECORD COMPANY                  3000 SOUTH RIDGELAND AVE              BERWYN, IL 60402
14211000   PHYSIO−CONTROL, INC             PO BOX 97006          REDMOND, WA 98073−9706
14205360   PI FINANCIAL CORP           1900 − 666 BURRARD STREET              VANCOUVER, BC V6C
           3N1      CANADA
14208818   PILGRIM CLEANERS             12335 KINGSRIDE No.356            HOUSTON, tx 77024
14210764   PIMA COUNTY TREASURER                P.O. BOX 29011         PHOENIX, AZ 85038−9011
14208819   PINEY POINT WOMENS CENTER                 2450 FONDREN           SUITE 275       HOUSTON, TX 77063
14211922   PING WANG         15 WATERFORD POINTE CIR                 SUGAR LAND, TX 77479
14211548   PINNACLE LOCK AND SAFE               7755 E REDFIELD STE 300           SCOTTSDALE, AZ 85260
14210903   PINPOINT ANESTHESIA MANAGEMENT                    PO BOX 861287         PLANO, TX 75086
14211028   PINPOINT HEALTHCARE MANAGEMENT, INC                      1200 E. COLLINS BLVD., STE
           114      RICHARDSON, TX 75081
14208820   PIONEER EXTERMINATING CO.                P.O. BOX 31387         HOUSTON, TX 77231−1387
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19        Page 76 of 104
14208821   PIPER ZALESKI       5637 PIPING ROCK LN             HOUSTON, TX 77056
14208822   PIPKINS INVESTIGATION COMPANY               BROOKHOLLOW TWO                9800 NORTHWEST FREEWAY,
           STE 306      HOUSTON, TX 77092
14205879   PIRAMAL CRITICAL CARE, INC.            3950 SCHELDEN CIR           BETHLEHEM, PA 18017
14210841   PITNEY BOWES INC         PO BOX 371896           PITTSBURGH, PA 15250
14208823   PIXEL STUDIO PRODUCTIONS             2403 SUNSET BLVD            HOUSTON, TX 77005
14205913   PL MEDICAL CO LLC         117 WEST DUDLEY TOWN RD                 BLOOMFIELD, CT 06002−1379
14210904   PLANO POLICE DEPARTMENT              FALSE ALARM REDUCTION UNIT                  P.O. BOX
           860358     PLANO, TX 75086−0358
14211350   PLANT INTERSCAPES INC           6436 BABCOCK ROAD              SAN ANTONIO, TX 78249
14207400   PODIATRIC INS COMPANY OF AMERICA                 3000 MERIDIAN BLVD STE 400             FRANKLIN, TN
           37067
14206998   POINTE MEDICAL CONSULTANTS LLC                 6026 E. UNIVERSITY BLVD.            STE. 105     DALLAS,
           TX 75206
14208824   POLINA KYRIAKIDES          5182 HUCKLEBERRY CIRCLE                HOUSTON, TX 77056
14209321   POLSINELLI       PO BOX 878681          KANSAS CITY, MO 64187−8681
14210308   POLYGON US CORPORATION              15 SHARPNERS POND ROAD BLD F                 NORTH ANDOVER, MA
           01845
14211645   POM MEDICAL, LLC         1230−5 MADERA ROAD               SUITE 101         SIMI VALLEY, CA 93065
14207719   POPULAR MECHANICS            PO BOX 6030          HARLAN, IA 51593−5530
14209993   PORTABLE DIAGNOSTIC SERVICES, INC.               3022 MOTLEY DRIVE, STE. 100            MESQUITE, TX
           75150−3440
14212325   PORTABLE RENTAL SOLUTIONS INC                7005 WOODWAY DR             ste 214       WOODWAY, TX
           76712
14205457   POWER PLUS INTERNATIONAL, INC.              1210 N. RED GUM STREET              ANAHEIM, CA 92806
14205429   POWER PRO−TECH SERVICES, INC.             377 MAITLAND AVE., STE. No.1010              ALTAMONTE
           SPRINGS, FL 32701
14208825   POWER TIME CORPORATION              4141 DIRECTORS ROW, STE. A              HOUSTON, TX 77092−8730
14206999   PQPLUS, LLC       8117 PRESTON RD. SUITE 300             DALLAS, TX 75225
14210282   PR NEWSWIRE ASSOCIATION, LLC              GPO BOX 5897          NEW YORK, NY 10087−5897
14206348   PRACTICAL LAW COMPANY              PRACTICAL LAW             P.O. BOX 71464         CHICAGO, IL
           60694−1464
14210283   PRACTISING LAW INSTITUTE            PO BOX 26532          NEW YORK, NY 10087−6532
14208827   PRAVEEN GADDAM           14515 BRIAR FOPREST DRIVE               No. 1422        HOUSTON, TX 77077
14207000   PRAXAIR DISTRIBUTION INC            PO BOX 120812           DEPT 0812        DALLAS, TX 75312−0812
14210905   PRAXIS HEALTHCARE SOLUTIONS LLC                 5800 TENNYSON PARKWAY No.350                PLANO, TX
           75024
14207001   PRECHECK, INC        PO BOX 840031           DALLAS, TX 75284−0031
14205787   PRECIOUS GREEN         635 VABALLA            BEAUMONT, TX 77075
14211549   PRECISION BIOLOGICS, LLC           5813 E. ANGELA           SCOTTSDALE, AZ 85254
14206349   PRECISION DYNAMICS CORPORATION                 P.O. BOX 71549         CHICAGO, IL 60694−1995
14212193   PRECISION FITTING & GAUGE COMPANY                 DEPT. 3653       TULSA, OK 74182
14207002   PRECISION INTERVENTIONAL & IMAGING                  12400 COIT ROAD, SUITE 505           DALLAS, TX
           75251
14205650   PRECISION LASER SERVICES            3708 EBONY HOLLOW COVE                AUSTIN, TX 78739
14211972   PRECISION PRODUCTS, INC.           12950 DIARY ASHFORD RD.             SUGARLAND, TX 77478
14208828   PRECISION SPINE, INC.        P.O. BOX 4356          DEPTNo. 1904        HOUSTON, TX 77210−4356
14207003   PRECISION SURGICAL          2551 FARRINGTON ST              DALLAS, TX 75207
14205895   PRECYSE SOLUTIONS, LLC            DEPTNo.1736          P.O. BOX 11407         BIRMINGHAM, AL
           35246−1736
14207602   PREFERRED BIOMEDICAL SERVICE               PO BOX 1304          GILBERT, AZ 85299
14210604   PREMIA SPINE INC.       1500 MARKET STREET, 12TH FLOOR, EAST TOW                     PHILADELPHIA, PA
           19102
14205844   PREMIER CARE PHYSICIAN            4803 BISSONNET ST SUITE A             BELLAIRE, TX 77401
14206225   PREMIER HEALTHCARE SOLUTIONS, INC.                 13034 BALLANTYNE CORPORATE
           PLACE       CHARLOTTE, NC 28277
14212125   PREMIER SPINE INSTITUTE, PLLC            9200 PINECROFT, DR., STE 400            THE WOODLANDS, TX
           77380
14210162   PRESCOTT'S       18940 MICROSCOPE WAY                MONUMENT, CO 80132
14207005   PRESLEY M. MOCK         8440 WALNUT HILL LANE, STE 500                DALLAS, TX 75231
14207006   PRESLEY M. MOCK         8440 WALNUT HILL LANE, STE. 500               DALLAS, TX 75231
14210021   PRESS GANEY ASSOCIATES, INC.             BOX 88335         MILWAUKEE, WI 53288−0335
14207691   PRESTIGE SERVICES, INC.         21214 SCHOFIELD DRIVE             GRETNA, NE 68028
14210323   PREZIO HEALTH, INC.         30275 HUDSON DR.            NOVI, MI 48377
14210765   PRICE KONG & CO CPAS PA           5300 N CENTRAL AVENUE No.200                PHOENIX, AZ 85012
14207007   PRICEWATERHOUSE COOPERS, LLP                PO BOX 952282         DALLAS, TX 75395−2282
14205383   PRIMEDIA GROUP, LLC          5055 ADDISON CIR PH 718            ADDISON, TX 75001
14208829   PRINCE FOODS SYSTEMS, INC.            11001 S. WILCREST DR., STE. 200           HOUSTON, TEXAS
           77099
14208830   PRINCE MICHELLE         7700 WILLOW CHASE 513               HOUSTON, TX 77070
14208831   PRINCE SIGNS LLC        6931 SIGNAT DR            HOUSTON, TX 77041
14212263   PRINCIPLE HS, LLC       PO BOX 57058           WEBSTER, TX 77598
14208832   PRINT MAILERS        707 WEST RD           HOUSTON, TX 77038
14212069   PRINT SOLUTIONS LLC          PO BOX 27884           TEMPE, AZ 85285
14208833   PRINTEGRITY        PO BOX 10627          HOUSTON, TX 77206−0627
14208834   PRINTING−X−PRESS         9000 SOUTHWEST FREEWAY                 No.320         HOUSTON, TX 77074
14211125   PRIORITY ONE        W.S.S. INC.        204 FRONT ST.         ROANOKE, TX 76262
14209427   PRISCILLA LOVE        22527 BUCKTROUT LN.              KATY, TX 77449
                    Case 19-12264-CSS                Doc 41-1        Filed 11/23/19          Page 77 of 104
14207555   PRISM ELECTRIC             2985 MARKET STREET                GARLAND, TX 75041
14207008   PRITCHARD ASSOCIATES, INC                  2121 NORTH AKARD STREET                   SUITE 100         DALLAS, TX
           75201−2223
14206541   PRN Specialty Services         722 S. DENTON TAP ROAD, STE. 200                  COPPELL, TX 75019
14211614   PRO HEALTH STAFFING                100 WEST HARRISON ST, STE: N400                   SEATTLE, WA 98119
14206041   PRO MED INSTRUMENTS, INC                  4529 SE 16TH PLACE               SUITE 101         CAPE CORAL, FL
           33904
14210047   PRO STAFF            730 SECOND AVE SOUTH                SUITE 520           MINNEAPOLIS, MN 55402
14210906   PRO TOUCH NURSING                2600 AVENUE K             SUITE 251          PLANO, TX 75074
14205565   PROCESSING CENTER GEORGIA DEPT.OF REVENUE                            PO BOX 740317            ATLANTA, GA
           30374−0317
14212070   PROCOPY OFFICE SOLUTIONS, LLC                    1917 E. 5TH STREET             TEMPE, AZ 85281
14211550   PRODUCERGIRL PRODUCTIONS, LLC                      9377 EAST BELL ROAD                SUITE 207         SCOTTSDALE,
           AZ 85260
14210464   PROFESSIONAL HOSPITAL SUPPLY                    PO BOX 23229             PASADENA, CA 91185−3229
14211800   PROFESSIONAL MEDICA RESOURCES                       P.O. BOX 460380           ST. LOUIS, MO 63146−7380
14210403   PROFESSIONAL MEDICAL WAREHOUSE INC                          3500 E TACHEVAH DRIVE No.F                 PALM SPRINGS,
           CA 92262
14212245   PROFESSIONAL OFFICE SERVICES, INC                    PO BOX 450             WATERLOO, IA 50704
14206397   PROFORMA A−Z SPECIALTIES                  PO BOX 640814             CINCINNATI, OH 45264−0814
14207009   PROGRESSIVE NEUROSTIMULATION TECH, LLC                          6725 PRESTONSHIRE LN.                DALLAS, TX
           75225
14209942   PROHEALTH RESOURCES LLP                   P.O. BOX 17983            MEMPHIS, TN 38187
14212137   PROMEDIX HOSPITAL SERVICES, LLC                     PO BOX 337            TIOGA, LA 71477
14209796   PROMEVO             808 Lyndon Lane         Suite 205         Louisvillie, KY 40222
14207010   PROPATH SERVICES, LLP                PO BOX 660811            DALLAS, TX 75266−0811
14212288   PROPHARMA DISTRIBUTION                   11005 DOVER STREET                SUITE 1000          WESTMINSTER, CO
           80021
14206095   PROSTAR SERVICES, INC                PO BOX 110209            CARROLLTON, TX 75011
14209322   PROTECTION ONE ALARM MONITORING,INC                          PO BOX 872987            KANSAS CITY, MO
           64187−2987
14206096   PROTECTION SYSTEMS, LLC                  2155 CHENAULYT DR., STE 405                 CARROLLTON, TX 75066
14211923   PROTIVITY HEALTH, LLC                123 SORRENTO              SUGAR LAND, TX 77478
14210932   PROVEN PHARMACEUTICALS LLC                      4110 BUTLER PIKE, SUITE A−101D                  PLYMOUTH MEETING,
           PA 19462
14206350   PROVIDENCE MEDICAL TECHNOLOGY,INC                         P.O. BOX 74008771            CHICAGO, IL
           60674−7400
14209274   PROVIDENT EQUIPMENT LEASING                     4 PARK PLAZA              SUITE 600         IRVINE, CA 92614
14207751   PROVIDIAN MEDICAL FIELD SERVICES, LLC                       5335 AVION PARK ROAD, UNIT A                  HIGHLAND
           HEIGHTS, OH 44143
14208835   PSH MANAGEMENT, LLC                  11700 KATY FREEWAY, STE 300                  HOUSTON, TX 77079
14211551   PSYCHOLOGICAL SERVICE OF SCOTTSDALE                          PETRA E. PEPER, PH.D.             PO BOX
           12216         SCOTTSDALE, AZ 85267
14210908   PTRF OPERATIONS, LLC                ATTN: RICK TICHENOR                2301 MARSH LANE              PLANO, TX
           75093
14205948   PUBLIC ACCOUNTING OVERSIGHT BOARD                         PO BOX 418631            BOSTON, MA 02241−8631
14208836   PUBLIC STORAGE 08415               7701 S. MAIN STREET              HOUSTON, TX 77030
14208837   PURA FLO CORPORATION                  P.O. BOX 690447           HOUSTON, TX 77269−0447
14210843   PURCHASE POWER 7844                PO BOX 371874            PITTSBURGH, PA 15250−7874
14206398   PURE HEALTH SOLUTIONS INC                   P.O. BOX 742647           CINCINNATI, OH 45274−2647
14208838   PYRAMID WATERPROOFING INC                     PO BOX 16069            HOUSTON, TX 77222−6069
14212124   Pain Addiction Consultants         1950 Hughes Landing Blvd.            Unit 823       THE WOODLANDS, TX
           77380
14208784   Palladium Anesthesia Services, P.A.         4120 SOUTHWEST FREEWAY                    HOUSTON, TX 77027
14210392   Parker & Lynch          Dept CH 14031         Palatine, IL 60055
14209773   Passport Health         PO Box 886133         Los Angeles, CA 90088−6133
14210166   PatientStar LLC         Attn: Accounting        308 Harper Drive, Suite 105          Moorestown, NJ 08057
14205763   Patricia Barnett       1010 Massey Thompkins Road             Baytown, TX 77521
14208792   Patricia Lodder        10834 Cane Grove Lane           Houston, TX 77075
14210198   Payment Resolution Services          PO Box 415000           ATTN: MISC 410834            Nashville, TN 37241
14208810   Pennino and Partners         19200 SPACE CENTER BLVD No. 2611                  HOUSTON, TX 77058
14208812   Pension Benefit Administrators         5300 HOLLISTER             SUITE 360          HOUSTON, TX 77040
14212037   People Magazine          SUBSCRIBER SERVICES                P.O. 62120         TAMPA, FL 33663−1203
14205563   Phillips Healthcare       PO BOX 100355            Atlanta, GA 30384−0355
14212024   Physician Medical Licensing Service          1331 East Lafayette Street        Suite D        Tallahassee, FL
           32301
14206996   Physician Sales & Service         PO Box 846260          Dallas, TX 75284
14211349   Pinnacle 1       PO BOX 659791            SAN ANTONIO, TX 78265
14206997   Pioneer Laboratories, LLC         C/O JEFFREY WASSERMAN MD                     7809 HANOVER ST             DALLAS, TX
           75225
14210840   Pitney Bowes Global Financial Serv          PO BOX 371887            PITTSBURGH, PA 15250−7887
14210958   Portland Pain Institute LLC        501 N. Graham St.          Suite 500        Portland, OR 97227
14208826   Pr!ntegrity       P.O. BOX 70469          HOUSTON, TX 77270
14206018   Predilytics Inc.       1 New England Executive Park           Suite 104        Burlington, MA 01803
14205843   Preferred Gas Services, Inc.       PO BOX 14           BELLAIRE, TX 77402−0014
14209994   Preferred Surgical Staffing Solutions       1515 N TOWN EAST BLVD                  SUITE 138−353          MESQUITE,
           TX 75150
14207603   Premier Orthopedic PLLC           6555 S. MARTINGALE RD                Suite 103        Gilbert, AZ 85298
                   Case 19-12264-CSS               Doc 41-1       Filed 11/23/19         Page 78 of 104
14207004   Premium Laundry & Linen Supply Co.             3011 GASTON AVE.             DALLAS, TX 75226
14205896   Prepaid Technologies          6 Office Park Circle       Suite 215       Birmingham, AL 35223
14209741   PrintingForLess.com,Inc.          100 PFL Way         Livingston, MT 59047
14210907   Pro Touch Staffing        2600 K AVE           SUITE 251          PLANO, TX 75074
14209428   Professional Surgical First Assistant, LLC         6207 Cameron Cove Ln.        Katy, TX 77450
14211787   Progressive Medical, Inc.         PO BOX 771410           ST LOUIS, MO 63177−2410
14210842   Purchase Power         PO BOX 371874            PITTSBURGH, PA 15250−7874
14210393   Q4 INC        DEPT CH 19903             PALATINE, IL 60055−9903
14211924   QAMRUNNISA BHARMAL                    12526 MESQUITE HOLLOW LANE                 SUGAR LAND, TX 77478
14208839   QCI        6261 RICHMOND AVE                SUITE E          HOUSTON, TX 77057
14208840   QCTV         PO BOX 691165             HOUSTON, TX 77269−1165
14210766   QS2 MEDICAL BILLING AND CONSULTING, LLC                         11801 N. TATUM BLVD. STE. 145         PHOENIX,
           AZ 85050
14209731   QUALCHOICE             PO BOX 25610            LITTLE ROCK, AR 72221−5610
14208841   QUALITY CABLE INSTALLERS, LLC                     4202 DIRECTORS ROW, SUITE 100             HOUSTON, TX
           77092
14207253   QUALITY FIRE PROTECTION                  P.O. BOX 354          EDDY, TX 76524
14210201   QUALITY INCENTIVE COMPANY                     MSC 410914           PO BOX 415000        NASHVILLE, TN
           37241−0914
14212308   QUANDARY MEDICAL, LLC DBA/TRANS1                        3804 PARK AVE. STE. B          WILMINGTON, NC
           28403
14208842   QUANIA DRIVER              4230 GLENCHASE LANE                 HOUSTON, TX 77014
14210002   QUANTUM MEDICAL                  15800 NW 15TH AVE             MIAMI, FL 33169
14207011   QUEST DIAGNOSTICS INCORPORATION                       P.O. BOX 677960          DALLAS, TX 75267−7960
14210935   QUICK DISPENSE              2700 KIMBALL AVE              POMONA, CA 91767−2200
14211792   QUICKSILVER EXPRESS COURIER                     P.O. BOX 64417          ST PAUL, MN 55164−0417
14211402   QUIDEL CORPORATION                  12544 HIGH BLUFF STE. 200             SAN SIEGO, CA 92130
14209774   QUINN EMANUEL URQUHART & SULLIVAN, LLP                           865 S. FIGUEROA ST., 10th FLOOR        LOS
           ANGELES, CA 90017
14210003   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.                      9300 SOUTH DADELAND BLVD, 4TH
           FLOOR          MIAMI, FL 33156
14208843   QUINTIN FITZPATRICK                6620 GESSNER RD. No. 1306             HOUSTON, TX 77040
14211925   QUVA PHARMA INC                 1075 WEST PARK ONE DRIVE                SUITE 100       SUGAR LAND, TX
           77478
14212334   Queen's Limousine          3021 AZTEC TRAIL             WYLIE, TX 75098
14210605   Quill.com       P.O. BOX 37600            PHILADELPHIA, PA 19101−0600
14207393   QuoteMedia         17100 E. SHEA BLVD., STE 230               FOUNTAIN HILLS, AZ 85268
14211029   R J MEDICAL SUPPLIES, LLC                1565 NORTH CENTRAL EXPRESSWAY                   RICHARDSON, TX
           75080
14207173   R.T.W        2306 W. SIDE DR.            DEER PARK, TX 77536
14209666   RACHAEL BAKER                1913 PECAN VALLEY DR.               LEANDER, TX 78641
14210531   RACHEL BOSWELL                 2211 Bunker Hill CT         Pearland, TX 77581
14210160   RACHEL BRUCE              PO BOX 937           MONTREAT, NC 28757
14208844   RACHEL CAMPOS                18325 KINGSLAND BLVD.               HOUSTON, TX 77094
14208845   RACHEL FARHI             5466 ARIEL ST            HOUSTON, TX 77096
14210465   RACHEL SCOTT              1005 PAMPA            PASADENA, TX 77504
14209542   RACHEL VARGAS                11023 SPRING WOOD DRIVE                 LA PORTE, TX 77571
14212011   RACHELLE ROGERS                 14294 N 134TH LANE            SURPRISE, AZ 85379
14208850   RAD−LINK SUPPLEMENTAL STAFFING                       ACCOUNTING OFFICE              5380 W. 34th St.
           No.288        HOUSTON, TX 77092
14209995   RADCOM ASSOCIATES, INC.                  P.O. BOX 851408           MESQUITE, TX 75185−1408
14208846   RADHIKA PATEL               13126 CREEKVIEW PARK DRIVE                  HOUSTON, TX 77082
14211552   RADIATION PHYSICS & ENGINEERING, INC                       11445 E VIA LINDA STE 2         SCOTTSDALE, AZ
           85259−2653
14208847   RADIO SAIGON HOUSTON                   10613 BELLAIRE BLVD              No. 900      HOUSTON, TX 77072
14208848   RADIOLOGY IMAGING STAFFING & CONSULTING                            3118 HARRISBURG BLVD            HOUSTON, TX
           77003
14205651   RAE ANN GOODMAN                  2600 SCOFIELD RIDGE PWY APT. 1017               AUSTIN, TX 78727
14209976   RAFATH U. BAIG             4566 E. INVERNESS AVE. STE 208                MESA, AZ 85206
14211988   RAFFAELA FLOWERS                  11039 W UTOPIA            SUN CITY, AZ 85373
14212047   RAINTREE SYSTEMS, INC                 27307 VIA INDUSTRIA             TEMECULA, CA 92590
14211210   RALPH HOWARD                1348 ARIZONA MESACOBE                 ROUND ROCK, TX 78664
14211748   RALPH RAYBURN JR                 10106 KIELDER POINTE              SPRING, TX 77379
14212197   RALPH TIPPLE            18940 3 LAKES RD             TYLER, TX 75703
14207493   RAMI BOUAJRAM, LLC                 3889 VICTORY DR             FRISCO, TX 75034
14209429   RAMIL MAXIMOS                18603 COTTON BAY LN               KATY, TX 77449
14207634   RAMON SORIANO                8827 W CAROLE LANE               GLENDALE, AZ 85305
14208852   RAMON VARGAS                202 MEADOWLINK STREET                  HOUSTON, TX 77037
14210104   RAMONA THOMAS                 1911 GLENN LAKES LN               MISSOURI CITY, TX 77459
14207755   RAND MCKICKEN & ASSOCIATES, PC                      2340 FM 407, SUITE 102         HIGHLAND VILLAGE, TX
           75077
14205997   RANDAL LEE BARR                 1205 HARRIS RD.          BROWNFIELD, TX 79316
14212280   RANDAL SPEARS               4108 UNIVERSITY BLVD               WEST UNIVERSITY PLACE, TX 77005
14205975   RANDALL A. WRIGHT, MD.                  1903 DOCTORS HOSPITAL DR. No.34               BRIDGEPORT, TX
           76426
14209996   RANDALL FROEHLICH                  2778 DENTLER RD.             MEYERSVILLE, TX 77974
14212340   RANDALL GOULD                12814 E. 37TH ST          YUMA, AZ 85367
                   Case 19-12264-CSS             Doc 41-1      Filed 11/23/19        Page 79 of 104
14208853   RANDOLPH LOPEZ, M.D.             5315 CYPRESS CREEK PKWY, STE. B No. 334             HOUSTON, TX
           77069
14211749   RANDY BURKLAND             10322 EARLINGTON MANOR DR                 SPRING, TX 77379
14208854   RANDY HALABY           3425 SKYLINE VILLAGE TRAIL                HOUSTON, TX 77057
14207681   RANDY PORTER          1037 LAVON DR             GRAPEVINE, TX 76051
14210134   RANDY WILLIAMS            4319 FM 565 N         MONT BELVIEW, TX 77580
14206629   RANNY CHUM         10819 CRESTWOOD POINT CIRCLE                    CYPRESS, TX 77433
14205897   RAPSOKAVATHIS PLLC              1268 SOUTHFIELD RD             BIRMINGHAM, MI 48009
14208855   RAQUEL NAVARRETTE               1014 BEST CT         HOUSTON, TX 77073
14211351   RAQUEL ORTEGA           11610 CAMP REAL LANE               SAN ANTONIO, TX 78253
14207178   RAUL OJEDA        101 ENCINO DR             DEL RIO, TX 78840
14209430   RAUL RAMIREZ         6739 PITS RD           KATY, TX 77493
14208856   RAVEN ADAMS          1227 CLEAR VALLEY DRIVE                 HOUSTON, TX 77014
14205384   RAVI PATEL       5080 SPECTRUM DR., SUITE 1000E                 ADDISON, TX 75001
14206021   RAYBURN CARVER JR.             71 PHEASANT COVE              BYHALIA, MS 38611
14205418   RAYEANN CHRISTIANSEN               1123 ELMBROOK CT             ALLEN, TX 75002
14208857   RAYENON R ROSS (EMP)             2851 WALLINGFORD APT 802              HOUSTON, TX 77042
14211750   RAYMOND BLASINGIM               21314 REED CREEK LANE             SPRING, TX 77388
14206550   RAYMOND MALISH             4601 CRYSTAL LN             CORPUS CHRISTI, TX 78410
14210767   RAYMOND WILSON             35318 N. 31ST AVE           PHOENIX, AZ 85086
14211926   RAYNELL CLINGMAN              3107 OAKMONT DR.             SUGAR LAND, TX 77479
14208858   RAZIEL LAVALAIS           12410 W. LITTLE YORK ROAD, APT 116               HOUSTON, TX 77041
14212318   REACHLOCAL, INC           21700 OXNARD STREET               SUITE 1600      WOODLAND HILLS, CA
           91367
14209793   READY REFRESH          PO BOX 856158            LOUISVILLE, KY 40285−6158
14206560   REASON FACILITY INC            BOX 489         CRANDALL, TX 75114
14210466   REBECA CASTILLO           3500 RED BLUFF RD No.158              PASADENA, TX 77506
14211751   REBECCA AMARO            5 ELWOOD HILLS COURT                SPRING, TX 77381
14207458   REBECCA CANALES            2911 PALMER DRIVE              FRIENDSWOOD, TX 77546
14205764   REBECCA DEES         9723 PUEBLO STREET               BAYTOWN, TX 77521
14208859   REBECCA GOEKE           10402 TIMBEROAK              HOUSTON, TX 77043
14209431   REBECCA MARTINEZ             333 DOMENION DR. No. 1612              KATY, TX 77494
14207735   REBECCA NUWASH             203 BECKER LN           HEMPHILL, TX 75948
14209298   REBECCA RIDDLE           13047 CORINTH RD             IVOR, VA 23866
14208860   REBECCA RODRIGUEZ              8615 MCAVOY            HOUSTON, TX 77074
14211097   REBECCA SWEARENGIN               7122 BUCHANAN DR.             RICHMOND, TX 77469
14208862   REBEKAH ROBERTSON               14023 PERTHSHIRE RD            HOUSTON, TX 77079
14212136   REBEKAH SNEARY            19 BOEHLER ST            TIFFIN, OH 44883
14210768   REBEKAH WILHELM             16222 N 11th PL.        PHOENIX, AZ 85022
14205445   RECHA STEJEMS         4612 COUNTY ROAD 937                ALVIN, TX 77511
14207012   RECORDS DEPOSITION SERVICES OF TX                 2201 MAIN ST., STE 750        DALLAS, TX 75201
14209432   RECS SIGNS, LLC        1523 VANDER WILT LN               KATY, TX 77449
14205949   RED GATE SOFTWARE LTD                PO BOX 845066         BOSTON, MA 02284−5066
14207013   RED RACER ADVERTISING, LLC                5646 MILTON ST. STE 800         DALLAS, TX 75206
14206555   RED SKY SOLUTIONS, LLC              2900 BRISTOL STREET            SUITE H−106      COSTA MESA, CA
           92626
14207014   REDAWAY LLC          2000 MCKINNEY AVE               SUITE 2125        DALLAS, TX 75201
14209775   REDHAWK FIRE AND SECURITY                 P.O. BOX 512250         LOS ANGELES, CA 90051
14208863   REGAL TRANSPORTATION, INC                11419 BRITTMOORE PK DR.            HOUSTON, TX 77041
14207015   REGAN MOSHER          8080 PARK LANE, STE 400              DALLAS, TX 75231
14209977   REGINA ORR        530 S. DOBSON RD             No.475        MESA, AZ 85202
14210910   REGINALD EDWARDS              7301 ALMA DRIVE            APT 526       PLANO, TX 75205
14205652   REGISTERED AGENT SOLUTIONS, INC                 1701 DIRECTORS BLVD           SUITE 300      AUSTIN, TX
           78744
14211553   REGUS MANAGEMENT GROUP, LLC                   7272 E. INDIAN SCHOOL RD          SUITE
           540     SCOTTSDALE, AZ 85251
14212198   REHAB PRO, LP        17521 US HWY 69 SOUTH               SUITE 120       TYLER, TX 75703
14208864   REHMEH NAHEEL           1625 PRAIRIE MARK LANE                HOUSTON, TX 77077
14209978   REIDHEAD PLUMBING AND SOLAR, INC                  2720 E. HOPE ST        MESA, AZ 85213
14207459   REILLY MEDICAL SYSTEMS                2305 LAKEWAY DR            FRIENDSWOOD, TX 77546
14208865   RELIANCE ANESTHESIA              7010 CHAMPION DRIVE             SUITE 300      HOUSTON, TX 77069
14207016   RELIANCE ANESTHESIA MANAGEMENT COMPANY                         ALLIED AFFILIATED FUNDING, L.P.        P.O.
           BOX 676649      DALLAS, TX 75267−6649
14207017   RELIANT       PO BOX 650475             DALLAS, TX 75265−0475
14205419   RELIEF MARKETING GROUP, LLC                1901 E. STACY RD. STE 306−148          ALLEN, TX 75002
14210532   RELLIM PRO LLC         8325 BROADWAY STE 202                PEARLAND, TX 77584
14210972   REMARKETABLE, LLC             750 COLLEGE ROAD EAST, STE. 201              PRINCESTON, NJ 08540
14206226   REMI      11325 NORTH COMMUNITY HOUSE RD                     SUITE 300       CHARLOTTE, NC 28277
14210533   RENATE GRAHAM            4130 SORENSON DRIVE               PEARLAND, TX 77584
14207018   RENAUD RODRIGUE, MD               11201 LEACHMAN CIRCLE              DALLAS, TX 75229
14209806   RENE GUAJARDO           176 LANCEWOOD CIRCLE                 LUFKIN, TX 75904
14211098   RENEE EVANS        2930 BLUE GRASS DR.               RICHMOND, TX 77406
14208866   RENEE LI      1216 HOBBS REACH LN               HOUSTON, TX 77008
14212038   RENEW SPINAL CARE, LLC              2203 N LOIS AVE.          SUITE M250       TAMPA, FL 33607
14208867   RENNY VILLARROEL             21302 MISSION FALLS DR             HOUSTON, TX 77095
14210998   RENOVIS SURGICAL TECHNOLOGIES INC                   1901 W LUGONIA AVE           SUITE
           340     REDLANDS, CA 92374
14210911   REPLICOP, INC       1120 JUPITER RD., STE 190            PLANO, TX 75074
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 80 of 104
14210769   REPUBLIC No.852        P.O. BOIX 78829           PHOENIX, AZ 85062−8829
14210770   REPUBLIC No.853        P.O. BOX 78829           PHOENIX, AZ 85062−8829
14205653   RESEARCH & PLANNING CONSULTANTS LP                    6300 LA CALMA DRIVE          STE 170      AUSTIN,
           TX 78752
14211375   RESHAPE MEDICAL, INC.            1001 CALLE AMANECER              SUITE 201       SAN CLEMENTE, CA
           92673
14210771   RESILIENCE, LLC        22601 NORTH 19TH AVENEUE                 SUITE 240      PHOENIX, AZ 85027
14210772   RESOURCE ARIZONA LLC              4140 NORTH 44TH ST, STE 100           PHOENIX, AZ 85018
14205393   RESPIRONICS, INC         PO BOX 405740           ALANTA, GA 30384−5740
14205566   RESPONSE MINE INTERACTIVE               3390 PEACHTREE ROAD             SUITE 800       ATLANTA, GA
           30326
14205881   RETRIEVAL BUSINESS SYSTEMS, INC                3268 BEAR TOOTH CT          BETTENDORF, IA 52722
14209528   RETURN SOLUTIONS, INC             10635 DUTCHTOWN ROAD               KNOXVILLE, TN 37932
14209433   REVENUE CYCLE MANAGEMENT                  REVENUE CYCLE MANAGEMENT                  21619 WHITE FALLS
           LN       KATY, TX 77449
14210177   REVLOCAL        P.O. BOX 511          MOUNT VERNON, OH 43050
14209855   REX TILLET       126 GARDEN DR.             MANTEO, NC 27954
14207019   REY GARCIA        2200 W. 32ND ST 612811            DALLAS, TX 75261
14211099   REYNALDO SILVA           2102 SPANISH FOREST LANE               RICHMOND, TX 77406
14211554   RH2O ENGINEERING INC            15863 GREENWAY−HAYDEN LOOP                  SUITE 119      SCOTTSDALE,
           AZ 85260
14205515   RHINO NETWORKS            1025 BREVARD ROAD              SUITE 8       ASHVILLE, NC 28806
14207517   RHONDA COX         32710 WALTHAM XING                FULSHEAR, TX 77441
14210105   RHONDA DAVIS          7430 NEAL RIDGE DR.             MISSOURI CITY, TX 77489
14209434   RHONDA MCGEE           23211 OLIVE RIDGE CT.             KATY, TX 77494
14212156   RHONDA PRINCE          23531 PLANTATION PINES LN               TOMBALL, TX 77375
14210181   RHONDA STEINER           1517 COUNTY LINE ROAD               MULBERRY GROVE, IL 62262
14210534   RHONDA WALKER            17602 PEARLAND SITES RD              PEARLAND, TX 77584
14210912   RICHARD A. MARKS, M.D., P.A.           3401 RAMBLING WAY             PLANO, TX 75093
14208868   RICHARD B. WESTERFIELD             3303 ALBANS ROAD             HOUSTON, TX 77005
14208869   RICHARD BAGBY          10215 DEL MONTE              HOUSTON, TX 77042
14207021   RICHARD BROOKS           9877 ROCKBAND DR.              DALLAS, TX 75220
14210773   RICHARD BUCKMAN             2312 S.66TH LN          PHOENIX, AZ 85043
14209698   RICHARD COLONNA            309 CR 2016          LIBERTY, TX 77575
14211100   RICHARD COUNCE           26110 TRAVIS BROOK DRIVE                RICHMOND, TX 77406
14206133   RICHARD DIMEO          1856 NELSON RANCH LOOP                CEDAR PARK, TX 78613
14209979   RICHARD GANLEY           3712 E HALIFAX CIRCLE             MESA, AZ 85205
14208870   RICHARD GIL        7915 BURNING HILLS DR.              HOUSTON, TX 77071
14208871   RICHARD GRAVES           7831 ROYAN DRIVE             HOUSTON, TX 77071
14212126   RICHARD GROPPELL            10 IVY CASTLE COURT             THE WOODLANDS, TX 77382
14208872   RICHARD GUZMAN            7822 HARRISBURG BLVD No.3               HOUSTON, TX 77012
14212216   RICHARD HOGAN           293 CHAMPLAIN             VICTORIA, TX 77905
14211555   RICHARD J. BROWN, M.D., PLLC             11000 N. SCOTTSDALE RD; STE. 130          SCOTTSDALE, AZ
           85254
14208873   RICHARD JONES         16310 LA GLORIA DR.             HOUSTON, TX 77083
14209864   RICHARD JONES         2348 REDWOOD RIDGE TRAIL                 MANVEL, TX 77578
14208874   RICHARD K. VANIK          7777 SOUTHWEST FREEWAY                 STE 500      HOUSTON, TX 77074
14212012   RICHARD KENT         14858 W. PORT AU PRINCE LN.               SURPRISE, AZ 85379
14208875   RICHARD MASON           18123 SAGECROFT DR.              HOUSTON, TX 77084
14211927   RICHARD MENARD            16911 ENCHANTED CIRCLE WEST                 SUGAR LAND, TX 77498
14211928   RICHARD MYERS          5430 EMERALD POINTE LN                SUGAR LAND, TX 77479
14205845   RICHARD R.M. FRANCIS M.D. P.A.             5420 WEST LOOP SOUTH           SUITE 2500       BELLAIRE, TX
           77401
14206496   RICHARD TILLICH          3903 CRESTVIEW DR.             COLUMBUS, GA 31904
14205734   RICHARD TWEEDLE            52 VALHALLA DR.             BAY CITY, TX 77414
14212212   RICHARD WOLF MEDICAL INSTRUMENTS CORP                     353 CORPORATE WOODS
           PARKWAY         VERNON HILLS, IL 60061−3110
14206351   RICHARD WOLF MEDICAL INSTRUMENTS CORP.                     2573 MOMENTUM PLACE            CHICAGO, IL
           60689−5325
14211788   RICHARDS & VALDEZ            4006 CASTLEMAN             ST LOUIS, MO 63110
14211258   RICHARDSON/SPRGFLD SRVC CNTR                  P.O. BOX 30555        SALT LAKE CITY, UT 84130−0555
14211257   RICHARDSON/SPRGFLD SRVC CNTR                  PO BOX 3055         SALT LAKE CITY, UT 84130−0555
14205567   RICHARDSON/SPRGFLD SRVC CTR                 PO BOX 740800          ATLANTA, GA 30374−0800
14207155   RICHTEX, INC.       1923 COUNTY RD. 678             DAYTON, TX 77535
14208876   RICK HAWKINS         5818 CORAL RIDGE RD              HOUSTON, TX 77069
14208877   RICK NGO, M.D.       13418 KINGSRIDE LANE               HOUSTON, TX 77079
14208878   RICKEY JIMENEZ         10715 TRYON DR             HOUSTON, TX 77065
14208879   RICKY ROBINSON          17918 FOREST CEDARS DR               HOUSTON, TX 77084
14207022   RICOH USA       PO BOX 660342            DALLAS, TX 75266−0342
14210774   RIETTA ESLINGER          14230 N 19TH AVENUE             No. 9S      PHOENIX, AZ 85023
14209255   RIGHT VALUE DRUG STORE, INC.              122 GRAPEVINE HIGHWAY              HURST, TX 76054
14207024   RISE ALPHA, LLC        7363 HERB KELLEHER WAY                 DALLAS, TX 75235−5805
14207025   RISE US HOLDING, LLC           7363 CEDAR SPRINGS            DALLAS, TX 75235
14206630   RISING M FARMS INC           18255 SHAW ROAD             CYPRESS, TX 77429
14208880   RITA JUAREZ       13730 LAKE LIVINGSTON DR.                HOUSTON, TX 77044
14208881   RITA JUAREZ       13730 LAKE LIVINGSTON DRIVE                 HOUSTON, TX 77044
14210337   RITA PERRY       1400 W. 22ND           ODESSA, TX 79763
14211248   RITT MEDICAL GROUP, INC.            PO BOX 27968          SALT AKE CITY, UT 84127−0968
                   Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 81 of 104
14208883   RIVERSIDE GLOBAL INVESTMENTS, LLC                  4438 S. MACGREGOR WAY           HOUSTON, TX
           77021
14209651   RIZWAN MUHAMMAD CHAUDHRY                    2505 TOLEDO CT           LEAGUE CITY, TX 77573
14210202   RJ YOUNG COMPANY LLC               MSC 7511         PO BOX 415000         NASHVILLE, TN 37241−7511
14208884   RK LOCKSMITH          5602 RUTHERGLENN DRIVE                 HOUSTON, TX 77096
14207720   ROAD & TRACK           P.O. BOX 6092         HARLAN, IA 51593−5592
14209435   ROBBIE BURCIAGA             20311 EAGLE NEST FALLS            KATY, TX 77449
14209477   ROBBIN GIBSON          247 CR 4575         KENNARD, TX 75847
14207026   ROBERT SMITH          7632 ROUND ROCK RD              DALLAS, TX 75248
14208885   ROBERT ALLEN          14814 AVILA BEND DRIVE               HOUSTON, TX 77095
14209436   ROBERT ASHWANDER               6101 OAK LN          KATY, TX 77493
14209239   ROBERT BACCIGALOPI              8627 SPORTS HAVEN DRIVE             HUMBLE, TX 77346
14207027   ROBERT BALDWIN             3904 ELM STREET−SUITE B             DALLAS, TX 75226
14212127   ROBERT BRESLIN           50 S. VICTORIANA CIRCLE             THE WOODLANDS, TX 77389
14207028   ROBERT BULGER            9301 N. CENTRAL EXPWY No. 685              DALLAS, TX 75231
14209437   ROBERT CATES          2718 PARK HILLS DR.            KATY, TX 77494
14207494   ROBERT E. BERRY DO, PA             6292 DOUGLAS AVE            FRISCO, TX 75034
14210227   ROBERT EMIGH          2125 PECAN LEAF             NEW BRAUNFEL, TX 78130
14211101   ROBERT ENGELMAN              C/O TAIZA CAVALCANTI              10919 MILANO CT.       RICHMOND, TX
           77406
14210996   ROBERT ESTRADA RRT              PO BOX 355         RED OAK, TX 75154
14211752   ROBERT FERR         P.O. BOX 1595          SPRING, TX 77383
14206522   ROBERT FISHER          31 PADDINGTON CT.             CONROE, TX 77384
14207225   ROBERT G PERRY           2713 BELMONT STREET              DICKINSON, TX 77539
14207604   ROBERT GERVAIS            444 W ORCHARD WAY              GILBERT, AZ 85233
14205385   ROBERT GORDON−THE WILMINGTON NETWORK, INC                        3990 VITRUVIAN WAY,
           NO.858       ADDISON, TX 75001
14208886   ROBERT H. FAIN JR., M.D.          6400 FANNIN STREET, STE 2200            HOUSTON, TX 77030
14209776   ROBERT HALF INTERNATINAL, INC.                P.O. BOX 743295        LOS ANGELES, CA 90074−3295
14209777   ROBERT HALH INTERNATIONAL, INC.                 PO BOX 743295         LOS ANGELES, CA 90074−3295
14210561   ROBERT HENDERSON              14557 N. 90TH DR         PEORIA, AZ 85381
14208887   ROBERT HOLTKAMP              14332 EAGLE PASS STREET             HOUSTON, TX 77015
14207635   ROBERT J. KAINS         5334 W. MONTE CRISTO AVE               GLENDALE, TX 85306
14207495   ROBERT JAYNES           7308 STONE HEARTH DR              FRISCO, TX 75035
14209471   ROBERT LEVY         202 MEADOWBROOK LN                  KELLER, TX 76248
14206631   ROBERT MARTINEZ             14507 CYPRESS LEAF DRIVE             CYPRESS, TX 77429
14205846   ROBERT MARVIN MD              6330 WEST LOOP SOUTH, No.610             BELLAIRE, TX 77401
14209895   ROBERT MASS          10034 S. SIOUX CANYON DRIVE                MAXWELL, NE 69151
14208888   ROBERT MCMILLAN              1402 WENTWORTH STREET               HOUSTON, TX 77004
14206110   ROBERT PERINI         57 S.SEVILLE LN.           CASA GRANDE, AZ 85194
14208889   ROBERT PRIESTLY            5303 BLOSSOM ST No.2           HOUSTON, TX 77007
14210048   ROBERT R HOPPER & ASSOCIATES, LLC                 333 SOUTH 7TH STREET, SUITE 2450         MINNEAPOLIS,
           MN 55402
14205503   ROBERT RIGDON           2808 QUAIL LANE            ARLINGTON, TX 76016
14212203   ROBERT ROBINSON             143 BAYTHORNE            UNIVERSAL CITY, TX 78148
14209811   ROBERT ROCHFORD              6265 JENNY LANE           LUMBERTON, TX 77657
14211141   ROBERT ROGERS           115 MAPLEWOOD ST              ROGERSVILLE, MO 65742
14209543   ROBERT SCHREINER             3530 HWY 146          LA PORTE, TX 77571
14209835   ROBERT SMITH          32718 GREEN BEND COURT                MAGNOLIA, TX 77354
14210302   ROBERT STEGMAN             301 48TH ST         NOBEL, OK 73068
14209571   ROBERT SULLIVAN             2455 TOVAR LANE           LAKE HAVASU CITY, AZ 86403
14212162   ROBERT WILLSON            37311 WEST MONTEBELLO               TONOPAH, AZ 85354
14208890   ROBERTA ANDING             50 MOTT LANE           HOUSTON, TX 77024
14209849   ROBERTA LLOYD            19216 JONAH LEE CRT            MANOR, TX 78653
14210360   ROBIN BERRY         1920 HOUSTON ST.             ORANGE, TX 77630
14209812   ROBIN BRANNAN            65 CANDLEWICK DR.             LUMBERTON, TX 77657
14206463   ROBIN ENLOE         20172 HWY 321           CLEVELAND, TX 77327
14205504   ROBIN GRATTS          819 SANSOME DRIVE              ARLINGTON, TX 76018
14207722   ROBIN JETZKE         5301 CATLIN CT.           HARLINGEN, TX 78552
14208891   ROBIN JONES        5814 BURLINGHALL DRIVE                HOUSTON, TX 77035
14210106   ROBIN KOKO        7103 SENTINEL FALLS               MISSOURI CITY, TX 77459
14212157   ROBIN SHEPPARD            8211 PALMETTA SPRING DR              TOMBALL, TX 77375
14209601   ROBIN VEAL        714 FAIRWAY DR             LAPORTE, TX 77571
14208892   ROBIN WAGNER           5407 WIGTON DR            HOUSTON, TX 77096
14207254   ROBYN AMMONS             6681 MACKEY RANCH RD.               EDDY, TX 76524
14211423   ROBYN PLEDGER            11902 32ND ST          SANTA FE, TX 77510
14207029   ROCHE DIAGNOSTICS CORP.               MAIL CODE 5021          P.O. BOX 660367      DALLAS, TX
           75266−0367
14207605   ROCHELLE YORK            2960 EAST CANYON CREEK DRIVE                GILBERT, AZ 85295
14206452   ROCHESTER ELECTRO−MEDICAL, INC.                  PO BOX 17308         CLEARWATER, FL 33762−0308
14208893   RODOLFO HERNANDEZ               2830 MISTY HEATH LANE             HOUSTON, TX 77082
14208894   RODOLFO MORALES              3218 BOYNTON DRIVE             HOUSTON, TX 77045
14208895   ROESSLER EQUIPMENT CO, INC               5805 SCHUMACHER LN.             HOUSTON, TX 77057
14207030   ROGALINER LAW OFFICES, PC               12201 MERIT DRIVE, SUITE 600         DALLAS, TX 75251
14211973   ROGER ACHUM           17119 AMBER RIDGE ST              SUGARLAND, TX 77498
14210991   ROI Revolution     4401 ATLANTIC AVENUE                Raleigh, NC 27604
14209438   ROLEE MANAGEMENT, LLC                1450 WEST GRAND PARKWAY SOUTH,               No.g414     KATY, TX
           77494
                   Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 82 of 104
14208896   ROME REFRESHMENT SERVICES                 4515 S PINEMONT, STE 200        HOUSTON, TX 77041
14211753   RON BALL DBA/ COMPLETE MUSIC                 PO BOX 12        SPRING, TX 77383
14205847   RON MOSES       4516 PINE STREET              BELLAIRE, TX 77401
14211102   RONA BECKHAM            514 N YAUPON           RICHMOND, TX 77531
14207556   RONALD ANDERSON              605 CEDAR DRIVE          GARLAND, TX 75040
14209439   RONALD BRUSCIA, DPM              830 S. MASON ROAD, STE. B−5           KATY, TX 77450
14206551   RONALD GARZA           4026 ROBINHOOD DRIVE              CORPUS CHRISTI, TX 78411
14211828   RONALD GREENE            12700 STAFFORD RD           STAFFORD, TX 77477
14209440   RONALD JAMES BRUSCIA               8305 MASON RD., SUITE B−5          KATY, TX 77450
14207749   RONALD LEACH           3827 FANBRIDGE DR.            HIGH POINT, NC 27260
14207540   RONALD LEONARD             105 NOTTINGHAM COURT               GARDEN CITY, KS 67846
14208897   RONALD LEWIS          3003 OVERCROSS             HOUSTON, TX 77045
14208898   RONALD LUIS        3003 OVERCROSS              HOUSTON, TX 77045
14207518   RONALD MITCHELL             5342 WINDRUSH ST           FULSHEAR, TX 77441
14208899   RONALD N. PARRIS, M.D., PA            3100 TIMMONS LANE, STE. 330          HOUSTON, TX 77027
14211103   RONALD POPE         104 HILLCREST DR             RICHMOND, TX 77469
14208901   RONALD WILLIAMS             3803 AMBER ROSE LN            HOUSTON, TX 77039
14209712   RONALDO HOLGADO               13622 W. READE AVE          LITCHFIELD PARK, AZ 85340
14208902   RONDA JONES        12345 BOB WHITE DR.              No. 406       HOUSTON, TX 77035
14209441   RONISHA TURNER            22219 HAMMERHEAD CT               KATY, TX 77449
14208903   RONNIE EVERETT           9800 PAGEWOOD LN No.3604              HOUSTON, TX 77042
14210318   RONNIE GORDON           7021 LINCOLNSHIRE LN             NORTH RICHLAND HILLS, TX 76182
14210154   RONNIE JACKSON           11392 LAKE OAK DRIVE             MONTGOMERY, TX 77356
14211929   ROSA ITURRIAGA MONTES               4403 KNIGHTSBRIDGE            SUGAR LAND, TX 77479
14207174   ROSA LOPEZ       3201 BROOKDALE CT.               DEER PARK, TX 77536
14208904   ROSA MENDEZ         11107 HAZEN ST             HOUSTON, TX 77072
14211930   ROSA MONTES ITURRIAGA               4403 KNIGHTBRIDGE            SUGAR LAND, TX 77479
14208905   ROSA OLIVARES          7203 BROOKSTONE DR.              HOUSTON, TX 77040
14209786   ROSA PARDO        31153 CALLE MAXAMILLION                 LOS FRESNOS, TX 78566
14211352   ROSA WILLIAMS          419 DORA ST           SAN ANTONIO, TX 78212
14208906   ROSALENA BEGIC           2900 N. BRAESWOOD BLVD. APT 3408               HOUSTON, TX 77025
14210155   ROSALINDA ADAMS             68 LA JOLLA CIRCLE           MONTGOMERY, TX 77356
14207381   ROSALINDA GONZALES              4116 CHESTNUT STREET             FORT WORTH, TX 76137
14209592   ROSE MARY SMITH            2412 CORBETT STREET            LAMARQUE, TX 77568
14208907   ROSE QUAYE        6111 GLENMONT DR               APT 433        HOUSTON, TX 77081
14211182   ROSELINDA CANTU            835 COUNTRY ROAD 51              ROSHARON, TX 77583
14209442   ROSEMARY PETTER             22923 RED RIVER DR.          KATY, TX 77450
14208908   ROSEMARY RAMIREZ              1309 AVE G         HOUSTON, TX 77587
14206125   ROSIE GREEN       PO BOX 6            CEDAR LANE, TX 77415
14211829   ROSIE NARVAIS         PO BOX 2605           STAFFORD, TX 77497
14208909   ROSIE OLMEDA          222 WEST WILDWINN DR               HOUSTON, TX 77047
14208910   ROSIE ROMO       10162 NORTHWEST PARK DRIVE                   HOUSTON, TX 77086
14210241   ROSIE STRONG         23315 HILLS VILLE LANE             NEW CANEY, TX 77357
14208911   ROSLYN EARLE          11611 CHERRY KNOLL             HOUSTON, TX 77077
14211353   ROSS LOCHTE        11313 GOLDEN OAK TRAIL                SAN ANTONIO, TX 78233
14208912   ROSS PATTON        1400 MCKINNEY ST., UNIT 1907               HOUSTON, TX 77010
14208913   ROSS REPORTING SVS, INC.             11706 PLAYA COURT           HOUSTON, TX 77034
14205389   ROTH STAFFING COMPANIES, L.P.               PO BOX 60003         AHAHEIM, CA 92812
14206352   ROTO−ROOTER SERVICES COMPANY                   5672 COLLECTIONS CENTER DRIVE           CHICAGO, IL
           60693
14205654   ROUND ROCK WESTBANK                WESTBANK DEVELOPMENT, LLC               4200 WATERSEDGE
           CV      AUSTIN, TX 78731
14211556   ROWENA MOCK           8943 E. SHEENA DR.           SCOTTSDALE, AZ 85260
14210467   ROWENA POIRRIER            5214 WHITE MANOR DRIVE               PASADENA, TX 77505
14208914   ROXAN GUERRA           10710 SILVERADO TRACE DRIVE                HOUSTON, TX 77095
14207426   ROXANA MANZZANARES                714 EAST SYCAMORE             FRESNO, TX 77545
14210156   ROXANNA YOUNGBLOOD                 26103 UPPER BEACON PLACE             MONTGOMERY, TX 77316
14207519   ROXANNE CHESSER             27910 SILVER STREAM COURT              FULSHEAR, TX 77441
14206632   ROXANNE HARTLEY              8511 PARSON KNOLL DR.             CYPRESS, TX 77433
14211424   ROXANNE SIZEMORE              13615 COUNTRY SIDE            SANTA FE, TX 77517
14211931   ROY ABRAHAM           202 CHATHAM AVE.             SUGAR LAND, TX 77479
14205735   ROY CARUTHERS           2024 SANDLEWOOD              BAY CITY, TX 77414
14209920   ROY FORTENBERRY             4515 BUENA VISTA           MCKINNEY, TX 75070
14209865   ROY TWYMON JR           2506 APACHE PLUME LANE               MANVEL, TX 77578
14206049   ROY WILLIS      1019 N. ALAMEDA ST               CARLSBAD, NM 88220
14208915   ROYAL IMAGING           6100 CORPORATE DR, STE 470              HOUSTON, TX 77036
14207031   ROYAL OAKS COUNTRY CLUB                 7915 GREENVILLE AVENUE            DALLAS, TX 75231
14209544   ROYAL VISION MEDICAL LLC               104 KING WILLIAM DR          LA PORTE, TX 77571
14210535   ROYANNE HOLY           3118 MILLBROOK             PEARLAND, TX 77584
14208916   RPH PHARMACY STAFFING PARTNERS, LLC                  1220 NICHOLSON STREET           HOUSTON, TX
           77008−6756
14208917   RPM SURGICAL SOLUTIONS, LLC                14027 MEMORIAL DR. No. 254         HOUSTON, TX 77079
14206464   RR DONNELLEY          P.O. BOX 932721           CLEVELAND, OH 44193
14209290   RS WATER HOLDING, LLC              3201 PREMIER DR., STE 300         IRVING, TX 75063
14209291   RS WATER HOLDING, LLC              3201 PREMIER DR., STE 300         IRVING, TX 75063
14206489   RTI SURGICAL, INC          P.O. BOX 11404         COLUMBIA, SC 29211−1404
14210163   RUBEN ORTIZ        4800 E. FM 462           MOORE, TX 78057
14207032   RUBENSTEIN MEDIATIONS, LLC               4514 COLE AVE SUITE, 1450         DALLAS, TX 75205
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19          Page 83 of 104
14208918   RUBIN BASHIR, MD, PA               2534 GLEN HAVEN BLVD.                 HOUSTON, TX 77030
14208919   RUBY GUTIERREZ                9727 DERRIK DR.           HOUSTON, TX 77080
14211354   RUBY MADRID              5706 WHITE OAK COVE                SAN ANTONIO, TX 78253
14207529   RUDY DIAZ           1912 9TH STREET            GALENA PARK, TX 77547
14209443   RUDY SWINDELL               302 COBIA DRIVE No.2206               KATY, TX 77494
14211754   RUSSELL BROWN                6714 LILAC MEADOWS LN                 SPRING, TX 77379
14208920   RUSSELL HEIM             13614 GLEN ERICA DRIVE                HOUSTON, TX 77069
14208921   RUSSELL SMITH              17222 KENDALL RIDGE LN                HOUSTON, TX 77095
14210775   RUTH COHEN             15826 S.1ST AVE           PHOENIX, AZ 85045
14208922   RUTH HAYES             13099 WESTHEIMER RD                No.2803          HOUSTON, TX 77077
14211165   RUTH RICKERSON                5818 WALFORD BEND               ROSENBERG, TX 77471
14207581   RUTH SHUMAKER                 2731 SWEET OAKS CIRCLE                GERMANTOWN, TN 38138
14208923   RUTHIE FORD             6930 CANYON WAY DR                 HOUSTON, TX 77086
14207033   RVOK, LLC           8235 DOUGLAS AVE.               STE. 400         DALLAS, TX 75225
14209474   RWSC, LLC           22 WATERFORD OAKS LANE                    KEMAH, TX 77565
14206399   RX Remote Solutions, Inc.          PO BOX 638318           CINCINNATI, OH 45263−8318
14208924   RYAN BELLINGER                801 CLEAVELAND STREET                 UNIT 3423         HOUSTON, TX 77019
14207682   RYAN HOWARD                210 W. WALL ST.           GRAPEVINE, TX 76051
14208925   RYAN O'TOOLE              2200 AVENIDA LA QUINTA ST 501                  HOUSTON, TX 77077
14209866   RYAN SABRSULA                3514 N. WEST RIDGE LN.             MANVEL, TX 77578
14211807   Rachel Steven        149 GREEN FOREST EST. DR.                 ST. PETERS, MO 63376
14207574   Radiation Detection Company           3527 SNEAD DRIVE              GEORGETOWN, TX 78626
14208849   Radiology Imaging Staffing & Consulting          3118 HARRISBURG BLVD                  SUITE 110      HOUSTON,
           TX 77003
14209684   Rah Med Inc.        502 N. Valley Pkwy.          Ste. 2        Lewisville, TX 75067
14208851   Ralph Marek         3 Stage Stop Circle       Houston, TX 77024
14210909   Randy Wright         2301 MARSH LANE              PLANO, TX 75093
14205800   Ray McDaniel. R.Ph.           2705 WILLOW CREEK CT.               BEDFORD, TX 76021
14205905   Reba Hill       14770 S. Lakewood Pl.          Bixby, OK 74008
14208861   Rebecca Swan         14359 Brodgreen Drive           Houston, TX 77079
14211439   Records Imaging Service          10 N. Martingale Rd. No.400          Schaumburg, IL 60173
14212251   Red River Spine Institute        4172 FM 1446          WAXAHACHIE, TX 75167
14212258   Rhonda Tatman          PO Box 2125          Weatherford, TX 76086
14207020   Ric Mulligan        10266 Casa View Dr.          Dallas, TX 75228
14210959   Richard B Rosenfield MD PC            140 NW 14th Avenue            Portland, OR 97209
14209199   Richard Watkins         18625 387th Street        Howe, OK 74940
14207023   Ride Centric       1717 Main Street         Suite 5630         Dallas, TX 75201
14208882   River Oaks (Elite Sinus Spine and Ortho)        4120 Southwest Freeway            Suite 100      Houston, TX
           77027
14212252   Rochelle Evans        814 HIbiscus Trl. No.4         Waxahachie, TX 75165
14208900   Ronald Ray Haynes Jr.          11700 Katy Frwy          Suite 300        Houston, TX 77079
14209803   Rose−Text, Inc        3410 98TH STREET, STE 4−138                LUBBOCK, TX 79423
14210562   Ryan Gilbreth        8033 W Mary Ann Drive            Peoria, AZ 85382
14210983   S & E HEADQUARTERS, LLC                 1750 SILVERLEAF CT.               PROSPER, TX 75078
14207034   S. Holland Murphy          10010 Lake Gardens Drive           Dallas, TX 75218
14205403   S. JACKSON, INC.            PO BOX 4487          ALEXANDRIA, VA 22303
14208926   S. MAYER LAW PLLC                PO BOX 6542          HOUSTON, TX 77265
14210284   SABR CAPTIAL MANAGEMENT, LLC                      335 MADISON AVENUE                SUITE 1100        NEW YORK,
           NY 10017
14205655   SADIA SIMMS            5414 GLOUSOCTER LANE                  AUSTIN, TX 78723
14209582   SAFDAR HAFEEZ               112 PAINTBRUSH STREET                LAKE JACKSON, TX 77566
14205656   SAFESITE, INC           9505 JOHNNY MORRIS ROAD                   AUSTIN, TX 78724
14210285   SAFETY MEDICAL SUPPLY, INC.                  PO BOX 1423            NEW YORK, NY 10010
14207351   SAFEWIRE, LLC             P.O. BOX 290156           FORT LAUDERDALE, FL 33329
14209480   SAGELAND FINANCIAL GROUP                    1350 NORTH GRANT STREET                  KENNEWICK, WA 99336
14210913   SAHCS PA          NOBLE ANESTHESIA                 5500 DEMOCRACY DRIVE, SUITE 150                 PLANO, TX
           75024
14211932   SAIMO MOSSO              5914 LOCKWOOD BEND LN                  SUGAR LAND, TX 77479
14209256   SAINT CAMILLUS MEDICAL CENTER                      1612 HURST TOWN CENTER DRIVE                  HURST, TX
           76054
14207035   SALESFORCE             SALESFORCE.COM, INC                PO BOX 203141           DALLAS, TX 75320−3141
14210311   SALLY KALB            16 KEITH LANE            NORTH FORK, ID 83466
14210776   SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT & POWE                                 PO BOX 52025        PHOENIX,
           AZ 85072
14209980   SALT WORKS             PO BOX 22273           MESA, AZ 85277−2273
14207460   SALVADOR RIOS               203 CASTLE LAKE             FRIENDSWOOD, TX 77546
14207746   SALZER TECHNOLOGIES                  13800 COPPERMINE RD, 3RD FLOOR                   HERNDON, VA 20171
14211755   SAM GARBIS            27352 DARA SPRINGS LANE                  SPRING, TX 77386
14205569   SAM'S CLUB/ GECRB               PO BOX 530981            ATLANTA, GA 30353−0981
14210914   SAMAN FACIAL PLASTIC SURGERY, PLLC.                       PO BOX 260076           PLANO, TX 75026
14208927   SAMANTHA GUTIERREZ                  7529 GLEN MANOR DR.                HOUSTON, TX 77028
14211581   SAMANTHA RICHMOND                   7525 FM 1390          SCURRY, TX 75158
14208928   SAMAR KAISSIEH               4902 TAMARISK ST             HOUSTON, TX 77401
14208929   SAMBUCA CATERING INC                  909 TEXAS AVE             HOUSTON, TX 77002
14207496   SAMIR P. PARIKH, M.D., PLLC               4332 ARMISTICE DRIVE                FRISCO, TX 75034
14210536   SAMMY SAMPERI                1329 ROMERO DR             PEARLAND, TX 77581
14210214   SAMUEL FOLSOM                703 S. 4TH STREET            NEDERLAND, TX 77627
14206187   SAMUEL KIM             1320 S. MOSLEY CT             CHANDLER, AZ 85286
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 84 of 104
14206633   SAMUEL MAGLITTO            19107 CYPRESS CHURCH ROAD               CYPRESS, TX 77433
14210006   SAMUEL ORIN WAGNER              P.O. BOX 431        202 DODD STREET          MIDDLEBOURNE, WV
           26149
14208930   SAMUEL SAENZ         11906 CARRIAGE RIDGE              HOUSTON, TX 77070
14207036   SAN ANTONIO WMPT             C/O HEALTHCARE PROPERTY               MANAGERS OF AMERICA
           LLC      DALLAS, TX 75373
14210365   SANDI SMITH      1876 W. MOUNTAIN MIRAGE PL                 ORO VALLEY, AZ 85755
14211429   SANDRA BENIGAR           5908 AVE F         SANTE FE, TX 77510
14209878   SANDRA DINATALE            43395 W. PALMEN DR.           MARICOPA, AZ 85138
14208931   SANDRA FREEMAN            PO BOX 20211          HOUSTON, TX 77225
14206188   SANDRA GOODMAN             1111 WEST SUMMIT PLACE             No.14       CHANDLER, AZ 85224
14205472   SANDRA GUILLEN           929 EAST MYRTLE            ANGLETON, TX 77515
14210354   SANDRA JAYNES         336 WHISPERWOOD DR.               ONALASKA, TX 77360
14208932   SANDRA LOSADA           3831 REDWOOD FALLS DRIVE               HOUSTON, TX 77082
14206020   SANDRA MARTIN          3255 FM 2780          BURTON, TX 77835
14211355   SANDRA MARTINEZ            107 GILLUM          SAN ANTONIO, TX 78227
14210915   SANDRA MCCOY          2356 MONTICELLO CIRCLE               PLANO, TX 75075
14208933   SANDRA MONROE            14907 KENLEA LANE            HOUSTON, TX 77060
14208934   SANDRA NELSON          11302 SAGE HOLLY             HOUSTON, TX 77087
14208935   SANDRA SCHEEL          15618 OLDRIDGE DRIVE              HOUSTON, TX 77084
14206208   SANDRA SILVAS         1106 EARLS FERRY            CHANNELVIEW, TX 77530
14211356   SANDRA WILKINSON             PO BOX 240896         SAN ANTONIO, TX 78224
14207037   SANDS INTEREST, LLC           7614 CURRIN DR          DALLAS, TX 75230
14207038   SANDY MCCOY         5920 FOREST PARK RD STE 700              DALLAS, TX 75235
14207606   SANDY ONTIVEROS            3351 E. CLARK DR.          GILBERT, AZ 85297
14211647   SANFORD HEALTH PLAN              PO BOX 91110         SIOUX FALLS, SD 91110
14210952   SANJIV MARWAHA            25585 PEPPERMILL CREEK            PORTER, TX 77365
14209249   SANJUANITA GUZMAN              409 MCCOLLUM DR.           HUNTSVILLE, TX 77340
14211414   SANTA BARBARA SURGERY CENTER                  ATTN: ACCOUNTS PAYABLE             3045 DE LA VINA
           ST      SANTA BARBARA, CA 93105−3351
14207497   SANTELLA SURGICAL SERVICES, PA               10103 TATE LANE         FRISCO, TX 75033
14211104   SANTHOSH KUNDOOR              17027 HINKLEY GLEN CT           RICHMOND, TX 77407
14211136   SAPIENT MEDICAL SOLUTIONS              721 JUSTIN ROAD STE 105          ROCKWELL, TX 75087
14209685   SAPPHIRE HEALTH GROUP, LLC              864 WINCHESTER DRIVE            LEWISVILLE, TX 75056
14210107   SARA BEJAR      4503 PLANTATION COLONY                  MISSOURI CITY, TX 77459
14206634   SARA BOWEN        16727 CREEKVIEW LN               CYPRESS, TX 77429
14208936   SARA HOLLAND         5302 SANTREY DR             HOUSTON, TX 77084
14209667   SARA JO GLADLE         15315 ENGLISH RIVER LOOP             LEANDER, TX 78641
14206384   SARA MADRIGAL          108 GOLDENROD             CIBOLO, TX 78108
14211639   SARA MARGARET GROVES               9014 ROYAL LODGE CT            SHEVERPORT, LA 71115
14212270   SARA PEARSON        2505 220TH AVENUE              WESLEY, IA 50483
14205993   SARA ROOT      9951 LAZY COVE LANE                BROOKSHIRE, TX 77423
14211105   SARAH APPLEGATE            23419 AMOROSO ST            RICHMOND, TX 77406
14211756   SARAH BESUEGLI          62 EAST STATESTONE CIRCLE               SPRING, TX 77382
14208937   SARAH CALLIS       5801 LUMBERDALE               HOUSTON, TX 77092
14211933   SARAH ELKADIRI         2214 RIDGE WOOD LN              SUGAR LAND, TX 77479
14209444   SARAH GILLETT        24602 BOXTHORN CT               KATY, TX 77494
14212264   SARAH HEIL      15902 HIGHWAY 3 APT. No.1032               WEBSTER, TX 77598
14210777   SARAH HOUSEHOLDER              4527 E. HORSESHOE ROAD             PHOENIX, AZ 85028
14210468   SARAH K. ARAIZA         6130 GHANA LANE             PASADENA, TX 77505
14211934   SARAH NGO       16929 SOUTHWEST FREEWAY No.100                   SUGAR LAND, TX 77479
14212305   SARAH NIKLAS        5120 LAKESHORE DRIVE                WILLIS, TX 77318
14205446   SARAH SUMRALL           4299 CR 138 E         ALVIN, TX 77511
14206209   SARAI MANZANARES             1415 LEADENHALL CIRCLE              CHANNELVIEW, TX 77530
14206097   SAXON KEITH GILBREATH              1818 KENNEIPP RD.         CARROLLTON, TX 75006
14208938   SC JONES, LTD      7500 BEECHNUT STREET, STE. 150               HOUSTON, TX 77074
14211806   SCANLAN INTERNATIONAL, INC.               ONE SCANLAN PLAZA            ST. PAUL, MN 55107
14211830   SCANLIN SIGN SERVICES, INC            13123 MULA CT.         STAFFORD, TX 77477
14207336   SCHENCK PRICE SMITH & KING, LLP              220 PARK AVE.         PO BOX 991       FLORHAM PARK, NJ
           07932
14207039   SCHNEIDER ELECTRIC BUILDINGS AMERICAS, INC.                 P.O. BOX 841868        DALLAS, TX
           75284−1868
14212079   SCOTT & WHITE HEALTH PLAN               1206 WEST CAMPUS DR.          TEMPLE, TX 76502
14207757   SCOTT &PAIGE HANES            2415 DAFFODIL          HIGHLANDS, TX 77562
14208939   SCOTT CHENOWETH             6306 CHERRY HILLS ROAD            HOUSTON, TX 77069
14210297   SCOTT GARNER        2750 BORCHARD ROAD                 NEWBURY PARK, CA 91320
14210779   SCOTT MARSHALL           3727 W. RUTH AVE            PHOENIX, AZ 85051
14208940   SCOTT MASON        1200 POST OAK BLVD No.2005              HOUSTON, TX 77056
14208941   SCOTT PAGET       2726 BISSONNET STREET               SUITE 240−65       HOUSTON, TX 77005
14207727   SCOTT SUMERFORD            333 SINGING QUAIL           HASLET, TX 76052
14210049   SCOTT THURSTON           13174 NARCISSUS ST            MINNEAPOLIS, MN 55448
14206534   SCOTT THURSTON           13174 NARCISSUS ST. N.W.           COON RAPIDS, MN 55448
14209778   SCOTTSDALE HEALTHCARE OCCUPATIONAL HEALTH                       PO BOX 740137        LOS ANGELES, CA
           90074−0137
14211557   SCOTTSDALE LIBERTY HOSPITAL                17500 N. PERIMETER DR.         SCOTTSDALE, AZ 85255
14207743   SCREEN−MAGIC MOBILE MEDIA, INC                2831 ST ROSE PARKWAY            STE 200     HENDERSON,
           NV 89052
14210394   SCRIP COMPANIES          DEPT CH 17615          PALATINE, IL 60055−7615
                   Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 85 of 104
14207201   SEAMLESS SOLUTIONS             PO BOX 10306           DES MOINES, IA 50306−0306
14208942   SEAN FLEMING         507 RAMBLEWOOD                HOUSTON, TX 77079
14208943   SEAN FLEMING PHOTOGRAPHY                 507 RAMBLEWOOD              HOUSTON, TX 77079
14209852   SEAN GIPSON        926 FAIRWAY VIEW DRIVE                 MANSFIELD, TX 76063
14209853   SEAN GIPSON        926 FAIRWAY VIEW DRIVE                 MANSFIELD, TX 76063
14207040   SEAN JONES−QUAIDOO              8440 WALNUT HILL LANE              DALLAS, TX 75231
14207041   SEAN JONES−QUAIDOO              8440 WALNUT HILL LANE, SUITE 230              DALLAS, TX 75231
14211166   SEAN MCCRACKIN            6814 TRINITY TRAIL LN             ROSENBERG, TX 77469
14207042   SEASPINE SALES LLC           PO BOX 207146           DALLAS, TX 75320−7146
14205658   SECRETARY OF STATE             NOTARY PUBLIC UNIT               PO BOX 13375      AUSTIN, TX
           78711−3375
14212240   SECURITIES AND EXCHANGE COMMISSION                     100 F STREET, NE        WASHINGTON, DX
           20549
14208944   SECURITY CONTROL SYSTEMS, INC.                10645 RICHMOND AVE.            SUITE 180     HOUSTON, TX
           77042
14210916   SECURITY RECONNAISSANCE TEAM, INC.                   2809 REGAL ROAD          SUITE 103     PLANO, TX
           75075
14209694   SEDGWICK CMS          PO BOX 14665           LEXINGTON, KY 40512
14210351   SEIM JOHNSON        18081 BURT STREET, STE 200                OMAHA, NE 68022−4722
14208945   SELECT ANESTHESIA SERVICES, P.A.               PO BOX 3945, DEPT. 124         HOUSTON, TX 77253
14206011   SELECT OFFICE SYSTEMS, INC.             PO BOX 11777           BURBANK, CA 91510−1777
14205848   SELECT SURGICAL           5233 BELLAIRE BLVD No.B388               BELLAIRE, TX 77401
14211259   SELECTHEALTH DENTAL               PO BOX 30192          SALT LAKE CITY, UT 84130
14208946   SELMA HARRINGTON             5603 DUMFRIES DRIVE               HOUSTON, TX 77096
14207280   SEM 915 HOLDING          71 SIERRA CREST DRIVE               EL PASO, TX 79902
14212164   SENSORY MANAGEMENT SERVICES, LLC                    1122 KENILWORTH DRIVE, SUITE 18          TOWSON,
           MD 21204
14211559   SENSORY TESTING           8655 E VIA DE VENTURA               SUITE E160      SCOTTSDALE, AZ 85258
14208947   SENTRY NEURO          9777 W GULF BANK RD               SUITE 5       HOUSTON, TX 77040
14210469   SEOMOZ, INC       DEPT LA 24165             PASADENA, CA 91185−4165
14206556   SEPE, INC     245 FISCHER AVE              SUITE C−4         COSTA MESA, CA 92626
14206523   SEPHORA MOONEMALLE                1405 VINE RD          CONROE, TX 77301
14211935   SEPN HOLDINGS, LLC           14861 SOUTHWEST FREEWAY                 SUGAR LAND, TX 77478
14211560   SERVICE MAINTENANCE INC               7306 E FIRST AVE STE.7          SCOTTSDALE, AZ 85251−4400
14207557   SERVICEMASTER OF NORTH TEXAS                  3126 NATIONAL CIRCLE            GARLAND, TX 75041
14206479   SETH MCKINNEY          2403 CROWN COURT                COLLEGE STATION, TX 77845
14205398   SEVENTWELVE ENTERPRISES                5305 SOUTHFORT SW             ALBUQUERQUE, NM 87105
14208948   SEYFARTH SHAW, LLP            700 MILAM STREET              SUITE 1400       HOUSTON, TX 77002
14212071   SHAHIN S SODEIFI         2123 SESAME STREET              TEMPE, AZ 85283
14205849   SHALIN, LLC      4404 BETTY STREET               BELLAIRE, TX 77401
14207311   SHALISA LADD         2004 MARLENE DR              EULESS, TX 76040
14207498   SHAMIN JUSTIN BADIYAN, M.D.              4461 COIT RD., STE. 411         FRISCO, TX 75035
14212171   SHANE LEWIS        301 MADELINE COVE                TROPHY CLUB, TX 76262
14212172   SHANE LEWIS        301 MADELINE COVE                TROPHY CLUB, TX 76262
14209583   SHANNA SILLS        PO BOX 3002            LAKE JACKSON, TX 77566
14210917   SHANNON BECKMANN               3213 KINGBRIDGE            PLANO, TX 75075
14208949   SHANNON BOULT            943 LUCKY STREET             HOUSTON, TX 77088
14205660   SHANNON CRAWFORD               16108 HAMPTON BLISS TRACE               AUSTIN, TX 78728
14208950   SHANNON MARTIN            1219 AUTREY No.2            HOUSTON, TX 77006
14207747   SHANNON MCDONALD               100 MULBERRY LANE               HICKORY CREEK, TX 75065
14208951   SHANNON, MARTIN, FINKELSTEIN, ALVARADO, & DUNNE, P                      1001 MCKINNEY STREET, SUITE
           1100      HOUSTON, TX 77002
14212128   SHANTA LLC        9323 PINECROFT DR. SUITE 100                THE WOODLANDS, TX 77380
14211211   SHANTELL KING          1628 SUNDANCE DR.              ROUND ROCK, TX 78665
14211216   SHAREHOLDER INTELLIGENCE, LLC                 151 ROWAYTON AVE             ROWAYTON, CT 06820
14212337   SHARI NOBLES        103 WALNUT STREET                YOUAKUM, TX 77995
14208952   SHARI WRIGHT         11107 KITTY BROOK DRIVE                 HOUSTON, TX 77071
14212045   SHARON CAMPBELL             630 CR 129         TAYLOR, TX 76574
14207758   SHARON CZERWONKA               8404 HASTY LANE            HIGHLANDS, TX 77562
14211437   SHARON KRANTZ           1501 PIEDMONT PLACE               SAVANNAH, TX 76227
14206635   SHARON LEDGERWOOD                15323 HILLSIDE PARKWAY              CYPRESS, TX 77433
14208953   SHARON MCCREE            15810 AUTUMN BROOK DRIVE                 HOUSTON, TX 77068
14211167   SHARON PAYNE          5509 WALID LANE              ROSENBERG, TX 77471
14205505   SHARON REED         1038 QUARTER HORSE TRAIL                  ARLINGTON, TX 77515
14210563   SHARON RILEY         23134 N. 106TH LN           PEORIA, AZ 85383
14208954   SHARON RIOS        790 BATESWOOD DR                HOUSTON, TX 77079
14207607   SHARON STALEY           4942 S QUIET WAY             GILBERT, AZ 85298
14208955   SHARON VILLAVICENCIO              14042 LITTLEBORNE BIRDWELL LANE                HOUSTON, TX 77047
14205459   SHARRON BERTRAND              PO BOX 192          ANAHUAC, TX 77514
14208956   SHAUNA GORDON            9511 BRAEWICK DR.              HOUSTON, TX 77096
14211561   SHAWN STEVENSON, D.O.              8118 E. FLEDGLING DR.           SCOTTSDALE, AZ 85255
14210421   SHC HOLDCO, INC          1640 WEST REDSTONE CENTER DR, STE 200                 PARK CITY, UT 84098
14207043   SHC SERVICES INC.          P.O. BOX 677896          DALLAS, TX 75267−7896
14211106   SHEA BURDEN         18610 CASCADE CROSS LN                 RICHMOND, TX 77407
14210254   SHEA PIERCE       607 FRENCH ST             NEW ORLEANS, LA 70124
14208957   SHEILA CRENSHAW            2121 MID LANE APT 3 478             HOUSTON, TX 77027
14208958   SHEILA BOOKER          9758 GALAXY            HOUSTON, TX 77078
14208959   SHELBY BALDWIN            18307 BARBUDA LANE               HOUSTON, TX 77058
                   Case 19-12264-CSS           Doc 41-1       Filed 11/23/19       Page 86 of 104
14209725   SHELBY COLEMAN             5952 EDGEWOOD PLACE               LITTLE ELM, TX 75068
14207511   SHELBY MILLER          1800 RODGERS RD. APT No.122               FT WORTH, TX 76107
14208960   SHELIA JAMES         PO BOX 66071            HOUSTON, TX 77266
14207655   SHELIA SOARES          16609 S. 178TH DRIVE            GOODYEAR, AZ 85338
14205447   SHELLEY ARNONE             13902A COUNTY ROAD 184              ALVIN, TX 77511
14211831   SHELLEY BROUGH             12323 MEADOWDALE DR.               STAFFORD, TX 77477
14211582   SHELLEY FRENCH            9016 PAGE LANE            SCURRY, TX 75158
14205697   SHELLEY POPP         5219 CHASEWOOD DRIVE                 BACLIFF, TX 77518
14209981   SHELLEY STREICHER              510 E. MCKELLIPS RD No.121           MESA, AZ 85203
14212013   SHELLIE CLAYTON            24654 N. LAKE PLEASANT PKWY               SURPRISE, AZ 85388
14208961   SHELLIST LAZARZ SLOBIN, LLP                IN TRUST FOR STEVE LINEHAN           11 GREENWAY PLAZA,
           SUITE 1515      HOUSTON, TX 77046
14208962   SHEMAKE RAY          7140 KAYTON STREET                HOUSTON, TX 77061
14209779   SHEPPARD MULLIN RICHTER & HANPTON, LLP                     333 SOUTH HOPE STREET 43RD FLOOR        LOS
           ANGELES, CA 90071−1422
14210326   SHERESSE COX          3424 TEMPEST LANE              OAK POINT, TX 75068
14209445   SHERI MACRINO          18 WYNDEHAVEN LAKES DR.                  KATY, TX 77494
14208963   SHERICE HEMPHILL             14207 TEABERRY BREEZE CT              HOUSTON, TX 77044
14205851   SHERMAN NAGLER, M.D.               5400 ALDER CIRCLE           BELLAIRE, TX 77401
14208964   SHERMAN SURGICAL CONSULTING, INC.                   1322 RIDGELEY DR.        HOUSTON, TX 77055
14209584   SHERRI DOUGLAS            407 HUCKLEBERRY DR               LAKE JACKSON, TX 77566
14209585   SHERRI DOUGLAS            407 HUCKLEBERRY DRIVE                LAKE JACKSON, TX 77566
14211357   SHERRI HUFFMAN            2526 ASHTON VILLAGE DRIVE                SAN ANTONIO, TX 78248
14207575   SHERRI MCCARLEY             724 PALO DURO CANYON                GEORGETOWN, TX 78633
14206189   SHERRY CARNEY            2130 REMINGTON PL              CHANDLER, AZ 85286
14212253   SHERRY CLICK         130 SIERRA DR.             WAXAHACHIE, TX 75167
14205448   SHERRY HIGGINS           101 OAK TRAIL            ALVIN, TX 77511
14205449   SHERRY PARISH          4751 CR 172           ALVIN, TX 77511
14209742   SHERRY RIVET         8544 HWY 1             LOCKPORT, LA 70374
14205922   SHERRY SAIN        2377 FM 2815             BOHAM, TX 75418
14211562   SHERRY TAVE         9377 EAST BELL ROAD               SUITE 201       SCOTTSDALE, AZ 85260
14209545   SHERYL ASHER          3411 BROOKWOOD DR                LA PORTE, TX 77571
14207044   SHI INTERNATIONAL CORP                P.O. BOX 952121        DALLAS, TX 75395−2121
14205352   SHIMMERMAN PENN               30 ST. CLAIR AVENUE WEST, STE 1000            TORONTO, ONTARIO M4V
           3A1      CANADA
14206137   SHIPPERT ENTERPRISES             6248 SOUTH TROY CIRCLE, UNIT A             CENTENNIAL, CO 80111
14210157   SHIRLEY BROWN           622 FANTASY LANE              MONTGOMERY, TX 77356
14205923   SHIRLEY HAUSLER            FM 442/ RT1 BOX 20           BOLING, TX 77420
14210780   SHIRLEY HUDSON            3440 E. ROCKWOOD DR.              PHOENIX, AZ 85050−3274
14206524   SHIRLEY HVEZDOS             1021 SUMMER PARK BLVD               CONROE, TX 77303
14208966   SHIRLEY MARTINEZ             18242 LAKESIDE LANE             HOUSTON, TX 77058
14210158   SHIRLEY NEAL         401 COMPASS POINT COURT                 MONTGOMERY, TX 77316
14210470   SHIRLEY ROBINSON             4719 ARBOR LN           PASADENA, TX 77505
14205428   SHL US INC      555 NORTH CENTER EAST STE 600                  ALPHARETTA, GA 30022
14211225   SHORIE THOMPSON             3406 LARKIN LANE            ROWLETT, TX 75089
14208967   SHRED PRO SERVICE LLC              PO BOX 690166         HOUSTON, TX 77269−0166
14205917   SHRED−IT US JV LLC            11311 CORNELL PARK DRIVE, SUITE 125             BLUE ASH, OH 45242
14206353   SHRED−IT USA         28883 NETWORK PLACE                CHICAGO, IL 60673−1288
14210108   SHUBHSHREE KOPE              5115 WINDSHIRE           MISSOURI CITY, TX 77459
14210814   SHUKLA MEDICAL             151 OLD NEW BRUNSWICK                PISCATAWAY, NJ 08854−3708
14208968   SHULMAN & ASSOCIATES LLC                  9002 G CHIMNEY ROCK SUITE 116          HOUSTON, TX 77096
14206098   SHUN KO       2701 QUAIL RIDGE DR.               CARROLLTON, TX 75006
14211417   SI−BONE, INC       471 EL CAMINO REAL SUITE, 101                SANTA CLARA, CA 95050
14207045   SIEMENS HEALTHCARE DIAGNOSTICS                    PO BOX 121102        DALLAS, TX 75312−1102
14206074   SIEMENS INDUSTRY INC              C/O CITIBANK (BLDG TECH)            PO BOX 2134      CAROL STREAM,
           IL 60132−2134
14210844   SIEMENS INDUSTRY, INC.              PO BOX 360766        PITTSBURGH, PA 15250−6766
14205696   SIENNA CHACON           12717 WEST AVALON DR.               AVONDALE, AZ 85392
14211415   SIENTRA       420 S. FAIRVIEW AVENUE               SUITE 200        SANTA BARBARA, CA 93117
14211358   SIGNARAMA         2411 NE LOOP 410, STE.106             SAN ANTONIO, TX 78217
14206134   SIGNARAMA AUSTIN              2000 WINDY TERRACE, SUITE 12A             CEDAR PARK, TX 78613
14207748   SIGNATURE FINANCIAL              PO BOX 5524          HICKSVILLE, NY 11802−5524
14212072   SIGNIUS COMMUNICATIONS                 1797 W. UNIVERSITY DR. STE 174          TEMPE, AZ 85281
14208969   SIGNS BY TOMORROW − HOUSTON SOUTH                     5523 RICHMOND AVE.          HOUSTON, TX
           77056
14211563   SILENT PROTECTION LLC               8434 E. ROOSVELT ST.          SCOTTSDALE, AZ 85257
14207047   SILVERLEAF SURGICAL, LLC                PO BOX 703361        DALLAS, TX 75370
14209546   SILVIA MCRIGHT          3427 BAYOU FOREST DRIVE                LA PORTE, TX 77571
14211168   SILVIA MERCADO            224 VEAR CRUISE DR.            ROSENBERG, TX 77471
14208970   SIMON ABROAMOV              7777 GREENBRIAR DR             APT 2090      HOUSTON, TX 77030
14206636   SIMONE WILSON           12515 BARKER CYPRESS RD                APT 4325     CYPRESS, TX 77429
14205968   SIMPLIFY COMPLIANCE,LLC                PO BOX 5094        BRENTWOOD, TN 37024−5094
14212187   SIMPLY BITS LLC          5225 N. SABINO CANYON RD               TUCSON, AZ 85750
14212073   SIMS BUSINESS SYSTEMS INC                124 W JULIE DRIVE         TEMPE, AZ 85283
14211564   SINCERE PLASTIC SURGEONS, PLLC                 11000 N. SCOTTSDALE RD. STE. 101        SCOTTSDALE, AZ
           85254
14209814   SINGLE SOURCE SURGICAL                2438 BRUNELLO TRACE            LUTZ, FL 33558
14211565   SIR SPEEDY       15776 NORTH 76TH STREET                SCOTTSDALE, AZ 85260
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 87 of 104
14208971   SIR SPEEDY PRINTING No.4029            13240 HEMPSTEAD No.216            HOUSTON, TX 77040
14208972   SIRIPOOM MCKAY           1607 MISSOURI           HOUSTON, TX 77006
14207295   SIZEWISE RENTALS, LLC            P.O. BOX 320         ELLIS, KS 67637
14208973   SJS SURGERY, P.A.        915 GESSNER ROAD, SUITE 470              HOUSTON, TX 77024
14212202   SKELETAL DYNAMICS             PO BOX 9492          UNIONDALE, NY 11552−9492
14209323   SKILLPATH/ NST SEMINARS              PO BOX 804441         KANSAS CITY, MO 64180−4441
14211001   SKYE ORTHOBIOLOGICS              2629 MANHATTAN BEACH BLVD                 REDONDO BEACH, CA
           90278
14207289   SKYE ORTHOBIOLOGICS, LLC              2255 CAMPUS DRIVE             EL SEGUNDO, CA 90245
14206465   SKYLER PHILLIPS         743 LAUREL RD.            CLINTON, TN 37716
14206354   SKYTRON       16208 COLLECTIONS CENTER DRIVE                   CHICAGO, IL 60693
14209921   SLMP, LLC      2090 COMMERCE DR.               MCKINNEY, TX 75069
14208974   SLOAN GORDON, D.P.M.            427 W. 20TH STREET, STE.703           HOUSTON, TX 77008
14207048   SLR MEDICAL CONSULTING, LLC               4100 HARRY HINES           SUITE 300       DALLAS, TX
           75219
14207049   SMAART MEDICAL SYSTEMS, INC.               14330 MIDWAY ROAD, STE. 118            DALLAS, TX 75244
14205386   SMARTSURG MEDICAL SUPPLY LLC                 14665 MIDWAY ROAD             SUITE 140        ADDISON, TX
           75001
14207052   SMITH WORLDWIDE MEDICAL PRODUCTS                    2233 VANTAGE STREET            DALLAS, TX 75207
14208975   SMMW HOLDING, P.L.L.C.            4126 SOUTHWEST FREEWAY, STE.1700               HOUSTON, TX 77027
14208976   SMYSER KAPLAN & VESELKA, L.L.P.               2300 BANK OF AMERICA CENTER               700
           LOUISIANA       HOUSTON, TX 77002
14205361   SNAP PREMIUM FINANCE              534 CAMBIE STREET            VANCOUVER, BC V68
           2N7      CANADA
14208977   SOCORRO JONES          4003 SUL ROSS           HOUSTON, TX 77027
14212129   SODZO MEDICAL          2408 TIMBERLOCH PLACE STE A4                 THE WOODLANDS, TX 77380
14211107   SOFIA QURESHI         6915 PARADISE PARK BEND               RICHMOND, TX 77407
14209943   SOLANA SURGICAL            6363 POPLAR AVE, STE 312            MEMPHIS, TN 38119
14207053   SOLARWINDS INC           PO BOX 730720          DALLAS, TX 75373−0720
14205924   SOLE SUPPORTS INC           P.O. BOX 400         BON AQUA, TN 37025
14209932   SOLEDAD VALDEZ            3104 RED RIVER ST           MELISSA, TX 75454
14212074   SOLEIL ENTERPRISES, LLC            PO BOX 24046          TEMPE, AZ 85281
14212292   SOLOS ENDOSCOPY, INC             1698 POST ROAD EAST, STE 3C            WESTPORT, CT 06880
14205476   SOLUTION MEDICAL            3139 WEST HONOR COURT               ANTHEM, AZ 85086
14209780   SOLVER INC       10780 SANTA MONICA BLVD                 SUITE 370        LOS ANGELES, CA 90025
14205914   SOMA TECHNOLOGY, INC.              166 HIGHLAND PARK DRIVE              BLOOMFIELD, CT 06002
14207054   SOMMERMAN, MCCAFFITY & QUESADA, L.L.P.                   3811 TURTLE CREEK BLVD, SUITE
           1400      DALLAS, TX 75219
14208978   SON NGUYEN         17519 GLEN MORRIS DRIVE                HOUSTON, TX 77084
14211566   SON RAE'S MEDICAL PRODUCTS, LLC                9420 E DOUBLETREE RANCH RD C−104               SCOTTSDALE,
           AZ 85260
14211936   SONDRA TAPPMEYER             2226 COUNTRY CLUB BLVD                SUGAR LAND, TX 77478
14205852   SONIA GRAS        5000 PALMETTO ST.             BELLAIRE, TX 77401
14212265   SONIA JOSEPH        240 ELDORADO BLVD.               WEBSTER, TX 77598
14205853   SONIA WEINER         4804 FERN ST          BELLAIRE, TX 77401
14208979   SONJA BEATY        1105 ROCKY RIVER RD               HOUSTON, TX 77056
14210781   SONORA QUEST LABORATORIES LLC                  P.O. BOX 29661        DEPT. 2059       PHOENIX, AZ
           85038−9661
14210782   SONORAN INTEGRATIONS               45112 N. 20 STREET         PHOENIX, AZ 85087
14207343   SONOSPINE, LLC         1019 VISTA PARK DR., STE. A−1             FOREST, VA 24551
14208980   SONYA BALENTON            PO BOX 300303           HOUSTON, TX 77230
14207055   SONYA SARBINSKA            5920 FOREST PARK RD STE 700              DALLAS, TX 75235
14207238   SOOHYUM KIM          4248 CLARINBRIDGE CIRCLE                DUBLIN, CA 94568
14207308   SOOTHING SCENTS           P.O. BOX 311367          ENTERPRISE, AL 36331
14211989   SOPHIA ANDERSON            11831 W ROBIN DR            SUN CITY, AZ 85373
14207281   SORAYA KEIVAN           6718 HERITAGE RIDGE WAY               EL PASO, TX 79912
14205969   SOURCEMARK          100 WINNERS CIRCLE, STE 250              BRENTWOOD, TN 37027
14208981   SOUTHEAST FIRE PROTECTION, LP               P.O. BOX 87728         HOUSTON, TX 77287−7728
14212232   SOUTHEAST MICHIGAN SURGICAL HOSPITAL, LLC                     21230 DEQUINDRE RD           WARREN, MI
           48091
14208982   SOUTHEAST TEXAS REGIONAL ADVISORY COUNCIL                       1111 N LOOP WEST          SUITE
           160      HOUSTON, TX 77008
14212277   SOUTHERN ANESTHESIA & SURGICAL                  ONE SOUTHERN COURT              WEST COLUMBIA, SC
           29169
14205928   SOUTHERN LIVING           PO BOX 37508          BOONE, IA 50037
14208983   SOUTHERN SHRED, LLC             5909 CENTRALCREST ST             HOUSTON, TX 77092
14211672   SOUTHSIDE DEVICE LLC             2058 N KIMBALL AVE            SOUTHLAKE, TX 76092
14208984   SOUTHSIDE INFUSION            7700 MAIN ST, STE 210          HOUSTON, TX 77030
14210564   SOUTHWEST BOND SERVICES                9299 W. OLIVE AVE          STE 109       PEORIA, AZ 85345
14209621   SOUTHWEST GAS CORPORATION                 PO BOX 98890          LAS VEGAS, NV 89193−8890
14211130   SOUTHWEST MEDICAL ASSOCIATES, INC.                  P.O. BOX 2168        ROCKPORT, TX 78382
14210783   SOUTHWEST MEDICAL BILLING                5110 NORTH 44TH STREET             SUITE L 200       PHOENIX, AZ
           85018
14205982   SOUTHWEST MEDICAL EQUIPMENT                  21900 EAST 96TH ST          BROKEN ARROW, OK 74014
14205806   SOUTHWEST ORTHOPEDIC GROUP, LLP                  PO BOX 15894         BELFAST, ME 04915−4053
14208985   SOUTHWEST PRECISION PRINTERS & ASSOC, LP                   1055 CONRAD SAUER           HOUSTON, TX
           77043
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19        Page 88 of 104
14207056   SOUTHWEST PROFESSINAL BUILDING                  5920 FOREST PARK               STE 600      DALLAS, TX
           75235
14206140   SOXHUB, INC        12800 Center Court Dr         Ste 100        Cerritos, CA 90703
14211653   SPACELABS HEALTHCARE LLC                 35301 SE CENTER STREET               SNOQUALMIE, WA 98065
14208986   SPARKLE BRIGHT           1909 WASHINGTON AVENUE                  HOUSTON, TX 77007
14207057   SPARKLETTS         P.O. BOX 660579           DALLAS, TX 75266−0579
14207337   SPBS, INC.      4431 LONG PRAIRIE ROAD               STE 100          FLOWER MOUND, TX 75028
14210109   SPEARMAN RENITTA             7310 TOWERVIEW LANE                MISSOURI CITY, TX 77489
14210004   SPECIALIST ID, INC.        4614 SW 74TH AVE.            MIAMI, FL 33155
14209871   SPECIALISTS IN GENERAL SURGERY, LTD                 9825 HOSPITAL DRIVE SUITE 105              MAPLE GROVE,
           MN 55369
14207059   SPECIALIZED IMAGING SERVICES                PO BOX 972288            DALLAS, TX 75397−2288
14206099   SPECIALTY COFFEES OF DALLAS                1601 VALWOOD PARKWAY, SUITE 100                   CARROLLTON, TX
           75006
14205900   SPECIALTYCARE CARDIOVASCULAR RESOURES LLC                          DEPARTMENT 1614            PO BOX
           11407      BIRMINGHAM, AL 35246−1614
14205462   SPECTRUM ENTERPRISE             400 MINUTEMAN ROAD                  ANDOVER, MA 01810
14207401   SPECTRUM HEALTH PARTNERS, LLC                  109 INTERNATIONAL DRIVE                 SUITE
           140/150     FRANKLIN, TN 37067
14211849   SPECTRUM SURGICAL INSTRUMENTS CORPORATION                          4575 HUDSON DRIVE           STOW, OH
           44224−1725
14210918   SPEECH PRIVACY SYSTEMS LLC                1100 JUPITER          PLANO, TX 75074
14207060   SPENCER SCOTT, PLLC            12221 MERIT DRIVE, STE. 160              DALLAS, TX 75251
14205721   SPINAL CONCEPTS, LLC            PO BOX 41047          BATON ROUGE, LA 70835
14211359   SPINAL CREATIONS           4766 RESEARCH DRIVE               SAN ANTONIO, TX 78240
14206050   SPINAL ELEMENTS           3115 MELROSE DRIVE               SUITE 200          CARLSBAD, CA 92010
14208987   SPINAL TECHNOLOGIES, LLC              9301 SW FREEWAY (6TH FLOOR)                  HOUSTON, TEXAS
           77074
14210480   SPINAL USA INC         2050 EXECUTIVE DRIVE               PEARL, MS 39208
14211937   SPINE AND SPORTS SURGERY CENTERS,LLC                    14230 AYERS ROCK             SUGAR LAND, TX
           77498
14209275   SPINE ART USA, INC          8583 IRVINE CENTER DRIVE No.205                IRVINE, CA 92618
14208988   SPINE CARE CONSULTANT              7505 MAIN          SUITE 150          HOUSTON, TX 77030
14206199   SPINE LOCK LLC         18888 LAKE DRIVE EAST               CHANHASSEN, MN 55317
14210846   SPINE WAVE        PO BOX 347418            PITTSBURGH, PA 15251−4418
14211360   SPINECARE & PAIN MANAGEMENT OF SAN ANTONIO, LLC                          20079 STONE OAK PARKWAY
           No.1245      SAN ANTONIO, TX 78258
14209840   SPINEFRONTIER, INC           ATTN: ACCOUNTS RECEIVABLE                   350 MAIN ST 2nd
           FLOOR       MALDEN, MA 02148
14205661   SPINESMITH HOLDINGS             4719 SOUTH CONGRESS AVE.                 AUSTIN, TX 78745
14211031   SPINR STAR, LLC         908 AUDELIA RD. SUITE 200 PMB 338                 RICHARDSON, TX 75081
14207499   SPORTS PHYSICIAN ORTHOPEDICS                 8501 WADE BLVD STE. 270              FRISCO, TX 75034
14207061   SPORTS PHYSICIAN ORTHOPEDICS AND REHABILITATION OF                           19200 PRESTON RD., SUITE
           120      DALLAS, TX 75252
14208989   SPRING BRANCH I.S.D.          TAX ASSESSOR−COLLECTOR                    P.O. BOX 19037        HOUSTON, TX
           77224−9037
14209240   SPURGEON BRANDON              7118 WINTER BLOSSOM                HUMBLE, TX 77346
14209652   SRIDEVI PAVULURI           2206 LAKE WIND LANE               LEAGUE CITY, TX 77573
14210968   SRP ENERGY         PO BOX 80062           PRESCOTT, AZ 86304−8062
14212278   SSG ADVISORS, LLC           300 BARR HARBOR DRIVE                FIVE TOWER BRIDGE, STE. 420          WEST
           CONSHOHOCKEN, PA 19428
14208990   ST GEORGE SIGN COMPANY               5715 GREEN ASH DR              HOUSTON, TX 77081−2603
14210203   STABILITY BIOLOGICS            2910 POSTON AVENUE               NASHVILLE, TN 37203
14207608   STACEY PARMELE            3024 E. WYATT WAY              GILBERT, AZ 85297
14206190   STACIE BROWN          4351 S PURPLE SAGE PL              CHANDLER, AZ 85248
14211832   STAMBUSH STAFFING             P.O. Box 2167        Stafford, TX 77477−2167
14210784   STANDARD DIGITAL IMAGING DBA STANDARD XRAY                          4026 E BROADWAY ROAD STE
           903      PHOENIX, AZ 85040
14208991   STANDARD OFFICE PRODUCTS                6120 JESSAMINE             HOUSTON, TX 77081
14207156   STANDARD REGISTER,INC              600 ALBANY STREET               DAYTON, OH 45417
14208992   STANLEY C. JONES          6062 CRAB ORCHARD               HOUSTON, TX 77057
14205450   STANLEY GINDELE            5109 WARPATH ST            ALVIN, TX 77511
14212217   STANLEY KENDRICK             303 Trentwood Circle         Victoria, TX 77901
14206191   STANLEY STEEMER PHOENIX EAST No. 84                 2440 E GERMANN ROAD                 SUITE
           B−1      CHANDLER, AZ 85286
14209797   STAPLES       PO BOX 9001036            LOUSIVILLE, KY 40290−1036
14206356   STAPLES ADVANTAGE              DEPT DAL          PO BOX 83689            CHICAGO, IL 60696−3689
14208993   STAPLES STORE No.1860           1919 TAYLOR STREET               HOUSTON, TX 77007
14207461   STAR 2012 DEVELOPMENT LP              2000 W PARKWOOD AVE. STE 100                  FRIENDSWOOD, TX
           77546
14207462   STAR 2012 DEVELOPMENT, LP              2000 WEST PARKWOOD AVE, STE. 100                  FRIENDSWOOD, TX
           77546
14212014   STAR BALLEW          21039 N. VISTA TRAIL            SURPRISE, AZ 85387
14211615   STARBUCKS CORPORATION                2401 UTAH AVENUE SOUTH                  SEATTLE, WA 98134
14206584   STARLETT MUELLER             22218 EL MATADOR              CROSBY, TX 77532
14208994   STAT CARE ORTHOTICS AND PROSTHETICS                    16903 RED OAK DRIVE STE 260             HOUSTON, TX
           77090
14210785   STATE OF ARIZONA            4000 N. CENTRAL AVE, STE 1800               PHOENIX, AZ 85012
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 89 of 104
14208995   STATE SIGN      PO BOX 750429           HOUSTON, TX 77275−0429
14211793   STATE SUPPLY COMPANY             597 E. SEVENTH ST          ST PAUL, MN 55130
14210786   STATEWIDE INTERPRETING SERVICES, LLC                PO BOX 39916         PHOENIX, AZ 85069−0916
14208997   STEADFAST MEDICAL MGMT, LLC               P.O. BOX 941851        HOUSTON, TX 77094−8851
14207657   STEALTH SURGICAL          104 SOMMERFIELD DRIVE              GORDONSVILLE, VA 22942
14205571   STEAMLINE HEALTH SOLUTIONS, INC.               PO BOX 101607         ATLANTA, GA 30392−1607
14208998   STEEL CITY POPS HTX, LLC           420 E 20TH STREET         HOUSTON, TX 77008
14207062   STEEL HOUSE, INC.       PO BOX 841352           DALLAS, TX 75284−1352
14212312   STEFAN KREUZER, MD PA            PO BOX 2047         WINNIE, TX 77665
14211974   STEFAN TO      14346 JAUPERT COURT              SUGARLAND, TX 77498
14211108   STEFANIE DUNLAP         9900 S. MASON RD.           APT.1320        RICHMOND, TX 77406
14209726   STELLA ADEBUSOYE           2801 CASTLE CREEK DRIVE              LITTLE ELM, TX 75068
14211938   STELLA VASQUEZ         13918 MALEEWAN LANE               SUGAR LAND, TX 77498
14208999   STEPHANIE ARMENTA            3419 APPLE DALE DRIVE            HOUSTON, TX 77084
14212015   STEPHANIE BALCKWELL             14864 WEST PORT ROYALE LN              SURPRISE, AZ 85379
14211780   STEPHANIE GAMBLE           308 NH AVE. C         SPRINGTOWN, TX 76082
14209000   STEPHANIE JONES        3363 MCCUE RD            APT.233        HOUSTON, TX 77056
14209001   STEPHANIE JONSON         709 1/2 GALE ST          HOUSTON, TX 77009
14207636   STEPHANIE KNOX         5562 W. ARROWHEAD LAKES DRIVE                  GLENDALE, AZ 85308
14206637   STEPHANIE LINTON         11111 GRANT RD. ATP. 1425            CYPRESS, TX 77429
14206123   STEPHANIE SHANKLE           609 HARVEST GLEN            CEDAR HILL, TX 75104
14209002   STEPHANIE SVATEK          935 WEST 22ND STREET             UNIT A        HOUSTON, TX 77008
14205473   STEPHANIE WARREN           1216 LAUREL LOOP            ANGLETON, TX 77515
14210953   STEPHEN COOK        23165 MESTINA KNOLL DR               PORTER, TX 77365
14209003   STEPHEN ESSES, M.D.        8834 STABLE CREST BLVD              HOUSTON, TX 77024
14209250   STEPHEN EVERETT         56 ELKINS LAKE            HUNTSVILLE, TX 77340
14209982   STEPHEN HEIDEMAN           2024 N. HALL         MESA, AZ 85203
14211443   STEPHEN J. TEICHER        140 LINCOLN DR.           SCHERTZ, TX 78154
14210537   STEPHEN LECOMPTE           6506 SAGE CT          PEARLAND, TX 77584
14211939   STEPHEN LEMASTER           13111 ROSSTOWN DR            SUGAR LAND, TX 77478
14210110   STEPHEN M. SCHAEFER           2827 WEST PEBBLEBEACH              MISSOURI CITY, TX 77459
14209004   STEPHEN NEWBY         14723 W. OAKS PLAZA STREET               HOUSTON, TX 77082
14212335   STEPHEN NSIEGBU         3017 MARIGOLD DR.             WYLIE, TX 75098
14209446   STEPHEN PATTON         7310 PENNY LANE            KATY, TX 77494
14211595   STEPHEN RHYNE         2538 DU LAC TRACE            SEABROOK, TX 77586
14206357   STERICYCLE COMMUNICATION SOLUTIONS                   26604 NETWORK PLACE            CHICAGO, IL
           60673−1266
14206075   STERICYCLE, INC.       P.O. BOX 6578         CAROL STREAM, IL 60197−6578
14205901   STERIS INSTRUMENT MANAGEMENT SERVICES, INC.                   3316 2ND AVE. NORTH         BIRMINGHAM,
           AL 35222
14206546   STERNO PRODUCTS          1880 COMPTON AVE. STE No. 101             CORONA, CA 92881
14205904   STEVE BALDWIN         5414 CALVERT DR.            BISMARCK, ND 58503
14209653   STEVE DARDER        199 LOCH LOMOND              LEAGUE CITY, TX 77573
14209555   STEVE OZONIAN        50 VISTA DEL SOL            LAGUNA BEACH, CA 92651
14209006   STEVE WINNETT        610 JANISCH RD            HOUSTON, TX 77018
14211567   STEVEN ADLER−PAC−PLLC              10430 EAST SUMMIT PEAK WAY               SCOTTSDALE, AZ 85262
14206042   STEVEN COCKING         PO BOX 2554          CAREFREE, AZ 85377
14209292   STEVEN EILERS       3841 N O' CONNOR RD             IRVING, TX 75062
14207245   STEVEN FINCH       143 W. 8TH STREET            EAGAR, AZ 85925
14205367   STEVEN FREED        516 N. BRADY           ABILENE, KS 67410
14211757   STEVEN HAUSHERR          30603 HACKINSON DRIVE              SPRING, TX 77386
14209007   STEVEN J. LIEBERSON, DPM, PC           1315 ST. JOSEPH PARKWAY             HOUSTON, TX 77002
14211568   STEVEN M SIWEK MD           8322 HARTFORD DRIVE             SCOTTSDALE, AZ 85255
14209654   STEVEN SMITH       4504 BONITA WAY              LEAGUE CITY, TX 77573
14207064   STEVEN SYKE       4155 MYERWOOD LANE                DALLAS, TX 75244
14207349   STEVEN WHITSON         123 VASSAR STREET             FORNEY, TX 75126
14209008   STEVEN WILLIAMS         4906 HEATHERGLEN DR.              HOUSTON, TX 77096
14209009   STEVEN WITHROW          2707 COHN ARBOR LANE               HOUSTON, TX 77007
14209010   STEWART & STEVENSON POWER PRODUCTS, LLC                   55 WAUGH DRIVE, SUITE
           1000     HOUSTON, TX 77007
14205854   STEWART ZUCKERBROD, M.D.              5420 DASHWOOD, SUITE 101             BELLAIRE, TX 77081
14205353   STIKEMAN ELLIOTT,LLP           5300 COMMERCE COURT WEST                199 BAY STREET       TORONTO,
           CANADA M5L 1B9         CANADA
14209745   STILLE SURGICAL, INC         915 PARKVIEW BLVD             LOMBARD, IL 60148
14211940   STILLWATER, HC LLC          6544 GREATWOOD PARKWAY, UNIT A/SUITE C                  SUGAR LAND, TX
           77479
14210050   STONEHILL GROUP,LLC           527 MARQUETTE AVENUE SOUTH                  SUITE 1850     MINNEAPOLIS,
           MN 55402
14207402   STORAGE SYSTEMS UNLIMITED INC               P.O. BOX 369        FRANKLIN, TN 37065
14211833   STORM GOREE        12222 PAMELA SUE CT             STAFFORD, TX 77477
14210204   STRADIS MEDICAL, LLC          P.O. BOX 306009         NASHVILLE, TN 37230−6009
14206358   STRATA MARKETING, INC.            23608 NETWORK PLACE             CHICAGO, IL 60673−1236
14211175   STRATEGIC IT STAFFING LLC            1620 SABTA CKARA DR STE 125             ROSEVILLE, CA 95661
14209011   STRAWN PICKENS LLP TRUST             711 LOUISIANA, STE 1850          HOUSTON, TX 77002
14205572   STREAMLINE HEALTH INC.            1175 PEACHTREE STREET NE              10TH FLOOR       ATLANTA, GA
           30361
14210352   STRECK INC       PO BOX 45625          OMAHA, NE 68145−0625
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 90 of 104
14210788   STREETS OF NEW YORK INC.            11811 N. TATUM BLVD: SUITE P−180              PHOENIX, AZ 85028
14210571   STREETWISE REPORTS           101 2ND STREET           SUITE 110          PETALUMA, CA 94952
14211758   STRIPPING & WAXING SUPPLY             P.O. BOX 476         SPRING, TX 77383−0476
14206359   STRYKER COMMUNICATIONS               22491 NETWORK PLACE                CHICAGO, IL 60673
14206360   STRYKER CRANIOMAXILLAFACIAL                 21343 NETWORK PLACE               CHICAGO, IL 60673
14206363   STRYKER INSTRUMENTS             STRYKER SALES CORP               PO BOX 70119        CHICAGO, IL
           60673−0119
14206366   STRYKER SALES CORPORATION               25652 Network Place         CHICAGO, IL 60673−1256
14206367   STRYKER SALES CORPORATION               P.O. BOX 93308          CHICAGO, IL 60673−330
14206368   STRYKER SPINE        21912 NETWORK PLACE               CHICAGO, IL 60673−1912
14210361   STUART BERTLES         8375 EDGAR DRIVE             ORANGE, TX 77630
14209012   STUART WEIL, M.D.         4899 MONTROSE BLVD., APT.1214                HOUSTON, TX 77006
14209013   STUDIO EMUNA         9418 CLIFFWOOD DRIVE               HOUSTON, TX 77096
14210286   STUDIO KSM, INC        400 W. 37TH STREET APT 6V              NEW YORK, NY 10018
14209447   SUE EDDLESTON         6418 ARROYO HILL CT             KATY, TX 77450
14206525   SUE HEARN       1801 CARRIAGE HILLS             CONROE, TX 77384
14211941   SUGAR LAND PODIATRY ASSOCIATES, PA                 56 SUGAR CREEK CENTER BLVD, STE.
           250      SUGAR LAND, TX 77478
14211942   SUGAR LAND SPINE AND SPORTS SURGERY CENTER, LLC                       14230 AYERS ROCK
           ROAD       SUGAR LAND, TX 77498
14211944   SUGARLAND/CBO FCB            15999 CITY WALK, STE 250             SUGAR LAND, TX 77479
14209014   SULLINS JOHNSTON ROHRBACH & MAGERS                   3200 SOUTHWEST FREEWAY               HOUSTON, TX
           77027
14210255   SULLIVAN STOLIER KNIGHT, LLC             909 POYDRAS ST., STE. No.2600            NEW ORLEANS, LA
           70112
14205506   SUMAN SMITH        1711 RAYDON DRIVE              ARLINGTON, TX 76013
14205855   SUMMER DAVIDIAN            136 PHANTURN LANE              BELLAIRE, TX 77401
14209015   SUMMIT DIAGNOSTICS            PO BOX 27803          HOUSTON, TX 77227−7803
14211794   SUMMIT MEDICAL LLC            815 NORTHWEST PARKWAY                  SUITE 100       ST PAUL, MN
           55121−1579
14212016   SUN CITY GRAND SOFTBALL CLUB               19428 N. REGENTS PARK DR              SURPRISE, AZ 85387
14207352   SUNBELT RENTALS, INC.           2341 DEERFIELD DR.            FORT MILL, SC 29715
14211759   SUNDANCE FUELS, LTD            PO BOX 2495         SPRING, TX 77383
14212188   SUNMECHANICAL           SUN MECHANICAL CONTRACTING                     3951 E. COLUMBIA ST       TUCSON,
           AZ 85714
14206638   SUNNY JAGER        15303 BRONZE LEAF CT              CYPRESS, TX 77433
14207637   SUNRISE MEDICAL EQUIPMENT CONSULTANTS, LLC                      5350 W. BELL RD STE C−122
           PMP−265      GLENDALE, AZ 85308
14211569   SUNSHINE COMPUTERS SOLUTIONS                9019 E. BAHIA DRIVE            SUITE 100      SCOTTSDALE, AZ
           85260
14209016   SUONG TRAN        5250 GASMER            HOUSTON, TX 77035
14209017   SUPERB PARKING MANAGEMENT                 12605 EAST FWY.           SUITE 307       HOUSTON, TX
           77015
14211997   SUPERIOR MEDICAL SUPPLY, INC.             P.O. BOX 270930          SUPERIOR, CO 80027
14210962   SUPERIOR SURGICAL           321 JONES BLVD., STE 112            SUITE C 302       POTTSTOWN, PA
           18074
14211760   SURGEONS SERVICE GROUP              20019 LEITHCREST WAY               SPRING, TX 77379
14209019   SURGICAL CENTER INFORMATION EXCHANGE                     P.O. BOX 40724         HOUSTON, TEXAS
           77240
14207180   SURGICAL DIRECT         909 SOUTH WOODLAND BLVD                   DELAND, FL 32720
14209020   SURGICAL HOSPITAL FIRST COLONY               909 FROSTWOOD SUITE 1.409             HOUSTON, TX
           77024
14207069   SURGICAL NOTES         3100 Monticello Ave.,Suite 450         Dallas, TX 75205
14212022   SURGICAL PRINCIPALS, INC.           1625 SOUTH TACOMA WAY                 TACOMA, WA 98409
14210847   SURGICAL PRODUCT SOLUTIONS, LLC                643 FIRST AVENUE            SUITE 200      PITTSBURGH, PA
           15219
14207609   SURGICAL PROFESSIONALS, INC.             2558 S. RIATA CT.          GILBERT, AZ 85295
14206453   SURGICAL RESOURCES GROUP, LLP               14004 ROOSVELT BLVD, STE 604              CLEARWATER, FL
           33762
14205950   SURGICAL SPECIALTIES CORPORATION                PO BOX 419407            BOSTON, MA 02241−9407
14209021   SURGICAL SPECTRUM, LLC             P.O. BOX 1564 Dept No.963           HOUSTON, TX 77251−1564
14211570   SURGICAL SYSTEMS INC            PO BOX 6159         SCOTTSDALE, AZ 85261
14209022   SURGIQUIP, INC       2020 JOHANNA DR.            HOUSTON, TX 77055
14212017   SURPRISE MINI STORAGE            15701 N. REEMS RD.          SURPRISE, AZ 85374
14209448   SUSAN BECKER         28802 POWDER RIDGE DR.              KATY, TX 77494
14207520   SUSAN BOSNICK−SINIFT            32603 Weston Ct        Fulshear, TX 77441
14209023   SUSAN BURNETT         3039 ROSEMARY PARK LANE                  HOUSTON, TX 77082
14205454   SUSAN BURRIS        608 KINGSWAY            ANACORTES, WA 98221
14211361   SUSAN CHANDLER           206 ROBIN HOOD PLACE              SAN ANTONIO, TX 78209
14207521   SUSAN DAHL       50 SWEET CREEK LN              FULSHEAR, TX 77441
14209449   SUSAN DAMSKI         2815 BELHAM CREEK DRIVE                KATY, TX 77497
14212281   SUSAN ELLIS      2620 TALBOTT STREET              WEST UNIVERSITY PLACE, TX 77005
14209450   SUSAN FRAZAR         3403 PEDERNALES TRAIL LN               KATY, TX 77450
14209024   SUSAN FRONEK         2100 MEMORIAL No. 401             HOUSTON, TX 77007
14209025   SUSAN GREEN        18506 MEADOWS WAY                HOUSTON, TX 77084
14209026   SUSAN HERKE        2850 S. SAM HOUSTON PKWY, E                 HOUSTON, TX 77047
14207576   SUSAN HOGAN         308 RIVER RIDGE DRIVE             GEORGETOWN, TX 78628
14209700   SUSAN HOPPER        285 QUARTER HORSE DRIVE                 LIBERTY HILL, TX 78642
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19          Page 91 of 104
14207530   SUSAN JENKINS               2204 4TH STREET             GALENA PARK, TX 77547
14211571   SUSAN LOUISE HIYAMA                   9627 E. SHEENA DR            SCOTTSDALE, AZ 85260
14205972   SUSAN MARTIN                190 CHARLES AVE              BRIDGE CITY, TX 77611
14212081   SUSAN MCBRIDE                19393 FM 986           TERRELL, TX 75260
14209027   SUSAN PRESLEY                2800 JEANATTA No. 2003             HOUSTON, TX 77063
14209451   SUSAN REICHARDT                  27002 WALKER RETREAT LANE                  KATY, TX 77494
14209028   SUSAN ROSENBERG                  2003 GOLDSMITH ST             HOUSTON, TX 77030
14209029   SUSAN SMITH              13610 BUTTERFLY LANE                HOUSTON, TX 77079
14211572   SUSAN VANNUCCI                  8045 E. HIGH POINT DRIVE             SCOTTSDALE, AZ 85266
14211109   SUSAN VETTER               13030 ORCHARD GREEN DRIVE                   RICHMOND, TX 77407
14209519   SUSAN WADDELL                  719 HOGANS ALLEY              KINGWOOD, TX 77339
14211212   SUSAN WALTER                18009 ROSEBUD PLACE               ROUND ROCK, TX 78681
14205354   SUSAN WATT              11 KINGSWAY CRESCENT                  TORONTO, ONTARIO M8X 2P9                CANADA
14207226   SUSAN WILCOX                3611 CALIFORNIA              DICKINSON, TX 77539
14209746   SUSAN WOODS                PO BOX 812           LONDON, KY 40743
14205593   SUSANNE REEVES                 14812 DAVISVILLE DR.             AUBREY, TX 76227
14209030   SUSANNE SOBOL                 2922 SHADOWDALE DRIVE                 HOUSTON, TX 77043
14209031   SUSMAN GODFREY, LLP                   1000 LOUISIANA ST, STE 5100               HOUSTON, TX 77002
14209324   SUTURE EXPRESS                 P.O. BOX 842806           KANSAS CITY, MO 64184−2806
14210789   SUZANNA VELAZQUEZ                    6405 W. MCDOWELL ROAD No.2055                    PHOENIX, AZ 85035
14211761   SUZANNE BATTLES                  1402 COPPERCREST DRIVE               SPRING, TX 77386
14207382   SUZANNE BERRY, CSR                  100 NORTH CALHOUN STREET                   3RD FLOOR         FORT WORTH, TX
           76196
14207157   SUZANNE BILLS               1880 CEDAR CIRCLE               DAYTON, TX 77535
14209845   SUZANNE GANIER                 1840 PALMER COURT               MANDEVILLE, LA 70448
14209032   SUZANNE MANZI, M.D.                  134 CALLE CATALINA PLACE                 HOUSTON, TX 77007
14211573   SUZANNE ROBERTSON                    8002 E. PARAISO DR.           SCOTTSDALE, AZ 85255
14211110   SUZANNE WESSON                  1019 CLEISTES            RICHMOND, TX 77469
14209033   SUZI PHELPS            3803 LINKVIEW              HOUSTON, TX 77025
14206552   SVITLA SYSTEMS, INC.                 100 MEADOWCREEK DR. STE.102                  CORTE MADERA, CA 94925
14209034   SWAGGER FILMS                 1535 WEST LOOP SOUTH               SUITE 250          HOUSTON, TX 77027
14205663   SWANN & WADDILL                   7004 BEE CAVE ROAD, BLDG. 1, SUITE 110                  AUSTIN, TX 78746
14206212   SWARM INTERACTIVE, INC.                   1506 EAST FRANKLIN STREET                  SUITE 101      CHAPEL HILL,
           NC 27514
14209035   SYDNEY OCONNOR                   6363 SAN FELIPE APT. 376            HOUSTON, TX 77057
14209036   SYDNEY SALAZAR                  5610 TIFFANY           HOUSTON, TX 77085
14211362   SYLVIA DOWNS                9849 HERITAGE FARM               SAN ANTONIO, TX 78245
14209475   SYLVIA LUCAS               504 CLEAR LAKE RD               KEMAH, TX 77565
14211444   SYLVIA RAMOS                4300 SHADY OAK LANE               SCHERTZ, TX 78154
14212163   SYLVIA WILROY                1949 SOUTHWEST 49TH STREET                 TOPEKA, KS 66609
14205710   SYMMETRY SURGICAL                    PO BOX 759159           BALTIMORE, MD 21275−9159
14207241   SYMPHONY PERFORMANCE HEALTH                          PO BOX 526          DULUTH, GA 30096−0010
14209037   SYNCHRONICITY HEALTH TECHNOLOGY, INC.                           2700 POST OAK BLVD, STE.2100            HOUSTON,
           TX 77002−6308
14206227   SYNOVIS MICRO COMPANIES ALLIANCE INC                          P.O. BOX 890092           CHARLOTTE, NC 28289
14210606   SYNTHES            P.O. BOX 8538−662             PHILADELPHIA, PA 19171−0662
14209038   SYSCO HOUSTON, INC                  10710 GREENS CROSSING BLVD.                  HOUSTON, TX 77038−2716
14209039   SYSTEL COMMUNICATIONS, INC.                      8722 SHOAL CREEK DR.               HOUSTON, TX 77064
14206232   SYSTEM 13, INC             1648 STATE FARM BLVD                CHARLOTTESVILLE, VA 22911
14211945   SZE MANG SHUM                 4611 RIVERGLADE CT              SUGAR LAND, TX 77479
14205568   Sam's Club         PO Box 530942            Atlanta, GA 30353−0942
14210778   Science Care         P.O. Box 87119          Phoenix, AZ 85080
14206446   Scott Johnson         515 Ringgold Rd.          House B        Clarksville, TN 37042
14211558   Scottsdale, AZ 85255           8118 E. FLEDGLING DR.             SCOTTSDALE, AZ 85255
14205657   Secretary of State        REPORTS UNIT              PO BOX 12028          AUSTIN, TX 78711−2028
14205659   Secretary of State of Texas          ACCOUNTS RECEIVABLE                PO BOX 12887           AUSTIN, TX
           78711−2887
14211030   Security Lock Systems, Inc           P.O. BOX 853052          RICHARDSON, Tx 75085−3052
14211224   Sentry Telecom          PO BOX 2453            ROWLETT, TX 75030
14211396   Sgarlato Med LLC            1975 HAMILTON AVE, STE 38                SAN JOSE, CA 95125
14205850   Shane O'Sullivan          5110 JESSAMINE ST.              BELLAIRE, TX 77401
14205898   Sharn Anesthesia Inc.           DEPT 2459         PO BOX 11407          BIRMINGHAM, AL 35246−2459
14208965   Sherman Yu M.D. P.A.             1200 Binz         Suite 950      Houston, TX 77004
14209482   Sherry Okonski         928 Diane St. SE           Kentwood, MI 49508
14206073   Siemens Financial Services, Inc.          P.O.BOX 2083          CAROL STREAM, IL 60132−2083
14207046   Siemens Medical Solutions USA, Inc.            PO BOX 120001           DEPT 0733           DALLAS, TX
           75312−0733
14210845   Siemens Water Technologies Corp.             PO BOX 360766           PITTSBURGH, PA 15250−6766
14210293   Small Bone Innovations            PO BOX 48314           NEWARK, NJ 07101−4814
14207050   Smith & Nephew Endoscopy               PO BOX 205651          DALLAS, TX 75320−5651
14207051   Smith & Nephew Orthopedics              PO BOX 951605          DALLAS, TX 75395−1605
14207733   Solar Health, PA         2300 Lafayette         Heath, TX 75032
14205899   Source Medical         PO BOX 11407             BIRMINGHAM, AL 35246
14212158   Southern Refreshment Services, Inc.           18029 HUFSMITH KOHRVILLE RD.                  TOMBALL, TX
           77375−8319
14209948   Space Coast Surgical Center           595 N. Courtenay Pkwy.          Merritt Island, FL 32953
14207058   Special Delivery Service Inc.          5470 LBJ FREEWAY             DALLAS, TX 75240
14205570   Springfield Service Center          PO Box 740800          Atlanta, GA 30374
                    Case 19-12264-CSS               Doc 41-1        Filed 11/23/19          Page 92 of 104
14209781   St. Johns Companies, Inc.         PO BOX 51263            LOS ANGELES, CA 90051−5563
14206355   St. Jude Medical         22400 NETWORK PLACE                 CHICAGO, IL 60673−1224
14234080   Staples Business Advantage           Staples/Tom Riggleman           7 Technology Circle        Columbia, SC
           29203
14226450   State of Delaware         Division of Revenue         820 N. French Street, 8th Floor       Wilmington, DE
           19801−0820
14233332   State of Delaware         Division of Revenue         820 N. French Street, 8th Floor       Wilmington, DE
           19801−0820
14212169   State of New Jersey         PO Box 642          Trenton, NJ 08646
14208996   Statesman Business Advisors           1900 W Loop South           No.1010        Houston, TX 77027−3238
14205662   Status Labs Image Management             701 Tillery St.       Unit 21       Austin, TX 78702
14209005   Stephen Seelig         18210 Ennsbury         Houston, TX 77084
14210984   SteriGear         362 SOUTH UNIVERSITY AVE.                 PROVO, UT 84601
14206076   Stericycle, Inc. (IL)      PO BOX 6575            CAROL STREAM, IL 60197−6575
14207063   Steris Corporation        PO BOX 676548            DALLAS, TX 75267−6548
14210787   Steven Francis         2222 W. Beardsley Rd.          Phoenix, AZ 85027
14207065   Stewart Courington Dugger Dean PLLC              1701 N. Market Street         Suite 200, LB 42      Dallas, TX
           75202
14207066   Strasburger & Price, L.L.P.         P.O. BOX 50100           DALLAS, TX 75250−9989
14207067   Stream Energy          PO BOX 650026           DALLAS, TX 75265
14206361   Stryker Craniomaxillofacial         CRANIOMAXILLOFACIAL DIVISION                      21343 NETWORK
           PLACE           CHICAGO, IL 60673−1213
14206362   Stryker Endoscopy          C/O STRYKER SALES CORPORATION                      PO BOX 93276          CHICAGO, IL
           60673
14206364   Stryker Orthopaedics         BOX 93213           CHICAGO, IL 60673−3213
14206365   Stryker Sales Corp.        21343 NETWORK PLACE                 CHICAGO, IL 60673−1213
14211943   Sugarland Surgical Hospital          16906 Southwest Freeway           Sugar Land, TX 77479
14207068   Sun Coast          PO BOX 202603           DALLAS, TX 75320
14209018   Superior Linen Service         PO BOX 24455            HOUSTON, TX 77229−4455
14207070   Surgical Notes, MDP, LP           P.O. BOX 600043           DALLAS, TX 75360
14209472   Surgical Solutions        1612 VILLAGE TRAIL               KELLER, TX 76248
14205420   Susan King          771 WHITMAN DRIVE               ALLEN, TX 75002
14211032   T5 ORTHO SOLUTIONS, LLC                  1565 N CENTRAL EXPY               RICHARDSON, TX 75080
14209983   TAB TECHNOLOGY INC                  1912 N. ROSEMONT              MESA, AZ 85205
14210111   TAHIRA ZAIDA              7022 FALL CREEK LANE                MISSOURI CITY, TX 77459
14209040   TAISSA HAYDEN               1902 PLACE REBECCA LN                UNIT R16          HOUSTON, TX 77090
14211946   TAJAUNA ARNOLD                7407 QUIET GLEN DRIVE                SUGAR LAND, TX 77479
14209041   TALANCE GROUP, LP                808 TRAVIS STREET              HOUSTON, TX 77002
14209854   TALTON RUSSELL               1404 LONG AND WINDING ROAD                    MANSFIELD, TX 76063
14212018   TAMARA HANSEN                17616 W. HEARN RD.              SURPRISE, AZ 85388
14206002   TAMARA SCHAPLEY                  156 PARADISE MARSH CR.                 BRUNSWICK, GA 31525
14210565   TAMARA STOJANOVSKI                   22031 N. 78TH AVE.           PEORIA, AZ 85383
14209042   TAMARA VALIENTE                 2670 HOLLY HALL ST No.B                HOUSTON, TX 77054
14209043   TAMEKA HORTON                2119 MIDNIGHT LN               HOUSTON, TX 77047
14211111   TAMI COMEAUX               PO BOX 975            RICHMOND, TX 77406
14209807   TAMMI BURFINE               812 SOUTH RAGUET ST.                LUFKIN, TX 75904
14210338   TAMMIE PORTER               3916 RICHMOND STREET                 ODESSA, TX 79762
14211762   TAMMIE SANDERS                24007 AUGUSTA FALLS LANE                   SPRING, TX 77389
14209896   TAMMY BEASON                425 HWY 61 W.            MAYNARDVILLE, TN 37807
14209268   TAMMY CAMERON                  4438 COUNTY RD No. 2130               IRDELL, TX 76649
14205371   TAMMY HUGHES                4510 COUNTY ROAD 1551                ADA, OK 74820
14206526   TAMMY J. MCRAE TAX ASSESSOR−COLLECTOR                            400 N. SAN JACINTO ST.            CONROE, TX
           77301
14207071   TANDEM DATA RESOURCE GROUP, INC.                         25 HIGHLAND PARK VILLAGE                 SUITE
           100−154          DALLAS, TX 75205
14209045   TANG HO SURGICAL SERVICES, PLLC                      2001 HOLCOMBE BLVD., No.2005                HOUSTON, TX
           77030
14211407   TANISHIA EDWARDS                 1855 W DESERT SEASONS DRIVE                   SAN TAN VALLEY, AZ 85142
14210538   TANYA ANDERSON                 12521 STONEY CREEK DR                 PEARLAND, TX 77584
14210112   TANYA DAY              2039 HIGHCREST DRIVE                MISSOURI CITY, TX 77489
14209046   TANYA LOPEZ              10220 OBOE DR.            HOUSTON, TX 77025
14210539   TANYA MITCHELL                2712 SUNNYSIDE LN               PEARLAND, TX 77584
14209047   TANYA NGUYEN                5838 GREENCRAIG DRIVE                 HOUSTON, TX 77035
14212243   TANYA RODRIGUEZ                 2485 DENBY DRIVE              WATERFORD, MI 48329
14209048   TARA MALBRUE               1335 SILVERADO DR                HOUSTON, TX 77077
14211649   TARCA LLC             30 VREELAND DR. STE 8               SKILLMAN, NJ 08558
14209049   TARUM HAZRA               6405 WESTWARD STE 1                HOUSTON, TX 77081
14207721   TASTE OF HOME              SUBSCRIPTION FULFILLMENT CENTER                       PO BOX 5294         HARLAN, IA
           51593−0794
14211636   TATE REHMET LAW                 2902 NORTH US HWY 75               SHERMAN, TX 75090
14207072   TATONIA DAVIS              711 COLEBROOK               DALLAS, TX 75217
14209050   TAUNYA MOSELY                4839 STILLBROOKE DRIVE                  HOUSTON, TX 77035
14207413   TAWANNA HOLMES                  1919 ROARING TRAIL CRT.                FRENSNO, TX 77545
14207282   TAX ASSESSOR−COLLECTOR                     PO BOX 2992           EL PASO, TX 79999−2992
14210919   TAYLOR GUAN               1349 SWISS CT.           PLANO, TX 75023
14209452   TAYLOR MALLEK                19122 TOBACCO RD               KATY, TX 77449
14207728   TAYLOR TALLEY               700 SINGING QUAIL TRAIL                 HASLET, TX 76052
14209051   TAYLOR WATERPROOFING PLUS, INC                       122 BERRY RD            HOUSTON, TX 77022
                   Case 19-12264-CSS             Doc 41-1       Filed 11/23/19       Page 93 of 104
14205665   TCA DISTRICT 11         1122 COLORADO STREET               SUITE 307        AUSTIN, TX 78701
14207073   TCS CENTRAL REGION GP, LLC              5001 SPRING VALLEY ROAD, STE. 400W              DALLAS, TX
           75244
14207074   TDINDUSTRIES         TD INDUSTRIES             P.O. BOX 300008         DALLAS, TX 75303−0008
14205666   TDSHS        PO BOX 149055          BUDGET ZZ101 FUND 168 SERV CODE 52920104                AUSTIN, TX
           78714−9055
14210790   TEAM ONE CONSULTING, INC               15215 S. 48TH STREET          SUITE 150        PHOENIX, AZ
           85044
14212075   TECHMOVE SPECIALTY LOGISTICS                 910 S. HOHOKAM DR            101       TEMPE, AZ 85281
14205507   TEDDRICK DUNSON             4000 SHADY FORGE TRAIL              ARLINGTON, TX 76005
14205573   TEGNA/KHOU          3355 Lenox Road NE Suite 945          Atlanta, GA 30326
14206124   TEKNAGY LLC          320 S CLARK RD SUITE D             CEDAR HILL, TX 75104
14205902   TELEGRATION INC            PO BOX 3010         BIRMINGHAM, MI 48012−3010
14209052   TELLEPSEN INTERIORS CONSTRUCTION, LLC                   777 BENMAR DR. STE 400           HOUSTON, TX
           77060
14209053   TEMECA WASHINGTON−PARKER                   9300 KIRBY DR.          HOUSTON, TX 77054
14209054   TEMIKA JONES         11912 PRIOR PARK DRIVE              HOUSTON, TX 77047
14210113   TEMPEST FONTENOT              2623 ATLAS DRIVE           MISSOURI CITY, TX 77459
14206031   TEMPURE SCIENTIFIC             1001 LINE ST        CAMDEN, NJ 08103
14209055   TEN VOSS, LTD.        8554 KATY FREEWAY No.301               HOUSTON, TX 77024
14209568   TENEX HEALTH, INC            26902 VISTA TERRACE            LAKE FOREST, CA 92630
14210205   TENNESSEE DEPARTMENT OF REVENUE                    ANDREW JACKSON STATE OFFICE BLDG.                500
           DEADERICK STREET             NASHVILLE, TN 37242
14210114   TERENCE EVELINE            2450 BUTTONHILL DR            MISSOURI CITY, TX 77489
14209453   TERESA BIEBER          4211 STONE CROFT             KATY, TX 77450
14207463   TERESA BRILLHART             2000 PLANTATION DR            FRIENDSWOOD, TX 77546
14205994   TERESA CURRY          11060 FM 359          BROOKSHIRE, TX 77423
14210115   TERESA FRIEDMAN             67 ADRIANNA PATH DR             MISSOURI CITY, TX 77459
14210813   TERESA KIRKPATRICK              PO BOX 64008         PIPE CREEK, TX 78063
14210540   TERESA MARIN          4811 SILSBEE DR.           PEARLAND, TX 77584
14211169   TERESA MORENO            1417 GEORGE STREET             ROSENBERG, TX 77471
14207762   TERESA MORRIS           7203 MISTY MORNING DR.              HIMBLE, TX 77346
14205516   TERESA PENTECOST             20228 ATASCOCITA SHORES               ATASCOCITA, TX 77346
14209922   TERESA PRICE−BIRLEW              809 HIDDEN SPRINGS COURT              MCKINNEY, TX 75071
14205451   TERESA ROACH          2800 MUSTANG RD No. 801              ALVIN, TX 77511
14209867   TERESA RUTHSTROM              10521 MARY LN           MANVEL, TX 77578
14205765   TERESA THOMAS            2531 BAY HILL DR.           BAYTOWN, TX 77523
14209454   TERESA WORHOL            1626 DUFREY LN            KATY, TX 77449
14210791   TERI JAMES PUBLIC RELATIONS               2502 N. 10TH ST.         PHOENIX, AZ 85006
14209622   TERIANNE FORNARO              3044 CONSTABLE STREET              LAS VEGAS, NV 89135
14206400   TERMINIX PROCESSING CENTER                PROCESSING CENTER              P.O. BOX 742592      CINCINNATI,
           OH 45274−2592
14205766   TERRELL WALKER             5335 TEAL WAY           BAYTOWN, TX 77520
14207500   TERRI HUNTER         3924 NAVARRO WAY                FRISCO, TX 75034
14209893   TERRI JONES        19 BASSWOOD TERRACE                MAUMELLE, AZ 72113
14209984   TERRICE REGIS         5231 E. FLORIAN AVE.            MESA, AZ 85206
14210852   TERRY BOUWMAN              24349 GOLDEN SUNSET             PLAINFIELD, IL 60585
14211947   TERRY CAMPBELL            3422 GREEN FIELDS DR.            SUGAR LAND, TX 77478
14210116   TERRY CASSAT          10 HAPPY HOLLOW              MISSOURI CITY, TEXAS 77459
14211112   TERRY CULLISON           1810 PILGRIM JOURNEY DR.              RICHMOND, TX 77406
14209455   TERRY FLORIAN           1318 RAGSDALE LANE              KATY, TX 77494
14209056   TERRY G. FRY, P.C.         3555 TIMMONS LANE, SUITE 950              HOUSTON, TX 77027
14207158   TERRY HIGGINBOTHAM               168 DALE 4711         DAYTON, TX 73535
14209057   TERRY K. SCARBOROUGH M.D.P.A.                5031 JACKWOOD STREET              HOUSTON, TX 77096
14211033   TERRY MADSEN           3009 E. RENNER RD.            RICHARDSON, TX 75082
14210920   TERRY MADSEN           P.O. BOX 941311          PLANO, TX 75094
14209058   TERRY SCARBOROUGH, MPDA                 5031 JACKWOOD STREET              HOUSTON, TX 77096
14209059   TERRY TUCKER          9325 SIERRA           HOUSTON, TX 77051
14209591   TERUMO BCT, INC           10811 W. COLLINS AVE.           LAKEWOOD, CO 80215
14211657   TERUMO MEDICAL CORPORATION                  2101 COTTONTAIL LANE              SOMERSET, NJ 08873
14207080   TEX−SUN SHADE CO             12640 E NORTHWEST HWY               No. 413       DALLAS, TX 75228
14209061   TEXAN FLOOR SERVICE INC              2055 SILBER RD          SUITE 108        HOUSTON, TX 77055
14209293   TEXAS AIRSYSTEMS             6029 WEST CAMPUS CIRCLE DRIVE                SUITE 100       IRVING, TX
           75063
14205667   TEXAS BOARD OF NURSING               333 GUADALUPE, TOWER 3, SUITE 460               AUSTIN, TX 78701
14205668   TEXAS BOARD OF PHARMACY                 333 GUADALUPE STREET              SUITE 3−600       AUSTIN, TX
           78701
14205669   TEXAS CHIROPRACTIC ASSOCIATION                  ATTN: JEFF JENKINS           11222 COLORADO ST., STE
           307     AUSTIN, TX 78701
14205672   TEXAS DEPARTMENT OF LICENSING AND REGULATION                        P.O. BOX 12157       AUSTIN, TX
           78711−2157
14205673   TEXAS DEPARTMENT OF PUBLIC SAFETY                   CONTROLLED SUBSTANCE REGISTRATION MSC
           04     P.O. BOX 15888           AUSTIN, TX 78761−5888
14205675   TEXAS DEPARTMENT OF STATE HEALTH SERVICES                      FACILITY LICENSING GROUP (MC
           1979)      P.O. BOX 149347          AUSTIN, TX 78714−9347
14205674   TEXAS DEPARTMENT OF STATE HEALTH SERVICES                      HHSC AR          PO BOX 149055      AUSTIN,
           TX 78714−9055
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 94 of 104
14205676   TEXAS DEPARTMENT OF STATE HEALTH SERVICES, RSLB                   FACILITY LICENSING
           GROUP        100 WEST 49TH STREET           AUSTIN, TX 78714−9347
14205677   TEXAS DEPARTMENT OF STATE HEALTH SVCS                   DSHS, RSLB, MAIL CODE 2003         P.O. BOX
           149347      AUSTIN, TX 78714−9055
14211363   TEXAS GUARANTEED           PO BOX 659601           SAN ANTONIO, TX 78265−9601
14207075   TEXAS HEALTH PRESBYTERIAN HOSPITAL PLANO                   PO BOX 910156         DALLAS, TX 75391
14210346   TEXAS INSTITUTE OF SLEEP PARTNERS              13900 WIRELESS WAY            OKLAHOMA CITY, OK
           73134
14209062   TEXAS LAPAROSCOPIC CONSULTANTS LLP                  1200 BINZ SUITE 950        HOUSTON, TX 77004
14207076   TEXAS LITIGATION SERVICES            5646 MILTON ST, STE 505         DALLAS, TX 75206
14205679   TEXAS MEDICAL ASSOCIATION              PO BOX 143027         AUSTIN, TX 78714
14207077   TEXAS MEDICAL INSURANCE COMPANY                  P.O. BOX 840168        DALLAS, TX 75284−0168
14207078   TEXAS MEDICAL LIABILITY TRUST              PO BOX 847512        DALLAS, TX 75284−7512
14205682   TEXAS MONTHLY          P.O. BOX 1569         AUSTIN, TX 78767
14209063   TEXAS ORTHOPEDIC HOSPITAL              7401 SOUTH MAIN STREET            HOUSTON, TX 77030
14211763   TEXAS ORTHOSOLUTIONS, LLC              25003 FORT AUGUSTA DR.            SPRING, TX 77389
14205684   TEXAS SOCIETY OF INFECTION CONTROL & PREVENTION                   P.O. BOX 341357        AUSTIN, TX
           78734
14211948   TEXAS SPINE AND NEUROSURGERY CENTER, PA                  16605 SW FRWY, STE 285         SUGAR LAND,
           TX 77479
14209065   TEXAS TOTAL SECURITY, LLC            13429 ALIEF CLODINE RD.           HOUSTON, TX 77082
14211834   TEXAS UNITED RADIOLOGY VENTURES, INC.                 4411 BLUEBONNET, STE. 109         STAFFORD, TX
           77477
14205685   TEXAS WORKFORCE COMMISSION                101 E. 15TH STREET        RM 556        AUSTIN, TX
           78778−0001
14209066   TEXTILE RESOURCE MANAGEMENT CORP                   DEPT. 894      PO BOX 4346        HOUSTON, TX
           77210−4346
14209067   TGE RESOURCES INC         8048 NORTHCOURT ROAD                HOUSTON, TX 77040
14209068   THALIA SHORTRIDGE          3505 SAGE RD           APT 2308       HOUSTON, TX 77056
14205767   THANIA GLOSTON         914 LARGO ST.           BAYTOWN, TX 77520
14212039   THD AMERICA, INC        8920 BRITTANY WAY              TAMPA, FL 33619
14210184   THE ALTERNATIVE SOURCE MEDICAL, LLC                 1700 S BUTTERFIELD RD          MUNDELEIN, IL
           60060
14209069   THE ARENA GROUP, LP          720 NORTH POST OAK ROAD              SUITE 500       HOUSTON, TX
           77024
14211764   THE ARMAMENTARIUM, INC.             22317 GOSLING RD.          SPRING, TX 77389
14205508   THE ARTHUR CLAY GROUP, LLC              1000 N DAVIS DRIVE, SUITE C           ARLINGTON, TX 76012
14205509   THE ARTHUR CLAY GROUP, LLC              1000 NORTH DAVIS DR, SUITE C            ARLINGTON, TX
           76012
14211949   THE ASMARINO GROUP           PO BOX 2106          SUGAR LAND, TX 77487
14205929   THE ATLANTIC        PO BOX 37564          BOONE, IA 50037−0564
14209070   THE AUSTIN GROUP ENERGY LP              15810 PARK TEN PLACE           SUITE 255      HOUSTON, TX
           77084
14210022   THE BENCHMARK COMPANY, LLC                789 W. KILBOURNE AVE., STE. 410          MILWAUKEE, WI
           53202
14212098   THE COLONY CHAMBER OF COMMERCE, INC                   PO BOX 560006        THE COLONY, TX 75056
14211574   THE COMPOUNDING CENTER              33777 N. SCOTTSDALE RD, STE 125            SCOTTSDALE, AZ
           85266
14212336   THE DOORMAN COMPANY              1105 DODD DRIVE           WYLIE, TX 75098
14210607   THE GUARDIAN LIFE INSURANCE COMPANY                  P.O. BOX 826486        PHILADELPHIA, PA
           19182−6486
14207283   THE HAND AND MICROSURGERY CENTER OF EL PASO                    10175 GATEWAY BLVD., WEST SUITE
           230      EL PASO, TX 79925
14207081   THE HARTFORD         PO BOX 660916          DALLAS, TX 75266−0916
14209071   THE HUDGINS LAW FIRM, PC            24 GREENWAY PLAZA, STE 2000             HOUSTON, TX 77046
14210327   THE JOINT COMMISSION           ONE RENAISSANCE BOULEVARD                 OAKBROOK TERRACE, IL
           60181
14210224   THE JULIA R AMARAL TRUST 1993             PO BOX 1450        NEVADA CITY, CA 95959
14209072   THE KIRBY CENTER         9300 KIRBY DRIVE STE 100            HOUSTON, TEXAS 77054
14205722   THE LAMAR COMPANIES            PO BOX 66338          BATON ROUGE, LA 70896
14205574   THE LARIS COMPANY, LLC           160 WESTMINISTER DRIVE             ATLANTA, GA 30309
14207082   THE MEDICUS FIRM, INC          3010 LYNDON B. JOHNSON FREEWAY, STE 1300                DALLAS, TX
           75234
14211616   THE MEDPROS GROUP           100 WEST HARRISON ST             STE N400        SEATTLE, WA 98119
14210287   THE MICROCAP CONFERENCE              110 WALL STREET           NEW YORK, NY 10005
14209073   THE MIRZA CLINICS, PA         10969 BEINHORN RD.           HOUSTON, TX 77024
14210792   THE NELSON LAW GROUP            21 WEST COOLIDGE STREET              PHOENIX, AZ 85013
14209074   THE OB GYN CENTER          5433 WESTHEIMER ROAD              SUITE 700        HOUSTON, TX 77056
14209075   THE OB−GYN CENTRE           6400 FANNIN          SUITE 1900       HOUSTON, TX 77030
14207638   THE PAIN CENTER ALLIANCE, LLC             5281 N. 99TH AVE, STE 100        GLENDALE, AZ 85305
14209706   THE PATRIOT GROUP         247 WEST MONTAUK HIGHWAY                 LINDENHURST, NY 11757
14209077   THE RIGHT SOLUTIONS, LLP           9545 KATY FREEWAY            SUITE 335        HOUSTON, TX
           77024
14210793   THE ROYAL INSTITUTE OF ADVANCED SPINE SURGERY, LLC                    5415 E. HIGH STREET, STE.
           105      PHOENIX, AZ 85054
14210023   THE RUHOF CORPORATION             393 SAGAMORE AVE             MINEOLA, NY 11501−1919
14209198   THE SCHARFMAN LAW FIRM PLL               3120 SOUTHWEST FREEWAY              SUITE 450      HOUTON,
           TX 77098
                   Case 19-12264-CSS            Doc 41-1       Filed 11/23/19       Page 95 of 104
14211575   THE SHERWIN WILLIAMS COMPANY                  15125 N. HAYDEN ROAD            SCOTTSDALE, AZ 85260
14211034   THE SHERWIN−WILLIAMS CO                2100 LAKESIDE BLVD. No.400           RICHARDSON, TX 75082
14205903   THE SSI GROUP, LLC          DeptNo. 2455        P.O. Box 11407        Birmingham, AL 35246−2455
14205576   THE STEVENSON LAW FIRM, LLC               2000 RIVEREDGE PKWY, STE 500             ATLANTA, GA
           30328
14209529   THE SURGICAL EQUIPMENT PEOPLE                 1725 LOUISVILLE DRIVE           KNOXVILLE, TN 37921
14209078   THE SYBARIS GROUP            7324 SOUTHWEST FREEWAY                SUITE 600       HOUSTON, TX
           77074
14209079   THE TREVINO GROUP            1616 WEST 22ND STREET             HOUSTON, TX 77008
14207504   THE ULTRASOUND STORE               13111 CORBEL CIRCLE, SUITE 124            FT MYERS, FL 33907
14209080   THE WESTON GROUP             P.O. BOX 1759 DEPT.1300          HOUSTON, TX 77251−1759
14209081   THEKLEINLAWFIRM             2000 THE LYRIC CENTRE, 400 LOUISIANA ST.               HOUSTON, TX
           77002
14205867   THEORA SNYELER            619 AMERICA AVE. NORTHWEST                 BEMIDJI, MN 56601
14206401   THERACOM LLC          PAYMENT CENTER               PO BOX 640105          CINCINNATI, OH 45264−0105
14211364   THERESA CHUNAT            35 CHAMPION TRAIL             SAN ANTONIO, TX 78258
14209655   THERESA D SORTO           1822 BELL DRIVE           LEAGUE CITY, TX 77573
14209307   THERESA HOFEDITZ            410 EAST AVE C          JARRELL, TX 76537
14207293   THERESA KAMEL           406 JOHN ST.         ELIZABETH, NJ 07202
14207084   THERMO FISHER SCIENTIFIC (ASHEVILLE) LLC                 P.O. BOX 842339        DALLAS, TX
           75284−2339
14206402   THERMO FISHER SCIENTIFIC LLC              PO BOX 712480          CINCINNATI, OH 45271−2480
14210794   THOMAS BAKER          16013 S. DESERT FOOTHILLS PKWY, APTNo. 2                 PHOENIX, AZ 85048
14209309   THOMAS BAKER          4420 HOUSEKNECHT RD.               JONESVILLE, MI 49250
14205421   THOMAS CORTEZ−HIGGINBOTHAM                   1420 W. MCDERMOH             ALLEN, TX 75013
14209082   THOMAS CRAWFORD              9422 MEADOW GLENN LANE                HOUSTON, TX 77063
14210795   THOMAS HOFLEIT           15014 S. 28TH ST         PHOENIX, AZ 85048
14212159   THOMAS HUJAR          922 ARBOR PINE            TOMBALL, TX 77375
14211365   THOMAS IBARRA           15202 FALL MANOR DRIVE               SAN ANTONIO, TX 78247
14207085   THOMAS JONATHAN SMITH                11324 CARISSA DR.          DALLAS, TX 75218
14209083   THOMAS JONES II         4438 S. MACGREGOR WAY               HOUSTON, TX 77021
14205925   THOMAS KOEHN           768 BENCH ROAD             BONNERS FERRY, ID 83805
14210541   THOMAS L. JONES          10907 MEMORIAL HERMANN DR, No. 320                 PEARLAND, TX 77584
14210542   THOMAS L. JONES, II         10907 MEMORIAL HERMAN DR., No.320                PEARLAND, TX 77584
14207328   THOMAS O'DEA         119 FEVERBUSH DRIVE               FATE, TX 75189
14209084   THOMAS O. FOSTER III          4017 PIPING ROCK LANE             HOUSTON, TX 77027−3916
14212130   THOMAS PALMER            15 AUILINE OAKS PL            THE WOODLANDS, TX 77382
14207383   THOMAS TALLEY           P O BOX 1319          FORT WORTH, TX 76101
14209085   THOMAS TRAMMEL             3833 DUNLAVY ST No. 829             HOUSTON, TX 77006
14206113   THOMAS WADE          341 JEFFERSON            CAT SPRING, TX 78933
14207384   THOMAS WEBB         5976 CALLASTON LANE No. 1105                 FORT WORTH, TX 76112
14205856   THOMAS WILLIAMS            5005 IMPERIAL ST           BELLAIRE, TX 77401
14211366   THOMASREYNOLDS             4106 DEER TOP ST           SAN ANTONIO, TX 78217
14206639   THOMEKA RAMIREZ             11800 GRANT RD. APT 5102            CYPRESS, TX 77429
14211801   THOMPSON COBURN LLP               PO BOX 18379M          ST. LOUIS, MO 63195
14209747   THOMPSON MIS LLC            50 NASHUA RD           SUITE 108        LONDONDERRY, NH 03053
14212166   THOMPSON SURGICAL INSTRUMENTS, INC                   10170 E. CHERRY BEND ROAD            TRAVERSE CITY,
           MI 49684
14206077   THOMSON REUTERS−WEST                PAYMENT CENTER             P.O. BOX 6292        CAROL STREAM, IL
           60197−6292
14209241   THORNTON CHANDLER               9322 TRACELAWN COURT              HUMBLE, TX 77396
14209086   THUAN T. NGUYEN, MD             1260 BELLAIRE BLVD            SUITE A        HOUSTON, TX 77072
14205577   THYSSENKRUPP ELEVATOR CORP.                 P.O. BOX 933004         ATLANTA, GA 31193−3004
14206192   TIANA BRANDON           2054 E SPRUCE DR.           CHANDLER, AZ 85286
14207086   TIBOR RACZ      1814 LUCERNE ST.              DALLAS, TX 75214
14207284   TIFFANI JOHNSON          5817 CORONADO RIDGE DR.               EL PASO, TX 79912
14210376   TIFFANY CRUZ        576 RIVERSIDE ST.            PALACIOS, TX 77465
14211113   TIFFANY DAVIS        510 TASKWOOD              RICHMOND, TX 77469
14207558   TIFFANY HELMUTH            5029 LONGHORN TRL             GARLAND, TX 75043
14209088   TIFFANY MESKE         1337 DELANO STREET              HOUSTON, TX 77003
14209089   TIFFANY MESKE         1337 DELANO STREET              HOUSTON, TX 77003
14209090   TIFFANY NGUYEN           812 FISHER ST. UNIT J          HOUSTON, TX 77018
14207522   TIFFANY THOMPSON             7738 KATY−FULSHEAR RD              FULSHEAR, TX 77441
14211213   TIGER 2 ELECTRICAL CONTRACTORS II, LTD                 PO BOX 734         ROUND ROCK, TX 78680
14211170   TIM HAJOVSKY        1109 FRANCES DR.              ROSENBERG, TX 77471
14210824   TIME WARNER CABLE             BOX 223085         PITTSBURG, PA 15251−2085
14210848   TIME WARNER CABLE             P.O. BOX 223085         PITTSBURGH, PA 15251−2085
14210849   TIME WARNER CABLE             P.O. BOX 223085         PITTSBURGH, PA 15251−2085
14206410   TIME WARNER CABLE             P.O. BOX 60074         CITY OF INDUSTRY, CA 91716−0074
14206411   TIME WARNER CABLE             P.O. BOX 60074         CITY OF INDUSTRY, CA 91716−0074
14206412   TIME WARNER CABLE             P.O. BOX 60074         CITY OF INDUSTRY, CA 91716−0074
14206413   TIME WARNER CABLE             P.O. BOX 60074         CITY OF INDUSTRY, CA 91716−0074
14206414   TIME WARNER CABLE             P.O. BOX 60074         CITY OF INDUSTRY, CA 91716−0074
14206416   TIME WARNER CABLE             PO BIX 60074         CITY OF INDUSTRY, CA 91716−0074
14206417   TIME WARNER CABLE             PO BOX 60074          CITY OF INDUSTRY, CA 91716−0074
14206418   TIME WARNER CABLE             PO BOX 60074          CITY OF INDUSTRY, CA 91716−0074
14206419   TIME WARNER CABLE             PO BOX 60074          CITY OF INDUSTRY, CA 91716−0074
14206420   TIME WARNER CABLE             PO BOX 60074          CITY OF INDUSTRY, CA 91716−0074
                  Case 19-12264-CSS            Doc 41-1       Filed 11/23/19      Page 96 of 104
14206421   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206422   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206423   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206424   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206425   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206426   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206427   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206428   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206429   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206430   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206431   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206432   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206433   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206434   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206435   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206436   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206437   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206438   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206439   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206440   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206441   TIME WARNER CABLE              PO BOX 60074        CITY OF INDUSTRY, CA 91716−0074
14206229   TIME WARNER CABLE              PO BOX 70872        CHARLOTTE, NC 28272−0872
14210850   TIME WARNER HVC PITT              BOX 223085       PITTSBURGH, PA 15251−2085
14206442   TIMEWAR9674         TIME WARNER CABLE               P.O. BOX 60074       CITY OF INDUSTRY, CA
           91716−0074
14209091   TIMOTHY ADAMS            16622 LASTING SHADOW CIRCLE              HOUSTON, TX 77095
14209092   TIMOTHY BLEAKLEY              5139 DARNELL         HOUSTON, TX 77096
14209093   TIMOTHY ECKERT            4815 CARIS        HOUSTON, TX 77091
14207639   TIMOTHY FERRENDELLI              5123 W. ECHO LN         GLENDALE, AZ 85302
14209094   TIMOTHY GILBERT            8412 VAN HUT         HOUSTON, TX 77044
14206103   TIMOTHY HICKMAN              PO BOX 7       CARTER, OK 73627
14207335   TIMOTHY JONES           180 WHITE WING WAY             FLORESVILLE, TX 78114
14209547   TIMOTHY LUTZ          10408 BELFAST           LA PORTE, TX 77571
14212228   TIMOTHY MACHA             1339 BJ DUSEK         WALLIS, TX 77485
14209095   TIMOTHY MILLER            11902 ROSEBRIER PARK LANE            HOUSTON, TX 77082
14206640   TIMOTHY MORRIS            7847 CONNEMARA DR.             CYPRESS, TX 77433
14209456   TIMOTHY NOONAN, M.D.              5519 GARNET GROVE CT.          KATY, TX 77494
14209836   TIMOTHY SOUTHERLAND                9314 EAST LAKESIDE DR.         MAGNOLIA, TX 77354
14206641   TIMOTHY THOMAS             13302 NORTHSPRING BEND LANE              CYPRESS, TX 77429
14211367   TINA BURG        15211 FALL MANOR DRIVE              SAN ANTONIO, TX 78247
14210117   TINA ELACKATT           3827 INDIAN POINT          MISSOURI CITY, TX 77459
14210796   TINA MANKIN         7344 N. 14TH DR          PHOENIX, AZ 85021
14205919   TINA NEIS       7077 COUNTY ROAD 502             BLUE RIDGE, TX 75424
14211576   TINA VIOLA        34522 N SCOTTSDALE ROAD No. 403              SCOTTSDALE, AZ 85266
14205321   TINGLE MERRETT LLP             1250 STANDARD LIFE BUILDING            639 − 5TH AVENUE
           S.W.      CALGARY, ALBERTA T2P 0MP               CANADA
14211235   TINGUE BROWN & COMPANY                 535 NORTH MIDLAND AVENUE             SADDLE BROOK, NJ
           07663
14211835   TIRA LAMB        207 WHITEHALL PLACE              STAFFORD, TX 77477
14209096   TIRSO JAMORA          6411 CREEKBEND DRIVE              HOUSTON, TX 77096
14209945   TITAN SPINE, LLC         6140 W. EXECUTIVE DRIVE, STE A            MEQUON, WI 53092
14207385   TITUS STETLER         8852 GREENHAVEN DR.             FORT WORTH, TX 76179
14209097   TIVONA SHELL          1235 CURTAIN ST          HOUSTON, TX 77018
14209098   TMC Orthopedic       PO BOX 41499          HOUSTON, TX 77241−1499
14207087   TMED        3100 MONTICELLO STE, 210            DALLAS, TX 75205
14205686   TML Intergovernmental Employee Benefits Pool       PO Box 149190       Austin, TX 78714
14209985   TNT SHREDDING, INC.            7235 E. HAMPTON AVE., STE. 103         MESA, AZ 85209
14210118   TOBIN PHILIP       3627 SHADY BAY LN             MISSOURI CITY, TX 77459
14209294   TODD AMUNDSEN             1513 GLENBROOK DRIVE             IRVING, TX 75061
14206527   TODD BECKHAM            9150 RED STAG LANE            CONROE, TX 77303
14211766   TODD COWIN         7902 ASTLEY LANE            SPRING, TX 77379
14206193   TODD KELLER          662 WEST CRANE COURT              CHANDLER, AZ 85286
14210543   TODD LORENZ          3106 SUMMERFIELD COURT               PEARLAND, TX 77584
14207088   TODD MCCARTY            6620 LAKE CIRCLE DR.           DALLAS, TX 75214
14209099   TODD RATAJCZAK             3402 GARROT STREET No.3           HOUSTON, TX 77006
14209837   TOM HRNCIRIK          15904 BARBARA LANE             MAGNOLIA, TX 77355
14209879   TOM MCGIFFORD            41130 W. HAYDEN DR.           MARICOPA, AZ 85138
14209100   TOMIKA ARTIS          PO BOX 740247         HOUSTON, TX 77274
14209883   TOMMY BLACK            PO BOX 223          MARKHAM, TX 77456
14211183   TOMMY MUSKWINSKY                1002 COUNTY ROAD 202          ROSHARON, TX 77583
14209727   TONI A. MITCHELL           1427 SPARROW DRIVE            LITTLE ELM, TX 75068
14207089   TONI DUNCAN          9323 AMBERTON PKWY, APT 210              DALLAS, TX 75243
14209242   TONI MARQUEZ           18214 TREE MOSS CT.          HUMBLE, TX 77346
14210119   TONIESHA GLOVER             3526 DUNCASTER DR            MISSOURI CITY, TX 77459
14210566   TONY LUGO TINTING             8249 W MELINDA LANE           PEORIA, AZ 85382
14212082   TONY ROMO INSTALLATION                9112 DOUGLAS CIRCLE          TERRELL, TX 75160
14209868   TONY VARGHESE            3227 HEREFORD CIRCLE             MANVEL, TX 77578
14211950   TONYA DAILEY HEADSHOTS                1815 THUNDER LAKE LN           SUGAR LAND, TX 77498
                   Case 19-12264-CSS           Doc 41-1       Filed 11/23/19       Page 97 of 104
14209520   TONYA MARTIN          26884 ARMOUR OAK DRIVE                  KINGWOOD, TX 77339
14209101   TONYA MORGAN           1212 BONNIE BRAE UNIT B                HOUSTON, TX 77006
14207209   TONYA PHILLIPS         613 BEVERLY DRIVE              DESOTO, TX 75115
14212244   TONYA RODRIGUEZ            2485 DENBY DRIVE              WATERFORD, MI 48329
14209102   TOP GUN SECURITY           18333 EGRET BAY BLVD No.421               HOUSTON, TX 77058
14211641   TORAX MEDICAL, INC.           4188 LEXINGTON AVE. N.              SHOREVIEW, MN 55126
14205578   TOSHIBA FINANCIAL SERVICES               PO BOX 105710          ATLANTA, GA 30348−5710
14209104   TOTAL VEIN PHARMACY, LLC               2528B YALE STREET             HOUSTON, TX 77008
14209105   TOTAL VEIN SYSTEMS            901 YALE STREET             HOUSTON, TX 77008
14205978   TOTAL VOICE TECHNOLOGIES                8193 AVERY DRIVE            SUITE 200      BROADVIEW HEIGHTS,
           OH 44147
14209106   TOUCH OF GREEN, INC.           6751 SIGNAT DR.           HOUSTON, TX 77041
14211836   TOWANA BRYANT            2511 PALACE DR             STAFFORD, TX 77477
14211129   TOWNSEND SURGICAL             PO BOX 125           ROCKFORD, TN 37853
14211577   TPC FOUNDERS, PC−FORMALLY THE PAIN CENTER OF ARIZO                       8322 E. HARTFORD DRIVE, No.
           101      SCOTTSDALE, AZ 85224
14209623   TPX COMMUNICATIONS              3300 N. CIMARRON ROAD              LAS VEGAS, NV 89129
14210120   TRACEY CANNON           5831 SILVER OAK             MISSOURI CITY, TX 77459
14205464   TRACEY DAVIS         803 PORT ROAD             ANGELTON, TX 77515
14207464   TRACI SEALS      16919 LIGHTHOUSE VIEW DR                   FRIENDSWOOD, TX 77546
14210797   TRACIE NEWMAN           4202 N. 47TH STREET             PHOENIX, AZ 85018
14206194   TRACY HOUSSNI          3321 E. WISTERIA PL.           CHANDLER, AZ 85286
14209243   TRACY LEWALLEN            20010 FAYE OAKS DRIVE               HUMBLE, TX 77346
14206195   TRACY MIYASAKI          800 W. WILLIS RD            No.3096        CHANDLER, AZ 85286
14206642   TRACY WITT       13815 MEADOW SWEET DR                   CYPRESS, TX 77429
14211664   TRAJECTUS CORPORATION               25925 TELEGRAPH ROAD, STE. 206             SOUTHFIELD, MI 48033
14205952   TRAMPAS PENLAND            195 DORFLINGER CT.              BOYD, TX 76023
14205394   TRANSCEND SERVICES, INC.             P.O. BOX 740209          DEPT No. 40089       ALANTA, GA
           30374−0209
14212131   TRANSITION MEDICAL EQUIPMENT                 15 MIRROR RIDGE DRIVE            THE WOODLANDS, TX
           77382
14206497   TRANSTATE EQUIPMENT COMPANY                   7089 WEDDINGTON RD RW              CONCORD, NC 28027
14207090   TRANSWESTERN           5001 SPRING VALLEY ROAD                 SUITE 400W        DALLAS, TX 75244
14209986   TRAVIS CHANNELL           256 EAST JAVELINA AVE               MESA, AZ 85204
14205687   TRAVIS COUNTY CLERK             P.O. BOX 149235          AUSTIN, TX 78714
14207684   TRAVIS HARVEY          9418 EAST 300S           GREENTOWN, IN 46936
14206528   TRAVIS PEITZ      2139 BARTON WOODS                 CONROE, TX 77301
14205768   TRAVIS REVES        3015 RONNIE DR             BAYTOWN, TX 77523
14206196   TRAVIS WACHENDORF              2706 N. EVERGREEN ST.             CHANDLER, AZ 85225
14207761   TRE Texas     10−1 ILENE CT.           HILLSBOROUGH, NJ 08844
14210937   TREACEMEDICAL CONCEPTS, INC                203 FORT WADE ROAD, SUITE 150             PONTE VEDRA, FL
           32081
14211114   TREASURER OF VIRGINIA             PO BOX 570          RICHMOND, VA 23218−0570
14210567   TRENA COOGLE          25414 N. 93RD AVE            PEORIA, AZ 85383
14207092   TREVOR KRAUS          1411 N. BECKLEY AVENUE                PAVILLION III, SUITE 152      DALLAS, TX
           75203
14207093   TREVOR KRAUS, MD            3912 COLGATE AVE.             DALLAS, TX 75225
14207094   TREVOR LANDON           8600 COPPERTOWNE LN No. 2000                DALLAS, TX 75243
14210943   TREVOR SIMS       2237 PATRICIA LANE               PORT NECHES, TX 77651
14206369   TRI−ANIM HEALTH SERVICES               25197 NETWORK PLACE             CHICAGO, IL 60673−1251
14207640   TRI−C DIVERSIFIED CONTRUCTION                3727 W IRMA LANE           GLENDALE, AZ 85308
14210608   TRI−DIM FILTER CORP           PO BOX 822001           PHILADELPHIA, PA 19182−2001
14210921   TRIBAGO PHYSICIANS GROUP               6633 MUIRFIELD CIRCLE            PLANO, TX 75093
14205579   TRIBRIDGE HOLDINGS            PO BOX 538158           ATLANTA, GA 30353−8158
14206032   TRICARE WEST REGION             PO BOX 7065          CAMDEN, SC 29021−7065
14206643   TRICIA LYNCH        10811 WHITE OAK CREEK                CYPRESS, TX 77429
14209728   TRICIA MEWBOURNE             317 BIRD CREEK            LITTLE ELM, TX 75068
14209108   TRILLIANT SURGICAL LTD             727 NORTH SHEPHERD DRIVE               SUITE 100      HOUSTON, TX
           77007
14209109   TRILLOS BALLERINI          3000 WESLAYAN ST              HOUSTON, TX 77027
14212205   TRIMED       TRIMED, INC           PO BOX 55189           VALENCIA, CA 91385−0189
14209110   TRINICOM COMMUNICATIONS, LLC                 10606 HEMPSTEAD RD No. 150            HOUSTON, TX
           77092
14211380   TRINITY ORTHOPEDICS LLC              8817 PRODUCTION AVE.             SAN DIEGO, CA 92121
14209111   TRINITY PHYSICS CONSULTING, LLC                14655 NW FWY. STE.132          HOUSTON, TX 77005
14209112   TRIPLE A PAINT AND REMODEL CO.                4406 POLK ST         HOUSTON, TX 77023
14207528   TRIPOINT GLOBAL EQUITIES, LLC              400 PROFESSIONAL DRIVE             SUITE
           310      GAITHERSBURG, MD 20879
14212218   TRISHA BARNES         1865 WEXFORD DR               VIDOR, TX 77662
14210014   TRITIN MEDICAL DISTRIBUTION, LLC                112 N. 8TH STREET         SUITE A      MIDLOTHIAN, TX
           76065
14207338   TROM LLC       DBA PASSIVE MEDICAL PRODUCTS                     3028 BRUSH CREEK LANE         FLOWER
           MOUND, TX 75028−4691
14205580   TROUTMAN SANDERS, LLP              600 PEACHTREE STREET, STE 3000              ATLANTA, GA 30308
14210210   TROY FOXWORTH           3403 OMAHA AVENUE                 NECERLAND, TX 77627
14210407   TROY MARTIN        10460 E. NIGHHAWK CIRCLE                  PALMER, AK 99645
14209457   TROY TUPA       802 VICTORIA LAKES DRIVE                 KATY, TX 77493
14209813   TROY WHITEHEAD           103 MOCKINGBIRD ST               LUMBERTON, TX 77657
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19         Page 98 of 104
14209113   TRUDY TRAINO              11003 OLIVEWOOD DR                 HOUSTON, TX 77089
14209114   TRUEWATER              1208 N. POST OAK, STE 190               HOUSTON, TX 77055
14206370   TRUMPF MEDICAL                2716 SOLUTION CENTER                 CHICAGO, IL 60677−2007
14205356   TSX Inc.        C/O T56297C            PO BOX 56297 STN A              TORONTO, ONTARIO M5W
           4L1        CANADA
14207523   TTHOMPSON              TIFFANY THOMPSON                  7738 KATY−FULSHEAR RD               FULSHEAR, TX
           77441
14207095   TTS Consulting Services          14902 Preston Rd.          Suite 404 No.913       Dallas, TX 75254
14210969   TUCSON ELECTRIC POWER                    PO BOX 80077           PRESCOTT, AZ 86304−8077
14211381   TULIP MEDICAL PRODUCTS                    4360 MORENA BLVD STE100                SAN DIEGO, CA 92117−4360
14207198   TW Telecom           P O BOX 172567            DENVER, CO 80217−2567
14206030   TWIN CITY SECURITY, INC                 105 GARFIELD STREET SOUTH, No. 100                 CAMBRIDGE, MN
           55008
14207386   TWYLANA HARRISON                  7508 NUTWOOD PL.               FORT WORTH, TX 76133
14211368   TX CHILD SUPPORT SDU                 OFFICE OF THE ATTORNEY GENERAL                     PO BOX 659791       SAN
           ANTONIO, TX 78265−9791
14210825   TYCO FIRE & SECURITY (US) MANAGEMENT, INC.                          PO BOX 371967          PITTSBURG, PA
           15250−7967
14210851   TYCO INTEGRATED SECURITY LLC                       PO BOX 371967           PITTSBURGH, PA 15250−7967
14205581   TYLER & COMPANY LLC                   400 NORTHRIDGE ROAD                SUITE 1250         ATLANTA, GA
           30350
14210798   TYLER J. BRADSHAW                C/O KIM PETRIE             3724 N. 3RD ST         PHOENIX, AZ 85012
14209115   TYLER MEDICAL SUPPLIES                   9003 DRAGONWOOD TRAIL                  HOUSTON, TX 77083
14210799   TYLER SKARDA               14625 S. MOUNTAIN PARKWAY                    No.2079       PHOENIX, AZ 85044
14210960   TZ MEDICAL, INC.             17750 SW UPPER BOONES FERRY RD.                    SUITE No.150        PORTLAND, OR
           97224
14205664   TalentCare, LLC          1108 Lavaca Street         Suite 110−111         Austin, TX 78701
14209044   Tammy Akins           13731 Rolling River Lane           Houston, TX 77044
14205976   Tanya Schusser         7340 W. 73rd Street          Bridgeview, IL 60455
14206228   Teleflex Medical Incorporated          PO BOX 601608            CHARLOTTE, NC 28260−1608
14211770   Terry Finn Direct LLC          14 Jones Street        Spring Brook Township, PA 18444
14205670   Texas Comptroller of Public Accounts            111 E.17th STREET           AUSTIN, TX 78774−0100
14205671   Texas Controlled Substances           TEXAS DEPARTMENT OF PUBLIC SAFETY                      P.O. BOX
           15888         AUSTIN, TX 78761−5888
14205678   Texas Dept of State Health Services          LOCKBOX−             PO BOX 12190         AUSTIN, TX
           78711−2190
14205680   Texas Medical Board          MC− 232           PO BOX 2029           AUSTIN, TX 78768−2029
14205681   Texas Medical Liability Trust          P.O. BOX 160140           AUSTIN, TX 78716
14207079   Texas Mutual Insurance Company             ATTN: POLICY ACCOUNTING                  PO BOX 841843        DALLAS,
           TX 75284−1843
14205683   Texas Secretary of State        P.O. Box 13697           Austin, TX 78711−3697
14205387   Texas Spine Consultants          17051 Dallas Pkwy No.400            Addison, TX 75001
14205372   Texas Spine Consultants, LLP           17051 N. Dallas Parkway          Suite 400      Addision, TX 75001
14205388   Texas Spine Consultants, LLP           17051 N. Dallas Parkway          Suite 400      Addison, TX 75001
14209064   Texas Tax Group, Inc.         9950 Westpark Dr.           Suite 430       Houston, TX 77063
14205877   The Boss Group          4350 East West Hwy.,           Suite 307,       Bethesda, MD 20814−2743
14205575   The Mergis Group          PO BOX 100153             ATLANTA, GA 30384−0153
14209076   The Palladium for Surgery − Houston, LP            4120 SOUTHWEST FREEWAY,                 HOUSTON, TX
           77027
14205355   The Rubicon Project Chango            488 Wellington St. West         Suite 202      Toronto, Ontario
           M5V1E3          CANADA
14207083   Theodore A. Johns, MD, PA            3621 Vintage Pl.         Dallas, TX 75214
14207501   Thomas McDowra            4417 Republic Drive           Frisco, TX 75034
14211765   Thomas Medical Specialties           4130 OXHILL RD             SPRING, TX 77388
14210976   Thoroughbred Medical, LLC             6003 Laurel Lane         Prospect, KY 40059
14209087   Tiffany Greene         3600 JEANETTA No. 1502               HOUSTON, TX 77027
14212040   Time        SUBSCRIBER SERVICES                  P.O. BOX 62120          TAMPA, FL 33663−1203
14206415   Time Warner Cable           P.O. Box 60074          City of Industry, CA 91716−0074
14210295   Tonya Patrick         2856 Co Rd. 405          Newberry, MI 49868
14207312   Top Pup Media          2803 Needles St.          Euless, TX 76040
14209103   Tornier, Inc.       P.O BOX 4631            HOUSTON, TX 77210−4631
14207760   Total Repair Express, LLC          10−1 ILENE CT.            HILLSBOROUGH, NJ 08844
14207091   Travelers       P.O. Box 660317            Dallas, TX 75266−0317
14209107   Travelers Insurance{HOU}            P.O. BOX 42927           HOUSTON, TX 77242
14209821   Tri West Healthcare Alliance          PO Box 14491           Madison, WI 53708
14209889   U.S. BANK EQUIPMENT FINANCE                     1310 MADRID STEET              SUITE       MARSHALL, MN
           56258
14211789   U.S. BANK EQUIPMENT FINANCE                     P.O. BOX 790413          ST LOUIS, MO 63179−0413
14209116   U.S. CANVAS & AWNING CORP                    8331NORTHERN ST              HOUSTON, TX 77071
14209117   U.S. DISTRICT COURT CLERK                  PO BOX 61010            HOUSTON, TEXAS 77208
14209118   U.S. MED−EQUIP, INC              P.O. BOX 41321            HOUSTON, TX 77241
14205857   U.S. POSTAL SERVICE               5350 BELLAIRE BLVD               BELLAIRE, TX 77401−9998
14209119   U.S. Postal Service        GPO WINDOW UNIT (FEES)                  1500 HADLEY ST           HOUSTON, TX
           77002−9998
14207096   U.S. Postmaster         6640 ABRAMS             DALLAS, TX 75231
14205582   U.S.HEALTHWORKS MEDICAL GROUP OF TX., INC                           PO BOX 404974          ATLANTA, GA
           30384−4974
14211369   UBEO, LLC           PO BOX 791070             SAN ANTONIO, TX 78279
                   Case 19-12264-CSS              Doc 41-1        Filed 11/23/19        Page 99 of 104
14211260   UHCSHARED              UHC SHARED SERVICES                PO BOX 30783          SALT LAKE CITY, UT 84130
14210051   UHS SURGICAL SERVICES                 PO BOX 851315           MINNEAPOLIS, MN 55485−1315
14210395   UHY Advisors          DEPT. CH 16401           PALATINE, IL 60055−6401
14206371   ULINE         ATTN: ACCOUNTS RECEIVABLE                    P.O. BOX 88741         CHICAGO, IL 60680−1741
14206240   ULRICH MEDICAL USA                18221 EDISON AVE.            CHESTERFIELD, MO 63005
14211837   ULTRA CHEMICALS−2                10501 CORPORATE DRIVE               STAFFORD, TX 77477
14211838   ULTRA−MC&E SERVICES INC                   10501 CORPORATE DR             STAFFORD, TX 77477
14209120   UMAIR HUSSAIN              14551 BEACHNUT ST. APT 1201               HOUSTON, TX 77083
14211261   UMR         PO BOX 30541            SALT LAKE CITY, UT 84130
14211951   UN B LEE          2542 HODGES BEND CIR.               SUGAR LAND, TX 77479
14205688   UNAPOLOGETICALLY STRONG LLC                      PO BOX 42095          AUSTIN, TX 78704
14210405   UNIMAX PRECISION               3053 W. RANCHO VISTA BLVD No.H−100                  PALMDALE, CA 93551
14209121   UNIQUE TECHNIQUES LLC                 14328 Longview          Houston, TX 77015
14209305   UNITED DIRECTIRIES, INC               PO BOX 50038          JACKSONVILLE, FL 32240
14205585   UNITED HEALTHCARE                 PO BOX 101760           ATLANTA, GA 30392−1760
14207098   UNITED HEALTHCARE                 PO BOX 20911          DALLAS, TX 75320−9011
14205584   UNITED HEALTHCARE                 PO BOX 740800           ATLANTA, GA 30374−0800
14211264   UNITED HEALTHCARE SERVICES                    PO BOX 30555          SALT LAKE CITY,, UT 84130−0555
14207285   UNITED HEALTHCARE SERVICES/ATTN: REFUND DEPT                           PO BOX 981506        EL PASO, TX
           79998
14211263   UNITED HEALTHCARE SHARED SERVICES                       P.O BOX 30783          SALT LAKE CITY, UT
           84130−0783
14210922   UNITED MED SUPPLY, LLC                 5851 Legacy Circle Ste 600       Plano, TX 75024
14207099   UNITED STATES DISTRICT COURT                   1100 COMMERCE ST., ROOM 1452               DALLAS, TX
           75242−1495
14209122   UNITED STATES POSTAL SERVICE                   1500 HADKEY STREET              ATTEN:PERMITS AND
           FEES        HOUSTON, TX 77002
14209124   UNITED STATES POSTAL SERVICE                   401 FRANKLIN STREET              HOUSTON, TX 77201
14206403   UNITED STATES TREASURY                  DEPARTMENT OF THE TREASURY                   INTERNAL REVENUE
           SERVICE          CINCINNATI, OH 45999−0009
14207100   UNITED SURGICAL ANESTHESIA                   PO BOX 840855           DALLAS, TX 75284−0855
14211578   UNIVERAL BUILDING SYSTEMS                   16700 N THOMPSON PEAK PKWY                 SUITE
           140       SCOTTSDALE, AZ 85260
14210052   UNIVERSAL HOSPITAL SERVICES                   SDS 12−0940          PO BOX 86         MINNEAPOLIS, MN
           55486−0940
14209125   UNIVERSAL HOSPITAL SERVICES, INC.                    6975 PORTWEST DRIVE             SUITE 190     HOUSTON,
           TX 77024
14210609   UNIVERSAL PROCTECTION SERVICE, LLC                      PO BOX 828854          PHILADELPHIA, PA
           19182−8854
14210471   UNIVERSAL PROTECTION SERVICES, LP                     PO BOX 31001−2374           PASADENA, CA
           91110−2374
14211370   UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER OF SAN A                           7703 FLOYD CURL DRIVE         SAN
           ANTONIO, TX 78229−3900
14205586   UNUM LIFE INSURANCE COMPANY OF AMERICA                           PO BOX 406946         ATLANTA, GA
           30384−6946
14209276   UOC USA, INC            20 FAIRBANKS STE 173             IRVINE, CA 92618
14210610   UPS        P.O. BOX 7247−0244            PHILADELPHIA, PA 19170−0001
14206372   UPS (1)        28013 NETWORK PLACE                CHICAGO, IL 60673−1280
14207101   UPS FREIGHT            P.O. BOX 650690          DALLAS, TX 75265−0690
14211579   URGENT SURGERY SOLUTIONS INC                     33777 N SCOTTSDALE RD              SUITE
           125       SCOTTSDALE, AZ 85266
14207102   US BANK NATIONAL ASSOCIATION                     P.O. BOX 205286         DALLAS, TX 75320−5286
14210800   US BIO−CLEAN, LLC              3104 E CAMELBACK RD No. 825               PHOENIX, AZ 85016−4502
14209127   US BIOLOGIX, SLLC             7707 FANNIN STREET              SUITE 207         HOUSTON, TX 77054
14206531   US COMPOUNDING INC                 P.O. BOX 2709         CONWAY, AR 72033
14207103   US Endoscopy          P.O. BOX 676548          DALLAS, TX 75267−6548
14209782   US HEALTHWORKS MEDICAL GROUP AZ, INC                        PO BOX 50031          LOS ANGELES, CA 90074
14211418   US POSTAGE METER CENTER, INC.                   P.O. BOX 800848         SANTA CLARITA, CA 91380
14209129   USAP         1500 CityWest Blvd.,Ste. 300         HOUSTON, TX 77042
14209128   USAP         921 GESSNER STE 226             HOUSTON, TX 77024
14209130   USI SOUTHWEST              9811 SOUTHWEST, INC.             SUITE 500         HOUSTON, TX 77024
14207104   USPS        MANAGER BUSINESS MAIL ENTRY                      PO BOX 223745          DALLAS, TX 75222−3745
14210016   UTAH MEDICAL PRODUCTS, INC.                  7043 SOUTH 300 WEST              MIDVALE, UT 84047
14209131   UTHEALTH DEPT OF OTORHINOLARYNGOLOGY                            6431 FANNIN STREET SUITE 5.036         ATTN:
           DON VENKER             HOUSTON, TX 77030
14205583   United Health Care − Recovery Services          PO Box 740804         Atlanta, GA 30374
14211262   United Health Care {Salt Lake}         PO BOX 30555           SALT LAKE CITY, UT 84130−0555
14207097   United Healthcare        ATTN: CLAIM REFUND                PO BOX 209011          DALLAS, TX 75320−9011
14209123   United States Postal Service        MEDICAL CENTER SERVICE                7205 ALMEDA          HOUSTON, TX
           77054
14210053   Universal Hospital Services, Inc.       PO BOX 851313           MINNEAPOLIS, MN 55485−1313
14209126   University General Hospital        7501 Fannin St.        Houston, TX 77054
14211035   Upton Electric        500 E. Arapaho Rd 305         Richardson, TX 75081
14211036   V&K HOSPITAL SUPPLY LLC                  1778 N. PLANO RD           SUITE 200        RICHARDSON, TX
           75081
14205792   V23, LLC         300 N. KANAWHA ST, STE 201                BECKLEY, WV 25801
14205970   VACO HOUSTON               5410 MARYLAND WAY                SUITE 460         BRENTWOOD, TN 37027
                  Case 19-12264-CSS           Doc 41-1       Filed 11/23/19       Page 100 of 104
14209133   VALEN METHODS          TWO ARENA PLACE              7324 SOUTHWEST FREEWAY, SUITE
           440     HOUSTON, TX 77074
14209134   VALENCIA MILLSAPS            12552 NEWBROOK DRIVE             HOUSTON, TX 77072
14209135   VALENTINO REYMOND               2300 BRIARWEST BLVD           HOUSTON, TX 77077
14207105   VALERIE BEGLEY         9729 VAN DYKE RD            DALLAS, TX 75218
14209136   VALERIE GODFREY           7010 RACQUET COURT             HOUSTON, TX 77069
14205736   VALERIE HENSON          1720 FIFTH STREET          BAY CITY, TX 77414
14209458   VALERIE TROXEL         5115 DIAMONDCLIFF CT              KATY, TX 77449
14207465   VALERIE TURPIN        2214 INDIGO PASS COURT              FRIENDSWOOD, TX 77546
14205951   VALIDITY, INC      200 CLARENDON ST., 22 FLOOR               BOSTON, MA 02116
14209987   VAN STEPHEN LEAVITT             2919 S. ELLSWORTH RD. No. 101         MESA, AZ 85212
14211768   VANDEE EHRHARDT            188 FENCELINE          SPRING BRANCH, TX 78070
14211952   VANDERZYL FAMILY ENTERPRISES, LP                3419 OAKLAND DRIVE           SUGAR LAND, TX
           77479
14207641   VANESSA CAMACHO             4855 W. MOUNTAIN VIEW RD             GLENDALE, AZ 85302
14209459   VANESSA GRANT          26310 LANGDON CT.            KATY, TX 77494
14209460   VANESSA JAMES         19618 BEACHY COURT              KATY, TX 77449
14207427   VANESSA JONES        2731 TUCKER CREEK DR.              FRESNO, TX 77545
14211171   VANESSA MATAMORAS                3101 VISTA DR., APT.No.1304       ROSENBERG, TX 77471
14206197   VANESSA SALCIDO           729 E. TEMPLE STREET           CHANDLER, AZ 85225
14209137   VANESSA STIVER         1162 KYNLEY LANE             HOUSTON, TX 77018
14206210   VANESSA THOMAS           15334 BEDFORD GLEN DRIVE              CHANNELVIEW, TX 77530
14209138   VANGUARD CLEANING SYSTEMS OF GREATER HOUSTON                       6950 PORTWEST DR.
           No.110     HOUSTON, TX 77024
14209139   VANISH DOCUMENT SHREDDING                 4846 CRANSWICK ROAD            HOUSTON, TX 77041
14212076   VANTARI GENETICS           415 S.48TH STREET, STE 111          TEMPE, AZ 85281
14210472   VARREECE BERRY           4407 SHAUN DR           PASADENA, TX 77504
14210985   VASCULAR INSIGHTS            1 PINE HILL DRIVE         TWO BATTERYMARCH PARK, STE.
           100     QUINCY, MA 02169
14209244   VAST STRUCTURAL SERVICE               12410 CROCKETT BEND LANE            HUMBLE, TX 77346
14210288   VAYNER MEDIA LLC            10 HUSON YARDS 25TH FL            NEW YORK, NY 10001
14209140   VDI COMMUNICATION, INC.              PO BOX 90953        HOUSTON, TX 77290−0953
14206211   VENCES LANDSCAPING              506 BAYOU DRIVE          CHANNELVIEW, TX 77530
14206035   VENCLOSE, INC       PO BOX 112256            CAMPBELL, CA 95011−2256
14210121   VENERANDO BATTAD              4018 GAZEBO−LANE            MISSOURI CITY, TX 77459
14210544   VENISSA PIPKIN       17105 HERRIDGE ROAD              PEARLAND, TX 77584
14209553   VENOSCOPE LLC         1018 HARDING ST            SUITE 104       LAFAYETTE, LA 70503
14212041   VENTURE MEDICAL REQUIP               6008 BONACKER DRIVE          TAMPA, FL 33610
14205990   VENTURE RESPIRATORY INC               1413−38TH STREET         BROOKLYN, NY 11218
14209656   VERA GRANT        506 MANSFIELD PARK COURT                LEAGUE CITY, TX 77573
14209141   VERA ILYINA       7727 WESTWIND LANE              HOUSTON, TX 77071
14205587   VERATHON, INC.        PO BOX 935117           ATLANTA, GA 31193−5117
14210826   VERICEL CORPORATION              PO BOX 200204        PITTSBURG, PA 15251−0204
14210827   VERICEL CORPORATION              PO BOX 20024       PITTSBURG, PA 15251−0204
14207387   VERITEXT LEGAL SOLUTIONS               300 THROCKMORTON ST., STE 1600          FORT WORTH, TX
           76102
14206230   VERITRUST CORPORATION               7804 FAIRVIEW RD.         SUITE 153      CHARLOTTE, NC
           28226−4998
14207106   VERIZON       PO BOX 660108            DALLAS, TX 75266−0108
14207107   VERIZON       PO BOX 660108            DALLAS, TX 75266−0108
14207108   VERIZON SOUTHWEST             PO BOX 920041        DALLAS, TX 75392−0041
14207109   VERIZON WIRELESS           PO BOX 660108         DALLAS, TX 75266−0108
14207110   VERIZON WIRELESS           PO BOX 660108         DALLAS, TX 75266−0108
14209586   VERNON SPATES         P.O. BOX 3243          LAKE JACKSON, TX 77566
14207701   VERONICA LOPEZ         3904 TUNSTALL DRIVE              HACKBERRY, TX 75036
14209142   VERONICA ROMERO            8721 TOWN PARK           HOUSTON, TX 77085
14209143   VERONICA SALDIVAR             2702 FOLGER STREET           HOUSTON, TX 77093
14209602   VERONICA TORRES           1101 RIDGEPARK DR.           LAPORTE, TX 77571
14211673   VERSACOR ENTERPRISES, LLC               PO BOX 93809       SOUTHLAKE, TX 76092
14207111   VERTICAL NERVE INC.            8350 NORTH CENTRAL EXPRESSWAY               SUITE 1600      DALLAS, TX
           75206
14206043   VERTIFLEX, INC.      2714 LOKER AVENUE WEST, STE 100                CARISBAD, CA 92010
14212093   VESTA HENRY        PO BOX 285            TEXAS CITY, TX 77592
14207112   VETERAN ENERGY           P.O. BOX 660905         DALLAS, TX 75266−0905
14209607   VGI MEDICAL, LLC         10401 BELCHER RD           LARGO, FL 33777
14209744   VIC THE PICC      1351 E PINE STREET SUITE F            LODI, CA 95240−0832
14209144   VICENTE SALDIVAR           3903 BRADEN DRIVE NORTH              HOUSTON, TX 77047
14209928   VICKI SCHEUER       930 SHAMAN TRAIL              MEEKER, CO 81641
14207265   VICTOR ALQUISIRA          834 CR 408         EL CAMPO, TX 77437
14206007   VICTOR GONZALES           3824 N. 292ND LN.        BUCKEYE, AZ 85396
14207113   VICTOR GONZALEZ, MD PA              7777 FOREST LANE SUITE, C−670          DALLAS, TX 75230
14209145   VICTOR WEI MING YANG              7737 SOUTHWEST FREEWAY No.840             HOUSTON, TX 77074
14210801   VICTORIA CARLSON           7750 NORTH 12TH STREETNo.7738−03             PHOENIX, AZ 85020
14211975   VICTORIA CHAMNESS             7519 TIMBER RIDGE TRAIL           SUGARLAND, TX 77479
14209521   VICTORIA CHRISTIAN           3827 SPRUCE BAY DR.           KINGWOOD, TX 77345
14210568   VICTORIA TEEL       23204 N. PASEO, LAREDO LN.              PEORIA, AZ 85383−1665
14209146   VICTORY MEDICAL CENTER HOUSTON LP                 4120 SOUTHWEST FREEWAY             SUITE
           150     HOUSTON, TX 77027
                   Case 19-12264-CSS               Doc 41-1        Filed 11/23/19         Page 101 of 104
14212132   VICTORY MEDICAL CENTER PLANO LP                      2201 TIMBERLOCH PLACE STE 200                 THE
           WOODLANDS, TX 77380
14209461   VIJAYSAKET KOLLA                26911 LINDENWOOD CREEK LANE                     KATY, TX 77494
14209624   VIKI BAKER            7737 W. GLASS LN            LAVEEN, AZ 85339
14209148   VIKING DELIVERY SERVICE, INC.                 P.O. BOX 40786            HOUSTON, TX 77240
14209149   VILMA L PHELAN               9400 DOLIVER DRIVE, No.3              HOUSTON, TX 77063
14212160   VINCENT ROBERTSON                  9431 THREE STONE LANE               TOMBALL, TX 77375
14212161   VINCENT ROBERTSON                  9431 THREE STONE LN              TOMBALL, TX 77375
14209150   VINCENT TRINH              11118 BLUE FEATHER DR.                HOUSTON, TX 77064
14209151   VINITA FREEMAN               2865 WESTHOLLOW DR., UNIT 64                  HOUSTON, TX 77082
14212138   VIOLETA VILLA              10012 W. CHIPMAN RD.             TOLLESON, AZ 85353
14210294   VIOPTIX, INC.           39655 EUREKA DRIVE              NEWARK, CA 94560
14210473   VIRGINIA CANALES               1203 BLACKBERRY              PASADENA, TX 77506
14211116   VIRGINIA HENRY               20114 STONEVIEW DR              RICHMOND, TX 77407
14210802   VIRGINIA STEINMETZ                4503 N. 88TH AVE           PHOENIX, AZ 85037
14205801   VIRITA HOPKINS              2422 MEADOW PARK CIR. APT.135A                   BEDFORD, TX 76021
14210399   VIRTUAL CODING NETWORK, INC DBA RADRX                           PO BOX 962          PALM CITY, FL 34991
14207115   VIRTUALCFO             DEPT 0115          P.O. BOX 120115           DALLAS, TX 75312−0115
14207251   VISCOT MEDICAL, LLC                P.O. BOX 351         EAST HANOVER, NJ 07936
14207116   VISTAR          VISTAR           PO BOX 951080          DALLAS, TX 75395−1080
14207117   VISTRA ENERGY CORP                 PO BOX 650638           DALLAS, TX 75265−0638
14210803   VITALANT            PO BOX 53022           PHOENIX, AZ 85072
14210930   VITALITEC INTERNATIONAL INC                   10 CORDAGE PARK CIRCLE                  STE 200       PLYMOUTH, MA
           02360
14209152   VIVEK KUSHWAHA, MD                  3428 LOCKE LANE              HOUSTON, TX 77027
14209153   VIVEK KUSHWAHA, MD                  3428 LOCKE LANE              HOUSTON, TX 77027
14209154   VIVEK SHARMA               9318 WINDSWEPT GROVE DR                  HOUSTON, TX 77083
14209155   VIVIAN COOPER              9510 CANTONWOOD COURT                    HOUSTON, TX 77044
14207577   VIVIAN IDRISS            322 KICKAPOO CREEK LN                GEORGETOWN, TX 78633
14207118   VMG HEALTH              PO BOX 674046           DALLAS, TX 75267−4046
14205689   VOICE TEXT COMMUNICATIONS dba/VOICE TEXT INTERACTI                               3706 SPEEDWAY          AUSTIN, TX
           78705
14206373   VOLCANO CORPORATION                   24250 NETWORK               CHICAGO, IL 60673−1242
14211184   VOLKAN OBUZ               16718 WRANGLER ROAD                ROSHARON, TX 77583
14210474   VONAGE BUSINESS                DEPT LA 24441           PASADENA, CA 91185−4441
14210475   VORTEX COLORADO, INC                  1801 W.OLYMPIC BLVD                PASADENA, CA 91199
14206374   VPNA LLC           4395 COLLECTIONS CENTER DR                    CHICAGO, IL 60693−0043
14207119   VREC II− LO WEBSTER MOB SPE, LP                  C/O LINCOLN HARRIS CSG                 6688 N. CENTRAL
           EXPRESSWAY, STE. 300                DALLAS, TX 75206
14209132   Vacek, Lange & Westerfield, P.C.          ELEVEN GREENWAY PLAZA, STE 1524                    HOUSTON, TX
           77046
14209946   Val Hill       686 West Blue Downs           Meridian, ID 83642
14211115   Valerie's M.D. Solutions         P.O. Box 329        Richmond, TX 77406
14210547   Vanessa Hidalgo          1642 S. Plum Street       Pecos, TX 79772
14207176   Veritas Health, LLC         790 Estate Dr.       Suite 250         Deerfield, IL 60015
14209671   Verizon Wireless (2)         P.O. BOX 25505         LEHIGH VALLEY, PA 18002−5505
14211802   Viatech Publishing Solutions         PO Box 503433          St. Louis, MO 63150−3433
14209147   Victory's Centers for Surgical Education        PO Box 2124          Dept 1611         Houston, TX 77252−2124
14209924   Vilex, Inc.      111 MOFFITT STREET               MCMINNVILLE, TN 37110
14207114   Village Garden and Gallery          1350 Manufacturing St No.211          Dallas, TX 75207
14209783   Vision Service Plan         PO BOX 742788          LOS ANGELES, CA 90074−2788
14209702   Voss Lighting        ATTN: ACCOUNTS RECEIVABLE                     PO BOX 22159          LINCOLN, NE
           68542−2159
14205422   Vudhi Slabisak         416 Woodlake Drive          Allen, TX 75013
14205930   W         P.O. BOX 37722           BOONE, IA 50037−4710
14206231   W.L. GORE & ASSOCIATES, INC.                 PO BOX 751331           CHARLOTTE, NC 28275
14211117   WACO TRIBUNE−HERALD                    PO BOX 27182          RICHMOND, VA 23261−7182
14207120   WADE GRIFFITH PHOTOGRAPHY LLC                      9529 FIELDCREST COURT                DALLAS, TX 75238
14212133   WADE KHOURY                34 DOVE WING PLACE              THE WOODLANDS, TX 77382
14209156   WADE PIERRE             602 EAST 10TH           HOUSTON, TX 77008
14211214   WADE ZUNKER               10105 WHITLEY BAY DRIVE                 ROUND ROCK, TX 78681
14209325   WAGEWORKS               PO BOX 870725           KANSAS CITY, MO 64187−0725
14210007   WAGNER MEDICAL                 P.O. BOX 431         202 DODD STREET               MIDDLEBOURNE, WV 26149
14210289   WALL STREET WONDERS                   14 EAST 25TH STREET              SUITE 711         NEW YORK, NY 10016
14210804   WALTER WILLIAMS                33600 N. 27TH DR 1021            PHOENIX, AZ 85085
14209157   WANDA POUNDERS                 954 RICHVALE LANE               HOUSTON, TX 77062
14209158   WANDA THOMAS                 3233 WINDCHASE BLVD No. 301                 HOUSTON, TX 77082
14209159   WANDA VILLEGAS                3927 TREVOR HILL DR.               HOUSTON, TX 77066
14212241   WAREHOUSE RESTAURANT DEALS                       84 PROGRESS LANE               WATERBURY, CT 06705
14205858   WARREN CROSS, M.D.                5555 WEST LOOP SOUTH, SUITE 150                  BELLAIRE, TX 77401
14206404   WASTE CONNECTIONS OF TEXAS                     PO BOX 742695            CINCINNATI, OH 45274−2695
14207123   WASTE MANAGEMENT OF TEXAS, INC.                      HOUSTON METRO                 PO BOX 660345        DALLAS, TX
           75266
14209161   WATER CUSTOMER SERVICE                    ATTN: LOTTIE GRAY               4200 LEELAND, FIRST
           FLOOR          HOUSTON, TX 77023−3016
14207232   WATT LAW FIRM, P.C.               800 W. Highway 290, Building A           Suite 100      DRIPPING SPRINGS, TX
           78620
14207124   WAUKESHA−PEARCE INDUSTRIES, LLC                       P.O. BOX 204116            DALLAS, TX 75320−4116
                  Case 19-12264-CSS            Doc 41-1      Filed 11/23/19       Page 102 of 104
14211999   WAYNE ALANI, M.D.          12 DUPONT CIRCLE              SURAR LAND, TX 77479
14209462   WAYNE ANTHONY THOMPSON                  18503 MORGANS FOREST LN            KATY, TX 77449
14211953   WAYNE O. ALANI, M.D.           12 DUPONT CIRCLE            SUGAR LAND, TX 77479
14210805   WAYNE ROGERS          5025 NORTH CENTRAL AVENUE No. 363                PHOENIX, AZ 85012
14210206   WAYNE WALLER           39 LOW WATER BRIDGE ROAD                 NATCHEZ, MS 39120
14210936   WBW SURGICAL SUPPLY, INC.              6300 FM 2449         PONDER, TX 76259
14209162   WEBBCO ENTERPRISES             dba VISUAL COMMUNICATION SERVICES                4355 SYLVANFIELD DR,
           No.230      HOUSTON, TX 77014
14209265   WEISMAN MEDICAL ENTERPRISES                 10237 NORTH RUCKLE STREET            INDIANAPOLIS, IN
           46280−1623
14211642   WELLS FARGO EQUIPMENT FINANCE                 LOCKBOX No.NW 8178           1801 PARKVIEW
           DR      SHOREVIEW, MN 55126
14212189   WELLS JOHNSON COMPANY               P.O. BOX 18230          TUCSON, AZ 85731−8230
14207199   WELLTOK, INC        1675 LARIMER STREET, SUITE 300               DENVER, CO 80202
14209163   WENCIL PAVLOVSKY            PO BOX 580216           HOUSTON, TX 77258
14211976   WENDELL ALLRED           16311 SAPLING RIDGE DR.              SUGARLAND, TX 77498
14209164   WENDY DEMETRIO           7906 ADDICKS CLODINE RD.               HOUSTON, TX 77083
14207502   WENDY GARCIA          8088 NEW KENT RD             FRISCO, TX 75035
14210806   WENDY LENZ         13616 N 43RD STREET No. 218             PHOENIX, AZ 85032
14206561   WENDY LITTLE         611 COLLEGE STREET              No. 305      CRANDALL, TX 75114
14210242   WENDY THOMAS           17854 CRYSTALWOOD                NEW CANEY, TX 77357
14211371   WERLING ASSOCIATES INC             11845 IH 10 WEST          SUITE 407     SAN ANTONIO, TX 78230
14209245   WESLEY BALLARD           15303 WYNDOM DR.               HUMBLE, TX 77396
14210476   WESLEY NEAL         4006 HONDURAS DR              PASADENA, TX 77504
14206454   WEST COAST MEDICAL RESOURCES, LLC                  P.O. BOX 839       CLEARWATER, FL 33757
14209165   WEST HOUSTON BRAIN AND SPINE, PA                2222 GREENHOUSE RD., STE 1100A           HOUSTON, TX
           77084
14205690   WESTBANK DEVELOPMENT, LLC                 4200 WATERSEDGE CV           AUSTIN, TX 78731
14209202   WESTERN RESERVE MEDTEC SERVICES                  10 W. STEETSBORO STREET           SUITE
           203     HUDSON, OH 44236
14205711   WESTWICKE PARTNERS              2800 QUARRY LAKE DRIVE, STE 380            BALTIMORE, MD 21209
14209166   WEXLER SURGICAL, INC.            11333 CHIMNEY ROCK RD.             HOUSTON, TX 77035
14207125   WFAA        606 YOUNG STREET             DALLAS, TX 75202
14205364   WHISTLEBLOWER SECURITY, INC                No.300−1455 BELLEVUE AVE.           WEST VANCOUVER, BC
           V7T 1C3       CANADA
14207388   WHITLEYPENN         1400 WEST 7TH STREET               SUITE 400      FORT WORTH, TX 76102
14205510   WHITNEY AUSTIN          504 GREEN OAKS CIRCLE               APT 1022      ARLINGTON, TX 76006
14209167   WHOLESALE CLEANERS, INC.              9401 GLENFIELD CRT.          HOUSTON, tx 77096
14207126   WICKLOW MANAGEMENT, LLC                 2911 TIRTLE CREEK BLVD, SUITE 450           DALLAS, TX
           75219
14209657   WILFRED SMITH         3202 MINERAL CREEK COURT                 LEAGUE CITY, TX 77573
14207250   WILFRED SRUBAR JR           1330 COUNTY RD 214             EAST BERNARD, TX 77435
14206529   WILKINS LINEN & DUST CONTROL SERVICE                  600 NORTH SECOND STREET           CONROE, TX
           77301
14207127   WILL PRYOR        5420 LBJ FREEWAY             SUITE 626        DALLAS, TX 75240
14207145   WILLARD SCOTT         P.O. BOX 644           DANBURY, TX 77534
14207503   WILLIAM M. BANISTER, MD PA              5575 WARREN PARKWAY             POB I, SUITE 314     FRISCO, TX
           75034
14206644   WILLIAM BARNES          12819 CHRISWOOD              CYPRESS, TX 77429
14206382   WILLIAM BLAYLOCK            963 COUNTY ROAD 1340              CHICO, TX 76431
14209168   WILLIAM CALHOUN           806 TC JESTER BLVD              HOUSTON, TX 77008
14209169   WILLIAM DAVIS, M.D.          2405 S. GESSNER, SUITE B           HOUSTON, TX 77063
14211769   WILLIAM E. READ         1260 WHISPERING WATER DR.               SPRING BRANCH, TX 78070
14205859   WILLIAM H. HADNOTT, III, M.D.           4507 BEECH STREET           BELLAIRE, TX 77401
14205788   WILLIAM HARRISON           9260 RIGGS ST          BEAUMONT, TX 77707
14207524   WILLIAM HUSSEY          30014 HAVEN TRACE DR.               FULSHEAR, TX 77441
14207559   WILLIAM IBE       3002 CREEK VALLEY DRIVE                 GARLAND, TX 75040
14210159   WILLIAM KILPATRICK            131 CLUB CREEK DR.            MONTGOMERY, TX 77356
14210545   WILLIAM LEDBETTER            2908 JULIE ANN DR            PEARLAND, TX 77584
14210807   WILLIAM M. SLATER          2409 EAST YUCCA             PHOENIX, AZ 85028
14207744   WILLIAM MCGORY           2061 FALLSBURG WAY                HENDERSON, NV 89002
14209170   WILLIAM MEYER          2324 SHADOWDALE               HOUSTON, TX 77043
14209171   WILLIAM MORGAN BOMAR JR                2224 COLQUITT           HOUSTON, TX 77098
14211372   WILLIAM PARKER          1914 CAMBRIA            SAN ANTONIO, TX 78258
14205737   WILLIAM RUSSELL          2501 CARRINGTON              BAY CITY, TX 77414
14209172   WILLIAM S. YOUNG          7222 BELLERIVE DR. No.1923            HOUSTON, TX 77036
14211954   WILLIAM SCHNEIDER            719 GARRETT WAY              SUGAR LAND, TX 77479
14210164   WILLIAM WALLACE           1709 WOOD HOLLOW CT                MOORE, OK 73160
14209173   WILLIAM WELLS         10515 KIKRGREEN DR.               HOUSTON, TX 77089
14209174   WILLIAM WOODALL            1021 WINDMILL LAKES No.306              HOUSTON, TX 77075
14210243   WILLIAMSTELCO, INC.           20842 US HWY 59 SUITE J           NEW CANEY, TX 77357
14206484   WILLIE ARMSTRONG            300 CR 3290        COLMESNEIL, TX 75938
14210546   WILLIE BENNETT         1509 PINE RIDGE LANE              PEARLAND, TX 77581
14207578   WILLIE DARWIN RIDGEWAY               108 NORTH OCATILLO LANE             GEORGETOWN, TX 78633
14209175   WILLIE VAUGHNS          12818 AMADO DRIVE               HOUSTON, TX 77065
14211580   WILLISMELROSE          EVERGREEN PINES              c/o DAKOTA PROPERTY MGMT, 8149 87TH
           PLAC       SCOTTSDALE, AZ 85258
14212313   WILLKIAM HENSON           403 CR 4760         WINNSBORO, TX 75494
                  Case 19-12264-CSS               Doc 41-1       Filed 11/23/19         Page 103 of 104
14209176   WILSON FIRE EQUIPMENT& SERVICE COMPANY, INC.                         7303 EMPIRE CENTRAL
           DR.       HOUSTON, TX 77040−3214
14205332   WINGIFY SOFTWARE PRIVATE LIMITED                     E−170, ANTRISKH APARTMENTS                SECTOR−14
           EXTN         ROHINI, NEW DELHI             INDIA
14209177   WINPARK MANAGEMENT, LLC                   6655 TRAVIS, STE. 170           HOUSTON, TX 77030
14209178   WINROC SPI           7225 W. SAM HOUSTON PKWY N.                 HOUSTON, TX 77040
14207128   WINSTEAD           2728 N HARWOOD STREET                 DALLAS, TX 75201
14210055   WIRELESS NETWORK SOLUTIONS, INC                     17746 OLD EXCELSIOR BLVD               MINNETONKA, MN
           55345
14211767   WJL, LTD.        16023 RUDGEWICK LANE                 SPRING, TX 77379
14207129   WMPT STONE OAK, L.P.             MANAGERS OF AMERICA LLC                    P.O. BOX 733532        DALLAS, TX
           75373
14206375   WOLTERS KLUWER CLINICAL DRUG INFO                       CHICAGO LOCKBOX 62456               62456 COLLECTIONS
           CENTER DRIVE            CHICAGO, IL 60693
14206376   WOLTERS KLUWER LAW & BUSINESS                      4829 INNOVATION WAY               CHICAGO, IL
           60682−0048
14205931   WOMAN'S DAY             PO BOX 37871          BOONE, IA 50037−0871
14211401   WOMEN EXPO MANAGEMENT                    3180 CROW CANYON PLACE, SUITE 260                   SAN RAMON, CA
           94583
14212134   WOODLANDS METRO CENTER MUD                      P.O. BOX 7829          MRS. JEANNIE SCOTT, RTA             THE
           WOODLANDS, TX 77387−7829
14209179   WOODROW BRATCHER                 11991 S.MAIN STREET              HOUSTON, TX 77035
14205357   WORKIVA CANADA ULC                 PO BOX 4488, STN A            TORONTO, ONTARIO M5W
           4H1        CANADA
14205453   WORKIVA, INC            2900 UNIVERSITY BLVD               AMES, IA 50010
14209180   WORKPLACE SAFETY SCREENINGS                    1717 TURNING BASIN DR. SUITE 148               HOUSTON, TX
           77029
14207389   WOUND CARE INNOVATIONS, LLC                   1220 SUMMIT AVE SUITE 414                FORT WORTH, TX
           76201
14205691   WP Engine        504 Lavaca Street        Suite 1000        Austin, TX 78701
14209822   WPS TRICARE FOR LIFE              P.O. BOX 14491          MADISON, WI 53708−0491
14209181   WRIGHT BUSINESS TECHNOLOGIES, INC.                    333 NORTH SAM HOUSTON PKWY, STE
           880       HOUSTON, TX 77060
14210122   WYNONA BONNER               2711 TROY          MISSOURI CITY, TX 77459
14207121   Walnut Hill Obstetrics & Gynecology Assoc.          8305 Walnut Hill Lane        Suite 100      Dallas, TX
           75231
14207122   Walnut Hill Obstetrics & Gynecology Assoc.          8305 Walnut Hill Lane        Suite 100      Dallas, TX
           75231
14211847   Wanda Butler        RT1 Box 2323         Stilwell, OK 74960
14209160   Warehouse Associates Corporate         707 NORTH SHEPHERD DRIVE                  SUITE 700       HOUSTON, TX
           77007−1321
14207202   Wells Fargo Financial Leasing       PO Box 10306           Des Moines, IA 50306−0306
14207315   Workplace Dynamics,LLC           397 Eagleview Blvd Suite 200         Exton, PA 19341
14207130   Workplace Solutions        2651 N. Harwood St          Suite 300       Dallas, TX 75201
14211803   Wright Medical Techonolgy, Inc.         PO BOX 503482           ST. LOUIS, MO 63150−3462
14210179   Wrike, Inc.      200 W. Evelyn Avenue          Suite 110        Mountain View, CA 94041
14207404   X−GENE, INC           5330 SPECTRUM DRIVE               SUITE K        FREDERICK, MD 21703
14209182   X−RAY X−PRESS CORPORATION                   P.O. BOX 4356          HOUSTON, TX 77210−4356
14207131   XAVIER DANIELS INTERVENTIONAL CONSULTANTS PLLC                            3625 NORTHWEST
           PARKWAY            DALLAS, TX 75225
14210477   XEROX CORPORATION               P.O. BOX 7405           PASADENA, CA 91109−7405
14207132   XEROX CORPORATION               PO BOX 660501            DALLAS, TX 75266−0501
14210478   XEROX CORPORATION               PO BOX 7405            PASADENA, CA 91109−7405
14207133   XEROX FINANCIAL SERVICES                 PO BOX 202882           DALLAS, TX 75320−2882
14211440   XEROX RECOVERY SERVICE                  PO BOX 4003           SCHAUMBURG, IL 60168
14212042   XS SUPPLY, LLC           P.O. BOX 24210          TAMPA, FL 33623
14210396   XSPINE SYSTEMS, INC            DEPT. CH. 16872           PALATINE, IL 60055−6872
14210248   Xodus Medical Inc        WESTMORELAND BUSINESS & RESEARCH PARK                          702 PROMINENCE
           DR        NEW KENSINGTON, PA 15068
14211995   YAHOO HOLDING, INC              701 FIRST AVE.           SUNNYVALE, CA 94089
14210123   YASHIDA JONES            8811 SIENNA SPRINGS BLVD, APT. 2314                  MISSOURI CITY, TX 77459
14209183   YASSER ALMUAALA               3419 APPLE DALE DR.              HOUSTON, TX 77084
14205588   YELLOWPAGES UNLIMTED                  P.O. BOX 53282           ATLANTA, GA 30355
14207134   YELP, INC.        PO BOX 204393           DALLAS, TX 75320−4393
14207334   YENDIRA GARCIA             6509 E. SHAMROCK ST               FLORENCE, AZ 85132
14209184   YESID VERGARA             145 HEIGHTS BLVD. 146              HOUSTON, TX 77007
14207135   YOAV HAHN             7520 MALBAR LN            DALLAS, TX 75230−2412
14205789   YOLANDA MCKINNEY                4925 PARK           BEAUMONT, TX 77705
14209185   YOLANDA ORANTES               907 NORTHSHORE BEND LN                  HOUSTON, TX 77075
14211118   YOR COMMUNICATIONS                 1511 MUSTANG LAKE CR                RICHMOND, TX 77406
14209186   YOSHEZIA GREEN             12380 SANDPIPER No. 207              HOUSTON, TX 77035
14209187   YOSHIAKI KUSANO              2800 JEANETTA ST. No.1405              HOUSTON, TX 77063
14211839   YOSHIDA JONES            12700 STAFFIRD ROAD               No. 332       STAFFORD, TX 77477
14209188   YOU SQUARED MEDIA, INC.                7026 OLD KATY RD STE 350               HOUSTON, TX 77024
14206645   YOUNG LE           13718 PEGASUS RD            CYPRESS, TX 77429
14209260   YOUR PRACTICE ONLINE LLC                 1006 TRIPLE CROWN DRIVE                INDIAN TRAIL, NC 28079
14209189   YOUR TOTAL FOOTCARE SPECIALIST, PA                     18814 HARBOR KEY CIRCLE               HOUSTON, TX
           77084
                  Case 19-12264-CSS              Doc 41-1       Filed 11/23/19        Page 104 of 104
14207136   YOURMEMBERSHIP.COM, INC                   DEPT 3461        P.O. BOX 123461        DALLAS, TX
           75312−3461
14209463   YULISA SUAREZ             20011 PARKSTONE BEND LANE                 KATY, TX 77449
14211640   YUSHEMA SIMON               1015 COUNTRY CLUB DR.               SHOREACRES, TX 77571
14207292   YVETTE ARRAMBIDE                405 GETTYSBURG LOOP               ELGIN, TX 78621
14209190   YVETTE PAWNELL               17311 BROOKHOLLOW GROVE CT                   HOUSTON, TX 77084
14209191   YVONNE MARTINEZ                14514 FOXFORD WAY              HOUSTON, TX 77015
14209464   YVONNE PIEPRZYCA                7215 AGAVE DRIVE            KATY, TX 77494
14209784   Yahoo! Inc.       P.O. Box 89−4147          Los Angeles, CA 90189−4147
14205769   ZACHARY BERWICK                2105 CEADR BAYOU RD APT 312               BAYTOWN, TX 77520
14206377   ZACKS INVESTMENT RESEARCH INC                     10 SOUTH RIVERSIDE PLAZA           SUITE
           1600        CHICAGO, IL 60606−3830
14211955   ZAK FLP, LTD           36 GLEN LOCH STREET              SUGAR LAND, TX 77479
14209192   ZAKIA CURLEY             300 NORTH VISTA             HOUSTON, TX 77073
14207340   ZAVATION LLC             220 LAKELAND PARKWAY                 FLOWOOD, MS 39232
14207203   ZENO DIGITAL SOLUTIONS, LLC                  PO BOX 10306         DES MOINES, IA 50306−0306
14205590   ZENO DIGITAL SOLUTIONS, LLC                  PO BOX 740441         ATLANTA, GA 303740−441
14209465   ZERO MAX COPR              22418 BUCKTROUT LANE                KATY, TX 77449
14209194   ZHEN FAN, M.D.           1140 BUSINESS CENTER DR., STE. No. 403              HOUSTON, TX 77043
14206646   ZIA AMR, MDPA             21216 NORTHWEST FWY No.250                CYPRESS, TX 77429
14207137   ZIMMER           PO BOX 840166          DALLAS, TX 75284−0166
14206378   ZIMMER KNEE CREATIONS                 14235 COLLECTION CENTER DRIVE               CHICAGO, IL 60693
14206379   ZIMMER SPINE            14235 COLLECTION CENTER DRIVE                 CHICAGO, IL 60693
14206380   ZIMMER US, INC            75 REMITTANCE DRIVE              SUITE 6931        CHICAGO, IL 60675−6931
14209195   ZIMMERMAN, AXELRAD, MEYER, STERN & WISE, P.C.                       3040 POST OAK BLVD,STE.
           1300        HOUSTON, TX 77056
14211617   ZIPWHIP, INC          1501 1ST AVENUE SOUTH               No.500        SEATTLE, WA 98134
14209795   ZIRMED, INC          888 W. MARKET ST., STE 400             LOUISVILLE, KY 40202
14206381   ZIRMED, INC.          1311 SOLUTIONS CENTER               CHICAGO, IL 60677−1311
14210808   ZOG MEDIA           11201 N. Tatum Blvd          Ste 200       Phoenix, AZ 85028
14210124   ZOILA ROMEO−CHUNG                 2202 BRIGHT MEADOWS               MISSOURI CITY, TX 77489
14211187   ZPAPER          1000 HOLCOMB WOODS PKWY                   STE 280        ROSWELL, GA 30076
14205965   Zackery Jackson        1473 Industrial Loop 287        Breckenridge, TX 76424
14205589   Zeno Digital Solutions        P.O. BOX 105710         ATLANTA, GA 30348−5710
14209193   Zeno Imaging        10688 HADDINGTON DR                HOUSTON, TX 77043−3229
14209794   ZirMed        888 W. Market St         Ste 400       Louisville, KY 40202
14210225   Zurich       PO BOX 361505           NEW ALBANY, OH 43054
14237091   eClinicalWorks, LLC          2 Technology Drive        Westborough, MA 01581
14206296   ePARTNERS, INC.            75 REMITTANCE DRIVE, STE 6617               CHICAGO, IL 60675−6617
14210129   eSUTURES           9645 W. WILLOW LANE              MOKENA, IL 60448
14205413   iConstruct Inc.      1333 W. McDermott           Allen, TX 75013
14210250   myBoosts LLC          PO BOX 2569           NEW LONDON, NH 03257
14209060   test wf      12345 main street        houston, tx 77040
                                                                                                          TOTAL: 7041
